Exhibit 10.1
 
 
 














Option Agreement




Made between
Silver Bull Resources Inc.
and
Minera Metalin S.A, de C.V.
and
Contratistas de Sierra Mojada S.A. de C.V.
and
South32 International Investment Holdings Pty Ltd


Sierra Mojada Project
June 1, 2018
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 

    Page
1.
Definitions and Interpretation
2
1.1
Definitions
2
1.2
Interpretation
15
1.3
Parties and Other Matters
16
1.4
Schedules
17
 
 
 
2.
Representations and Warranties
17
2.1
Mutual Representations and Warranties
17
2.2
Silver Bull Parties Representations and Warranties
18
2.3
When Warranties Given and Breach
25
2.4
Silver Bull Indemnity
26
2.5
South32 Indemnity
27
2.6
Indemnification and Third-Party Claims
27
2.7
South32 Access
28
 
 
 
3.
Option
29
3.1
Right to Subscribe
29
3.2
First Tranche
29
3.3
Second Tranche
30
3.4
Third Tranche
30
3.5
Fourth Tranche
31
3.6
Extension of Option Period
31
3.7
Extension of Approved Program
32
3.8
Application of South32 Initial Funding
33
3.9
South32 Initial Funding and Capital Advance Notices
34
3.10
Tax Inclusive
34
3.11
Tax Indemnity
34
 
 
 
4.
Exercise and Termination of Option
35
4.1
Condition of Exercise of Option
35
4.2
Further South32 Initial Funding or Exercise of Option
36
4.3
Completion Date and Location
38
4.4
Obligations of the Silver Bull Parties Prior to Completion
38
4.5
Obligations of South32 Prior to Completion
39
4.6
Subscription Price and Documents to be Delivered by South32
40
4.7
Documents to be Delivered by Silver Bull Parties
40
4.8
Certification of Completion
41
4.9
South32’s Election to Terminate Without Cause
41
4.10
Effect of Termination
41
 
 
 
5.
Covenants of the Silver Bull Parties
42
5.1
General
42
5.2
Encumbrances on Property and Assets
42
5.3
No Transfer of Property or Assets
43
5.4
No Transfer of Shares or Control
43
5.5
Other Dealings
43
5.6
No Dividends of the Company and Contratistas
44
5.7
Conduct of Business of the Company and Contratistas
44
5.8
Existing Agreements
45
 
 
 
6.  Operations 45 6.1 Operator 45 6.2 
Removal of Operator
45    

 
 

--------------------------------------------------------------------------------

 
6.3
Affiliate as Operator and Third Party Operator
46
6.4
Authority of Operator
46
6.5
Programs, Budgets and Reports
46
6.6
Operator’s Obligations
47
6.7
Indemnity on Access
49
6.8
Unsafe Acts or Conditions
49
6.9
Obligations to Inform
49
6.10
Property Matters
49
6.11
Technical Committee
50
6.12
Audit
51
 
 
 
7.
Assignment
51
7.1
Assignment by Silver Bull Party
51
7.2
Assignment by South32
52
7.3
Exceptions
52
 
 
 
8.
Force Majeure
52
8.1
Notice of Force Majeure
52
8.2
Force Majeure notice
52
8.3
Obligation to remedy and mitigate
53
8.4
Effect of Force Majeure on Time and Payment
53
 
 
 
9.
Confidential Information
53
9.1
Confidentiality
53
9.2
Public Announcements
54
9.3
Effect of Disclosure
55
 
 
 
10.
Area of Interest
55
10.1
AOI Property
55
10.2
Election to stake or acquire AOI Property
55
 
 
 
11.
Termination and Remedies
56
11.1
Events of Default
56
11.2
Other Rights
57
11.3
Consequences of Termination
57
11.4
Interpretation and Other Matters
57
 
 
 
12.
Disputes and Arbitration
57
12.1
Disputes
57
12.2
Dispute Representatives to Seek Resolution
58
12.3
Arbitration
58
12.4
Inconsistency between Rules and Agreement
59
12.5
Effect of Arbitration
59
12.6
Enforcement
59
12.7
Performance of Obligations During Dispute
59
12.8
Consolidation of Arbitration
60
 
 
 
13.
Notice
60
13.1
Form of Notice
60
13.2 Delivery 60
13.3
Address for Notice
60
  14. 
General
61 14.1
Parties
61 14.2
Relationship of Parties
61 14.3
No Holding Out
62 14.4 
No Obligations
62 14.5
Other Activities and Interests
62 14.6
Recording of this Agreement
62 

 
 
 

--------------------------------------------------------------------------------

14.7
Entire Agreement
62
14.8
Amendment and variation
63
14.9
Consents or Approvals
63
14.10
Waiver
63
14.11
Costs and outlays
63
14.12
Manner of Payment
63
14.13
Further Assurances
63
14.14
Special Remedies
63
14.15
Survival
64
14.16
Governing Law
64
14.17
Violation of Law of another Jurisdiction
64
14.18
Language
64
14.19
Corrupt Practices
65
14.20
Severability
66
14.21
Successors and Assigns
66
14.22
Counterparts
66
14.23
Execution – Authorized Officer to Sign
67
 
 
 
 
 
 
 
 
 

Schedule 1 – Property Description
Schedule 2 – Existing Agreements
Schedule 3 - Company Shareholders Agreement
Schedule 4 - Contratistas Shareholders Agreement
Schedule 5 – Year 1 Approved Program
Schedule 6 – Disclosure Schedule





--------------------------------------------------------------------------------

Option Agreement


This Agreement made as of the 1st day of June, 2018
Between:
Silver Bull Resources Inc. of 1610 - 777 Dunsmuir Street, Vancouver, British
Columbia, Canada, V7Y 1K4
(“Silver Bull”)
and:
Minera Metalin S.A. de C.V. c/o Silver Bull Resources Inc. of 1610 - 777
Dunsmuir Street, Vancouver, British Columbia, Canada, V7Y 1K4
(“Company”)
and:
Contratistas de Sierra Mojada S.A. de C.V. c/o Silver Bull Resources Inc. of
1610 - 777 Dunsmuir Street, Vancouver, British Columbia, Canada, V7Y 1K4
(“Contratistas”)
and:
South32 International Investment Holdings Pty Ltd (ABN 28 601 444 704) of 108 St
Georges Terrace, Perth, Western Australia, Australia 6000
(“South32”)
Introduction

A.
Silver Bull is the legal and beneficial owner of 99.98% of all the issued and
outstanding shares of the Company and of 98% of all of the issued and
outstanding shares of Contratistas.

B.
The Company is the legal and beneficial owner of the Property and Contratistas
conducts operations on the Property.

C.
In accordance with the terms of this Agreement, the Silver Bull Parties have
agreed to grant to South32 an option to subscribe for, be issued and become the
holder of 70% of all of the issued and outstanding shares of the Company and 70%
of all of the issued and outstanding shares of Contratistas.

 
Page 1

--------------------------------------------------------------------------------

 
In consideration of, among other things, the mutual promises contained in this
Agreement, the Parties agree as follows:

1.
Definitions and Interpretation

1.1
Definitions

Unless the context otherwise expressly requires, in this Agreement:

(1)
“Acquiring Party” has the meaning given in section 10.1;

(2)
“Additional Income Tax” has the meaning given in section 3.11(1);

(3)
“Additional Qualifying Expenditure” means the amount of Qualifying Expenditure
in any Year which is approved by the Technical Committee pursuant to section
6.11(8);

(4)
“Affiliate” means any person which directly or indirectly Controls, is
Controlled by, or is under common Control with, a person;

(5)
“Agreement” or “this Agreement” means this document including any schedule or
appendix to it;

(6)
“Annual Exploration Report” has the meaning given in section 6.6(12);

(7)
“Anti-Corruption Law” means any anti-corruption Law applicable to any Party
(including any Affiliate) or this Agreement, and includes (but is not limited
to) the Criminal Code Act 1995 and other applicable Laws of Australia, Canadian
Corruption of Foreign Public Officials Act, the Canadian Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, the Criminal Code of Canada,
Federal and applicable state law of the United States of America regarding
corruption and the U.S. Foreign Corrupt Practices Act, and any applicable
federal and state law of the United Mexican States regarding Bribery or other
corruption (including the Mexican Federal Criminal Code and Mexican General Law
of Administrative Responsibilities);

(8)
“Antitrust Authorization” means the authorization required from COFECE in order
for South32 to acquire the Option Shares pursuant to the Option;

(9)
“AOI Property” means any interest or right including any Mineral Rights or Other
Rights (direct or indirect) in any property which is all or partly within the
Area of Interest;

(10)
“AOI Property Notice” has the meaning given in section 10.1;

(11)
“Application Period” means the period commencing on the date on which South32
gives the Silver Bull Parties the Option Exercise Notice and which expires on
the date on which the Antitrust Authorization is granted to South32;

(12)
“Approved Budget” means a budget of estimated Qualifying Expenditure approved by
the Technical Committee, or failing approval, as approved by South32, relating
to the carrying out of an Approved Program or otherwise to be incurred during
the period to which an Approved Budget relates and, for certainty, includes any
Approved Budget which is increased pursuant to section 6.11(8);

(13)
“Approved Program” means the Year 1 Approved Program, the Year 2 Approved
Program, the Year 3 Approved Program or the Year 4 Approved Program, as the
context dictates, and, for certainty, includes any Approved Program which is
altered or modified pursuant to section 6.11(8);

(14)
“Approved Program and Budget” means a Program and Budget approved by the
Technical Committee;

(15)
“Area of Interest” means the land included within the area which is more
particularly described and depicted as the Area of Interest in Schedule 1;

 
Page 2

--------------------------------------------------------------------------------

 

(16)
“Assets” means all property or assets of any nature or kind, whether real or
personal, tangible or intangible, corporeal or incorporeal, and includes any
other interest in that property or those assets;

(17)
“BCICAC” means the British Columbia International Commercial Arbitration Centre
and includes any entity which replaces the BCICAC or which substantially
succeeds to its powers or functions;

(18)
“Bribery” means the offering, authorising, giving, soliciting or accepting any
monetary or other benefit to influence action of a Government Official in an
official capacity, or to otherwise influence any person to act improperly.
Bribery includes the making of facilitation payments, which are improper
payments made to induce required routine official action;

(19)
“Business Day” means any day other than a Saturday, Sunday or a public or
statutory holiday in the place where an act is to be performed or a payment is
to be made;

(20)
“Capital Advance” has the meaning given in section 3.9(1)(b);

(21)
“Capital Advance Notice” has the meaning given in section 3.9(1);

(22)
“Charter Documents” means a constitution, articles, articles of incorporation,
notice of articles, memoranda, by-laws or any similar constating document of a
corporate entity;

(23)
“Claim” means any claim, action, proceeding, damage, loss, liability, cost,
charge, expense, outgoing, payment or demand of any nature and whether present
or future, fixed or unascertained, actual or contingent and whether at law, in
equity, under statute, contract or otherwise;

(24)
“COFECE” means the Federal Economic Competition Commission of Mexico (Comisión
Federal de Competencia Económica);

(25)
“Company Shareholders Agreement” means an agreement between Silver Bull and
South32 (as the shareholders of the Company) and the Company on the terms set
out in Schedule 3;

(26)
“Company Shares” means all of the issued and outstanding shares of the Company
upon the performance by each Silver Bull Party of all of its obligations under
section 4.4;

(27)
“Company Existing Shares” has the meaning given in section 2.2(22)(a);

(28)
“Company Series One Shares” has the meaning given in section 2.2(22)(b);

(29)
“Company Series Two Shares” has the meaning given in section 2.2(22)(b);

(30)
“Completion” means completion by the Parties of the subscription for and the
issue of the Option Shares to South32 as provided in section 4;

(31)
“Completion Date” means the date of Completion;

(32)
“Confidential Information” has the meaning given in section 9.1;

(33)
“Confidentiality Agreement” means the confidentiality agreement between Silver
Bull and South32 Group Operations Pty Ltd, dated June 7, 2017;

(34)
“Contratistas Existing Shares” has the meaning given in section 2.2(22)(d);

(35)
“Contratistas Series One Shares” has the meaning given in section 2.2(22)(d);

 
Page 3

--------------------------------------------------------------------------------

 

(36)
“Contratistas Shareholders Agreement” means an agreement between Silver Bull and
South32 (as the shareholders of Contratistas) and Contratistas on the terms set
out in Schedule 4;

(37)
“Contratistas Shares” means all of the issued and outstanding shares of
Contratistas upon the performance by each Silver Bull Party of all of its
obligations under section 4.4;

(38)
“Control” means, in relation to any person, possession, directly or indirectly,
of the power to direct or cause direction of management and policies of that
person through ownership of voting securities, contract, voting trust or
otherwise;

(39)
“Defaulting Party” has the meaning given in section 11.1(1);

(40)
“Delay Notice” has the meaning given in section 3.6(2);

(41)
“Disclosure Material” means any item of information or any document or
communication (whether written or oral or embodied in tangible or electronic
form) which has been created or generated by or on behalf of a Silver Bull Party
and disclosed and provided by or on behalf of a Silver Bull Party to South32 or
its Personnel but, for certainty, does not include Third Party Disclosure
Material;

(42)
“Disclosure Schedule” means the schedule titled “Disclosure Schedule” and
attached as Schedule 6 to and forming part of this Agreement;

(43)
“Dispute” means a dispute, controversy or Claim arising out of or in relation to
this Agreement including in relation to its existence, validity, interpretation,
performance, breach or termination of this Agreement;

(44)
“Dispute Notice” has the meaning given in section 12.1;

(45)
“Dispute Representative” has the meaning given in section 12.2;

(46)
“Effective Date” means the date of this Agreement;

(47)
“Effective Date Warranties” means the representations and warranties of the
Silver Bull Parties set out in sections 2.2(1), 2.2(2), 2.2(4), 2.2(5), 2.2(8),
2.2(9), 2.2(10), 2.2(11), 2.2(12), 2.2(13), 2.2(14), 2.2(15), 2.2(16), 2.2(17),
2.2(18), 2.2(19), 2.2(20), 2.2(21), 2.2(30), 2.2(31), 2.2(32), 2.2(33), 2.2(34)
and 2.2(44);

(48)
“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, option, earn-in, licence or licence fee, royalty,
production or streaming payment, back-in right, claw-back right, restrictive
covenant or other encumbrance of any nature or any agreement to give or create
any of the foregoing, whether registerable or not;

(49)
“Environment” means components of the earth including:

(a)
land, air or water;

(b)
any layer of the atmosphere;

(c)
any organic or inorganic matter and any living organism,

and includes interacting natural ecosystems that include any of the components
of the kind referred to in sections 1.1(49)(a) to 1.1(49)(c);

(50)
“Environmental Law” means any applicable Law relating to restoration or
reclamation of the Property, abatement of pollution, protection of the
Environment, protection of wildlife including endangered species, ensuring
public safety from environmental hazards, protection of cultural or historic
resources, management, storage or control of Regulated Substances, releases or
threatened release of Regulated Substances into the Environment (including
ambient air, surface water, ground water and land) and all other Laws relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Regulated Substances;

 
Page 4

--------------------------------------------------------------------------------

 

(51)
“Environmental Liabilities” means all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, settlements,
costs, disbursements or expenses (including without limitation attorney's fees
and experts' fees) of any kind or of any nature whatsoever (including liability
for study, testing or investigatory costs, cleanup costs, response actions or
costs, removal actions or costs, remediation costs, containment costs,
restoration costs, reclamation costs, corrective action costs, closure costs,
natural resources damages, nuisances, property damages, business losses,
penalties or fines) arising out of, based upon or resulting from, relating to,
connected with or caused by the Assets of the Company or operations on or
related to the Assets of the Company, however and by whomsoever caused, and
whether caused by a breach of or arising under Environmental Laws, or otherwise,
including without limiting the generality of the foregoing those existing as,
arising from or related to:

(a)
the presence, release, threatened release, discharge or emission into the
Environment of any Regulated Substance;

(b)
the violation or alleged violation of any Environmental Law;

(c)
surface, underground, air, ground water, surface water or marine environment
contamination;

(d)
reclamation obligations;

(e)
the removal of or failure to remove foundations, structures or equipment; and

(f)
losses or damages suffered, sustained, paid or incurred by third parties as a
result of any of the matters described in the foregoing provisions of this
definition;

(52)
“Existing Agreements” means those agreements listed in Schedule 2;

(53)
“Existing Share Owners” has the meaning given in section 2.2(22)(f);

(54)
“Existing Shares” means the Company Existing Shares and the Contratistas
Existing Shares;

(55)
“Expenditure” means all costs and expenses of whatever kind or nature funded,
spent or incurred in the conduct of the Operations on or in relation to the
Property including:

(a)
in holding the Property in good standing (including land maintenance costs and
any monies expended as required to comply with applicable Law), in curing title
defects and in acquiring and maintaining surface and other ancillary rights;

(b)
in preparing for and in the application for and acquisition of environmental and
other Permits necessary or desirable to commence and complete exploration and
development activities;

(c)
in connection with any applications and necessary studies in order to obtain
Permits including the preparation for and attendance at hearings and other
meetings related to the Property,

 
Page 5

--------------------------------------------------------------------------------

 

(d)
in undertaking geophysical, geological surveys and airborne surveys, drilling,
assaying and metallurgical testing in, on or in respect of the Property,
including costs of surface access, assays, metallurgical testing and other tests
and analyses (including downhole photography) to determine the quantity and
quality of Minerals, water and other materials or substances;

(e)
in the preparation of work programs and the presentation and reporting of data
and other results obtained from those work programs including any program for
the preparation of any preliminary assessment, technical report, pre-feasibility
study, feasibility study or other evaluation of the Property;

(f)
in searching for, digging, trenching, sampling, assaying, testing or working
Minerals;

(g)
in transporting samples of Minerals, personnel, supplies, buildings, machinery,
tools, appliances or equipment in, to or from the Property;

(h)
in acquiring, erecting and installing improvements or maintenance to site
facilities, tools, appliances or equipment to the extent necessary to carry out
the Operations the subject of an Approved Program;

(i)
for environmental remediation and rehabilitation as required by applicable Law
in connection with the Operations;

(j)
in acquiring or obtaining the use of facilities, equipment or machinery, and for
all parts, supplies and consumables;

(k)
for salaries, wages and related costs for Personnel assigned to exploration,
evaluation and development activities (other than non-cash items such as
stock-based compensation payments);

(l)
in paying assessments or contributions under worker’s compensation, employment
insurance, pension or other similar legislation or ordinances relating to the
Personnel described in section 1.1(55)(k);

(m)
travelling expenses of all persons engaged in work with respect to and for the
benefit of the Property, including for their food, lodging and other reasonable
needs;

(n)
payments to contractors or consultants for work done, services rendered or
materials supplied;

(o)
the cost of insurance premiums and performance bonds or other security;

(p)
the costs to be incurred in respect of maintenance and reporting of accounts and
Expenditures; and

(q)
all Taxes levied against, or in respect of, the foregoing items of Expenditure,
the Property, or activities on, or in respect of, the Property,

but Expenditure will not in any circumstances include:

(r)
any amount paid under any Related Party Agreement which represents:

(i)
any profit element, mark up or margin on the provision of goods and services
which has not been disclosed in writing to South32 on or before the Effective
Date or which exceeds ten (10%) of the value of the goods or services the
subject of such disclosed Related Party Agreements; or

 
Page 6

--------------------------------------------------------------------------------

 

(ii)
payment for services which exceeds the cash cost of providing such services
(such that any payment which relates to stock based compensation payments to
Personnel or others will not be or constitute Expenditure);

(s)
severance payments for any person other than employees of the Company or
Contratistas who have been engaged by either the Company or Contratistas solely
in order to conduct the Operations the subject of Approved Programs and Budgets;

(t)
severance payments for employees of the Company or Contratistas who are involved
in the conduct of the Operations that relate to any period other than the Option
Period or severance payments for employees of the Company or Contratistas who
are involved in the conduct of the Operations whose employment continues or
would have continued irrespective of whether or not the Approved Programs and
Budgets existed or the Operations the subject of Approved Programs and Budgets
are carried out;

(u)
any allocation of cost (including overhead) which does not fairly reflect the
proportion of such allocated cost properly attributable to the Operations;

(v)
any Tax on goods and services provided under a Related Party Agreement; or

(w)
any payment made by way of indemnity contained in a Related Party Agreement or
in respect of breach of a Related Party Agreement;

(56)
“Exploration Data” means any map, drill core, sample, assay, geological,
geophysical, geochemical or other technical report or technical information and
any study, design, plan and financial or other record (whether in tangible or
electronic form) related to the Property or Operations in the possession, or
under the control of, a Party or its Affiliates as at the Effective Date or
thereafter acquired by any Party or its Affiliates with respect to the Property;

(57)
“First Tranche” means an advance of capital of not less than three million
dollars ($3,000,000) to be advanced by South32 to the Company in accordance with
section 3.2 together with, if applicable, any additional advance of capital by
South32 to the Company to fund Additional Qualifying Expenditure approved by the
Technical Committee;

(58)
“Force Majeure” means, other than as a consequence of the negligence or default
of a Party, an event or cause which is beyond the control of the Party claiming
force majeure, not able to be overcome by the exercise of reasonable care,
proper precautions and the consideration of reasonable alternatives with the
intention of avoiding the effects of the force majeure by that Party, and which
could not have been reasonably foreseen, and includes (subject to satisfying the
requirements of the foregoing):

(a)
an act of God (other than adverse weather);

(b)
earthquakes, cyclones, blizzards, fire or flood;

(c)
acts of war, acts of public enemies, terrorist acts, riots or civil commotions,
criminal acts and cartel activities;

(d)
shortages of labour or strikes, interference of trade unions, lockout, secondary
boycott, other labour difficulties (without regard to whether such difficulties
can be resolved by acceding to the demands of the union);

 
Page 7

--------------------------------------------------------------------------------

 

(e)
break down or destruction of machinery, plant or equipment, delays in
transportation, shortages or inability to obtain contractors, machinery, plant
or equipment, fuel, transportation or power;

(f)
any action or failure to act within a reasonable time without justifiable cause
by any Governmental Authority (including any action or failure to act within a
reasonable time without justifiable cause by any duly authorized agent of any
such Governmental Authority), including the denial of or delay in granting any
Permit upon due application and diligent effort by the Party to obtain same, or
the failure once granted to remain (without justifiable cause) in full force and
effect or to be renewed on substantially similar terms;

(g)
laws, rules and regulations or orders of any Governmental Authority enacted or
made after the Effective Date that cause the Operations to cease;

(h)
injunctions, civil disobedience, protests and other delays and disturbances
caused by aboriginal or indigenous peoples that cause the Operations to cease;
or

(i)
protests, demonstrations, blockades or other events by environmental lobbyists,
non-governmental organisations or local community groups that cause the
Operations to cease,

but does not include:

(j)
economic hardship, lack of money, credit or markets or inability to pay any sum
of money; or

(k)
delays in the performance of the obligations of a Party or its Personnel unless
that delay is itself caused by Force Majeure or by the default or negligence of
the other Party or its Personnel;

(59)
“Fourth Tranche” means an advance of capital equal to the full amount of the
estimated Qualifying Expenditure provided for in the Approved Program (which
forms part of the Year 4 Approved Program) to be advanced by South32 to the
Company in accordance with section 3.5 together with, if applicable, any
additional advance of capital by South32 to the Company to fund Additional
Qualifying Expenditure approved by the Technical Committee, which advance of
capital must not be less than two million dollars ($2,000,000) but if the
aggregate of the First Tranche, the Second Tranche and the Third Tranche exceeds
eight million dollars ($8,000,000), then such excess will reduce such minimum;

(60)
“Governmental Authority” means any federal, provincial, state, territorial,
regional, municipal, local government or authority, quasi government authority,
fiscal or judicial body, government or self-regulatory organisation, commission,
board, tribunal, organisation, stock exchange or any regulatory, administrative
or other agency, or any political or other subdivision, department, or branch of
any of the foregoing including any indigenous or native body (or both, as the
case may be) exercising governance powers by right, title or custom;

(61)
“Government Official” includes any:

(a)
individual who is employed by or acting on behalf of a Governmental Authority, a
person Controlled by a Governmental Authority (including state owned
enterprises) or a public international organisation;

(b)
political party, party official or political office candidate;

 
Page 8

--------------------------------------------------------------------------------

 

(c)
individual who holds or performs the duties of an appointment, office or
position created by custom or convention, including, potentially, some tribal
leaders and members of royal families; or

(d)
individual who holds themselves out to be the authorised intermediary of any
person specified in sections 1.1(61)(a), 1.1(61)(b) and 1.1(61)(c);

(62)
“IFRS” means the international financial reporting standards adopted by the
International Accounting Standards Board, as amended from time to time or any
successor standards;

(63)
“Indemnified Party” has the meaning given in section 2.6(2);

(64)
“Indemnifying Party” has the meaning given in section 2.6(2);

(65)
“Initial Contribution” has the meaning given in the Company Shareholders
Agreement;

(66)
“Insolvent Party” has the meaning given in section 11.1(2);

(67)
“Law” includes:

(a)
Federal, Provincial, State and local government legislation including
regulations and by-laws;

(b)
legislation of any jurisdiction other than those referred to in section
1.1(67)(a) with which a Party must comply;

(c)
common law and equity;

(d)
judgments, decrees, writs, administrative interpretations, guidelines, policies,
injunctions, orders or the like, of any Governmental Authority with which a
Party is legally required to comply; and

(e)
Governmental Authority requirements and consents, certificates, licences,
permits and approvals (including conditions in respect of those consents,
certificates, licences, permits and approvals);

(68)
“Material Decision” means a decision relating to one or more of the following:

(a)
financial accommodation - the Company or Contratistas entering into borrowings
or other financial accommodation resulting in total financial accommodation to,
or borrowings of, the Company or Contratistas exceeding fifty thousand dollars
($50,000);

(b)
unusual transactions - the Company or Contratistas entering into any transaction
that is not in the ordinary course of its business, or that requires the Company
or Contratistas to outlay funds exceeding one percent (1%) of its net tangible
Assets;

(c)
provision of loans - the provision of any loan to any person;

(d)
guarantees - the Company or Contratistas entering into or becoming liable under
any guarantee or indemnity, or similar arrangement under which the Company or
Contratistas may incur liability in respect of the financial obligation of any
other person;

(e)
encumbrance - the creation of any Encumbrance over the Assets of the Company or
Contratistas in favour of any person;

 
Page 9

--------------------------------------------------------------------------------

 

(f)
Assets - except as expressly contemplated by this Agreement, the sale, transfer,
lease, assignment, disposal or acquisition of Assets or any contract to do so
where the market value of such Assets or the consideration in respect of the
sale or acquisition of such Assets is in excess of twenty five thousand dollars
($25,000);

(g)
winding up - the appointment of a receiver, liquidator or administrator to the
Company or Contratistas or any proposal to wind up the Company or Contratistas
or make any composition or arrangement with creditors;

(h)
litigation - the commencement or settlement of any litigation, arbitration or
other proceedings that will cause, or is likely to cause, the Company or
Contratistas to incur liabilities, losses, damages, costs or expenses (including
legal costs) in excess of twenty five thousand dollars ($25,000) in aggregate;

(i)
Directors’ fees - the payment of any fee or other remuneration to a director for
his or her service as a director of the Company or Contratistas;

(j)
Related Party Transactions - the making or entry into by the Company or
Contratistas of any agreement, contract, arrangement or understanding with an
Affiliate of the Company or Contratistas, a shareholder of the Company or
Contratistas or a shareholder of any Affiliate of the Company or Contratistas
other than related party transactions made or entered into in the ordinary
course consistent with past practice and which are consistent with related party
transactions made or entered into by the Company or Contratistas prior to the
Effective Date and which have been expressly disclosed to South32 prior to the
Effective Date; or

(k)
Non-Arm’s Length - the making or entry into by the Company or Contratistas of
any agreement, contract, arrangement or understanding which is not in the
ordinary course of business or which is not on an arm’s length basis at market
terms, or both, as the case may be;

(69)
“Metalline” means Metalline, Inc.;

(70)
“Mexico” means the United Mexican States;

(71)
“Mineral Rights” means any claim, prospecting licence, exploration licence,
exploration or mining lease, mining licence, mining claim, mineral concession,
mineral claim and other forms of mineral tenure (including any application for
the grant or issue of any of the foregoing) or other rights to minerals, or to
work upon lands for the purpose of searching for, developing or extracting
minerals under any form of mineral title recognized under applicable Law in
Mexico, whether contractual, statutory or otherwise;

(72)
“Minerals” means all ores, solutions and concentrates or metals derived from
them, containing precious, base and industrial minerals (including gems and
uranium) which are found in, on or under the Property and may lawfully be
explored for, mined and sold under the Mineral Rights and other instruments of
title under which the Property is held;

(73)
“NI 43-101” means National Instrument 43-101, “Standards of Disclosure for
Mineral Projects” published by the Canadian Securities Administrators, as
amended from time to time, as amended from time to time or any successor
instrument, rule or policy;

(74)
“Non-Defaulting Party” has the meaning given in section 11.1;

(75)
“Non-operating Party” has the meaning given in section 6.7;

(76)
“Notice” or “notice” has the meaning given in section 13;

 
Page 10

--------------------------------------------------------------------------------

 

(77)
“Operations” means every kind of work done, or activity performed on or in
respect of the Property to explore for Minerals including investigating,
prospecting, exploring, drilling, analysing, property maintenance, permitting,
sampling, assaying, preparation of reports, estimates and studies (including
feasibility studies), surveying, rehabilitation, reclamation and environmental
protection, and any management and administration necessary to conduct the
foregoing work or activities;

(78)
“Operator” means the operator of the Operations prior to the exercise of the
Option;

(79)
“Option” has the meaning given in section 3.1(1);

(80)
“Option Agreement Accounts” has the meaning given in section 3.8(1);

(81)
“Option Condition” has the meaning given in section 4.1;

(82)
“Option Exercise Notice” has the meaning given in section 4.2(6);

(83)
“Option Period” means the period from the Effective Date to the earlier of:

(a)
the date on which Completion has been completed; or

(b)
the date on which this Agreement is terminated;

(84)
“Option Shares” means 70% of all of the Company Shares and 70% of all of the
issued and outstanding shares of Contratistas;

(85)
“Other Party” has the meaning given in section 10.1;

(86)
“Other Rights” means any interest in real property, whether freehold, leasehold,
licence, right of way, easement, any other surface or other right in relation to
real property, and any right, licence or permit in relation to the use or
diversion of water, but excluding any Mineral Rights;

(87)
“Party” means either Silver Bull, the Company or South32, as the context
dictates;

(88)
“Parties” means Silver Bull, the Company and South32;

(89)
“Percentage Interest” has the meaning given in the Company Shareholders
Agreement;

(90)
“Permit” means any applicable permit, consent, authorisation, registration,
filing, lodgement, notarisation, certificate, endorsement, permission, licence,
approval, authority or exemption by or with a Governmental Authority or other
person or body having jurisdiction or authority in any way over the subject
matter of this Agreement, the Property or the Operations;

(91)
“Permitted Encumbrances” means, with respect to the Property:

(a)
the exceptions and reservations contained in the original grant of the Mineral
Rights or contained in any other grant or disposition from the relevant
Governmental Authority;

(b)
bona fide easements, rights of way, servitudes or other similar surface rights
granted in the ordinary course of business that, if not required to be granted
under applicable Law, do not materially impair the exercise of the rights which
comprise the Property or use of the Property for the purposes for which it is
held which purposes include the exploration for Minerals and the development of
a mining project within the mining plots which comprise the Property, and are
currently of record in the Mining Public Registry or in the case of surface
rights and rights affecting real property, in the corresponding Public Registry
of Property, including rights of way and servitudes for highways, railways,
sewers, drains, gas and oil pipelines, gas and water mains, electric light,
power, telephone or cable television conduits, poles, wires or cables;

 
Page 11

--------------------------------------------------------------------------------

 

(c)
rights in the Property which are reserved to or vested in any Governmental
Authority by applicable Law;

(d)
any mineral royalty due to any Governmental Authority;

(e)
liens granted in the ordinary course of business to a public utility,
municipality or Governmental Authority with respect to operations pertaining to
any part of the Property;

(f)
liens for taxes, charges, rates, duties, levies and assessments which relate to
obligations not at the time due or delinquent;

(g)
builder’s, mechanic’s, materialmen’s and similar liens in respect of services
rendered or goods supplied and undetermined or inchoate liens and charges
incidental to current construction or current operation or which relate to
obligations not at the time due or delinquent;

(h)
any Encumbrance specifically disclosed in the Technical Report; and

(i)
any Encumbrance expressly created by or arising from this Agreement.

(92)
“Personnel” means:

(a)
in relation to a Party, any of its (or any Affiliates) directors, officers,
employees, agents, consultants, invitees, Subcontractors (including
Subcontractors’ Personnel) and representatives involved either directly or
indirectly in the performance of the Party’s obligations under this Agreement;
and

(b)
in relation to a Subcontractor, any of its directors, officers, employees,
agents, consultants, invitees, subcontractors or representatives involved either
directly or indirectly in the performance of a Party’s obligations under this
Agreement;

(93)
“Property” means the Mineral Rights and Other Rights, if any, described in
Schedule 1, together with any present or future renewal, extension,
modification, substitution, amalgamation or variation of any of those Mineral
Rights or Other Rights that derive directly from those Mineral Rights or Other
Rights (whether granting or conferring the same, similar or any greater rights
and whether extending over the same or a greater or lesser domain) and where the
context requires Property will also mean the geographical area which is the
subject of the relevant rights;

(94)
“Qualifying Expenditure” means an item of Expenditure that, in accordance with
an Approved Program, is permitted to be or qualifies as Qualifying Expenditure
for the purposes of this Agreement and, for certainty, Qualifying Expenditure
will include any Additional Qualifying Expenditure;

(95)
“Regulated Substances” means all pollutants, contaminants, chemicals,
industrial, toxic, hazardous or noxious substances or wastes or any other
materials or substances that are now or hereafter prohibited, controlled,
prescribed or regulated by any Governmental Authority or applicable Law, or the
presence or quantity of which now or hereafter requires reporting, monitoring,
investigation, removal or remediation by any Governmental Authority or
applicable Law, including:

(a)
any petroleum or petroleum compound (refined or crude), natural gas, natural gas
liquids or related hydrocarbons, flammable substance, explosive, radioactive
material or any other material or pollutant that poses a hazard or potential
hazard to the Environment or any person;

 
Page 12

--------------------------------------------------------------------------------

 

(b)
asbestos or any asbestos-containing material of any kind or character, any
materials or substances containing polychlorinated biphenyls or urea
formaldehyde insulation;

(c)
any materials or substances designated as a “hazardous waste”, “hazardous
substance”, “toxic pollutant” or “contaminant” under any Environmental Law; and

(d)
any materials or substances that are toxic, explosive, corrosive, flammable,
ignitable, infectious, radioactive, reactive, carcinogenic, mutagenic or
otherwise hazardous;

(96)
“Representative” means the individual appointed from time to time by a Party to
act as a Party’s representative in respect of this Agreement and its subject
matter;

(97)
“Related Party” means Silver Bull or an Affiliate of Silver Bull;

(98)
“Related Party Agreement” means any contract or other legally binding
transaction, arrangement or understanding between the Company and a Related
Party;

(99)
“Report and Budget” means the Year 1 Report and Budget, the Year 2 Report and
Budget or the Year 3 Report and Budget, as the context dictates;

(100)
“Rules” has the meaning given in section 12.3(1);

(101)
“Second Tranche” means an advance of capital equal to the full amount of the
estimated Qualifying Expenditure provided for in the Approved Program (which
forms part of the Year 2 Approved Program) to be advanced by South32 to the
Company in accordance with section 3.3 together with, if applicable, any
additional advance of capital by South32 to the Company to fund Additional
Qualifying Expenditure approved by the Technical Committee, which advance of
capital must not be less than three million dollars ($3,000,000) but if the
amount of the First Tranche exceeds three million dollars ($3,000,000), then
such excess will reduce such minimum;

(102)
“Share Certificates” has the meaning given in section 4.4(4);

(103)
“Silver Bull Party” means either Silver Bull, the Company or Contratistas, as
the context dictates;

(104)
“Silver Bull Parties” means Silver Bull, the Company and Contratistas;

(105)
“Silver Bull Records” has the meaning given in section 2.7(2);

(106)
“South32 Initial Funding” means, together, any of the First Tranche, Second
Tranche, Third Tranche or Fourth Tranche advanced by South32 to the Company (as
an advance of capital) during the Option Period;

(107)
“Subcontractor” means any person engaged by a Party to perform any part of that
Party’s obligations under this Agreement and includes a supplier of that Party;

(108)
“Subscription Amount” means the aggregate of the Subscription Price and all
advances of capital made by South32 to the Company pursuant to the South32
Initial Funding;

(109)
“Subscription Price”, determined as at the date of the Option Exercise Notice,
means one hundred million dollars ($100,000,000) less the aggregate of all
South32 Initial Funding;

 
Page 13

--------------------------------------------------------------------------------

 

(110)
“Tax” means:

(a)
a tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding; or

(b)
an income, value added tax, customs, mining, stamp or transaction duty, tax or
charge,

(or both, as the case may be) that is or may be at any time assessed, levied,
imposed or collected by a Governmental Authority and includes interest, fines,
penalties, charges, fees or other amounts imposed on or in respect of any of the
foregoing;

(111)
“Technical Committee” has the meaning given in section 6.11(1);

(112)
“Technical Report” means the Updated NI 43-101 Technical Report on the Resources
of the Sierra Mojada Project Coahuila, Mexico, dated June 8, 2015 with an
effective date of May 3, 2015;

(113)
“Third-Party Claim” has the meaning given in section 2.6(2);

(114)
“Third Party Disclosure Material” means any item of information in writing or
any document or written communication (whether embodied in tangible or
electronic form) which has been created or generated by a person other than a
Silver Bull Party or its Personnel and which has been disclosed and provided by
or on behalf of a Silver Bull Party to South32 or its Personnel prior to the
Effective Date;

(115)
“Third Tranche” means an advance of capital equal to the full amount of the
estimated Qualifying Expenditure provided for in the Approved Program (which
forms part of the Year 3 Approved Program) to be advanced by South32 to the
Company in accordance with section 3.4 together with, if applicable, any
additional advance of capital by South32 to the Company to fund Additional
Qualifying Expenditure approved by the Technical Committee, which advance of
capital must not be less than two million dollars ($2,000,000) but if the
aggregate of the First Tranche and the Second Tranche exceeds six million
dollars ($6,000,000), then such excess will reduce such minimum;

(116)
“Tranche” means the First Tranche, the Second Tranche, the Third Tranche or the
Fourth Tranche, as the context dictates;

(117)
“U.S. GAAP” means generally accepted accounting principles in the United States
of America;

(118)
“Unsafe” includes actual or potential hazards and incidents relating to safety,
health or the Environment;

(119)
“Warranty Period” means:

(a)
in the case of the representations and warranties set out in sections 2.2(1) to
2.2(14) (inclusive), sections 2.2(19) to 2.2(46) (inclusive) and sections
2.2(55) to 2.2(59) (inclusive), eighteen (18) months; and

(b)
in the case of the representations and warranties set out in sections 2.2(15) to
2.2(18) (inclusive) and sections 2.2(47) to 2.2(51) (inclusive), six (6) years;

(120)
“Year” means each period of 12 successive months, with the first such period
commencing on the Effective Date and each successive period commencing on an
anniversary of the Effective Date and, for the avoidance of doubt, the “Final
Year” will, as the context requires, be the period commencing on an anniversary
of the Effective Date occurring immediately prior to the earlier of:

 
Page 14

--------------------------------------------------------------------------------

 

(a)
the date of satisfaction of the Option Condition; or

(b)
the date of termination or expiry of this Agreement;

(121)
“Year 1 Expiration Date” means, subject to sections 3.7, 4.2(7) and 8.4, the
date on which Year 1 expires;

(122)
“Year 2 Expiration Date” means, subject to sections 3.7, 4.2(7) and 8.4, the
date on which Year 2 expires;

(123)
“Year 3 Expiration Date” means, subject to sections 3.7, 4.2(7) and 8.4, the
date on which Year 3 expires;

(124)
“Year 4 Expiration Date” means, subject to sections 3.6, 4.2(7) and 8.4, the
date on which Year 4 expires;

(125)
“Year 1 Approved Program” means the program of Operations (and related Approved
Budget) to be undertaken in Year 1 set out in Schedule 5 to this Agreement, as
altered or modified pursuant to section 6.11(8) (as the case may be);

(126)
“Year 2 Approved Program” means the program of Operations (and related Approved
Budget) to be undertaken in Year 2 as approved by the members of the Technical
Committee in accordance with section 6.11(6) or approved by South32 in
accordance with section 6.11(9) (as the case may be), as altered or modified
pursuant to section 6.11(8) (as the case may be);

(127)
“Year 3 Approved Program” means the program of Operations (and related Approved
Budget) to be undertaken in Year 3 as approved by the members of the Technical
Committee in accordance with section 6.11(6) or approved by South32 in
accordance with section 6.11(9) (as the case may be), as altered or modified
pursuant to section 6.11(8) (as the case may be);

(128)
“Year 4 Approved Program” means the program of Operations (and related Approved
Budget) to be undertaken in Year 4 as approved by the members of the Technical
Committee in accordance with section 6.11(6) or approved by South32 in
accordance with section 6.11(9) (as the case may be), as altered or modified
pursuant to section 6.11(8) (as the case may be);

(129)
“Year 4 Option Exercise Date” has the meaning given in section 4.2(3);

(130)
“Year 1 Report and Budget” has the meaning given in section 6.5(2)(a);

(131)
“Year 2 Report and Budget” has the meaning given in section 6.5(2)(b); and

(132)
“Year 3 Report and Budget” has the meaning given in section 6.5(2)(c).

1.2
Interpretation

Unless the context otherwise expressly requires, in this Agreement:

(1)
the singular includes the plural and conversely and a gender includes all
genders;

(2)
if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

(3)
a reference to a person (including a Party) includes an individual, company,
other body corporate, association, partnership, firm, joint venture, trust or
Governmental Authority;

 
Page 15

--------------------------------------------------------------------------------

 

(4)
a reference to a section, schedule or annexure is a reference to a section of or
a schedule or annexure to this Agreement;

(5)
a reference to any party (including a Party) includes that party’s executors,
administrators, substitutes (including, but not limited to, persons taking by
novation), successors and permitted assigns;

(6)
a reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced except to the extent prohibited by this Agreement or that
other agreement or document;

(7)
a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation, code, by-law, ordinance or statutory instrument issued under
it;

(8)
a reference to writing includes a facsimile or electronic mail transmission and
any means of reproducing words in a tangible and permanently visible form;

(9)
a reference to, “dollars”, “$” or “USD” is to currency of the United States of
America;

(10)
a reference to “CAD$” or “C$” is to the currency of Canada;

(11)
a reference to “MEX$” is to the currency of Mexico;

(12)
the word “including” means “including without limitation” and “include” and,
“includes” will be construed similarly;

(13)
headings and any table of contents or index are for convenience only and do not
form part of this Agreement or affect its interpretation;

(14)
a provision of this Agreement must not be construed to the disadvantage of a
Party merely because that Party was responsible for the preparation of this
Agreement or the inclusion of the provision in this Agreement;

(15)
if an act is prescribed to be done on a specified day which is not a Business
Day, it must be done instead on the next Business Day;

(16)
where any representation, warranty or other statement in this Agreement is
expressed to be given or made by Silver Bull (or the Silver Bull Parties) or
South32, as applicable, to its knowledge or is otherwise expressed to be limited
in scope to facts or matters known to Silver Bull (or the Silver Bull Parties)
or South32, as applicable, or of which Silver Bull (or the Silver Bull Parties)
or South32, as applicable, is aware, it will mean such knowledge as is actually
known to the directors and officers of Silver Bull or the directors and officers
of South32, as applicable, in each case after having made due inquiry; and

(17)
a reference to a thing (including a right, obligation or concept) includes a
part of that thing but nothing in this section 1.2(17) implies that performance
of part of an obligation constitutes performance of the obligation.

1.3
Parties and Other Matters

During the Option Period the Parties agree that for the purposes of this
Agreement:

(1)
a notice given by South32 to one Silver Bull Party will be deemed to have been
given to each Silver Bull Party;

(2)
any consent given, or agreement made, by a Silver Bull Party will be deemed to
have been given or made (as the case may be) by each Silver Bull Party;

 
Page 16

--------------------------------------------------------------------------------

 

(3)
any consultation by South32 with one Silver Bull Party will be deemed to be
consultation by South32 with each Silver Bull Party;

(4)
any election by one Silver Bull Party will be deemed to have been made by each
Silver Bull Party and any failure by one Silver Bull Party to make an election
will be deemed to be a failure of each Silver Bull Party to make an election;

(5)
a Dispute Representative nominated by a Silver Bull Party will be the Dispute
Representative for each Silver Bull Party;

(6)
a breach of any representation or warranty given or made by a Silver Bull Party
under this Agreement or a breach of, or failure by, a Silver Bull Party or its
Personnel to perform any covenant or obligation of that Silver Bull Party under
this Agreement will be deemed to be a breach of failure by each Silver Bull
Party;

(7)
if a Silver Bull Party commits or is the subject of an Insolvency Event then
each Silver Bull Party will be deemed to have committed or be the subject of
that Insolvency Event; and

(8)
any right, power, authority, discretion, right of enforcement or remedy that is
capable of exercise by each Silver Bull Party under or in connection with this
Agreement will, when exercised by one Silver Bull Party, be deemed to have been
exercised by each Silver Bull Party.

1.4
Schedules

The following schedules are attached to and incorporated in this Agreement:

(1)
Schedule 1 – Property Description;

(2)
Schedule 2 – Existing Agreements;

(3)
Schedule 3 – Company Shareholders Agreement;

(4)
Schedule 4 – Contratistas Shareholders Agreement;

(5)
Schedule 5 – Year 1 Approved Program; and

(6)
Schedule 6 – Disclosure Schedule

2.
Representations and Warranties

2.1
Mutual Representations and Warranties

(1)
Silver Bull, the Company and Contratistas, respectively, represent and warrant
to South32 and South32 Party represents and warrants to each Silver Bull Party
that on the Effective Date:

(a)
it is duly formed, incorporated, amalgamated or continued (as the case may be)
and validly exists under the law of its place of formation, incorporation,
amalgamation or continuance;

(b)
it is in good standing under the legislation under which it was formed,
incorporated, amalgamated or continued (as the case may be);

(c)
it has full legal capacity and power:

 
Page 17

--------------------------------------------------------------------------------

 

(i)
to own its property and assets and to carry on its business; and

(ii)
to enter into this Agreement and to perform its obligations under this
Agreement.

(d)
it is or at the relevant time will be directly or indirectly (through an
Affiliate) qualified to do business in Coahuila State, Mexico and lawfully
authorized to hold Mineral Rights in Coahuila State, Mexico;

(e)
it has taken all action (whether corporate, by its shareholders or otherwise)
that is necessary to authorize its entry into this Agreement and to perform its
obligations under this Agreement;

(f)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable in accordance with its terms by appropriate legal remedy subject to
laws generally affecting creditors’ rights and to principles of equity (where
applicable);

(g)
the execution, delivery and performance by it of this Agreement does not or will
not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

(i)
its Charter Documents;

(ii)
any material term or provision of any security arrangement, undertaking,
agreement or deed; or

(iii)
any writ, order or injunction, judgment, law, rule or regulation to which it is
a party or is subject or by which it or any of its property is bound;

(h)
no litigation, arbitration, mediation, conciliation or administrative
proceedings are taking place, pending or, to its knowledge, threatened against
it which if adversely decided could, in the reasonable opinion of the Party’s
management, have a material adverse effect on the Party’s business, assets
(including the Property) or financial condition such as to materially impair its
ability to perform its obligations under this Agreement;

(i)
no liquidator, trustee in bankruptcy, receiver or receiver and manager or other
external administrator is currently appointed in relation to it or any of its
property;

(j)
to its knowledge, there are no facts, matters or circumstances which give any
person the right to appoint or to apply to appoint (as the case may be) a
liquidator, trustee in bankruptcy, receiver or receiver and manager or other
external administrator to it or any of its property; and

(k)
it is unaware of any material facts or circumstances that have not been
disclosed in this Agreement, which should be disclosed to each other Party in
order to prevent the representations and warranties in this section 2.1(1) from
being materially misleading.

(2)
The representations and warranties contained in section 2.1(1) will be treated
as made and be binding upon each Party continuously during the term of this
Agreement and each Party must immediately notify each other Party if any of its
representations and warranties set out in this section 2.1 are not true and
correct in any material respect.

2.2
Silver Bull Parties Representations and Warranties

Each Silver Bull Party jointly and severally represents and warrants to South32
that:
 
Page 18

--------------------------------------------------------------------------------

 
Absence of Approvals Required

(1)
except for the Antitrust Authorization, no authorization, approval, order,
licence, permit or consent of any Governmental Authority or other third person,
and no registration, declaration or filing by any Silver Bull Party with any
such Governmental Authority is required in order for any Silver Bull Party:

(a)
to consummate the transactions contemplated by this Agreement;

(b)
to execute and deliver all of the documents and instruments to be delivered by a
Silver Bull Party under this Agreement;

(c)
to duly perform and observe the terms and provisions of this Agreement; and

(d)
to render this Agreement legal, valid, binding and enforceable;

The Property and Related Matters

(2)
the Property is properly and accurately described in Schedule 1;

(3)
the Company is the exclusive beneficial and registered or recorded owner of a
100% undivided interest in the Property;

(4)
the Company is legally entitled to hold the Property;

(5)
except as disclosed in section 2.2(5) of the Disclosure Schedule, all of the
Mineral Rights comprising the Property are current and in good standing and have
been validly and properly located, staked, tagged and recorded (as the case may
be) in accordance with the laws of the jurisdiction in which the Property is
located and there are no disputes, threatened or now existing of which a Silver
Bull Party is aware, as to title to or the staking or recording of, those
Mineral Rights;

(6)
except for the Permitted Encumbrances, the Property and each Silver Bull’s
Party’s interest in the Property (whether direct or indirect) is free and clear
of any Encumbrance;

(7)
without limiting section 2.2(6) except as disclosed in section 2.2(7) of the
Disclosure Schedule, there are no outstanding agreements, options or other
arrangements to acquire or purchase the Property or any interest in the Property
and no person has any royalty or other interest whatsoever in production or
profits from the Property;

(8)
each Silver Bull Party has made available to South32 all material Exploration
Data in its possession as at the Effective Date and such Exploration Data is
true and correct (to the knowledge of the Silver Bull Parties) in all material
respects and no relevant Exploration Data in respect of the Property has been
withheld;

(9)
except as disclosed in section 2.2(9) of the Disclosure Schedule, the Company
has obtained or acquired all authorizations, rights or powers necessary in, over
or to the surface area of the Property to access the Property and to conduct
Operations on the Property necessary to be obtained or acquired as at the
Effective Date;

(10)
all work, payment or expenditure obligations applicable to the Property, all
reports or evidence of the work or expenditure and other requirements to be
satisfied or filed to keep the Property in good standing which were to have been
satisfied by the Effective Date have been satisfied or filed to the satisfaction
of the applicable Governmental Authority;

(11)
all rentals, taxes, assessments and renewal fees and other governmental charges
applicable to, or imposed on, the Property which were due to be paid on or
before the Effective Date have been paid in full;

 
Page 19

--------------------------------------------------------------------------------

 

(12)
except as disclosed in section 2.2(12) of the Disclosure Schedule, there are no
actual, alleged, or, to the knowledge of the Silver Bull Parties, threatened
adverse claims, challenges, suits, actions, prosecutions, investigations or
proceedings against or to, the ownership of, or title to, the Property or of any
challenge to the Company’s right, title or interest in the Property nor to the
knowledge of each Silver Bull Party is there any basis for any of the foregoing;

(13)
each Silver Bull Party has no notice, or knowledge, of any proposal to terminate
or vary the terms of or rights attaching to, the Property from any Governmental
Authority or other person having jurisdiction in any way over the Property;

(14)
the Property does not lie within any protected area, rescued area, reserve,
reservation or reserved area as designated by any Governmental Authority having
jurisdiction, that would impair the exploration for Minerals or the development
of a mining project on the Property;

(15)
except as disclosed in section 2.2(15) of the Disclosure Schedule, the Property
and the Company are not subject to any Environmental Liabilities nor to the
knowledge of each Silver Bull Party is there any basis for the Property and the
Company to be subject to any Environmental Liabilities;

(16)
except as disclosed in section 2.2(16) of the Disclosure Schedule, there are no
orders or directions relating to environmental matters requiring any work,
repairs, construction or capital expenditures with respect to the Property or
the conduct of the business related to the Property, nor to the best of the
Silver Bull Parties’ knowledge has any activity by the Company or Contratistas
on the Property been in violation of any applicable Environmental Law, and to
their knowledge, conditions on and relating to the Property are in compliance
with that Environmental Law;

(17)
except as disclosed in section 2.2(18) of the Disclosure Schedule, there has
been no material spill, discharge, leak, emission, ejection, escape, dumping, or
any release or threatened release of any Regulated Substance from, on, in or
under the Property or into the Environment by the Company or Contratistas,
except releases expressly permitted or otherwise authorized by applicable Law;

(18)
except as disclosed in section 2.2(18) of the Disclosure Schedule and except as
is expressly permitted by the terms of the Mineral Rights comprising the
Property, no Regulated Substance has been treated, disposed of or is located or
stored on the Property as a result of activities of a Silver Bull Party or, to
its knowledge, its predecessors in title or interest;

(19)
except as disclosed in section 2.2(19) of the Disclosure Schedule, to the
knowledge of each Silver Bull Party, there is no pending or ongoing claims or
actions taken by or on behalf of any native or aboriginal persons, community
groups or non-governmental organizations with respect to the Property or the
operations and activities of the Company on, in or with respect to the Property
and no archaeological remains have been found on the surface of the Property;

Compliance with Applicable Law

(20)
each Silver Bull Party and its Personnel, and, to its knowledge, its
predecessors in title or interest, have conducted its business, operations and
activities (including all activities to acquire interests in, on or in respect
of the Property) in compliance in all material respects with all applicable Law
(including Anti-corruption Law);

(21)
each Silver Bull Party, its Personnel and its Affiliates have not engaged in any
conduct that is in breach of section 14.19;

 
Page 20

--------------------------------------------------------------------------------

 
Existing Shares

(22)
as at the Effective Date:

(a)
the issued and outstanding share capital of the Company consists of 556,393,500
shares with a par value of MEX$ 556,393,500.00 (“Company Existing Shares”);

(b)
50,000 of the Company Existing Shares are “Series One” representing the fixed
portion of the capital stock of the Company (“Company Series One Shares”), and
556,343,500 of the Company Existing Shares are “Series Two” representing the
variable portion of the capital stock of the Company (“Company Series Two
Shares”);

(c)
Silver Bull is the registered legal owner of 49,999 of the Company Series One
Shares, and of 556,343,500 of the Company Series Two Shares and Metalline is the
registered legal owner of one (1) Company Series One Share;

(d)
the issued and outstanding share capital of Contratistas consists of 50 shares
with a par value of MEX$ 50,000.00 (“Contratistas Existing Shares”) and all of
the Contratistas Existing Shares are “Series One” representing the fixed portion
of the capital stock of Contratistas (“Contratistas Series One Shares”);

(e)
Silver Bull is the registered legal owner of 49 of the Contratistas Series One
Shares and Metalline is the registered legal owner of 1 (one) Contratistas
Series One Share; and

(f)
Silver Bull and Metalline own all of the Existing Shares (“Existing Share
Owners”).

The Existing Shares are ordinary shares and do not grant to or confer on the
Existing Share Owners any preferential, pre-emptive or other third party rights;

(23)
the Existing Share Owners are the registered, legal and beneficial owner of 100%
of the Existing Shares, have good and marketable title to the Existing Shares
and the Existing Shares are free and clear of any Encumbrance or third party
claim;

(24)
the Existing Share Owners have not given or agreed to give any Encumbrance over
any of the Existing Shares;

(25)
the Existing Shares have been validly issued and fully paid and no moneys are
owing in respect of them;

(26)
none of the Existing Shares has been issued in violation of any preferential,
pre-emptive or other third party rights and the Company and Contratistas has not
declared any dividend or other distribution and is not under any obligation to
redeem or repurchase any shares or other securities issued by it;

(27)
there is no shareholder agreement, voting trust, proxy or other agreement or
understanding relating to the voting of the Existing Shares;

(28)
except for this Agreement, there are no agreements, arrangements or
understandings in effect under which the Company or Contratistas is obliged at
any time to issue any shares or other securities of the Company or Contratistas;

(29)
no person has any agreement, right (including any pre-emptive right) or option,
present or future, contingent, absolute or capable of becoming an agreement, or
which will with the passage of time or the occurrence of any event become an
agreement, right (including a pre-emptive right) or option to acquire any
Existing Shares;

 
Page 21

--------------------------------------------------------------------------------

Option Shares

(30)
upon issue by the Company and Contratistas the Option Shares will be validly
allotted and fully paid and no money will owing in respect of them;

(31)
upon issue by the Company and Contratistas no Option Shares will be issued in
violation of any preferential, pre-emptive or other rights of others and the
Company and Contratistas will have irrevocably and expressly waived any
preferential or pre-emptive rights to subscribe for or acquire the Option Shares
or any of them. The Company and Contratistas will not declare any dividend or
other distribution in respect of the Option Shares and will not be under any
obligation to redeem or repurchase any of the Option Shares;

(32)
except as provided, respectively, in the Company Shareholders Agreement and the
Contratistas Shareholders Agreement, upon issue by the Company and Contratistas
of the Option Shares there will be no shareholder agreement, voting trust, proxy
or other agreement or understanding relating to the voting of the Option Shares;

(33)
except as provided, respectively, in the Company Shareholders Agreement and the
Contratistas Shareholders Agreement, upon issue by the Company and Contratistas
of the Option Shares there will be no agreements, arrangements or understandings
in place in respect of the Option Shares under which the Company or Contratistas
is obliged at any time to issue any shares or other securities in the Company or
Contratistas;

(34)
upon issue by the Company and Contratistas of the Option Shares no person will
have any agreement, right or option, present or future, contingent, absolute or
capable of becoming an agreement, or which will with the passage of time or the
occurrence of any event become an agreement, right or option to acquire the
Option Shares or any of them;

(35)
upon issue by the Company and Contratistas the Option Shares will grant full
voting and economic rights, with no restrictions whatsoever, and will be issued
as part of the variable portion of the capital stock of the Company and
Contratistas, respectively;

No Indebtedness, Security or Claims

(36)
except as disclosed in section 2.2(36) of the Disclosure Schedule and other than
as expressly contemplated by or incurred pursuant to Approved Programs, the
Company has no liabilities or obligations whatsoever (whether accrued, absolute,
contingent or otherwise);

(37)
without limiting section 2.2(36) and except as disclosed in section 2.2(37) of
the Disclosure Schedule, the Company and Contratistas is not indebted to Silver
Bull, its Personnel or any Affiliate of Silver Bull, on any account whatsoever;

(38)
except for the Permitted Encumbrances, the Company and its Assets and
Contratistas and its Assets are not the subject of any Encumbrance and the
Company and Contratistas, respectively, has not given or agreed to give any
Encumbrance over it or its Assets (or both);

(39)
except as disclosed in section 2.2(39) of the Disclosure Schedule, to the Silver
Bull Parties’ knowledge, no person has any Claim of any nature against the
Company or its Assets or Contratistas and its Assets;

 
Page 22

--------------------------------------------------------------------------------

Absence of Investments or Agreements

(40)
except as disclosed in section 2.2(40) of the Disclosure Schedule, the Company
and Contratistas do not own any shares or other securities in any person and has
no obligation to acquire any Assets from, or any interest in, any person;

(41)
except as disclosed in this Agreement and in Schedule 2, the Company and
Contratistas have not made or entered into any material contract, agreement,
arrangement or understanding (including with any Government Authority) which is
still in force and effect and which are in respect of or which pertain to the
Property, the Company or Contratistas;

Assets of Company

(42)
except for the Permitted Encumbrances, the Company and Contratistas each own and
possess and has a good marketable title to its Assets free and clear of all
Encumbrances;

(43)
except for the Permitted Encumbrances, no person has any agreement, right
(including any pre-emptive right) or option, present or future, contingent,
absolute or capable of becoming an agreement, or which will with the passage of
time or the occurrence of any event become an agreement, right (including a
pre-emptive right) or option to acquire:

(a)
the Assets of the Company or any of them or an interest (whether direct or
indirect) in the Assets of the Company; or

(b)
the Assets of Contratistas or any of them or an interest (whether direct or
indirect) in the Assets of Contratistas;

(44)
all Permits required as at the Effective Date for the uses to which the Assets
of the Company have been put, have been obtained in compliance with all
applicable Law (including Anti-corruption Law) and, to the knowledge of each
Silver Bull Party, are in good standing;

Corporate Records/Books and Records of the Company

(45)
the corporate records of the Company and Contratistas, as required to be
maintained by it pursuant to applicable Law, are accurate, complete and up to
date in all material respects, and are maintained at the records office of the
Company and Contratistas. Without limiting the foregoing, the minute books of
the Company and Contratistas contain true, correct and complete copies of the
minutes of every meeting of its board of directors and of its shareholders and
every written resolution of its directors and shareholders during the periods
covered by such minute books. All corporate proceedings and actions reflected in
the corporate records of the Company and Contratistas (including the minute
books) have been, in all material respects, conducted or taken in compliance
with applicable Law and with the Charter Documents of the Company and of
Contratistas;

(46)
all transactions of the Company and Contratistas have been properly and
accurately recorded in the appropriate books and records of the Company and
Contratistas and such books and records are correct and complete in all material
respects and have been maintained and retained in accordance with applicable
Law, including tax and corporate laws and regulations, accounting requirements
and good business practice in the jurisdictions where the Company and
Contratistas operate;

Tax and Tax Returns of the Company

(47)
all Tax and other information returns required to be filed with respect to:

 
Page 23

--------------------------------------------------------------------------------

 

(a)
the Company or its Assets (including the relevant parts of the Property),
business or income; and

(b)
Contratistas or its Assets, business or income,

for all previous years or other reporting periods, under applicable Law
(including the laws of Canada and Mexico) have been prepared and duly filed on
or before their respective due dates or as such dates may have been extended in
accordance with applicable Law, and all amounts due and owing in respect of such
returns, for all previous years or other reporting periods, whether for Tax,
interest, penalties or otherwise, have been duly paid, and all required
instalments that have become due have been paid by their due dates;

(48)
all the Tax and information returns referred to in section 2.2(47) have been
completed accurately and correctly in all material respects, no Claim has been
asserted against the Company or Contratistas with respect to any Taxes arising
with respect to the income of the Company or Contratistas for any period and
there are no agreements, waivers or other arrangements providing for extensions
of time with respect to the filing of any return or the payment of any Tax or
the assessment or collection of unpaid Tax with respect to the income of the
Company or Contratistas;

(49)
there are no tax audits, reviews, examinations, actions, suits, proceedings,
investigations or claims now threatened or pending against the Company or
Contratistas with respect to any unpaid Tax, nor are there any matters under
discussion with any Governmental Authority of Canada or Mexico relating to any
amount of unpaid Tax in any taxation periods that remain open for assessment or
reassessment as of the Effective Date;

(50)
to the Silver Bull Parties’ knowledge there are no contingent Tax liabilities of
the Company or Contratistas nor are there any grounds that would prompt a
reassessment for Tax purposes of the Company or Contratistas, including grounds
based on aggressive unlawful treatment of income and expenses;

(51)
to the Silver Bull Parties’ knowledge, the financial statements, tax accounting
records and schedules attached to the corporate income tax returns as filed by
the Company and Contratistas for each of its taxation years reflect and disclose
all transactions to which the Company or Contratistas (as the case may be) was a
party as required by the applicable revenue or tax Laws of Canada and Mexico and
all of the transactions to which the Company or Contratistas (as the case may
be) was or is a party are reflected or disclosed in such financial statements
and schedules and the corporate income tax returns and schedules have been duly
and accurately completed in all material respects as required by the applicable
revenue and tax Laws of Canada and Mexico;

(52)
the Company and Contratistas retain all tax accounting and corporate records
required by Law to support any tax or accounting position, filing or claim with
respect to Taxes imposed by Mexico within the statutory period provided by
applicable tax Laws;

(53)
neither the Company nor Contratistas have ever:

(a)
been a member of an affiliated group of corporations; or

(b)
been included in any “consolidated”, “unitary” or “combined” tax return;

(54)
all Taxes that the Company and Contratistas are (or were) required by Law to
withhold or collect in connection with amounts paid to any employee, independent
contractor, creditor, shareholder, member or other third party have been duly
withheld or collected, and have been timely paid over to the proper Governmental
Authorities to the extent due and payable;

 
Page 24

--------------------------------------------------------------------------------

Existing Agreements

(55)
the Company and Contratistas is not in default of any covenant or agreement
arising under or by virtue of the Existing Agreements to which it is a party;

(56)
the Company and Contratistas has made available to South32 complete, true and
accurate copies of all the Existing Agreements to which it is a party;

(57)
the creation of the Option, the execution and delivery of this Agreement and the
performance by the Silver Bull Parties of their respective obligations under
this Agreement and the other documents and agreements referred to in this
Agreement, does not and will not constitute a breach of, or default under, any
Existing Agreement;

Accuracy of Information

(58)
the Disclosure Material that was provided by or on behalf of each Silver Bull
Party was provided in good faith and in so doing each Silver Bull Party has, to
its knowledge, not:

(a)
omitted anything material to the Assets of the Company or Contratistas including
the relevant parts of the Property or to the Company or Contratistas from such
Disclosure Material that has not separately been disclosed in writing to
South32; or

(b)
included anything materially misleading in such Disclosure Material;

(59)
subject to section 2.3(5), the Third Party Disclosure Material that was provided
by or on behalf of each Silver Bull Party was provided in good faith and in so
doing each Silver Bull Party has, to its knowledge, not:

(a)
omitted to disclose or provide any material Third Party Disclosure Material
relevant to the Assets of the Company or Contratistas including the Property or
to the Company or Contratistas that was or is in the possession or under the
control of a Silver Bull Party that has not separately been disclosed in writing
to South32; or

(b)
included anything that is materially inaccurate or materially misleading in such
Third Party Disclosure Material; and;

(60)
it is unaware of any material facts or circumstances that have not been
disclosed in this Agreement, which should be disclosed to South32 in order to
prevent the representations and warranties in this section 2.2 from being
materially misleading.

2.3
When Warranties Given and Breach

(1)
South32 acknowledges and agrees that the Effective Date Warranties are given and
made only as of and at the Effective Date.

(2)
Except for the Effective Date Warranties, the representations and warranties
given in and under section 2.2:

(a)
will be treated as made and be binding upon each Silver Bull Party continuously
during the period commencing on and from the Effective Date to that date which
is the day immediately prior to the date of exercise by South32 of the Option;

(b)
without limiting section 2.3(2)(a), will be treated as re-made and be binding
upon each Silver Bull Party as at the time immediately before Completion; and

(c)
subject to section 2.3(5), will remain in full force and effect after the
Completion Date despite Completion.

 
Page 25

--------------------------------------------------------------------------------

 

(3)
No Silver Bull Party will have any liability, obligation or other responsibility
whatsoever to South32 arising out of a breach of, or inaccuracy in, any
representation or warranty of a Silver Bull Party given or made in this
Agreement if South32 had actual knowledge of such breach or inaccuracy on or
prior to the Effective Date, it being acknowledged by South32 that it has had
the opportunity to conduct due diligence and investigation with respect to the
Silver Bull Parties and the Property. For purposes of this section 2.3(3),
“knowledge” of South32 is limited to the actual knowledge of South32, its
directors and officers and Darryl Steane and Mirek Wozga (both being employees
and respectively being a manager corporate development and a senior manager
resource evaluation) obtained in connection with this Agreement and the
transactions contemplated by this Agreement.

(4)
In addition and with reference to section 2.3(3), no Party will be entitled to
indemnification in respect of a Claim for breach of, or inaccuracy in, any
representation or warranty given or made in this Agreement to the extent that
this Agreement or any one or more of the sections to the Disclosure Schedule
describes facts or events which make it reasonably apparent that an exception to
the representation or warranty which gives rise to the Claim is made in this
Agreement or in the applicable portion of the Disclosure Schedule, whether or
not so stated in that specific representation or warranty or that specific
section of the Disclosure Schedule.

(5)
Except to the extent set out in section 2.2(59), South32 acknowledges and agrees
that no Silver Bull Party has given or made any representation or warranty
(whether express, implied or otherwise) in respect of the Third Party Disclosure
Material including that the Third Party Disclosure Material is free of
inaccuracies, errors or is complete.

(6)
Except for the Effective Date Warranties, all representations and warranties set
out in section 2.2 will survive the Completion Date for the Warranty Period,
after which time neither Party will have any further liability under this
Agreement with respect to such representations or warranties, except in respect
of any claim with respect to any breach of any such representation and warranty
made or brought in writing by a Party against another Party in accordance with
this Agreement prior to the expiration of the Warranty Period or in respect of a
claim against a Party based on fraud or willful misconduct.

(7)
For the purposes of section 2.3(2)(b), a reference in section 2.2(44) to the
Effective Date will be taken to be a reference to the time immediately before
Completion.

2.4
Silver Bull Indemnity

(1)
Subject to sections 2.3 and 2.6, Silver Bull indemnifies and must keep
indemnified South32 from and against any Claim which South32 suffers, sustains
or incurs arising out of or in connection with:

(a)
the breach of any representation or warranty given or made by a Silver Bull
Party under this Agreement;

(b)
the breach of, or failure by, a Silver Bull Party to perform any covenant or
obligation of that Silver Bull Party under this Agreement; or

(c)
any act, matter, event or other circumstance that occurred or arose in
connection with the Property or the Company from April 16, 2010 to the Effective
Date including the presence, release or discharge of any Regulated Substance.

(2)
It is not necessary for South32 to make an out-of-pocket payment before
enforcing a right of indemnity conferred by this Agreement.

 
Page 26

--------------------------------------------------------------------------------

(3)
A Silver Bull Party must promptly give notice to South32 in the event that there
is a material breach of a representation or warranty given or made by a Silver
Bull Party under this Agreement.

(4)
A Silver Bull Party must promptly give notice to South32 if at any time during
the Option Period any Silver Bull Party becomes aware of any matter, fact,
circumstance or thing that would constitute a material breach of a
representation or warranty given or made by a Silver Bull Party in sections
2.2(12), 2.2(13), 2.2(15), 2.2(16), 2.2(17), 2.2(18) and 2.2(19) if such
representations and warranties continued to be binding on the Silver Bull
Parties during the Option Period.

2.5
South32 Indemnity

(1)
Subject to sections 2.3 and 2.6, South32 indemnifies and must keep indemnified
each Silver Bull Party from and against any Claim which a Silver Bull Party
suffers, sustains or incurs arising out of or in connection with:

(a)
the breach of any representation or warranty given or made by South32 under this
Agreement; or

(b)
the breach of, or failure by, a South32 to perform any covenant or obligation of
South32 under this Agreement.

(2)
It is not necessary for a Silver Bull Party to make an out-of-pocket payment
before enforcing a right of indemnity conferred by this Agreement.

(3)
South32 must promptly give notice to the Silver Bull Parties in the event that
there is a material breach of a representation or warranty given or made by
South32 under this Agreement.

2.6
Indemnification and Third-Party Claims

(1)
All claims for indemnification by any indemnified Party under section 2.4 or
section 2.5 (as the case may be) as to a third party claim asserted or initiated
against such indemnified Party must be asserted and resolved as set out in this
section 2.6.

(2)
If any third person notifies any Party indemnified under section 2.4 or section
2.5 (“Indemnified Party”) with respect to any matter (a “Third-Party Claim”)
that may give rise to a claim for indemnification against a Party (“Indemnifying
Party”) under section 2.4 or section 2.5 (as the case may be), then the
Indemnified Party must promptly (and in any event within fourteen (14) days
after receiving notice of the Third-Party Claim from such third party) notify
the Indemnifying Party of the Third-Party Claim.

(3)
Notwithstanding section 2.6(2), no delay on the part of an Indemnified Party in
notifying the Indemnifying Party will relieve the Indemnifying Party of any of
its obligations under section 2.4 or section 2.5 (as the case may be) unless and
then solely to the extent that the Indemnifying Party is irrevocably prejudiced
by such delay.

(4)
The notice given by an Indemnified Party under section 2.6(2) must include a
description of the Third-Party Claim and copies of all documents relating to the
Third-Party Claim.  Any Indemnifying Party will have the right to assume and
thereafter conduct the defence of the Third-Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party. The Indemnified Party
will have the right to retain its own counsel at its own cost unless the named
parties to any action or proceeding include both the Indemnifying Party and the
Indemnified Party and a representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would be inappropriate due to the actual
or potential differing interests between them (such as the availability of
different defenses), in which case the cost of such counsel must be paid by the
Indemnifying Party. Notwithstanding the foregoing the Indemnifying Party must
not consent to the entry of any judgment or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed)
unless the judgment or proposed settlement fully releases such Indemnified Party
with respect to such Third-Party Claim or involves only the payment of money
damages that are covered in full by the indemnity and does not impose an
injunction or other equitable relief upon the Indemnified Party and is subject
to confidentiality provisions acceptable to the Indemnified Party (which
approval of such provisions must not be unreasonably withheld, conditioned or
delayed by the Indemnified Party).

 
Page 27

--------------------------------------------------------------------------------

 

(5)
An election to assume the defence of a Third-Party Claim will not be deemed to
be an admission that the Indemnifying Party is liable to the Indemnified Party
in respect of such Third-Party Claim.  Unless and until an Indemnifying Party
assumes the defence of the Third-Party Claim as provided for in this section 2.6
the Indemnified Party may defend against the Third-Party Claim in any manner it
reasonably may deem appropriate.

(6)
To the extent the Indemnifying Party controls or participates in the defence,
settlement or compromise of a Third-Party Claim, the Indemnified Party must,
from time to time:

(a)
provide the Indemnifying Party and its counsel access to, during normal business
hours, documentation and other information of the Indemnified Party relevant to
the Third-Party Claim but excluding any documentation or advice (whether in
permanent or electronic form):

(i)
the disclosure of which would cause the Indemnified Party to breach any contract
of insurance to which the Indemnified Party or its Affiliates is a party; or

(ii)
which is the subject of legal professional privilege; or

(iii)
which is confidential or proprietary information of the Indemnified Party;

(b)
permit the Indemnifying Party and its counsel to consult with the Personnel and
counsel of the Indemnified Party; and

(c)
cooperate with the Indemnifying Party in any reasonable manner requested by the
Indemnifying Party and use commercially reasonable efforts to assist the
Indemnifying Party in the defence, settlement or compromise of such Third-Party
Claim as and when requested by the Indemnifying Party.

2.7
South32 Access

(1)
At any time prior to the expiration of the Option Period and upon reasonable
prior written notice, the Silver Bull Parties will deliver, grant access or
otherwise cause to be made available to South32 and its authorized Personnel all
information (whether in tangible or electronic form) comprising or relating to
the Assets of the Company or Contratistas, the Company, Contratistas, the
Disclosure Material, the Exploration Data and the Property.

(2)
The Silver Bull Parties authorize South32 (and any of its authorized Personnel)
to access, examine, audit and make copies (in a paper and electronic form) of
any of the information and other documents and records provided pursuant to
section 2.7(1) (“Silver Bull Records”).

(3)
The Silver Bull Parties will, at the risk and cost of South32 and upon
reasonable notice, give South32 and any of its authorized Personnel access to
the Property to conduct such inspections and investigations of the Property as
South32 considers fit. In connection with and to facilitate such access to the
Property by South32 and any of its authorized Personnel, reasonable assistance
will be provided by the Silver Bull Parties to South32 at no additional cost to
South32.

 
Page 28

--------------------------------------------------------------------------------

 

(4)
In connection with any review, access or investigation conducted by South32
pursuant to this section 2.7, the Silver Bull Parties will, upon reasonable
notice, grant access to or otherwise make available for the purposes of
conducting interviews or meetings, any relevant Personnel of the Silver Bull
Parties.

3.
Option

3.1
Right to Subscribe

(1)
On the terms and conditions set out in this Agreement, the Silver Bull Parties
hereby grant to South32 the sole, exclusive and irrevocable right for South32 to
subscribe for from, respectively, the Company and Contratistas, be issued and to
acquire (in the manner specified in section 4) 70% of the Company Shares and 70%
of the Contratistas Shares (“Option”) free and clear of any Encumbrance.

(2)
To give effect to the grant of the Option by the Silver Bull Parties pursuant to
section 3.1(1), the Silver Bull Parties must, and must cause Metalline to, waive
all preferential or pre-emptive rights to subscribe for the Option Shares or any
portion of the Option Shares, and must carry out, and cause Metalline to carry
out, all corporate acts required for the Company and Contratistas, respectively,
to issue the Option Shares, including voting the Existing Shares at a meeting of
the shareholders of each of the Company and Contratistas so as to authorize the
issue the Option Shares upon the exercise of the Option by South32 in accordance
with section 4.2(6).

3.2 First Tranche

(1)
To maintain the Option in good standing in Year 1, South32 must, in accordance
with section 3.9, advance to the Company the First Tranche to fund the
Qualifying Expenditures to be incurred in undertaking the Operations
contemplated by the Year 1 Approved Program.

(2)
If pursuant to section 6.11(8) the Technical Committee approves an alteration or
modification of the Year 1 Approved Program and an increase in the Approved
Budget that relates to the Year 1 Program, then South32 must, in accordance with
section 3.9, make an additional advance of capital to the Company to fund the
Additional Qualifying Expenditure.

(3)
Subject to and in accordance with section 6, the Operator must use commercially
reasonable efforts to apply the entire First Tranche to fund the Qualifying
Expenditures to be incurred in undertaking the Operations contemplated by the
Year 1 Approved Program within Year 1.

(4)
If the Operator does not apply the entire First Tranche as required by section
3.2(3) then as long as the Operator has otherwise complied with its obligations
under section 3.2(3):

(a)
no Party will be taken to be in default of this Agreement; and

(b)
any amount of the First Tranche not applied will be held by the Operator and
carried forward and applied solely to fund the Qualifying Expenditures to be
incurred in undertaking the Operations contemplated by the Year 2 Approved
Program.

 
Page 29

--------------------------------------------------------------------------------

3.3 Second Tranche

(1)
Subject to exercise of the Option, to maintain the Option in good standing in
Year 2, South32 must, in accordance with section 3.9 and after the date on which
South32 gives the Silver Bull Parties notice under section 4.2(1)(a)(i), advance
to the Company the Second Tranche to fund the Qualifying Expenditures to be
incurred in undertaking the Operations contemplated by the Year 2 Approved
Program.

(2)
If pursuant to section 6.11(8) the Technical Committee approves an alteration or
modification of the Year 2 Approved Program and an increase in the Approved
Budget that relates to the Year 2 Program, then South32 must, in accordance with
section 3.9, make an additional advance of capital to the Company to fund the
Additional Qualifying Expenditure.

(3)
Subject to and in accordance with section 6, the Operator must use commercially
reasonable efforts to apply the entire Second Tranche to fund the Qualifying
Expenditures to be incurred in undertaking the Operations contemplated by the
Year 2 Approved Program within Year 2.

(4)
If the Operator does not apply the entire Second Tranche as required by section
3.3(3) then as long as the Operator has otherwise complied with its obligations
under section 3.3(3):

(a)
no Party will be taken to be in default of this Agreement; and

(b)
any amount of the Second Tranche not applied will be held by the Operator and
carried forward and applied solely to fund the Qualifying Expenditures to be
incurred in undertaking the Operations contemplated by the Year 3 Approved
Program.

3.4 Third Tranche

(1)
Subject to the exercise of the Option, to maintain the Option in good standing
in Year 3, South32 must, in accordance with section 3.9 and after the date on
which South32 gives the Silver Bull Parties notice under section 4.2(2)(a)(i),
advance to the Company the Third Tranche to fund the Qualifying Expenditures to
be incurred in undertaking the Operations contemplated by the Year 3 Approved
Program.

(2)
If pursuant to section 6.11(8) the Technical Committee approves the alteration
or modification of the Year 3 Approved Program and an increase in the Approved
Budget that relates to the Year 3 Program, then South32 must, in accordance with
section 3.9, make an additional advance of capital to the Company to fund the
Additional Qualifying Expenditure.

(3)
Subject to and in accordance with section 6, the Operator must use commercially
reasonable efforts to apply the entire Third Tranche to fund the Qualifying
Expenditures to be incurred in undertaking the Operations contemplated by the
Year 3 Approved Program within Year 3.

(4)
If the Operator does not apply the entire Third Tranche as required by section
3.4(3) then as long as the Operator has otherwise complied with its obligations
under section 3.4(3):

(a)
no Party will be taken to be in default of this Agreement; and

(b)
any amount of the Third Tranche not applied will be held by the Operator and
carried forward and applied solely to fund the Qualifying Expenditures to be
incurred in undertaking the Operations contemplated by the Year 4 Approved
Program.

 
Page 30

--------------------------------------------------------------------------------

3.5 Fourth Tranche

(1)
Subject to the exercise of the Option, to maintain the Option in good standing
in Year 4, South32 must, in accordance with section 3.9 and after the date on
which South32 gives the Silver Bull Parties notice under section 4.2(3)(a)(i),
advance to the Company the Fourth Tranche to fund the Qualifying Expenditures to
be incurred in undertaking the Operations contemplated by the Year 4 Approved
Program.

(2)
If pursuant to section 6.11(8) the Technical Committee approves the alteration
or modification of the Year 4 Approved Program and an increase in the Approved
Budget that relates to the Year 4 Program, then South32 must, in accordance with
section 3.9, make an additional advance of capital to the Company to fund the
Additional Qualifying Expenditure.

(3)
Subject to and in accordance with section 6, the Operator must use commercially
reasonable efforts to apply the entire Fourth Tranche to fund the Qualifying
Expenditures to be incurred in undertaking the Operations contemplated by the
Year 4 Approved Program within Year 4.

(4)
If the Operator does not apply the entire Fourth Tranche as required by section
3.5(3) then as long as the Operator has otherwise complied with its obligations
under section 3.5(3):

(a)
no Party will be taken to be in default of this Agreement;

(b)
if the Option Period is extended pursuant to section 3.6 then any amount of the
Fourth Tranche not applied will be held by the Operator and carried forward and
applied solely to fund the Qualifying Expenditures to be incurred in undertaking
the Operations to be conducted in such extension;

(c)
if South32 exercises the Option pursuant to section 4.2(4), any amount of the
Fourth Tranche not applied will be applied solely to fund the initial program
and budget prepared and approved pursuant to the Shareholders Agreement; and

(d)
if South32 terminates this Agreement without exercising the Option, then any
amount of the Fourth Tranche not applied must be returned to South32 by the
Company within fourteen (14) days of the date of such termination and the Silver
Bull Parties will have no Claim against South32 with respect to it.

(5)
If the Operator does not apply the entire Fourth Tranche as required by section
3.5(3) and has not otherwise complied with its obligations under section 3.5(3)
and South32 terminates this Agreement without exercising the Option, then any
amount of the Fourth Tranche not applied will be returned to South32 by the
Company within fourteen (14) days of the date of such termination.

3.6 Extension of Option Period

(1)
Without limiting section 8, the Parties agree that if for any reason (other than
South32 failing to advance the Fourth Tranche in accordance with section 3.5(1))
the Operator is unable to complete the Operations and incur at least 90% of all
the Qualifying Expenditure contemplated by the Year 4 Approved Program within
Year 4 then the Year 4 Option Exercise Date will be extended by the period that
is necessary to complete such Operations and incur such Qualifying Expenditure
but in no event will the Year 4 Option Exercise Date be extended under this
section 3.6(1) for a period exceeding twelve (12) months.

(2)
The Operator must, as soon as reasonably possible after it becomes aware that
the Operator is unable to complete the Operations and incur at least 90% of all
the Qualifying Expenditure contemplated by the Year 4 Approved Program within
Year 4, give notice (“Delay Notice”) to each other Party which must specify:

 
Page 31

--------------------------------------------------------------------------------

(a)
(in reasonable detail) the events or circumstances that have caused or will
cause (as the case may be) the Operator to be unable to complete the Operations
contemplated by the Year 4 Approved Program within Year 4;

(b)
an estimate of all the Qualifying Expenditure incurred by the Operator in
carrying out the Operations contemplated by the Year 4 Approved Program up to
and including the date of the Delay Notice; and

(c)
an estimate of the time required within Year 5 for the Operator to complete the
Operations.

(3)
Within thirty (30) days after receipt by South32 of the Delay Notice the Parties
must meet and confer (either in person or by electronic means) to determine and
agree the extension to the Year 4 Option Exercise Date. Failing agreement but
subject to section 3.6(1), the extension to the Year 4 Option Exercise Date will
be determined by South32, acting reasonably.

(4)
In the event of an extension of the Year 4 Option Exercise Date pursuant to this
section 3.6, any date or period provided for in this Agreement will (as
applicable) be extended by a period equivalent to the extension of the Year 4
Option Exercise Date.

3.7 Extension of Approved Program

(1)
Without limiting section 8, the Parties agree that if for any reason (other than
South32 failing to advance the relevant Tranche in accordance with section 3.9)
the Operator in Year 1, Year 2 or Year 3 (as the case may be) incurs less than
60% of all the Qualifying Expenditure contemplated by the relevant Approved
Program and Approved Budget for the relevant Year then:

(a)
the incomplete Operations will be completed and the associated Qualifying
Expenditure (all as contemplated by the relevant Approved Program) will be
completed and incurred in the following Year;

(b)
the relevant Year and the following Year (referred to in section 3.7(1)(a)) will
together, for the purposes of this Agreement, constitute Year 1, Year 2, or Year
3 (as the case may be);

(c)
any date or period provided for in this Agreement will (as applicable) be
extended by a period equivalent to a Year; and

(d)
unless the Parties otherwise expressly agree, the Operator will not, in
accordance with section 6.5(1) be required to prepare and submit a program and
budget for the following Year (referred to in section 3.7(1)(a)) unless such
following Year is Year 4.

(2)
Without limiting section 8, the Parties agree that if for any reason (other than
South32 failing to advance the relevant Tranche in accordance with section 3.9)
the Operator in Year 1, Year 2, or Year 3 (as the case may be) incurs more than
60% but less than 100% of all the Qualifying Expenditure contemplated by the
relevant Approved Program and Approved Budget for the relevant Year then:

(a)
the amount of the Qualifying Expenditure that was not expended (as contemplated
by the relevant Approved Program and Approved Budget) must be included by the
Operator in the following Year’s Program and Budget (that is to be prepared in
accordance with section 6.5) and will be incurred in the following Year;

 
 
Page 32

--------------------------------------------------------------------------------

(b)
the following Year will be extended by that period that is reasonably required
to expend the remaining Qualifying Expenditure (referred to in section
3.7(2)(a)) and to complete the Operations the subject of relevant Approved
Program but any such extension will not exceed that period of the following Year
that is proportionate to the amount (expressed as a percentage) that the
remaining Qualifying Expenditure (referred to in section 3.7(2)(a)) is of the
entire Qualifying Expenditure contemplated by the relevant Approved Budget for
the preceding Year; and

(c)
any date or period provided for in this Agreement will (as applicable) be
extended by a period equivalent to the extension referred to in section
3.7(2)(b).

3.8
Application of South32 Initial Funding

(1)
The Company must open in its own name and maintain special purpose bank accounts
(which must be interest-bearing if possible), in both Mexican pesos and US
Dollars, to be styled the “Option Agreement Accounts” into which account all
Capital Advances by South32 on account of any Tranche must be deposited and from
which all Qualifying Expenditure which is to be funded by South32 will be paid
or reimbursed to the Company.

(2)
Subject to section 3.8(3) and for greater certainty all Capital Advances by
South32 on account of any Tranche will be held by the Company in the Option
Agreement Accounts subject to the following:

(a)
the approval or deemed approval of any Approved Program by the Technical
Committee will be deemed to be South32’s consent for the Company to withdraw and
remit (without deduction of any kind) to the Operator the funds in the Option
Agreement Accounts to be expended by the Operator as contemplated by such
Approved Program; and

(b)
South32 will have no further rights or interests in the Option Agreement
Accounts or the South32 Initial Funding upon the expiry or exercise of the
Option or upon the termination of this Agreement in accordance with its terms.

(3)
If the Company or the Operator is the subject of any of the events described in
section 11.1(2) such that the Company or the Operator becomes an Insolvent Party
then immediately preceding the happening of any such event, any consent of
South32 and any right or authority of the Company to withdraw any funds standing
in the Option Agreement Accounts or to remit to the Operator any funds withdrawn
from the Option Agreement Accounts will be deemed immediately terminated.

(4)
Unless otherwise expressly agreed in writing by South32, all South32 Initial
Funding must be applied solely in funding Qualifying Expenditures incurred in
undertaking Operations pursuant to Approved Programs and Approved Budgets.

(5)
Without limiting section 3.8(1) and during the Option Period, no part of the
South32 Initial Funding (whether in cash or other form or thing to which any
part of the South32 Initial Funding may be converted) may be paid, transferred
or applied (either directly or indirectly) for the benefit of Silver Bull, any
Affiliate of Silver Bull (other than the Company and Contratistas) or any
director, officer, consultant or adviser of a Silver Bull Party except as
reimbursement of the cost of activities undertaken by a Silver Bull Party or its
Personnel as part of the Operations authorized by the relevant Approved Program
and where the cost of such activities is Qualifying Expenditure contemplated by
the relevant Approved Budget.

 
Page 33

--------------------------------------------------------------------------------

3.9
South32 Initial Funding and Capital Advance Notices

(1)
For so long as the Company is Operator, the Operator, subject to section 3.9(2),
must, in respect of each three (3) month period of an Approved Program and
Budget, issue a notice to South32 (“Capital Advance Notice”) which notice must
specify:

(a)
the Tranche to which it relates; and

(b)
the part (expressed as a dollar amount) of the relevant Tranche which the
Operator requires South32 to advance to it (“Capital Advance”), which Capital
Advance must be equal to the projected Qualifying Expenditure for that three (3)
month period. The projected Qualifying Expenditure for any three (3) month
period must, to the extent reasonably possible, be calculated by reference to
the relevant Approved Program and Budget.

(2)
The first Capital Advance Notice issued by the Operator to South32 must be in
respect of the period commencing on the Effective Date and expiring on August
31, 2018.

(3)
Except for the first Capital Advance Notice, any Capital Advance Notice must not
be issued more than thirty (30) days but not less than fourteen (14) days in
advance of the three (3) month period to which the Capital Advance Notice
relates and must contain reasonable detail as to how the Capital Advance
specified in the Capital Advance Notice was calculated.

(4)
Except where South32 (acting reasonably) disputes that the Capital Advance
specified in a Capital Advance Notice has been calculated in accordance with
section 3.9(1)(b), South32 must remit to the Operator the Capital Advance
specified in a Capital Advance Notice on or prior to the commencement of the
three (3) month period to which the Capital Advance Notice relates.

3.10
Tax Inclusive

(1)
Subject to section 3.11, each Party acknowledges and agrees that the South32
Initial Funding and the Subscription Amount are inclusive of any and all Taxes
imposed by a Governmental Authority on those advances or payments.

(2)
Subject to section 3.11, each Party will be responsible for its own corporate
and income taxes with respect to any payments contemplated under this Agreement,

(3)
Any value added tax refund from a Governmental Authority of Mexico received by
the Company following the Effective Date, with respect to the time period prior
to the Effective Date, will be allocated at the sole discretion of the Silver
Bull Parties.

3.11
Tax Indemnity

(1)
Subject to section 3.10(3) and section 3.11(2), if South32 terminates this
Agreement pursuant to section 4.9 and as a consequence of that termination any
South32 Initial Funding advanced by South32 to the Company prior to the date of
termination is, pursuant to applicable taxation Law in Mexico, assessed as
income that has been received by the Company in respect of which the Company is
liable to pay income tax to an applicable Governmental Authority in Mexico (such
income tax being the “Additional Income Tax”) then South32 must:

(a)
remit to the Company the amount of the Additional Income Tax, which amount may
be allocated at the sole discretion of the Silver Bull Parties; and

(b)
indemnifies the Company for the Additional Income Tax incurred by the Company.

 
Page 34

--------------------------------------------------------------------------------

(2)
Notwithstanding section 3.11(1), South32 will not be liable to the Company under
section 3.11(1):

(a)
in respect of any Additional Income Tax that arises as a result of a breach of,
or a failure to comply with, applicable Law by a Silver Bull Party or its
Personnel;

(b)
for any Additional Income Tax unless the Company has first applied all available
operating losses, deductions, Tax credits and any other applicable Tax
attributes to reduce, eliminate or mitigate the amount of Additional Income Tax
payable by the Company; and

(c)
unless the Company has provided South32 with a draft of any Tax return to be
filed by the Company with an applicable Governmental Authority that includes an
amount payable in respect of Additional Income Tax at least thirty (30) days
prior to the due date for the filing of such Tax return.

(3)
For certainty, the Silver Bull Parties acknowledge and agree that:

(a)
upon South32 remitting to the Company the relevant amount of the Additional
Income Tax pursuant to section 3.11(1) the liability of South32 under section
3.11(1) will immediately cease and forever be extinguished; and

(b)
South32 will have no liability whatsoever to any Silver Bull Party arising out
of or in connection with the allocation by the Silver Bull Parties of the
relevant amount of the Additional Income Tax pursuant to section 3.11(1).

4.
Exercise and Termination of Option

4.1
Condition of Exercise of Option

The exercise of the Option is conditional on:

(1)
in the case where South32 elects to exercise the Option after completion of the
Year 1 Approved Program, South32 having performed all of its obligations under
section 3.2 and, if prior to the date on which South32 elects to exercise the
Option South32 has given written notice of its intention to advance further
South32 Initial Funding pursuant to section 4.2(1)(a)(i), section 3.3;

(2)
in the case where South32 elects to exercise the Option after completion of the
Year 2 Approved Program, South32 having performed all of its obligations under
sections 3.2 and 3.3 and, if prior to the date on which South32 elects to
exercise the Option South32 has given written notice of its intention to advance
further South32 Initial Funding pursuant to section 4.2(2)(a)(i), section 3.4;

(3)
in the case where South32 elects to exercise the Option after completion of the
Year 3 Approved Program, South32 having performed all of its obligations under
sections 3.2, 3.3 and 3.4 and, if prior to the date on which South32 elects to
exercise the Option South32 has given written notice of its intention to advance
further South32 Initial Funding pursuant to section 4.2(3)(a)(i), section 3.5;
or

(4)
in the case where South32 elects to exercise the Option after completion of the
Year 4 Approved Program, South32 having performed all of its obligations under
sections 3.2, 3.3, 3.4 and 3.5,

(“Option Condition”).
 
Page 35

--------------------------------------------------------------------------------

4.2
Further South32 Initial Funding or Exercise of Option

(1)
Subject to section 3.7 and the Operator having submitted to South32 the Year 1
Report and Budget in accordance with section 6.5(2)(a), South32 will:

(a)
on or before the date that is thirty (30) days prior to the Year 1 Expiration
Date, give the Silver Bull Parties:

(i)
written notice of its intention to advance further South32 Initial Funding in
accordance with section 3.3; or

(ii)
written notice of its intention not to advance any further South32 Initial
Funding; and

(b)
on or within ninety (90) days after the Year 1 Expiration Date, give the Silver
Bull Parties the Option Exercise Notice in accordance with section 4.2(6) or
written notice of its election not to exercise the Option at that time, and

if South32:

(c)
has not given written notice to the Silver Bull Parties under section
4.2(1)(a)(i); and

(d)
fails to give the Option Exercise Notice or gives written notice of its election
not to exercise the Option at that time under section 4.2(1)(b) then,

this Agreement and the Option will automatically terminate and, subject to
section 14.15, be of no further force and effect, and South32 will have no
further claims against the Silver Bull Parties in respect of any interest in the
Property, the Company, the Exploration Data or any of the South32 Initial
Funding advanced prior to the date of termination.
 
Page 36

--------------------------------------------------------------------------------

(2)
Subject to section 3.7 and the Operator having submitted to South32 the Year 2
Report and Budget in accordance with section 6.5(2)(b), South32 will:

(a)
on or before the date that is thirty (30) days prior to the Year 2 Expiration
Date, give the Silver Bull Parties:

(i)
written notice of its intention to advance further South32 Initial Funding in
accordance with section 3.4; or

(ii)
written notice of its intention not to advance any further South32 Initial
Funding; and

(b)
on or within ninety (90) days after the Year 2 Expiration Date, give the Silver
Bull Parties the Option Exercise Notice in accordance with section 4.2(6) or
written notice of its election not to exercise the Option at that time, and

if South32:

(c)
has not given written notice to the Silver Bull Parties under section
4.2(2)(a)(i); and

(d)
fails to give the Option Exercise Notice or gives written notice of its election
not to exercise the Option at that time under section 4.2(2)(b) then,

this Agreement and the Option will automatically terminate and, subject to
section 14.15, be of no further force and effect, and South32 will have no
further claims against the Silver Bull Parties in respect of any interest in the
Property, the Company, the Exploration Data or any of the South32 Initial
Funding advanced prior to the date of termination.

(3)
Subject to section 3.7 and the Operator having submitted to South32 the Year 3
Report and Budget in accordance with section 6.5(2)(c):

(a)
on or before the date that is thirty (30) days prior to the Year 3 Expiration
Date, give the Silver Bull Parties:

(i)
written notice of its intention to advance further South32 Initial Funding in
accordance with section 3.5; or

(ii)
written notice of its intention not to advance any further South32 Initial
Funding; and

(b)
on or within ninety (90) days after the Year 3 Expiration Date, give the Silver
Bull Parties the Option Exercise Notice in accordance with section 4.2(6) or
written notice of its election not to exercise the Option at that time, and

if South32:

(c)
has not given written notice to the Silver Bull Parties under section
4.2(3)(a)(i); and

(d)
fails to give the Option Exercise Notice or gives written notice of its election
not to exercise the Option at that time under section 4.2(3)(b) then,

this Agreement and the Option will automatically terminate and be of no further
force and effect, and, subject to section 14.15, South32 will have no further
claims against the Silver Bull Parties in respect of any interest in the
Property, the Company, the Exploration Data or any of the South32 Initial
Funding advanced prior to the date of termination.

(4)
Subject to sections 3.6 and 4.2(5) and the Operator having given to South32, on
or before the date that is thirty (30) days prior to the Year 4 Expiration Date,
an Annual Exploration Report with respect to the Year 4 Approved Program South32
will, on or within ninety (90) days after receipt by it of the Year 4 Expiration
Date (“Year 4 Option Exercise Date”) give the Silver Bull Parties:

(a)
the Option Exercise Notice in accordance with section 4.2(6); or

 
Page 37

--------------------------------------------------------------------------------

 

(b)
written notice of its termination of this Agreement and the Option, as a
consequence of which this Agreement and the Option will automatically terminate
and be of no further force and effect, and South32 will have no further claims
against the Silver Bull Parties in respect of any interest in the Property, the
Company, the Exploration Data or any of the South32 Initial Funding,

failing which, this Agreement and the Option will automatically terminate and,
subject to section 14.15, be of no further force and effect, and South32 will
have no further claims against the Silver Bull Parties in respect of any
interest in the Property, the Company, the Exploration Data or any of the
South32 Initial Funding.

(5)
If the Operator has not expended all South32 Initial Funding advanced by the
Year 4 Expiration Date such that the Year 4 Option Exercise Date has been
extended in accordance with section 3.6(3), then South32 will, on or within
sixty (60) days after the date on which the Operator has given to South32 an
Annual Exploration Report (updated to reflect any material Exploration Data
learned or obtained from the Operations conducted to complete the Year 4
Program) with respect to the Year 4 Approved Program, give the Silver Bull
Parties:

(a)
the Option Exercise Notice in accordance with section 4.2(6); or

(b)
written notice of its termination of this Agreement and the Option, as a
consequence of which this Agreement and the Option will automatically terminate
and be of no further force and effect, and South32 will have no further claims
against the Silver Bull Parties in respect of any interest in the Property, the
Company, the Exploration Data or any of the South32 Initial Funding,

failing which, this Agreement and the Option will automatically terminate and be
of no further force and effect, and South32 will, subject to section 14.15, have
no further claims against the Silver Bull Parties in respect of any interest in
the Property, the Company, the Exploration Data or any of the South32 Initial
Funding.

(6)
South32 may, on or before the dates or within the periods specified in sections
4.2(1), 4.2(2), 4.2(3), 4.2(4) or 4.2(5) (as the case may be), give the Silver
Bull Parties a notice (“Option Exercise Notice”) by which:

(a)
South32 confirms its exercise of the Option; and

(b)
states its intention to complete the subscription for the Option Shares
contemplated by the exercise of the Option in accordance with sections 4.3 to
4.8 inclusive.

(7)
If the Operator does not give South32 a Report and Budget on or before the date
specified for the same in any of sections 4.2(1), 4.2(2), 4.2(3) or the Annual
Exploration Report on or before the date specified for the same in section
4.2(5) then each other date or period in the relevant section will be
automatically extended by a period equivalent to the period of delay in receipt
by South32 of the relevant Report.

4.3
Completion Date and Location

(1)
Conditional upon the Antitrust Authorization having been granted to South32, the
subscription for the Option Shares by South32 contemplated by the exercise of
the Option will, subject to section 4.3(2), be completed within sixty (60) days
after the date on which South32 has been granted the Antitrust Authorization at
the offices of South32’s counsel, Fasken Martineau DuMoulin LLP at Suite 2900 –
550 Burrard Street, Vancouver, British Columbia, or on or at such other date,
time or location as may be agreed upon in writing by the Parties.

(2)
If the Antitrust Authorization has not been granted to South32 within twelve
(12) months after the date on which South32 has given the Silver Bull Parties
the Option Exercise Notice, then unless the Parties expressly agree otherwise,
this Agreement will be deemed to have been terminated by agreement of the
Parties.

4.4
Obligations of the Silver Bull Parties Prior to Completion

If South32 gives an Option Exercise Notice to the Silver Bull Parties in
accordance with section 4.2, then prior to or concurrent with Completion, the
Silver Bull Parties must:

(1)
ensure that the shareholders of the Company and Contratistas:

(a)
take all action necessary and waive any preferential, pre-emptive or similar
rights that any of them may have to subscribe for the Option Shares (whether
before or on the Completion Date); and

(b)
without limiting section 4.4(1)(a), vote the Existing Shares to pass all
required resolutions for the issuance of the Option Shares and for the right for
South32 to subscribe for the Option Shares;

(2)
take all corporate and legal action necessary to:

 
 
Page 38

--------------------------------------------------------------------------------

(a)
ensure that at Completion the only shareholders of each of the Company and
Contratistas are Silver Bull and South32 including causing Metalline to sell and
Silver Bull to purchase as of Completion the shares held by Metalline in the
capital stock of the Company and Contratistas; and

(b)
permit the Company and Contratistas to issue the Option Shares to South32 in
accordance with their Charter Documents applicable Law;

(3)
cause the Company and Contratistas to issue the Option Shares and, if
applicable, to amend the Charter Documents of the Company and of Contratistas to
remove any inconsistency between the provisions of the Company Shareholders
Agreement and the Contratistas Shareholders Agreement and the Charter Documents
of the Company and of Contratistas, respectively;

(4)
prepare and issue share certificates in the name of South32 representing the
Option Shares (“Share Certificates”);

(5)
record the issue of the Option Shares on the share ledgers of the Company and
Contratistas;

(6)
procure that, prior to Completion all accrued obligations and liabilities as
described in section 2.2(35) of the Disclosure Schedule of each of:

(a)
the Company; and

(b)
Contratistas,

are duly performed, satisfied or waived prior to Completion. Notwithstanding the
foregoing, this section 4.4(6) will not apply to severance payable described in
section 2.2(35) of the Disclosure Schedule for any employees of either the
Company or Contratistas who are not terminated prior to the Completion;

(7)
procure that, prior to Completion all debts owed (on any account whatsoever)
including those described in section 2.2(36) of the Disclosure Schedule), or any
amounts owing but unbilled, by each of:

(a)
the Company; and

(b)
Contratistas,

to Silver Bull or any other Affiliate of Silver Bull are duly waived or
capitalised prior to Completion; and

(8)
fully co-operate with South32 and deliver all information and documents required
by South32 to obtain the Antitrust Authorization, as reasonably requested by
South 32.

4.5
Obligations of South32 Prior to Completion

(1)
If South32 gives an Option Exercise Notice to the Silver Bull Parties in
accordance with section 4.2, then prior to or concurrent with Completion,
South32 must, at its cost and expense, apply for, and use reasonable efforts to
obtain, the Antitrust Authorization. For certainty, the requirement for South32
to use reasonable efforts to obtain the Antitrust Authorization does not include
any obligation on South32 to offer any undertakings or accept any undertakings
or conditions required by any Governmental Authority.

(2)
Notwithstanding section 4.5(1), the Silver Bull Parties acknowledge and agree
that to the extent permitted by applicable Law South32 is entitled, at its cost
and expense, to apply for the Antitrust Authorization prior to South32 giving
the Silver Bull Parties the Option Exercise Notice.

 
Page 39

--------------------------------------------------------------------------------

 

(3)
South32 must timely advance sufficient capital to the Company to fund the
Expenditure necessary to keep the Property in good standing during the
Application Period as required by applicable Law including the Expenditure
necessary for the payment of all rentals, taxes, assessments, renewal fees or
other charges, the doing and filing of all necessary work and the doing of all
other acts and things and making all other payments which may be necessary in
that regard.

(4)
Any advances of capital made by South32 pursuant to section 4.5(3) will:

(a)
form part of the Initial Contribution that will be deemed to have been made by
Silver Bull and South32 to the Company pursuant to section 5.5(2) of the Company
Shareholders Agreement; and

(b)
will be deemed to have been contributed by Silver Bull and South32 to the
Company in proportion to the Percentage Interest of each of Silver Bull and
South32 as set out in section 5.5(2) of the Company Shareholders Agreement.

4.6
Subscription Price and Documents to be Delivered by South32

South32 must, subject to the performance by the Silver Bull Parties of their
respective obligations under sections 4.4 and 4.7, prior to or concurrent with
Completion:

(1)
pay the Subscription Price to the Company by way of wire transfer, certified
cheque or other immediately available funds;

(2)
deliver a certified copy of resolutions of the directors of South32 authorizing
the execution and delivery of the Company Shareholders Agreement, the
Contratistas Shareholders Agreement and any other documents required to be
executed or delivered (or both, as the case may be) on Completion by South32
under this Agreement;

(3)
deliver to the Silver Bull Parties two counterparts of the Company Shareholders
Agreement and the Contratistas Shareholders Agreement duly executed by South32;
and

(4)
deliver to the Silver Bull Parties a copy of the Antitrust Authorization.

4.7
Documents to be Delivered by Silver Bull Parties

Prior to or concurrent with Completion, the Silver Bull Parties must deliver or
cause to be delivered to South32:

(1)
evidence, in form and substance satisfactory to South32, of the issue of the
Option Shares to South32 by the Company and Contratistas, in accordance with the
Company’s and Contratistas’ Charter Documents and applicable Law;

(2)
certified copies of resolutions of the directors and, as applicable, of the
shareholders of the Company and Contratistas authorizing the execution and
delivery of the Company Shareholders Agreement and the Contratistas Shareholders
Agreement and any other documents required to be executed or delivered (or both,
as the case may be) on Completion by the Company under this Agreement;

(3)
certified copies of the shareholders’ resolutions of the Company and
Contratistas approving, respectively:

(a)
the issuance of the Option Shares, and the waiver by the shareholders of the
Company and Contratistas to subscribe the Option Shares or any portion of the
Option Shares;

(b)
the right for South32 to subscribe for the Option Shares;

 
Page 40

--------------------------------------------------------------------------------

(c)
amendments to the Charter Documents of each of the Company and Contratistas, so
that the Charter Documents are consistent with the Company Shareholders
Agreement and the Contratistas Shareholders Agreement; and

(d)
the adoption of any other resolution pursuant to the Company Shareholders
Agreement and the Contratistas Shareholders Agreement necessary or desirable to
give effect to the transactions contemplated by this Agreement;

(4)
the Share Certificates;

(5)
two counterparts of the Company Shareholders Agreement duly executed by the
Company and Silver Bull;

(6)
two counterparts of the Contratistas Shareholders Agreement duly executed by
Contratistas and Silver Bull;

(7)
two executed copies of the share purchase agreements dated executed between
Metalline (as seller), and Silver Bull (as purchaser), pursuant to which
Metalline sold and Silver Bull purchased all of the shares held by Metalline in
the capital stock of the Company and Contratistas; and

(8)
such further documents or instruments as may be contemplated by this Agreement
or as South32 may reasonably require.

4.8
Certification of Completion

Subject to the performance by each Party of its obligations under sections 4.4,
4.6 and 4.7, at Completion each Party must execute a certificate by which each
Party certifies that Completion has been completed.

4.9
South32’s Election to Terminate Without Cause

(1)
South32 may at any time elect to terminate this Agreement by delivering notice
of its election to terminate this Agreement to the Silver Bull Parties.

(2)
The notice given under section 4.9(1) must specify the date on which the
termination of this Agreement will take effect.

4.10
Effect of Termination

(1)
Subject to section 14.15, if this Agreement is terminated in accordance with
section 4.2 or section 4.9, then:

(a)
South32 will pay to the Operator severance payments for the termination of
employees of the Company or Contratistas who were engaged by either the Company
or Contratistas solely in order to conduct the Operations during the Option
Period if such employees are terminated within three (3) months of the date of
termination of this Agreement in accordance with section 4.2 or section 4.9. For
certainty, South32 will not be required to pay severance payments for or in
respect of any person other than employees of the Company or Contratistas or for
any period of employment of such employees other than the Option Period. The
liability of South32 to pay any amount on account of severance payments under
this section 4.10(1)(a) is conditional upon the Operator first giving South32 an
invoice which sets out in reasonable detail how the amount of severance payments
has been calculated. South32 will pay to the Operator the amount of such invoice
within thirty (30) days of receipt;

 
 
Page 41

--------------------------------------------------------------------------------

(b)
South32 will have no interest in the Company, Contratistas, the South32 Initial
Funding advanced to the date of termination nor any interest in the Property or
any Exploration Data relating to the Property; and

(c)
each Party will be released from further performance of its obligations under
this Agreement.

(2)
Termination will not release or discharge any Party from any Claim that arose or
accrued prior to the date of termination.

5.
Covenants of the Silver Bull Parties

5.1
General

(1)
During the term of this Agreement Silver Bull:

(a)
must cause the Company and Contratistas to observe and perform each covenant and
obligation to be observed and performed by the Company and Contratistas under
this Agreement; and

(b)
unconditionally and irrevocably guarantees to South32 the due and punctual
performance by the Company and Contratistas of each covenant and obligation to
be observed and performed by the Company and Contratistas under this Agreement.

(2)
The liability of Silver Bull under section 5.1(1) will not be affected by any
act, omission, matter or thing that would otherwise operate in Law or in equity
to reduce or release Silver Bull from that liability and Silver Bull further
agrees that it will not be necessary for South32 to institute or exhaust any
remedies or causes of action against the Company or Contratistas (or both, as
the case may be) as a condition of the performance by Silver Bull of its
obligations as a guarantor under section 5.1(1).

(3)
During the term of this Agreement:

(a)
each of Silver Bull and the Company must use its best efforts to ensure that the
Company continues to be legally entitled to hold the Property;

(b)
each Silver Bull Party must ensure that the Company and Contratistas continue to
be entitled to grant the Option and to issue to South32 upon exercise of the
Option the Option Shares free and clear of any Encumbrance; and

(c)
each Silver Bull Party must not, and Silver Bull must not allow or permit any
other Silver Bull Party to take or omit to take any action that would cause:

(i)
the Company to not be legally entitled to hold the Property; and

(ii)
the Company and Contratistas to not be entitled to grant the Option and to issue
to South32 upon exercise of the Option the Option Shares free and clear of any
Encumbrance.

5.2
Encumbrances on Property and Assets

Except as expressly provided otherwise by this Agreement or in an Approved
Program and Budget, during the term of this Agreement the Company and
Contratistas must not, respectively, create, or if created, permit to remain,
any Encumbrance, other than the Permitted Encumbrances, upon the Company, the
Property or other Assets of the Company or upon Contratistas or the Assets of
Contratistas without the express prior written approval of South32 first being
obtained (which approval may be refused, withheld or conditioned at the absolute
discretion of South32).
 
Page 42

--------------------------------------------------------------------------------

5.3
No Transfer of Property or Assets

Except as expressly provided otherwise by this Agreement or in an Approved
Program and Budget, during the term of this Agreement the Company and
Contratistas must not, respectively, allow or permit the Company or Contratistas
(or both, as the case may be) to enter into any agreement or understanding to,
sell, transfer, assign or otherwise dispose of any of its material Assets (which
in the case of the Company, includes the Property) or any interest in any of its
material Assets (which in the case of the Company, includes the Property)
without the express written consent of South32 first being obtained.

5.4
No Transfer of Shares or Control

(1)
Except as expressly provided otherwise by this Agreement, during the term of
this Agreement Silver Bull must not and must not allow or permit the Company or
Contratistas (or both, as the case may be):

(a)
to transfer, assign or otherwise dispose of any of the Existing Shares; or

(b)
to create, or if created, permit to remain, any Encumbrance upon any of the
Existing Shares.

(2)
During the term of this Agreement Silver Bull must ensure each of the Company
and Contratistas is Controlled by Silver Bull and remains a wholly owned
subsidiary of Silver Bull.

(3)
For greater certainty, nothing in this Agreement will prohibit or restrict in
any manner any transaction involving Silver Bull securities including a change
of Control of Silver Bull as a result of the sale of securities to an arm’s
length third party pursuant to an unsolicited or solicited take-over bid or
similar transaction.

5.5
Other Dealings

Except as expressly provided otherwise by this Agreement or as is expressly
authorized pursuant to an Approved Program and Budget, during the term of this
Agreement Silver Bull must:

(1)
not allow the Company or Contratistas to issue, enter into or grant any right,
agreement, warrant, option or commitment, present or future, contingent or
absolute, or anything capable of becoming a right, agreement or option with the
passage of time or the occurrence of any event or otherwise:

(a)
to require the Company or Contratistas to issue any further or other shares or
any other security or other instrument convertible or exchangeable into shares
of the Company or Contratistas or to convert or exchange any security or other
instrument into or for shares of the Company or Contratistas;

(b)
for the issue or allotment of any of the unissued shares of the Company or
Contratistas;

(c)
to require the Company or Contratistas to purchase, redeem or otherwise acquire
any of the Existing Shares;

(d)
to purchase or acquire any of the Existing Shares; or

(e)
for the Company or Contratistas to incur any indebtedness, except for such
indebtedness as may be incurred in the normal and ordinary course of business
consistent with past practices;

(2)
cause the Company and Contratistas, respectively, not to:

 
Page 43

--------------------------------------------------------------------------------

 

(a)
amalgamate, merge, consolidate or otherwise enter into an arrangement, scheme or
other business combination or corporate reorganization (including any and all
spin offs) with any other person or acquire all or substantially all of the
shares or the business or assets of any other person, or agree to do any of the
foregoing;

(b)
except as expressly contemplated by this Agreement, or as may be required to
give effect to the arrangements and agreements contemplated by the Shareholders
Agreement, make changes to its Charter Documents;

(c)
increase, reduce or otherwise change its share capital, or transfer an amount to
its share capital account from any of its other accounts, or allot or issue any
shares or any securities or loan capital convertible into shares, or purchase,
redeem, retire or acquire any such shares or securities, or agree to do so, or
sell or give any option, right to purchase, mortgage, charge, pledge, lien or
other form of security or encumbrance over any such shares or securities;

(d)
without the prior written consent of South32, acquire any material Assets or any
Mineral Rights or enter into a capital commitment or make any unusual or
extraordinary expenditures (whether capital or operating);

(e)
change the nature of its business or do any act or thing that would materially
adversely affect its business, Assets, prospects or financial condition; or

(f)
without the prior written consent of South32, make or implement a Material
Decision.

5.6
No Dividends of the Company and Contratistas

During the term of this Agreement, the Company and Contratistas must,
respectively, not declare, pay or commit itself to pay any dividend or other
distribution with respect to any share in the capital of the Company or
Contratistas, other ownership interest in the Company or Contratistas or in any
of its Assets or business without the express written consent of South32 first
being obtained.

5.7
Conduct of Business of the Company and Contratistas

(1)
During the term of this Agreement:

(a)
the Company and Contratistas, without limiting any of their other obligations
under this Agreement, must, for so long as the Company is Operator, carry on
their respective businesses only in accordance with Approved Programs and
Approved Budgets; and

(b)
subject to section 5.7(2), the Company and Contratistas must, respectively,
carry on its business in the normal and ordinary course consistent with past
practices which includes the maintenance of all insurance policies existing at
the Effective Date; and

(c)
without limiting section 5.7(1)(b), the Company and Contratistas must,
respectively, conduct its business, operations and activities (including all
activities to acquire interests in, on or in respect of the Property) in
compliance in all material respects with all applicable Law (including
Anti-corruption Law).

(2)
Nothing in this Agreement will restrict the Company from incurring reasonable
costs associated with certain litigation described in section 2.2(15) of the
Disclosure Schedule but in no event will those costs constitute Qualifying
Expenditure for the purposes of this Agreement. To the extent not provided for
elsewhere in this Agreement or in an Approved Program and Budget, the Company
and Contratistas may, respectively, take such action as it determines, acting
reasonably, as is necessary or advisable to preserve its Assets and, in the case
of the Company and without limiting the foregoing, the Property and any Mineral
Rights.

 
Page 44

--------------------------------------------------------------------------------

 

(3)
The Company and Contratistas must, respectively, at all times during the term of
this Agreement do and cause to be done all things necessary or advisable in
order to maintain its respective corporate existence, including the making of
all filings with any person necessary to maintain its corporate existence. 
South32 and its Personnel will be entitled to inspect and copy the corporate,
financial and other records and documents pertaining to the Company and
Contratistas at all reasonable times upon reasonable notice.

(4)
If the Technical Committee does not approve a Report and Budget, and further
South32 Initial Funding has not been provided prior to or on the expiration date
of a Year, then the Operator is authorized to conduct Operations and incur
Expenditures utilizing South32 Initial Funding as is necessary to preserve the
Property, in its discretion, acting reasonably.

5.8
Existing Agreements

Without limiting any other provision of this section 5, during the term of this
Agreement Silver Bull must:

(1)
cause the Company and Contratistas to observe and perform each covenant and
obligation to be observed and performed by the Company or Contratistas (or both,
as the case may be) under the Existing Agreements; and

(2)
ensure that each of the Company and Contratistas does not assign, transfer,
encumber or otherwise deal with its rights and interests under the Existing
Agreements.

6.
Operations

6.1
Operator

Subject to section 6.2, commencing on the Effective Date, the Company will be
the Operator until the exercise of the Option by South32.

6.2
Removal of Operator

The Operator will be deemed to have resigned and South32 (or its nominee) will
become Operator, upon written notice from South32 to each Silver Bull Party and
effective on the date designated in the notice, if:

(1)
the Operator:

(a)
fails to perform any obligation imposed upon it as Operator under section 6.6 or
section 14.19; and

(b)
such failure, in the opinion of South32, acting reasonably, has, or is likely to
have, a material adverse effect on:

(i)
the Property or the Option; or

(ii)
South32’s rights and interests (direct or indirect) under this Agreement;

 
Page 45

--------------------------------------------------------------------------------

and action to rectify or remedy that failure is not taken within thirty (30)
days after receiving a written notice from South32 demanding performance; or

(2)
the Operator becomes an Insolvent Party.

If the Operator is removed pursuant to section 6.2(2), then the appointment of
any successor Operator will be deemed to pre-date the date on which the Operator
becomes the subject of an Insolvency Event.

6.3
Affiliate as Operator and Third Party Operator

(1)
Where a Party’s Affiliate acts as Operator that Party must cause the Affiliate
to comply with the terms of this Agreement as if the Affiliate was bound by it.

(2)
Except for a Party’s Affiliate, no third party may be retained to act as the
Operator unless:

(a)
Silver Bull and South32 agree in writing but Silver Bull’s agreement will not be
required where the Operator is deemed to have resigned pursuant to section 6.2;
and

(b)
the third party agrees in writing to be bound by all of the same duties and
obligations imposed on the Operator under this Agreement and, in particular,
under this section 6.

6.4
Authority of Operator

Subject to this Agreement, the Operator will have:

(1)
full physical possession and control of the Assets of the Company and all powers
and authorities necessary or desirable to enable the Operator to carry out or
procure the carrying out of all Operations; and

(2)
without limiting section 6.4(1), the sole and exclusive right to:

(a)
enter in, under or upon the Property and to conduct the Operations and related
activities on the Property;

(b)
exclusive and quiet possession of the Property;

(c)
bring upon and erect upon the Property buildings, plant, machinery and equipment
as the Operator may deem advisable;

(d)
remove from the Property and dispose of, reasonable quantities of ores, minerals
and metals for the purpose of obtaining assays or making other tests; and

(e)
do such prospecting, exploration, development or other mining work on and under
the Property as contemplated by an Approved Program.

6.5
Programs, Budgets and Reports

(1)
The Year 1 Approved Program is attached to this Agreement as Schedule 5. Each
Party acknowledges and agrees that the Year 1 Approved Program is deemed to have
been unanimously approved by the Technical Committee and the Operator is
authorized to undertake the Operations specified in and incidental to the
program of Operations set out in the Year 1 Approved Program and to incur the
Qualifying Expenditure specified in the Approved Budget forming part of the Year
1 Approved Program.

(2)
The Operator must:

(a)
at least sixty (60) days prior to the Year 1 Expiration Date, prepare and submit
to the Technical Committee a report and budget (“Year 1 Report and Budget”) for
approval by the members of the Technical Committee containing:

 
Page 46

--------------------------------------------------------------------------------

 

(i)
a report on the Operations conducted on or with respect to the Property, during
such time period reasonably covered by such report, summarizing any significant
technical data learned or obtained and providing a breakdown of Qualifying
Expenditure incurred in carrying out the Operations for Year 1 to the date of
such report; and

(ii)
a proposed program of Operations and budget of Qualifying Expenditure for Year 2
(or such other period otherwise unanimously agreed by the Parties);

(b)
at least sixty (60) days prior to the Year 2 Expiration Date, prepare and submit
to the Technical Committee a report and budget (“Year 2 Report and Budget”) for
approval by the members of the Technical Committee containing:

(i)
a report on the Operations conducted on or with respect to the Property, during
such time period reasonably covered by such report, summarizing any significant
technical data learned or obtained and providing a breakdown of Qualifying
Expenditure incurred in carrying out the Operations for any time period in Year
1 not covered in the Year 1 Report and Budget and for Year 2 to the date of such
report; and

(ii)
a proposed program of Operations and budget of Qualifying Expenditure for Year 3
(or such other period otherwise unanimously agreed by the Parties); and

(c)
at least sixty (60) days prior to the Year 3 Expiration Date, prepare and submit
to the Technical Committee a report and budget (“Year 3 Report and Budget”) for
approval by the members of the Technical Committee containing:

(i)
a report on the Operations conducted on or with respect to the Property, during
such time period reasonably covered by such report, summarizing any significant
technical data learned or obtained and providing a breakdown of Qualifying
Expenditure incurred in carrying out the Operations for any time period in Year
2 not covered in the Year 2 Report and Budget and Year 3 to the date of such
report; and

(ii)
a proposed program of Operations and budget of Qualifying Expenditure for Year 4
(or such other period otherwise unanimously agreed by the Parties).

(3)
Each proposed Report and Budget must:

(a)
contain the detail specified by South32, acting reasonably; and

(b)
make adequate provision for the Expenditures to be incurred in maintaining the
Property in good standing (including land maintenance costs and any monies
expended as required to comply with applicable Law), in curing title defects and
in acquiring and maintaining surface and other ancillary rights.

6.6
Operator’s Obligations

For so long as it is Operator, the Operator covenants to and must:

(1)
conduct all Operations in a manner consistent with good exploration, engineering
and mining practice and in compliance with the anti-corruption requirements set
out in section 14.19 and any applicable Law (including applicable Environmental
Law);

(2)
carry out each Approved Program in accordance with the Approved Budget;

 
Page 47

--------------------------------------------------------------------------------

(3)
pay all Qualifying Expenditure properly incurred pursuant to an Approved Program
promptly as and when due;

(4)
keep the Property in good standing as required by applicable Law including by
payment of all rentals, taxes, assessments, renewal fees or other charges, the
doing and filing of all necessary work and by the doing of all other acts and
things and making all other payments which may be necessary in that regard and
upon the written request of the Non-operating Party, provide it with evidence of
such payments;

(5)
except for the Permitted Encumbrances, keep the Property free and clear of all
Encumbrances (except liens for taxes not yet due, other inchoate liens and liens
contested in good faith by the Operator) and to proceed with all diligence to
contest and discharge any such Encumbrance that is filed;

(6)
subject to section 6.7, permit any Personnel of the Non-operating Party:

(a)
at their own expense and risk, access to the Property at all reasonable times;
and

(b)
access to all records (whether in tangible or electronic form) of the Operator
pertaining to the Operations and the Property;

(7)
permit the Non-operating Party, upon being provided with reasonable notice, to
inspect and copy, at all reasonable times, any Exploration Data;

(8)
implement and maintain an internal account controls system and anti-corruption
policy and procedures that meet South32’s anti-corruption/anti-bribery
requirements (as applicable to the Operator and the Company) to ensure the
proper authorisation, recording and reporting of all transactions, and to
provide reasonable assurance that it (and its Personnel) will comply with the
requirements of section 14.19 and that violations of Anti-corruption Law will be
prevented, detected and deterred;

(9)
during the term of this Agreement and for a period of 2 years after the expiry
or termination of this Agreement maintain true and correct books, accounts and
records of Expenditure and otherwise in accordance with U.S. GAAP;

(10)
during the execution of each Approved Program deliver to each Party monthly
progress reports indicating the status of any Operations being conducted on the
Property and disclosing any significant Exploration Data learned or obtained in
connection with such work, but no reports will be required during those periods
in which there is no work being conducted;

(11)
deliver to each Party as soon as is practicable and in any event on or before
the Year 4 Expiration Date, all Exploration Data learned or obtained from the
Operations carried out during Year 4;

(12)
deliver to each Party on or before the Year 4 Expiration Date, a report on the
Operations conducted on or with respect to the Property during Year 4
summarizing any significant technical data learned or obtained and providing a
breakdown of Qualifying Expenditure incurred in carrying out the Operations for
Year 4 (“Annual Exploration Report”);

(13)
promptly notify each Party of any material exploration results or adverse
events; and

(14)
place and maintain, with a reputable insurer or insurers, not less than
CAD$5,000,000 in third party liability insurance in respect of its operations on
the Property, and upon the written request of the Non-operating Party, provide
the Non-operating Party with documents that record or are evidence of the
existence and coverage of such insurance.

 
Page 48

--------------------------------------------------------------------------------

 

6.7
Indemnity on Access

The Party that is not the Operator ("Non-operating Party") must indemnify the
Operator and its Personnel from and against any Claim that the Operator or its
Personnel suffer, sustain or incur arising out of or in connection with any
injury (including injury causing death) to any Personnel of the Non-operating
Party while in or on the Property, except to the extent that any injury is
caused by the gross negligence or willful misconduct of the Operator or its
Personnel.

6.8
Unsafe Acts or Conditions

(1)
If at any time South32 observes an Unsafe act or condition or becomes aware of a
planned Unsafe act on the Property in connection with or as a consequence of the
Operations, then South32 may direct the Operator to:

(a)
stop or not proceed with the Unsafe act; and

(b)
take action to rectify or remove the Unsafe act or condition,

and the Operator must comply with that direction and modify the carrying out of
the Operations in order to prevent, discontinue, mitigate, rectify or remove the
Unsafe act or condition.

(2)
South32 may at any time, either in connection with an Unsafe act or condition or
generally in connection with the carrying out of the Operations, direct the
Operator to adopt and implement methods, standards (including standards of
health and safety) and procedures in carrying out the Operations and the
Operator must comply with that direction and adopt and implement those methods,
standards and procedures.

(3)
The Parties acknowledge and agree that:

(a)
any cost or expense incurred by the Operator in the performance of its
obligations under sections 6.8(1) and 6.8(2) and funded by South32 will
constitute Qualifying Expenditure for the purposes of this Agreement; and

(b)
any delay caused by the Operator’s performance of its obligations under sections
6.8(1) and 6.8(2) will result in the Option Period being extended by a period
equivalent to the period of delay or such longer period as is reasonable in the
circumstances.

6.9
Obligations to Inform

During the term of this Agreement, each Silver Bull Party must, and must cause
its Affiliates to:

(1)
promptly deliver to South32 any notice, demand or other material communication
relating to any of the material Assets of the Company (including the Property)
or Contratistas that it or any of its Affiliates receive; and

(2)
obtain the prior written consent of South32 to the sending by it or its
Affiliates of any notice, demand or other material communication relating to the
Property, the Existing Agreements or any of the other significant Assets of the
Company or Contratistas to any third person including any adjacent property
owner or any Governmental Authority where such notice, demand or other material
communication is likely to have a material adverse effect on the Property, the
Company, Contratistas or the Option or South32’s rights and interests (direct or
indirect) under this Agreement.

6.10
Property Matters

(1)
During the term of this Agreement the Company must:

 
Page 49

--------------------------------------------------------------------------------

(a)
subject to applicable Law and the terms of the Mineral Rights comprising the
Property, not (directly or indirectly) abandon, surrender, excise or relinquish
by any means any of the Mineral Rights or the Other Rights comprising the
Property without the prior written consent of South32; and

(b)
to the maximum extent possible under applicable Law and the terms of the Mineral
Rights comprising the Property, ensure that the Company remains the registered
holder and beneficial owner of the Mineral Rights that comprise a part of the
Property.

(2)
If the Company is required by applicable Law or by virtue of a condition or
covenant of any Mineral Right forming part of the Property to relinquish
(whether periodically or otherwise) any Mineral Right or part of a Mineral Right
comprising the Property then within thirty (30) days prior to the date on which
such relinquishment will take place, the Company must by notice to South32:

(a)
identify the Mineral Right or part of it that the Company recommends and
proposes be relinquished and the reasons for that recommendation; and

(b)
include with the notice all Exploration Data (if any) that pertains to the
geographical area the subject of the Mineral Right or part of it that the
Company recommends and proposes be relinquished.

6.11
Technical Committee

(1)
Upon the Effective Date, a technical committee (“Technical Committee”) will be
formed comprised of two (2) representatives of Silver Bull and two (2)
representatives of South32.

(2)
Meetings of the Technical Committee will be held:

(a)
during any part of a Year in which no Operations are being conducted, quarterly
in Vancouver (or at such other intervals or places as Silver Bull and South32
may agree); and

(b)
during any part of a Year in which Operations are being conducted, monthly in
Vancouver (or at such other intervals or places as Silver Bull and South32 may
agree).

(3)
Meetings will be called on fourteen (14) days’ notice by either Silver Bull or
South32.  Either Silver Bull or South32 may on fourteen (14) days’ notice call
an ad hoc meeting.

(4)
For each meeting an agenda must, at least seven (7) days prior to that meeting,
be distributed to Silver Bull and South32 by the person calling that meeting. 
Silver Bull must cause minutes of each meeting to be taken and distributed to
South32 for comments within fourteen (14) days subsequent to that meeting and
will be the subject of approval at the next meeting.  A representative of Silver
Bull or South32 may attend any meeting by conference telephone, so long as all
attendees at that meeting can hear and be heard by all other attendees.

(5)
The Technical Committee will, among other things, review:

(a)
each Report and Budget; and

(b)
all Exploration Data learned or obtained in connection with the Operations.

(6)
The Technical Committee must endeavour to approve a Report and Budget within
thirty (30) days of its receipt of that Report and Budget.

 
Page 50

--------------------------------------------------------------------------------

 

(7)
The Technical Committee may approve programs and budgets proposed by the
Operator with or without amendment, addition, deletion or other alteration or
modification as the Technical Committee considers fit or reject the same and in
the case of rejection the Technical Committee may give such directions to the
Operator regarding the preparation and submission of a further program and
budget in respect of the Year concerned as the Technical Committee may
determine.

(8)
Each Party acknowledges and agrees that the Technical Committee may approve the
alteration or modification proposed by South32 of an Approved Program to expand
the Operations to be undertaken as part of that Approved Program and to increase
the Approved Budget that relates to that Approved Program and any such approval
will not be unreasonably withheld.

(9)
In the absence of agreement by the members of the Technical Committee in respect
of any program and budget proposed by the Operator, the Operations or any other
matter before the Technical Committee, any direction or decision concerning, or
final approval of, programs, budgets, Operations or any other matter before the
Technical Committee during the term of this Agreement will be given or made (as
the case may be) solely by South32.

6.12
Audit

(1)
Within sixty (60) days following the completion of an Approved Program, the
Operator must provide each Party with a certified itemized statement of
Qualifying Expenditure incurred during the completion of that Approved Program.
The itemized statement of Qualifying Expenditure incurred in any period
certified to be correct by an officer of the Operator will be conclusive
evidence of the making of the Qualifying Expenditure recorded in the statement
unless within the ninety (90) days after receipt of that statement a Party
delivers a written objection to the statement to the Operator. If a Party
delivers such an objection, then it will be entitled to request that the auditor
of the Operator audit the Qualifying Expenditure recorded in the statement of
Qualifying Expenditure that is the subject of the objection. At the conclusion
of that audit:

(a)
if the auditor determines that the statement of Qualifying Expenditure was
accurate within five percent (5%) percent of actual Qualifying Expenditure, then
the reasonable costs of the audit will be borne by the objecting Party; or

(b)
if the auditor determines that the statement of Qualifying Expenditure
overstated or understated Qualifying Expenditure actually made by greater than a
five percent (5%) margin, then the reasonable costs of the audit will be borne
by the Operator,

and, in all events and whatever the misstatement, only the actual Qualifying
Expenditure so determined will constitute Qualifying Expenditure for the
purposes of the relevant Year.

(2)
Notwithstanding anything in this Agreement to the contrary, the auditor’s
determination of Qualifying Expenditure will be final and determinative of the
amounts stated in the statement in question, and will not be or constitute a
Dispute subject to section 12.

7.
Assignment

7.1
Assignment by Silver Bull Party

(1)
Each Silver Bull Party must not assign or otherwise deal with its rights or
obligations under this Agreement without the prior written consent of South32,
(which consent may be refused, withheld or conditioned at the absolute
discretion of South32). No assignment of this Agreement will be effective unless
and until the proposed assignee has entered into an agreement with South32, in
form and substance satisfactory to South32 (acting reasonably), by which the
proposed assignee agrees to be bound by the provisions of this Agreement as if
it was an original party to this Agreement in place of the assigning Party.

 
Page 51

--------------------------------------------------------------------------------

 

(2)
In this section 7 “assign” includes, either directly or indirectly, to:

(a)
sell, assign, transfer, licence or otherwise dispose or part with possession of;
or

(b)
mortgage, charge, grant a lien, pledge, hypothecate, declare a trust in respect
of or grant any interest in, by way of security or otherwise;

(3)
Notwithstanding sections 7.1(1) and 7.1(2), a change of Control of Silver Bull
after the Effective Date will not be considered an assignment by Silver Bull or
the Company for the purposes of section 7.1(1).

7.2
Assignment by South32

South32 may assign, transfer, novate or otherwise deal with any or all of
South32's rights or obligations under this Agreement at any time to any
Affiliate of South32. Subject to the foregoing, South32 may not assign or
otherwise deal with its rights or obligations under this Agreement without the
prior written consent of Silver Bull (which consent may be refused, withheld or
conditioned at the absolute discretion of Silver Bull). No assignment of this
Agreement will be effective unless and until the proposed assignee has entered
into an agreement with Silver Bull, in form and substance satisfactory to Silver
Bull (acting reasonably), by which the proposed assignee agrees to be bound by
the provisions of this Agreement as if it was an original party to this
Agreement in place of the assigning Party.

7.3
Exceptions

Nothing in this section 7 or elsewhere in this Agreement applies to or restricts
in any manner an amalgamation, plan of arrangement, public listing or corporate
reorganization involving a Party (other than the Company) which has the effect
in law of the amalgamated, resulting or surviving corporation possessing
substantially all the property, rights and interests and being subject to
substantially all the debts, liabilities and obligations of each amalgamating or
predecessor corporation, or the transfer of Control of a Party whose shares are
listed on one or more stock exchanges to an arm’s length third party pursuant to
an unsolicited or solicited take-over bid or similar transaction.

8.
Force Majeure

8.1
Notice of Force Majeure

Subject to section 8.4, a Party will not be liable for any delay or failure to
perform any of its obligations under this Agreement (other than an obligation of
indemnification or to pay money) if as soon as possible after the beginning of
the Force Majeure affecting the ability of the Party to perform any of its
obligations under this Agreement, it gives a notice to each other Party that
complies with section 8.2.

8.2
Force Majeure notice

A notice given under section 8.1 must:

(1)
specify the obligations the Party cannot perform;

(2)
fully describe the Force Majeure;

(3)
estimate the time during which the Force Majeure will continue; and

 
Page 52

--------------------------------------------------------------------------------

 

(4)
specify the measures proposed to be adopted to remedy or abate the Force
Majeure.

8.3
Obligation to remedy and mitigate

(1)
The Party that is prevented from carrying out its obligations under this
Agreement as a result of Force Majeure must:

(a)
remedy the Force Majeure to the extent reasonably practicable and resume
performance of its obligations as soon as reasonably possible;

(b)
take all action reasonably practicable (but without any obligation to make any
monetary payment) to mitigate any liability suffered by any other Party as a
result of its failure to carry out its obligations under this Agreement; and

(c)
inform each other Party in writing every thirty (30) days (or any other period
agreed in writing by the Parties) after the date of notification of the Force
Majeure pursuant to section 8.2 of the ongoing effect of, and the steps taken to
remove the effects of, the Force Majeure.

(2)
Notwithstanding section 8.3(1), nothing in this section 8.3 will require the
Party that is prevented from performing its obligations under this Agreement as
a result of Force Majeure to resolve or compromise any labour or industrial
dispute or to question or to test the validity of any Law or to perform its
obligations under this Agreement if Force Majeure renders performance
impossible.

8.4
Effect of Force Majeure on Time and Payment

(1)
In the event of Force Majeure, any time period provided for in this Agreement
will be extended by a period equivalent to the period of delay caused by the
event of Force Majeure or such longer period as is reasonable in the
circumstances.

(2)
If at any time before the exercise of the Option by South32 Force Majeure
arises, then from the date the Force Majeure arises until the Force Majeure is
remedied or abates South32 will not be obliged to advance the relevant Tranche
or part of it, as the case may be. Notwithstanding the foregoing, during the
period of Force Majeure South32 must advance such Qualifying Expenditure as is
necessary to pay any maintenance, rental, holding fee, or other payment required
to maintain the Property in good standing.

(3)
If the Force Majeure is subsequently remedied or abates then, subject to section
8.4(1), South32 must advance the relevant Tranche or part of it, as the case may
be that, but for the Force Majeure, South32 would have been required to advance
during the period of Force Majeure.

9.
Confidential Information

9.1
Confidentiality

The Parties agree that this Agreement (including any drafts of it), all
information (whether in tangible or electronic form) exchanged between the
Parties or their Affiliates under this Agreement and all information concerning
or relating to the Property or the Operations of which it becomes aware
(“Confidential Information”) is confidential and must be kept confidential and
must not be disclosed to any person at any time or in any manner except:

(1)
to another Party;

(2)
with the prior written consent of each other Party;

(3)
disclosure of Confidential Information by a Party to its Affiliates;

 
Page 53

--------------------------------------------------------------------------------

 

(4)
to the extent that the Confidential Information was publicly available at the
Effective Date or becomes publicly available subsequent to the Effective Date
without breach of this Agreement;

(5)
as may be necessary in seeking approval of any Governmental Authority:

(a)
in seeking to maintain the Property or acquire additional Mineral Rights or
Other Rights; or

(b)
to perform the Operations;

(6)
by a Party to legal, financial and other professional or technical advisers,
auditors and other consultants, officers and employees of:

(a)
that Party; or

(b)
that Party’s Affiliates,

in any case requiring the information for the purposes of this Agreement (or any
transactions contemplated by this Agreement), or for the purpose of advising
that Party in relation to this Agreement;

(7)
to the extent required by Law or by a lawful requirement of any Governmental
Authority or stock exchange having jurisdiction over a Party or its Affiliates
(and the Parties expressly acknowledge that this Agreement may be required to be
filed under Silver Bull’s SEDAR profile at www.sedar.com and with the SEC at
www.sec.gov/edgar/, subject to such redactions permitted under such Law or
lawful requirements as a Party may require);

(8)
if required in connection with legal proceedings or arbitration relating to this
Agreement or for the purpose of advising a Party in relation to legal
proceedings or arbitration;

(9)
to any bona fide enquirer contemplating purchase of an interest of a Party under
this Agreement under section 7 as long as the enquirer has first entered into an
agreement in favour of the Parties to preserve confidentiality of information
disclosed in a manner at least as onerous on the enquirer as this section 9.1 is
onerous on the Parties;

(10)
to a banker or other financial institution considering the provision of or,
which has provided financial accommodation to, a Party or an Affiliate of a
Party or to a trustee, representative or agent of that banker or financial
institution; or

(11)
to a stock exchange (including any regulator or securities commission having
jurisdiction over a stock exchange) or similar public market for trading shares
upon which securities of a Party or of an Affiliate of a Party are quoted after
the reasonable prior consultation, if practicable, with the other Party taking
place as to the nature and form of the disclosure (which does not imply that the
consent or approval, of the other Party must or need be obtained).
Notwithstanding the foregoing, any disclosure must be to the standards required
by the applicable stock exchange, regulator, securities commission or applicable
Law.

9.2
Public Announcements

(1)
Any initial public announcement of the transaction the subject of this Agreement
will be in the form agreed between the Parties prior to the Effective Date.

(2)
Subject to section 9.2(1), a Party may not make any public announcement in
relation to this Agreement or any matter arising under this Agreement unless:

 
Page 54

--------------------------------------------------------------------------------

 

(a)
the wording of the announcement is agreed between the Parties, such agreement
not to be unreasonably withheld; or

(b)
the announcement is otherwise permitted under section 9.2(3).

(3)
A Party is entitled to make announcements with respect to matters relating to
this Agreement only to the extent necessary to comply with the listing rules of
an applicable stock exchange on which its shares (or that of its Affiliate) are
listed or the requirements of a regulator, securities commission or Law. The
Party proposing to make such an announcement will endeavour to give the other
Party as much notice as is possible (and in any event will endeavour to give at
least 24 hours’ notice) of its intention to make the announcement, and will take
into account the reasonable requests of the other Party in relation to the
wording of the announcement.

9.3
Effect of Disclosure

Any consent of a Party given to another Party to disclose Confidential
Information or to make a public announcement will not be considered an approval
or certification of the consenting Party:

(1)
as to the accuracy of any information contained in that Confidential Information
or public announcement; or

(2)
that the Confidential Information or public announcement complies with
applicable Law or the rules, policies, by-laws and disclosure standards of any
Governmental Authority, stock exchange, regulator or securities commission.

10.
Area of Interest

10.1
AOI Property

If, during the term of this Agreement, any Party, directly or indirectly, has
the opportunity to stake or otherwise acquire any AOI Property (in addition to
that described in Schedule 1 as at the Effective Date), then the Party who has
such opportunity (“Acquiring Party”) must notify each other Party (“Other
Party”) in writing of that opportunity without undue delay, and, in any event,
within twenty (20) days of the opportunity arising, including the terms on which
the AOI Property is able to be staked or acquired and an assessment of the
likely benefits to the Parties (“AOI Property Notice”). An Acquiring Party may
stake AOI Property in its own name if the Acquiring Party believes it is
necessary to do so in order to preserve the opportunity to acquire such AOI
Property.  In such event the Acquiring Party will be staking the AOI Property
subject to the right of the Party who is not the Acquiring Party under this
section 10.1 and if a decision is made to stake or acquire the AOI Property
pursuant to section 10.2, such AOI Property will become subject to this
Agreement and form part of the Property on the basis contemplated by section
10.2.

10.2
Election to stake or acquire AOI Property

(1)
The Other Party must within fifteen (15) days from the date its receipt of the
AOI Property Notice decide whether the AOI Property should be staked or acquired
on behalf of the Parties. If a decision is made to stake or acquire the AOI
Property, then the Parties must use commercially reasonable efforts to acquire
or stake such AOI Property which will become subject to this Agreement and form
part of the Property. The costs and expenses associated with staking or
acquiring the AOI Property will constitute Qualifying Expenditure and such costs
and expenses will be funded from the South32 Initial Funding.

(2)
If the Other Party decides the AOI Property should not be staked or acquired
pursuant to section 10.2(1), then the Acquiring Party may, at its cost and
expense, itself stake or acquire such AOI Property on terms not more favourable
to the Acquiring Party than those specified in the AOI Property Notice within
three (3) months of the giving of such notice.

 
Page 55

--------------------------------------------------------------------------------

 

11.
Termination and Remedies

11.1
Events of Default

A Party (“Non-Defaulting Party”) may terminate this Agreement by notice in
writing to the other Parties if:

(1)
a Party (“Defaulting Party”) commits a material breach of any material provision
of this Agreement and:

(a)
the breach is incapable of remedy; or

(b)
the breach is capable of remedy and:

(i)
the Non-Defaulting Party has given notice to the Defaulting Party specifying the
breach and requesting that it be remedied; and

(ii)
the Defaulting Party has failed to remedy that breach or has failed to take
reasonable steps to commence rectifying that breach (or overcome its effects)
within thirty (30) days of receiving that notice;

(2)
any one of the following occurs in relation to a Party (“Insolvent Party”):

(a)
the Insolvent Party becomes, or informs the other Party, creditors of the
Insolvent Party generally or any particular creditor of the Insolvent Party that
it is, insolvent or unable to pay its debts as and when they fall due;

(b)
a liquidator or provisional liquidator is appointed in respect of the Insolvent
Party;

(c)
a receiver or receiver and manager or an analogous person is appointed to the
Insolvent Party or any of its property;

(d)
the Insolvent Party has a mortgagee seeking to exercise a right of possession or
control over the whole or a part of its property;

(e)
the Insolvent Party enters into, or calls a meeting of its members or creditors
with a view to entering into, a composition, compromise or arrangement with, or
an assignment for the benefit of, any of its members or creditors, or a court
orders that a meeting be convened in respect of a proposed composition,
compromise or arrangement between the Insolvent Party and its creditors or any
class of its creditors, other than for the purpose of reconstruction or
amalgamation;

(f)
the Insolvent Party has any execution, writ of execution, mareva or standstill
injunction or similar order, attachment or other process made, levied or issued
against it or in relation to any of its assets which has material adverse effect
on the Party’s business, assets or financial condition or its ability to perform
its obligations under this Agreement;

(g)
any application is made or other process commenced (not being an application or
process withdrawn, discontinued or dismissed within thirty (30) days of being
filed) seeking an order for the appointment of a provisional liquidator, a
liquidator, a receiver or a receiver and manager to the Insolvent Party;

(h)
the Insolvent Party is declared bankrupt or has filed for some form of
protection from its creditors under applicable Law relating to or governing
bankruptcy;

 
Page 56

--------------------------------------------------------------------------------

 

(i)
there is a resolution of creditors or members, or an order of a court, to place
in liquidation or bankruptcy or wind up the Insolvent Party; or

(j)
an event happens analogous to an event specified in sections 11.1(2)(a) to
11.1(2)(i) to which the law of another jurisdiction applies and the event has an
effect in that jurisdiction similar to the effect which the event would have had
if the law of Canada applied; or

(3)
except as expressly permitted or contemplated by this Agreement, a change of
Control occurs in relation to the Company and the original Control position is
not restored with fourteen (14) days of the occurrence of the change of Control.

11.2
Other Rights

(1)
Notwithstanding any other provision of this Agreement to the contrary, upon
written notice to the Silver Bull Parties (including the Operator), if South32
determines (acting reasonably) that any Silver Bull Party, including the
Operator (if the Operator is a Silver Bull Party), has engaged or will engage in
Bribery contrary to the undertakings set out in sections 14.19(1)(a) or
14.19(1)(b) (or both, as the case may be), then South32 may, to the extent
permissible, exercise one or more of the following rights (without any liability
whatsoever whether under this Agreement or otherwise):

(a)
suspend all payments or further payments (as the case may be) to be made by it
under this Agreement until the Silver Bull Parties demonstrate that the breach
has been remedied or is capable of remedy (in either case to South32’s
satisfaction);

(b)
terminate this Agreement subject to and in accordance with section 11.1; or

(c)
become the Operator subject to and in accordance with section 6.2.

11.3
Consequences of Termination

Termination of this Agreement under this section 11 or pursuant to another
provision of this Agreement will not derogate from, affect or prejudice any
rights or remedies of a Party whether arising under this Agreement or at Law
that have accrued prior to the date of, or arise as a consequence of,
termination.

11.4
Interpretation and Other Matters

Notwithstanding anything in this section 11 to the contrary, during the Option
Period:

(1)
if a Silver Bull Party is a Defaulting Party then no other Silver Bull Party may
exercise any rights or remedies of a Non-Defaulting Party under this section 11
or at Law; or

(2)
if a Silver Bull Party is an Insolvent Party then no other Silver Bull Party may
exercise any rights or remedies of a Party under section 11 or at Law.

12.
Disputes and Arbitration

12.1
Disputes

If there is any Dispute between the Parties concerning or arising out of or in
relation to this Agreement, whether before or after the expiration of this
Agreement (including any Dispute as to whether any issue or matter is
arbitrable), then a Party may give to each other Party a notice (“Dispute
Notice”) specifying the Dispute and requiring its resolution under this section
12. All Disputes must be resolved solely in accordance with this section 12.
 
Page 57

--------------------------------------------------------------------------------

 

12.2
Dispute Representatives to Seek Resolution

(1)
If the Dispute is not resolved within fourteen (14) days after a Dispute Notice
is given by a Party to each other Party, each Party must nominate one (1)
representative from its senior management to resolve the Dispute (each, a
“Dispute Representative”), who must negotiate in good faith using their
respective commercially reasonable efforts to attain a resolution of the
Dispute.

(2)
If the Dispute is not resolved within fourteen (14) days of the Dispute being
referred to the respective Dispute Representatives or a Party fails to nominate
a Dispute Representative, then any Party may submit the Dispute to arbitration
in accordance with section 12.3.

12.3
Arbitration

(1)
Any Dispute which has not been resolved under section 12.2 must be referred to
and finally resolved by arbitration under the then current domestic commercial
arbitration rules of the BCICAC (“Rules”).

(2)
The Parties agree that:

(a)
the seat, or legal place of arbitration, will be Vancouver, British Columbia.
The language used in the arbitral proceedings will be English;

(b)
all arbitral proceedings will be private and confidential and may be attended
only by the arbitrators, the Parties and their representatives, and witnesses to
the extent they are testifying in the proceedings;

(c)
subject to section 12.3(2)(d), any Dispute will be heard by a single arbitrator
and the Parties must attempt to agree upon a qualified individual to serve as
arbitrator.  If the Parties are unable to so agree within thirty (30) days of
the first attempt by the Parties to select the arbitrator, then a Party may
request that the BCICAC select and appointed the arbitrator;

(d)
if any Party’s claim or counterclaim equals or exceeds five million dollars
($5,000,000), exclusive of interest or legal fees, then the Dispute must be
heard and determined by three (3) arbitrators and in the event that three (3)
arbitrators will hear the Dispute, each Party must, within thirty (30) days
after commencement of the arbitration, select one (1) person to act as
arbitrator.  The two (2) arbitrators so selected must, within fourteen (14) days
of their appointment, select a third arbitrator who will serve as the
chairperson of the arbitral panel;

(e)
if a Party fails to appoint an arbitrator as required under section 12.3(2)(d),
or if the arbitrators selected by the Parties are unable or fail to agree upon a
third arbitrator within fourteen (14) days of their appointment, then a Party
may request that the BCICAC select and appoint that arbitrator;

(f)
the arbitrator (or each of them as the case may be) must be independent of the
Parties, a senior qualified and practising lawyer in Canada with expertise in
the subject matter of the Dispute;

(g)
if an arbitrator dies, resigns, refuses to act, or becomes incapable of
performing his or her functions as an arbitrator, then the BCICAC may declare a
vacancy on the panel and the vacancy must be filled by the method by which that
arbitrator was originally appointed;

 
Page 58

--------------------------------------------------------------------------------

 

(h)
the arbitral panel may determine all questions of law and jurisdiction
(including questions as to whether or not a Dispute is arbitrable) and all
matters of procedure relating to the arbitration;

(i)
arbitration will be the sole and exclusive forum for resolution of a Dispute and
any award or determination of the arbitral panel will be final and binding upon
the Parties in respect of all matters relating to the arbitration, the
procedure, the conduct of the Parties during the proceedings and the final
determination of the issues in the arbitration; and

(j)
there will be no appeal from any award or determination of the arbitral panel to
any court and judgment on any arbitral award may be entered in any court of
competent jurisdiction.

(3)
If for any reason the BCICAC cannot or does not make the appointment or
appointments required under the Rules or this section 12, either Party may apply
to the Supreme Court of British Columbia to appoint the arbitrator or
arbitrators, as the case may be.

(4)
No arbitration proceeding may be commenced under this section 12 unless
commenced within the time period permitted for actions by the applicable statute
of limitations.

(5)
All papers, notices or process pertaining to an arbitration under this Agreement
may be served on a Party in accordance with section 13.

(6)
The Parties must treat as Confidential Information, in accordance with the
provisions of section 9, the existence of the arbitral proceedings; written
notices, pleadings and correspondence in relation to the arbitration; reports,
summaries, witness statements, memorials, briefs and other documents prepared in
respect of the arbitration; contemporaneous or historical documents exchanged or
produced for the purposes of the arbitration; and the contents of any award or
ruling made in respect of the arbitration. Notwithstanding the foregoing, a
Party may disclose such Confidential Information in judicial proceedings to
enforce an award or ruling and as permitted under this section 12.

12.4
Inconsistency between Rules and Agreement

If there is a conflict between the provisions of this Agreement and the
provisions of the Rules, then the provisions of this Agreement will prevail.

12.5
Effect of Arbitration

Nothing in this section 12 will prejudice the right of a Party to institute
legal proceedings to seek urgent interlocutory or declaratory relief, including
in the circumstances described in section 14.14. Subject to the foregoing, the
arbitration will be the sole and exclusive forum for resolution of a Dispute and
the award will be final and binding.

12.6
Enforcement

The award rendered by an arbitral panel may be enforced by an order or judgment
of any court having jurisdiction or an application may be made to such court for
acceptance of the award and an order of enforcement, as the case may be.

12.7
Performance of Obligations During Dispute

During the existence of any Dispute, the Parties must continue to perform all of
their obligations under this Agreement which are not the subject of the Dispute
without prejudice to their position in respect of such Dispute, unless the
Parties otherwise agree.
 
Page 59

--------------------------------------------------------------------------------

12.8
Consolidation of Arbitration

If a Party is or becomes involved in any arbitration proceeding with another
Party and with any Affiliate of another Party, all such arbitrations may at such
Party's discretion be consolidated or joined with the other arbitration or
arbitrations such that all Disputes between the Parties and any Affiliates of
the Parties, are resolved by a single arbitral panel.

13.
Notice

13.1
Form of Notice

A notice, demand, approval, consent or other communication required, given or
made under this Agreement (“Notice” or “notice”) must be:

(1)
in writing; and

(2)
delivered by hand or by prepaid, registered or certified mail to the address or
if sent electronically as an attachment to an email to the email or other
internet address, specified in section 13.3.

13.2
Delivery

(1)
A Notice is effective:

(a)
if delivered by hand, on the date it is delivered to the addressee;

(b)
if mailed to an address in the city of postage, on the date which is five (5)
days after the date of postage; or

(c)
if mailed to a city in Canada (other than the city of postage), on the date
which is ten (10) days after the date of postage;

(d)
if sent electronically:

(i)
at the time shown in the delivery confirmation report generated by the sender's
email system; or

(ii)
if the sender's email system does not generate a delivery confirmation report
within twelve (12) hours of the time the email is sent, unless the sender
receives a return email notification that the email was not delivered,
undeliverable or similar, at the time which is twelve (12) hours from the time
the email was sent,

unless a later time is specified in the Notice.

(2)
A Notice received after 5 p.m. in the place of receipt is taken to be received
on the next Business Day in the place of receipt.

(3)
A Party may, from time to time, notify the other Party in writing of any change
to its details in section 13.3.

(4)
An email does not itself constitute a Notice but a Notice may be transmitted as
an attachment to an email.

13.3
Address for Notice

(1)
Silver Bull’s delivery address and electronic mail address are:

 
Page 60

--------------------------------------------------------------------------------


 
Silver Bull Resources Inc.
Suite 1610, 777 Dunsmuir Street
Vancouver, British Columbia
Canada V7Y 1K4
Attention:  ########
Email:  ########

(2)
the Company’s delivery address, facsimile number and electronic mail address
are:



Minera Metalin S.A. de C.V.
c/o Silver Bull Resources Inc.
Suite 1610, 777 Dunsmuir Street
Vancouver, British Columbia
Canada V7Y 1K4
Attention:  ########
Email:  ########

(3)
the Contratistas’ delivery address, facsimile number and electronic mail address
are:



Contratistas de Sierra Mojada S.A.de C.V.
c/o Silver Bull Resources Inc.
Suite 1610, 777 Dunsmuir Street
Vancouver, British Columbia
Canada V7Y 1K4
Attention:  ########
Email:  ########

(4)
South32’s delivery address and electronic mail address are:

South32 International Investment Holdings Pty Ltd
Level 35, 108 St Georges Terrace
Perth, Western Australia
Australia 6000


Attention: ########
Email:  ########

14.
General

14.1
Parties

Where a Party comprises two or more persons, each of them is, to the extent
permitted by Law, jointly and severally liable for the obligations and
liabilities of that Party created by, arising under or in connection with this
Agreement.

14.2
Relationship of Parties

The Parties agree and declare that this Agreement is not and must not be
construed as constituting an association, corporation, mining partnership or any
other kind of partnership and, except as expressly provided otherwise in this
Agreement, nothing in this Agreement will be deemed to:

(1)
constitute a Party a partner, agent or legal representative of any other Party
for any purpose whatsoever; or

(2)
create a fiduciary relationship between the Parties.

 
Page 61

--------------------------------------------------------------------------------

 

14.3
No Holding Out

No Party may, except as expressly permitted by this Agreement, directly or
indirectly use or permit the use of the name of any other Party for any purpose
related to the Property or this Agreement.

14.4
No Obligations

No term of this Agreement and no act or omission of South32 will oblige South32:

(1)
to exercise the Option; or

(2)
to take any action, other than those actions expressly required by this
Agreement.

14.5
Other Activities and Interests

(1)
The rights and obligations of the Parties under this Agreement are strictly
limited to the Property. Each Party may enter into, conduct and benefit from any
business venture of any kind whatsoever, whether or not competitive with the
activities undertaken under this Agreement, without disclosing those activities
to any other Party or inviting or allowing any other Party to participate in
that business venture.

(2)
Except to the extent expressly provided otherwise in this Agreement and without
limiting section 14.5(1), nothing in this Agreement will prevent or may be
construed to prevent a Party from:

(a)
acquiring any Mineral Right or interest in any Mineral Right outside of the
Property or the Area of Interest;

(b)
acquiring any Mineral Right or interest in any Mineral Right within the Property
or in the Area of Interest that has been abandoned or surrendered in accordance
with this Agreement; or

(c)
using, for any reason not related to the Property, any geological, geophysical,
geochemical, metallurgical or operational concept, model or principle of any
kind,

and each Party will be free to so acquire and use with no obligation whatsoever
to any other Party.

14.6
Recording of this Agreement

This Agreement, or a memorandum of this Agreement, will, be recorded in the
recording district or office of the applicable Governmental Authority where the
Property is located, in order to give notice to third persons of South32’s
interests (whether direct or indirect) in the Property or that arise under this
Agreement.  Each Silver Bull Party agrees with South32 to execute, notarize,
deliver, file or register (as the case may be) those documents that may be
necessary to perfect such recording or registration.

14.7
Entire Agreement

(1)
This Agreement:

(a)
is the entire agreement and understanding between the Parties on everything
connected with the subject matter of this Agreement; and

(b)
supersedes any prior agreement or understanding on anything connected with that
subject matter.

 
Page 62

--------------------------------------------------------------------------------

 

(2)
The Parties acknowledge and agree that with effect from the Effective Date the
Confidentiality Agreement will automatically terminate and be of no further
force or effect.

14.8
Amendment and variation

This Agreement may not be amended, modified, varied or supplemented except in
writing signed by the Parties.

14.9
Consents or Approvals

Except where expressly specified otherwise in this Agreement, if the doing of
any act, matter or thing under this Agreement is dependent on the consent or
approval of a Party or is within the discretion of a Party, then the consent or
approval may be given or the discretion may be exercised conditionally or
unconditionally or withheld by the Party in its absolute discretion.

14.10
Waiver

The Parties agree that:

(1)
a Party’s failure or delay to exercise a power or right does not operate as a
waiver of that power or right;

(2)
the exercise of a power or right does not preclude either its exercise in the
future or the exercise of any other power or right;

(3)
a waiver is not effective unless it is in writing; and

(4)
waiver of a power or right is effective only in respect of the specific instance
to which it relates and for the specific purpose for which it is given.

14.11
Costs and outlays

Each Party must pay its own costs and expenses connected with the preparation,
negotiation and execution of this Agreement including all legal, accounting and
brokers or finders fees and disbursements relating to this Agreement. Under no
circumstances will any Party’s legal, accounting and brokers or finders fees and
disbursements relating to this Agreement constitute Qualifying Expenditure for
the purposes of this Agreement.

14.12
Manner of Payment

Any payment to be made to a Party may be made by electronic funds transfer of
immediately available funds to that Party’s bank as designated by that Party by
notice from time to time.  That bank will be deemed the agent of the designating
Party for the purposes of receiving, collecting and receipting such payment.

14.13
Further Assurances

Each Party must promptly at its own cost do all things (including executing and
if necessary delivering all documents) reasonably necessary or desirable to give
full effect to this Agreement and the transactions contemplated by it.

14.14
Special Remedies

Each Party acknowledges and agrees that:

(1)
any breach by it of section 7 or section 9 would constitute an injury and cause
damage to the other Party which is impossible to measure monetarily;

 
Page 63

--------------------------------------------------------------------------------

 

(2)
monetary damages alone would not be a sufficient remedy for a breach of section
7 or section 9;

(3)
in addition to any other remedy which may be available in law or equity, a Party
is entitled to interim, interlocutory and permanent injunctions or any of them
to prevent breach of section 7 or section 9 and to compel specific performance
of any one or more of those sections; and

(4)
any Party intending to breach or which breaches section 7 or section 9 hereby
waives any defence it may have at law, in equity or under statute to such
injunctive or equitable relief.

14.15
Survival

Sections 2.4, 2.5, 3.11, 4.10, 9, 11.3, and 12 and all rights accrued prior to
completion, termination, or expiration of this Agreement will not merge on
completion, termination, or expiration of this Agreement, but will continue in
full force and effect after any termination or expiration of this Agreement as
will any other provision of this Agreement which expressly or by implication
from its nature is intended to survive the termination or expiration of this
Agreement.

14.16
Governing Law

(1)
Except for matters of title to the Property or its assignment or transfer, which
will be governed by the law of its situs, this Agreement is solely governed by
the law in force in British Columbia and the laws of Canada applicable in
British Columbia without giving effect to the conflict of laws principles in
British Columbia and without reference to the laws of any other jurisdiction.

(2)
Subject to section 12, each Party:

(a)
irrevocably and unconditionally submits to and accepts the exclusive
jurisdiction of the courts exercising jurisdiction in British Columbia, and any
court that may hear appeals from any of those courts, for any proceeding in
connection with this Agreement, subject to the right to enforce a judgement
obtained in any of those courts in any other jurisdiction; and

(b)
irrevocably waives any objection to the venue of any legal process commenced in
the courts of British Columbia on any basis including that the process has been
brought in an inconvenient forum.

14.17
Violation of Law of another Jurisdiction

If this Agreement is intended to be performed in more than one jurisdiction, and
its performance would be a violation of the applicable law of a jurisdiction
where it is intended to be performed, then this Agreement is binding in those
jurisdictions in which it is valid and the Parties will use their reasonable
efforts to re-negotiate and amend this Agreement so that its performance does
not involve a violation of the applicable law of the jurisdiction where its
performance would be a violation.

14.18
Language

(1)
At the request of the Parties this Agreement has been drafted in the English
language. If required by applicable Law, this Agreement may be translated into
Spanish but in the event of any inconsistency between the Spanish version of
this Agreement and the English version of this Agreement, the English version
will prevail and govern.

(2)
All the documents, notices, waivers and other communications given or made
between the Parties in connection with this Agreement must be in the English
language unless the Parties agree to the use of Spanish for any or all
communications.  In the event of a discrepancy between the English language
version and the Spanish language translation of any document, notice, waiver or
other communication, the English language version will prevail and govern.

 
Page 64

--------------------------------------------------------------------------------

 

14.19
Corrupt Practices

(1)
Each Party, including the Operator, represents, warrants and agrees that, in
connection with this Agreement, the Mineral Rights comprising the Property, and
its operation of the Assets and Property:

(a)
neither it, nor any of its Affiliates nor its Personnel, directly or indirectly,
has engaged (prior to entering into this Agreement), or will engage, in the
Bribery of a Government Official or any person;

(b)
it (including its Affiliates and Personnel) has complied with any
Anti-corruption Laws and will comply with any Law related to Bribery that is
applicable to any Party;

(c)
except as disclosed to the other Party, neither it (including any of its
Personnel) nor any other entity in which the Party has an ownership interest:

(i)
is directly or indirectly owned or controlled, in whole or in part, by any
Government Official unless the interest held is less than 5% of any securities
of the Party that are publicly traded on a major stock exchange; and

(ii)
has an officer, director, or employee who is, or currently expects to become,
such a Government Official during the term of this Agreement;

(d)
it must notify each other Party promptly, and in any event not less than seven
(7) days, upon becoming aware that any officer, director, employee or owner
becomes, or expects to become, a Government Official in a position to take or
influence official action for or against the Property or this Agreement;

(e)
if it engages a Subcontractor or other third party to interact with others on
its behalf, it will perform appropriate risk based anti-corruption due diligence
on that Subcontractor or third party, will keep records of the same, and take
reasonable measures to ensure they comply with sections 14.19(1)(a), 14.19(1)(b)
and 14.19(1)(c); and

(f)
it will notify each other Party promptly upon becoming aware of any actual or
potential breach of sections 14.19(1)(a), 14.19(1)(b), 14.19(1)(c) or
14.19(1)(d).

(2)
Each Party, including the Operator, represents, warrants and agrees that, in
connection with this Agreement, it will:

(a)
keep and maintain accurate and reasonably detailed books and financial records
of expenses and receipts in connection with its performance under, and payments
made or received in connection with, this Agreement; and

(b)
upon request, as soon as reasonably practicable but no later than seven (7)
days, provide any information and reasonable assistance to the other Party to
audit any books and financial records to verify compliance with the
representations, warranties and undertakings under this Agreement, and otherwise
reasonably co-operate with any Party investigation of any related matters.

 
Page 65

--------------------------------------------------------------------------------

 

14.20
Severability

(1)
If anything in this Agreement is unenforceable, illegal or void then it is
severed and the rest of this Agreement remains in force.

(2)
Where a provision of this Agreement is prohibited or unenforceable, the Parties
must negotiate in good faith to replace the invalid provision by a provision
which is in accordance with the applicable Law and which must be as close as
possible to the Parties’ original intent and appropriate consequential
amendments (if any) will be made to this Agreement.

14.21
Successors and Assigns

This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

14.22
Counterparts

This Agreement may be executed in any number of counterparts.  Each counterpart
is an original, but the counterparts together are one and the same document. 
This Agreement is binding on the Parties on the exchange of counterparts.  A
copy of a counterpart sent by facsimile machine or by electronic mail:

(1)
must be treated as an original counterpart;

(2)
is sufficient evidence of the execution of the original; and

(3)
may be produced in evidence for all purposes in place of the original.

Page 66

--------------------------------------------------------------------------------

14.23
Execution – Authorized Officer to Sign

Each person signing this Agreement as an authorized officer of a Party hereby
represents and warrants that he or she is duly authorized to sign this Agreement
for that Party and that this Agreement will, upon having been so executed, be
binding on that Party in accordance with its terms.


Page 67

--------------------------------------------------------------------------------



EXECUTED as an AGREEMENT


Silver Bull Resources Inc.
 
Minera Metalin S.A. de C.V.
 
By:
 
/s/ Timothy Barry
 
 
By:
 
/s/ Timothy Barry
 
Authorized officer
   
Authorized officer
 
Timothy Barry
   
Timothy Barry
 
Name
   
Name
 
 
President and CEO
   
 
President
 
Title
   
Title



Contratistas de Sierra Mojada S.A. de D.V.
 
South32 Group International Investment Holdings Pty Ltd
 
By:
 
/s/ Timothy Barry
 
 
By:
 
/s/ Brian Purdy
 
Authorized officer
   
Authorized officer
 
Timothy Barry
   
Brian Purdy
 
Name
   
Name
 
 
President
   
 
Director
 
Title
   
Title





Page 68

--------------------------------------------------------------------------------

Schedule 1 – Property Description


Concession Number
Concession Name
Concession Area (Ha)
Grant Date
Expiry Date
235371
Sierra Mojada
4818.4850
17-Nov-2009
18-Nov-2043
245217
Dormidos
405.0000
09-Apr-2016
09-Apr-2057
245216
Cola Sola
622.0000
23-Aug-2011
22-Aug-2061
235372
Sierra Mojada Fraccion I
0.0472
17-Nov-2009
29-Nov-2043
235373
Sierra Mojada Fraccion II
0.0082
18-Nov-2009
29-Nov-2043
235374
Sierra Mojada Fraccion III
0.3287
18-Nov-2009
29-Nov-2043
235375
Sierra Mojada Fraccion IV
1.1835
18-Nov-2009
29-Nov-2043
212169
Esmeralda
117.5025
22-Sep-2000
21-Sep-2050
238678
Esmeralda I
95.5320
11-Oct-2011
30-Mar-2050
238679
Esmeralda I Fraccion I
0.7404
11-Oct-2011
30-Mar-2050
238680
Esmeralda I Fraccion II
0.0349
11-Oct-2011
30-Mar-2050
220569
La Blanca
33.5044
28-Aug-2003
27-Aug-2053
160461
Fortuna
13.9582
21-Aug-1974
21-Aug-2024
236714*
Vulcano
4.5996
25-Aug-2010
24-Aug-2060
169343*
Unificacion Mineeros Norteños
336.7905
11-Nov-1981
10-Nov-2031
223093
Los Ramones
8.6039
15-Oct-2004
14-Oct-2054
224873
Volcan Dolores
10.4946
16-Jun-2005
15-Jun-2055
236837*
Veta Rica o La Inglesa
10.9877
07-Sep-2010
06-Sep-2060
195811
Olympia
8.9747
22-Sep-1992
21-Sep-2042
239512
Alote Fracc. VI
7.5366
15-Dec-2011
14-Dec-2061
To be determined
Alote Fraccion II
2251.7523
To be determined
To be determined
To be determined
San Antonio
68
To be determined
To be determined

Notes:
The Mining Registry will not conclude the registration of the “Veta Rica”
concession title in favor of the Company until the Company files the missing
link between Mr. Garcia Decanini’s death and the transfer of his estate to his
heir, Silvia Yolanda García Landeros.
Silver Bull and the Company monitor the official mining records in Mexico City
to determine if there are annotations indicating the existence of a legal
challenge against the validity of any of the Mineral Rights held by the Company
which comprise the Property.  As of the Effective Date, and to the best of the
knowledge of Silver Bull and the Company, there are no such annotations, nor is
Silver Bull or the Company aware of any challenges from any Governmental
Authority or from third parties, except as described in Section 2.2(5) of the
Disclosure Schedule.


Page 69

--------------------------------------------------------------------------------

Area of Interest
[image1.jpg]
Page 70

--------------------------------------------------------------------------------

Schedule 2 – Existing Agreements

1.
Haynes Boone Engagement Mineros Nortenos Lawsuit

2.
Water Access Contract Esmeralda Ejido

3.
Purchase of Surface Rights and Buildings from Mineros Nortenos

4.
Equipment Purchase Mineros Nortenos

5.
Purchase Agreement Vulcano and Unificacion Mineros Nortenos Concessions 1997

6.
Purchase Agreement Vulcano and Unificacion Mineros Nortenos Concessions 2000

7.
Services Agreement between Contratistas and the Company

8.
Agreement to Purchase Sierra Mojada and Mojada 3 Concessions (Mojada 3
Subsequently Dropped)

9.
Esmeralda Option Agreement

10.
Esmeralda Option Agreement Completion

11.
Esmeralda 1 Option Agreement

12.
Esmeralda 1 Transfer Completion Option Agreement

13.
La Blanca Option Agreement

14.
La Blanca Transfer Completion Option Agreement

15.
Fortuna Purchase Agreement

16.
Los Ramones Purchase Agreement

17.
Volcano Dolores Option Agreement

18.
Volcano Dolores Option Agreement Completion

19.
Olympia Option Agreement

20.
Olympia Option Agreement Amendment

21.
Olympia Option Agreement Completion

22.
Veta Rica Option Agreement

23.
Veta Rica Completion of Option Agreement

24.
Joint Exploration and Development Agreement

25.
Election of Net Smelter Return Royalty and Assignment of Interest

26.
1998 Master Agreement

 
Page 71

--------------------------------------------------------------------------------

 

27.
1998 Net Smelter Return Royalty Agreement

28.
1998 Joint Venture Agreement

29.
1999 Concession Purchase Agreement

30.
Agreement for Private Sale of Net Smelter Return Royalty and for
Quitclaims(unsigned)



Page 72

--------------------------------------------------------------------------------

Schedule 3 – Company Shareholders Agreement








SHAREHOLDERS AGREEMENT


OF
MINERA METALIN, S.A. DE C.V.


EFFECTIVE AS OF [●]










Page 73

--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Page
1.
Definitions and Interpretation
77
1.1
Definitions
77
1.2
Interpretation
87
 
 
 
2.
Representations and Warranties
88
2.1
Representations and Warranties of Shareholders
88
2.2
No Other Representations and Warranties
89
3.
Company and Assets
89
3.1
General
89
3.2
Title to Assets
89
3.3
Registered Office
90
3.4
Notation in Shareholder Register and Share Certificates
90
 
 
 
4.
Operation of Agreement
90
4.1
Inconsistency between Agreement and Articles
90
4.2
Agreement provision may be included in the Articles
90
4.3
Shareholders to observe and implement Agreement
90
4.4
Company to observe and implement Agreement
91
 
 
 
5.
Organization, Business and Conduct of Business
91
5.1
Organization
91
5.2
Corporate Purpose and Business
91
 
 
 
6.
Scope of Company Business
91
6.1
Conduct by Company of Business
92
6.2
Capital Stock
92
6.3
Determining Percentage Interests
92
 
 
 
7.
Corporate Opportunity and Relationship of the Shareholders
93
7.1
Corporate and Other Business Opportunities
93
7.2
Implied Covenants
93
7.3
Relationship of the Shareholders
93
7.4
No Holding Out
94
 
 
 
8.
Shareholders’ Action and Percentage Interests
94
8.1
Shareholders’ Meetings
94
8.2
Changes in Percentage Interests
95
8.3
Additional Cash Contributions
96
8.4
Voluntary Reduction in Percentage Interest
96
8.5
Default in Making Contributions
96
8.6
Adjustments to Shareholding Percentage and Loans
97
8.7
Elimination of Minority Interest; Royalty
97
8.8
Withdrawal during Development Period
98
 
 
 
9.
Board
98
9.1
Authority of Board of Directors
98
9.2
Directors
98
9.3
Chair and Secretary of the Board
100
9.4
Board Meetings
100
9.5
Voting
101
9.6 Delegation 101 9.7 Action Without Meeting 102 9.8
Initial Board Resolutions
102 9.9 Relevant Transactions 102

 
Page 74

--------------------------------------------------------------------------------

 
10.
Programs and Budgets
103
10.1
Programs & Budgets for Financial Year
103
10.2
Election to Participate
103
10.3
Operations Pursuant to Programs and Budgets
104
10.4
Budget Overruns
104
10.5
Emergency or Unexpected Expenditures
104
 
 
 
11.
Financing of Company
104
11.1
Funding
104
11.2
Financing of Approved Programs and Approved Budgets
104
11.3
Called Sums
105
11.4
Failure to Contribute Called Sums
105
 
 
 
12.
Financial Information and Accounting Requirements
105
12.1
Financial Information
105
12.2
Accounting principles
106
12.3
Access to Financial Information
106
12.4
Distribution Policy
106
 
 
 
13.
Term and Termination
107
13.1
Former Shareholder not bound
107
13.2
Effective Date and Term
107
13.3
Termination not to affect certain provisions
107
13.4
Winding Up of Company
107
13.5
Right to Data After Termination
107
 
 
 
14.
Area of Interest
107
14.1
Disclosure of AOI Property
107
14.2
Election of Non-Acquiring Shareholder
108
14.3
Option Not Exercised
108
 
 
 
15.
Abandonment and Surrender Of Property
108
15.1
Surrender or Abandonment
108
15.2
Reacquisition
109
 
 
 
16.
Transfer of Interest
109
16.1
General
109
16.2
Limitations on Free Transferability of Interest
109
16.3
Acquisition Right
110
16.4
Exceptions to Acquisition Right
111
16.5
Encumbrance of Shares
111
16.6
Conditions of Transfer
112
16.7
Costs and Expenses
112
16.8
Change in Control of a Shareholder
112
16.9
Determination of Fair Market Value.
114
16.10
Non-Compete Covenants
114
16.11
Compulsory Acquisition Option on Insolvency
114
 
 
 
17.
Confidentiality
114
17.1
General
114
17.2
Public Announcements
116
17.3
Duration of Confidentiality
116
17.4
Canadian Disclosure Rules
116
 
 
 
18.
Anti-Corruption, Internal Controls and Compliance Policies
117
18.1
Adequate anti-corruption policies and internal controls - Company
117
18.2
Representations and Covenants
117
 
 
 
19.
Disputes and Arbitration
118
19.1 Disputes 118
19.2
Dispute Representatives to Seek Resolution
118

 
Page 75

--------------------------------------------------------------------------------

 
19.3
Arbitration
119
19.4
Inconsistency between Rules and Agreement
120
19.5
Effect of Arbitration
120
19.6
Enforcement
120
19.7
Performance of Obligations During Dispute
120
19.8
Consolidation of Arbitration
120
19.9
Expert Determination
120
19.10
Appointment of Expert
121
19.11
Instruction of Expert and Procedures
121
19.12
Determination of Expert
121
 
 
 
20.
Notice
122
20.1
Form of Notice
122
20.2
Delivery
122
20.3
Address for Notice
122
 
 
 
21.
General
123
21.1
Parties
123
 
 
 
22.
Entire Agreement
123
22.1
No Third Party Beneficiaries
123
22.2
Further Assurances
123
22.3
Amendment and variation
123
22.4
Consents or Approvals
124
22.5
Waiver
124
22.6
Survival
124
22.7
Governing Law
124
22.8
Language
124
22.9
Severability
125
22.10
Successors and Assigns
125
22.11
Counterparts
125
22.12
Execution – Authorized Officer to Sign
125

 
EXHIBITS
Schedule 1 - Property
Schedule 2 - Royalty Agreement


Page 76

--------------------------------------------------------------------------------



SHAREHOLDERS AGREEMENT
THIS SHAREHOLDERS AGREEMENT is made and entered into as of this [●] day of [●],
[●] (“Effective Date”), by and among
Silver Bull Resources Inc. of 1610 - 777 Dunsmuir Street, Vancouver, British
Columbia, Canada, V7Y 1K4
(“Silver Bull”)
AND:
Minera Metalin, S.A. de C.V. of [●]
(“Company”)
AND:
South32 International Investment Holdings Pty Ltd. of 108 St Georges Terrace,
Perth, Western Australia, Australia 6000
(“South32”)
INTRODUCTION

A.
Pursuant to an Option Agreement made as of the 1st day of June, 2018, among
Silver Bull, the Company, Contratistas de Sierra Mojada, S.A. de C.V. and
South32 (“Option Agreement”), South32 was granted the exclusive and irrevocable
right and option to acquire, directly, an undivided seventy percent (70%) right,
title and ownership interest in the Company and in Contratistas de Sierra
Mojada, S.A. de C.V. and, indirectly, a seventy percent (70%) ownership interest
in the Property.

B.
South32 has exercised such right and option and acquired such direct interest in
the Company and such indirect interest in the Property, all upon and subject to
the terms and conditions given in the Option Agreement.

C.
Pursuant to the Option Agreement, South32 and Silver Bull agreed, among other
things, that upon the completion of the exercise of the option by South32,
Silver Bull and South32 would enter into a shareholders agreement for, among
other things, the management and operation of the Company and, if warranted,
further exploration, development and exploitation of the Property by and through
the Company.

D.
This Agreement is the shareholders agreement described in Introduction C.

In Consideration Of, among other things, the mutual promises contained in this
Agreement, the Parties agree as follows:

1.
Definitions and Interpretation

1.1
Definitions

Unless the context otherwise expressly requires, in this Agreement:

(1)
“Abandonment Date” has the meaning given in section 15.1;

(2)
“Abandonment Property” has the meaning given in section 15.1;

(3)
“Abandonment Property Interest” has the meaning given in section 15.2;

(4)
“Acquiring Shareholder” has the meaning given in section 14.1;

 
Page 77

--------------------------------------------------------------------------------

 

(5)
“Affiliate” means any person which directly or indirectly Controls, is
Controlled by, or is under common Control with, a Shareholder;

(6)
“Agreement” or “this Agreement” means this document including any schedule or
appendix to it;

(7)
“AOI Property” has the meaning given in section 14.1;

(8)
“Anti-Corruption Law” means any anti-corruption Law applicable to any
Shareholder (including any Affiliate) or this Agreement, and includes (but is
not limited to) the Criminal Code Act 1995 and other applicable Laws of
Australia, Canadian Corruption of Foreign Public Officials Act, the Canadian
Proceeds of Crime (Money Laundering) and Terrorist Financing Act, the Criminal
Code of Canada, the U.S. Foreign Corrupt Practices Act, and any applicable
federal and state law of the United Mexican States regarding Bribery or other
corruption (including the Mexican Federal Criminal Code and Mexican General Law
of Administrative Responsibilities);

(9)
“Approved Budget” means a Budget approved by the Board in accordance with
section 10.1;

(10)
“Approved Program” means a Program approved by the Board in accordance with
section 10.1;

(11)
“Area of Interest” means the land included within the area which is more
particularly described and depicted as the Area of Interest in Schedule 1;

(12)
“Articles” means the bylaws and articles of incorporation of the Company, as
amended from time to time in accordance with this Agreement and applicable Law;

(13)
“Assets” means the Property, Products, and all other real and personal property,
tangible and intangible, held by the Company;

(14)
“Audited Accounts” mean the auditors’ report and audited accounts (including a
balance sheet, profit and loss statement and cash-flow statement) of the Company
for the Financial Year ending on the relevant Financial Year End;

(15)
“Auditors” means such internationally recognised firm of chartered accountants
as are appointed as the auditors of the Company by the Board, in accordance with
applicable Law, from time to time;

(16)
“Board” means the Directors or those of them who are present at a Board Meeting
and eligible (in accordance with the terms of this Agreement and the Articles)
to vote at that Board Meeting;

(17)
“Board Meeting” means a meeting of the Directors at which there is a quorum as
required by this Agreement and the Articles;

(18)
“Board Supermajority Vote” has the meaning given in section 9.5(4);

(19)
“Bribery” means the offering, authorising, giving, soliciting or accepting any
monetary or other benefit to influence action of a Government Official in an
official capacity, or to otherwise influence any person to act improperly.
Bribery includes the making of facilitation payments, which are improper
payments made to induce required routine official action;

(20)
“Budget” means a detailed estimate of all costs to be incurred by the Company
with respect to a Program and a schedule of cash or capital contributions to be
made by the Shareholders with respect to such Program;

 
Page 78

--------------------------------------------------------------------------------

 

(21)
“Business” has the meaning given in section 5.1;

(22)
“Business Day” means any day other than a Saturday, Sunday or a public or
statutory holiday in the place where an act is to be performed or a payment is
to be made;

(23)
“Called Sum” has the meaning given in section 11.3;

(24)
“Called Sum Notice” has the meaning given in section 11.3;

(25)
“CC Option” has the meaning given in section 16.8;

(26)
“CC Shareholder” has the meaning given in section 16.8;

(27)
“CEO” means the chief executive officer of the Company appointed by the Board in
accordance with section 9.8 including any successor CEO;

(28)
“Chair” means the chairman of the Board appointed in accordance with section
9.3(1);

(29)
“Change in Control” means the occurrence of any of the following events:

(a)
any person (other than a Shareholder or an Affiliate of a Shareholder), alone or
together with a Joint Actor (other than a Shareholder or an Affiliate of a
Shareholder), becomes the beneficial owner of, or acquires the power to exercise
control or direction over, directly or indirectly, securities (or securities
convertible into, or exchangeable for, such securities) representing fifty
percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Shares”) of a Shareholder or any Affiliate of a Shareholder
that controls (either directly or indirectly) a Shareholder;

(b)
a Shareholder or any Affiliate of a Shareholder that controls (either directly
or indirectly) a Shareholder, is merged, amalgamated, consolidated or
reorganized into or with another person (other than a Shareholder or an
Affiliate of a Shareholder) and, as a result of such business combination,
securities representing more than fifty (50%) of the votes exercisable by
holders of the Voting Shares of any such entity or such person into which the
Voting Shares of such entity is converted immediately after such transaction are
held by a person (other than a Shareholder or an Affiliate of a Shareholder)
alone or together with any Joint Actor (other than a Shareholder or an Affiliate
of a Shareholder) and such person, together with such Joint Actor, held
securities representing less than fifty (50%) of the votes exercisable by the
holders of the Voting Shares of such entity immediately prior to such
transaction;

(c)
the capital of a Shareholder or any Affiliate of a Shareholder that controls
(either directly or indirectly) a Shareholder is reorganized and, as a result of
such reorganization, securities representing more than fifty percent (50%) of
the votes exercisable by the holders of the Voting Shares of such entity
immediately after such reorganization are held by a person (other than a
Shareholder or an Affiliate of a Shareholder) alone or together with any Joint
Actor (other than a Shareholder or an Affiliate of a Shareholder) and such
person, together with such Joint Actor, held securities representing less than
fifty percent (50%) of the votes exercisable by the holders of the Voting Shares
of such entity immediately prior to such reorganization;

(d)
a change in the power to direct or cause direction of management and policies of
a Shareholder or an Affiliate of a Shareholder that controls a Shareholder
through ownership of voting securities, contract, voting trust or otherwise;

 
Page 79

--------------------------------------------------------------------------------

and for greater certainty, specifically excludes:

(e)
the events contemplated in section 16.4(2); and

(f)
a Change in Control of a Shareholder or any Affiliate of a Shareholder that
controls (either directly or indirectly) a Shareholder as part of a transaction
involving the whole or principal elements of the business of the group of
companies in which the ultimate holding company of that Shareholder or any
Affiliate of a Shareholder that controls (either directly or indirectly) a
Shareholder has:

(i)
a Controlling Interest; and

(ii)
the value of the Shares of such Shareholder is less than 25% of the entire value
of that transaction;

(30)
“Change in Control Notice” has the meaning given in section 16.8;

(31)
“Charter Documents” means a constitution, articles, articles of incorporation,
notice of articles, memoranda, by-laws or any similar constating document of a
corporate entity;

(32)
“Claim” means any claim, action, proceeding, damage, loss, liability, cost,
charge, expense, outgoing, payment or demand of any nature and whether present
or future, fixed or unascertained, actual or contingent and whether at law, in
equity, under statute, contract or otherwise;

(33)
“Company” has the meaning given in the introductory paragraph to this Agreement,
and being a corporation incorporated under the laws of Mexico governed by this
Agreement and the Articles;

(34)
“Confidential Information” has the meaning given in section 17.1;

(35)
“Consent” means, as to any person, any consent, waiver, approval, authorization,
exemption, registration, declaration, expiration of waiting period, or filing;

(36)
“Continuing Shareholder” or “Continuing Shareholders” has the meaning given in
section 16.8;

(37)
“Control” means, in relation to any person, possession, directly or indirectly,
of the power to direct or cause direction of management and policies of that
person through ownership of voting securities, contract, voting trust or
otherwise;

(38)
“Controlling Interest” means an interest (direct or indirect, including under an
agreement, arrangement or understanding) which entitles the interest holder or
gives the interest holder the capacity to:

(a)
in the case of an interest in a company:

(i)
vote more than 50% of the shares in that company; or

(ii)
determine the outcome or decisions about that company's financial, marketing or
operating policies, including the appointment of a majority of the directors on
the board of that company;

(b)
in the case of an interest in a joint venture or assets:

(i)
vote more than 50% of the votes able to be cast on any operating committee of
the joint venture or any other committee governing the management of that asset;
and

 
Page 80

--------------------------------------------------------------------------------

 

(ii)
determine, either independently or by majority interest, whether or how the
assets, (whether held in joint venture or otherwise) are to be operated,
developed, sold or abandoned;

(39)
“Continuing Obligations” means obligations or responsibilities that are
reasonably expected to continue or arise after Operations on a particular area
of the Property have ceased or are suspended, such as future monitoring,
stabilization, or Environmental Compliance;

(40)
“Development” means all preparation (other than Exploration) for the removal and
recovery of Products, including the construction or installation of leach pads,
a mill or any other improvements to be used for the mining, handling, milling,
beneficiation or other processing of Products;

(41)
“Development Period” means the period commencing on the Effective Date and
ending immediately prior to a decision by the Board to develop and construct a
mine on the Property;

(42)
“Director” means any director for the time being of the Company appointed
pursuant to this Agreement and the Articles, including where applicable, any
alternate Director appointed pursuant to this Agreement and the Articles;

(43)
“Discloser” has the meaning given in section 17.4;

(44)
“Dispute Notice” has the meaning given in section 19.1;

(45)
“Dispute Representative” has the meaning given in section 19.2;

(46)
“Effective Date” has the meaning given in the introductory paragraph to this
Agreement;

(47)
“Encumbered Interest” has the meaning given in section 16.5(3);

(48)
“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, option, earn-in, licence or licence fee, royalty,
production or streaming payment, back-in right, claw-back right, restrictive
covenant or other encumbrance of any nature or any agreement to give or create
any of the foregoing, whether registerable or not;

(49)
“Environment” means components of the earth including:

(a)
land, air or water;

(b)
any layer of the atmosphere;

(c)
any organic or inorganic matter and any living organism,

and includes interacting natural ecosystems that include any of the components
of the kind referred to in sections 1.1(49)(a) to 1.1(49)(c);

(50)
“Environmental Compliance” means action performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Property or other compliance with
Environmental Laws;

(51)
“Environmental Laws” means any applicable Law relating to restoration or
reclamation of the Property, abatement of pollution, protection of the
Environment, protection of wildlife including endangered species, ensuring
public safety from environmental hazards, protection of cultural or historic
resources, management, storage or control of Regulated Substances, releases or
threatened release of Regulated Substances into the Environment (including
ambient air, surface water, ground water and land) and all other Laws relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Regulated Substances;

 
Page 81

--------------------------------------------------------------------------------

 

(52)
“Environmental Liabilities” means all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, settlements,
costs, disbursements or expenses (including without limitation attorney's fees
and experts' fees) of any kind or of any nature whatsoever (including liability
for study, testing or investigatory costs, cleanup costs, response actions or
costs, removal actions or costs, remediation costs, containment costs,
restoration costs, reclamation costs, corrective action costs, closure costs,
natural resources damages, nuisances, property damages, business losses,
penalties or fines) arising out of, based upon or resulting from, relating to,
connected with or caused by the Assets or operations on or related to the
Assets, however and by whomsoever caused, and whether caused by a breach of or
arising under Environmental Laws, or otherwise, including without limiting the
generality of the foregoing those existing as, arising from or related to:

(a)
the presence, release, threatened release, discharge or emission into the
Environment of any Regulated Substance;

(b)
the violation or alleged violation of any Environmental Law;

(c)
surface, underground, air, ground water, surface water or marine environment
contamination;

(d)
reclamation obligations;

(e)
the removal of or failure to remove foundations, structures or equipment; and

(f)
losses or damages suffered, sustained, paid or incurred by third parties as a
result of any of the matters described in the foregoing provisions of this
definition;

(53)
“Election Period” has the meaning given in section 16.3(4);

(54)
“Expert” means an expert appointed under section 19.10 and acting pursuant to
sections 19.10 to 19.12 (inclusive).

(55)
“Exploration” means activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of Products;

(56)
“Financial Year” means a period of twelve (12) calendar months ending on a
Financial Year End;

(57)
“Financial Year End” means June 30 or such other date as may be fixed for such
purpose by the Board from time to time in accordance with this Agreement;

(58)
“Governmental Authority” means any federal, provincial, state, territorial,
regional, municipal, local government or authority, quasi government authority,
fiscal or judicial body, government or self-regulatory organisation, commission,
board, tribunal, organisation, stock exchange or any regulatory, administrative
or other agency, or any political or other subdivision, department, or branch of
any of the foregoing including any indigenous or native body (or both)
exercising governance powers by right, title or custom;

(59)
“Government Official” includes any:

(a)
individual who is employed by or acting on behalf of a Governmental Authority, a
person Controlled by a Governmental Authority (including state owned
enterprises) or a public international organisation;

 
Page 82

--------------------------------------------------------------------------------

 

(b)
political party, party official or political office candidate;

(c)
individual who holds or performs the duties of an appointment, office or
position created by custom or convention, including, potentially, some tribal
leaders and members of royal families; or

(d)
individual who holds themselves out to be the authorised intermediary of any
person specified in sections 1.1(61)(a), 1.1(61)(b), and 1.1(61)(c);

(60)
“IFRS” means the international financial reporting standards adopted by the
International Accounting Standards Board, as amended from time to time or any
successor standards;

(61)
“Initial Contribution” means the capital contribution that each Shareholder is
deemed to have made in the Company pursuant to section 6.3(2);

(62)
“Insolvency Event” means the happening of any one or more of the following
events in relation to a Shareholder:

(a)
the Shareholder becomes, or informs the other Shareholder, creditors of the
Shareholder generally or any particular creditor of the Shareholder that it is,
insolvent or unable to pay its debts as and when they fall due;

(b)
a liquidator or provisional liquidator is appointed in respect of the
Shareholder;

(c)
a receiver or receiver and manager or an analogous person is appointed to the
Shareholder or any of its property;

(d)
the Shareholder has a mortgagee seeking to exercise a right of possession or
control over the whole or a part of its property;

(e)
the Shareholder enters into, or calls a meeting of its members or creditors with
a view to entering into, a composition, compromise or arrangement with, or an
assignment for the benefit of, any of its members or creditors, or a court
orders that a meeting be convened in respect of a proposed composition,
compromise or arrangement between the Shareholder and its creditors or any class
of its creditors, other than for the purpose of reconstruction or amalgamation;

(f)
the Shareholder has any execution, writ of execution, mareva or standstill
injunction or similar order, attachment or other process made, levied or issued
against it or in relation to any of its assets which has material adverse effect
on the Shareholder’s business, assets or financial condition or its ability to
perform its obligations under this Agreement;

(g)
any application is made or other process commenced (not being an application or
process withdrawn, discontinued or dismissed within twenty (20) Business Days of
being filed) seeking an order for the appointment of a provisional liquidator, a
liquidator, a receiver or a receiver and manager to the Shareholder;

(h)
the Shareholder is declared bankrupt or has filed for some form of protection
from its creditors under applicable Law relating to or governing bankruptcy;

(i)
there is a resolution of creditors or members, or an order of a court, to place
in liquidation or bankruptcy or wind up the Shareholder; or

 
Page 83

--------------------------------------------------------------------------------

(j)
an event happens analogous to an event specified in sections 1.1(62)(a) to
11.1(2)(i) to which the law of another jurisdiction applies and the event has an
effect in that jurisdiction similar to the effect which the event would have had
if the law of Canada applied;

(63)
“Insolvent Party” has the meaning given in section 16.11;

(64)
“Interest” means, for any Shareholder, all of the right, title and interest
(including any economic interests) of that Shareholder in and to any of the
Shares, any Loan, the revenues and benefits derived from the Company as a
shareholder, and that Shareholder’s interest in and under this Agreement;

(65)
“Joint Actor” means a person acting “jointly or in concert with” another person
within the meaning of Section 96 of the Securities Act (British Columbia) or as
such section may be amended or re-enacted from time to time;

(66)
“Law” includes:

(a)
Federal, Provincial, State, borough, and local government legislation including
regulations and by-laws;

(b)
legislation of any jurisdiction other than those referred to in section
1.1(67)(a) with which a Party must comply;

(c)
common law and equity;

(d)
judgments, decrees, writs, administrative interpretations, guidelines, policies,
injunctions, orders or the like, of any Governmental Authority with which a
Party is legally required to comply; and

(e)
Governmental Authority requirements and consents, certificates, licences,
permits and approvals (including conditions in respect of those consents,
certificates, licences, permits and approvals);

(67)
“Loan” means, at the relevant time, any amounts advanced by a Shareholder to the
Company and outstanding, or advanced by another person to the Company and
assigned to a Shareholder and outstanding, together with accrued interest
thereon, less in either case any amounts owing by that Shareholder to the
Company;

(68)
“LGSM” means the Mexican General Law of Commercial Companies of Mexico (Ley
General de Sociedades Mercantiles);

(69)
“Mexico” means the United Mexican States;

(70)
“Mineral Rights” means any claim, prospecting licence, exploration licence,
exploration or mining lease, mining licence, mining claim, mineral concession,
mineral claim and other forms of mineral tenure (including any application for
the grant or issue of any of the foregoing) or other rights to minerals, or to
work upon lands for the purpose of searching for, developing or extracting
minerals under any form of mineral title recognized under applicable Law in
Mexico, whether contractual, statutory or otherwise;

(71)
“Mining Operations” means the mining, extracting, producing, handling, milling
or other processing of Products;

(72)
“MXN” means Pesos, the legal currency of Mexico;

(73)
“NI 43-101” means National Instrument 43-101, “Standards of Disclosure for
Mineral Projects” published by the Canadian Securities Administrators, as
amended from time to time, as amended from time to time or any successor
instrument, rule or policy;

 
Page 84

--------------------------------------------------------------------------------

 

(74)
“Non-Acquiring Shareholder” has the meaning given in section 14.1;

(75)
“Non-secured Shareholder” has the meaning given in section 16.5(3);

(76)
“Notice” or “notice” has the meaning given in section 21.1;

(77)
“Offered Interest” has the meaning given in section 16.3(2);

(78)
“Operations” means the activities carried out by the Company under this
Agreement;

(79)
“Option Agreement” has the meaning given in Introduction A;

(80)
“Ordinary Resolution” has the meaning given in section 9.5(2);

(81)
“Other Rights” means any interest in real property, whether freehold, leasehold,
licence, right of way, easement, any other surface or other right in relation to
real property, and any right, licence or permit in relation to the use or
diversion of water, but excluding any Mineral Rights;

(82)
“Party” means either Silver Bull, the Company or South32, as the context
dictates;

(83)
“Parties” means Silver Bull, the Company and South32;

(84)
“Percentage Interest”, subject to section 6.4, means, at any time with respect
to any Shareholder, the proportion that the total contributions by such
Shareholder at such time bears to the total of all contributions by all
Shareholders as of such time.  Percentage Interests must be calculated to three
decimal places and rounded to two (e.g., 1.519% rounded to 1.52%).  Decimals of
.005 or more must be rounded up, decimals of less than .005 must be rounded
down.  The initial Percentage Interests of the Shareholders are given in section
6.3(2);

(85)
“Permitting” means the application for all necessary permits, approvals and
consents to develop, construct and operate the Property;

(86)
“Personnel” means:

(a)
in relation to a Party, any of its (or any Affiliates) directors, officers,
employees, agents, consultants, invitees, Subcontractors (including
Subcontractors’ Personnel) and representatives involved either directly or
indirectly in the performance of the Party’s obligations under this Agreement;
and

(b)
in relation to a Subcontractor, any of its directors, officers, employees,
agents, consultants, invitees, subcontractors or representatives involved either
directly or indirectly in the performance of a Party’s obligations under this
Agreement;

(87)
“Prime Rate” means the Royal Bank of Canada’s prime commercial lending rate of
interest on Canadian funds, as designated from time to time by the Bank’s head
office in Canada;

(88)
“Processed Products” means Products that have been delivered by the Company to a
refinery, smelter or other processor and subsequently refined, smelted or
otherwise treated to produce a mineral product in a form that is commonly sold;

(89)
“Products” means all ores, minerals and mineral resources produced from the
Property under this Agreement, and includes Processed Products;

(90)
“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Company for a Financial Year or any
longer period;

 
Page 85

--------------------------------------------------------------------------------

 

(91)
“Project Security” means any Encumbrance over all or any of the Assets or the
Company (or both, as the case may be) which the Board has approved as Project
Security;

(92)
“Property” means the Mineral Rights and Other Rights, if any, described in
Schedule 1, together with any present or future renewal, extension,
modification, substitution, amalgamation or variation of any of those Mineral
Rights or Other Rights that derive directly from those Mineral Rights or Other
Rights (whether granting or conferring the same, similar or any greater rights
and whether extending over the same or a greater or lesser domain);

(93)
“Qualified Person” has the meaning given in NI 43-101, as the same may be
modified from time to time;

(94)
“Regulated Substances” means all pollutants, contaminants, chemicals,
industrial, toxic, hazardous or noxious substances or wastes or any other
materials or substances that are now or hereafter prohibited, controlled,
prescribed or regulated by any Governmental Authority or applicable Law, or the
presence or quantity of which now or hereafter requires reporting, monitoring,
investigation, removal or remediation by any Governmental Authority or
applicable Law, including:

(a)
any petroleum or petroleum compound (refined or crude), natural gas, natural gas
liquids or related hydrocarbons, flammable substance, explosive, radioactive
material or any other material or pollutant that poses a hazard or potential
hazard to the Environment or any person;

(b)
asbestos or any asbestos-containing material of any kind or character, any
materials or substances containing polychlorinated biphenyls or urea
formaldehyde insulation;

(c)
any materials or substances designated as a “hazardous waste”, “hazardous
substance”, “toxic pollutant” or “contaminant” under any Environmental Law; and

(d)
any materials or substances that are toxic, explosive, corrosive, flammable,
ignitable, infectious, radioactive, reactive, carcinogenic, mutagenic or
otherwise hazardous;

(95)
“Relevant Transaction” means any transaction between the Company (on the one
hand) and any Shareholder or Affiliate of any Shareholder (on the other hand)
where the total consideration payable under the contract documenting the
transaction exceeds two million dollars ($2,000,000);

(96)
“Remaining Shareholder” has the meaning given in section 16.3(1);

(97)
“Royalty Agreement” means a royalty agreement in the form attached as Schedule 2
to this Agreement;

(98)
“Royalty Interest” has the meaning given in section 8.6;

(99)
“Rules” has the meaning given in section 19.3(1);

(100)
“Security” has the meaning given in section 16.5(1);

(101)
“Security Holder” has the meaning given in section 16.5(3);

(102)
“Selling Shareholder” has the meaning given in section 16.3(2);

(103)
“Shareholder” means each of South32 and Silver Bull and each person who or which
after the Effective Date acquires any Shares and is admitted as a Shareholder;

 
Page 86

--------------------------------------------------------------------------------

 

(104)
“Shareholding Percentage” means, in relation to a Shareholder, the percentage of
the total number of all the issued and outstanding Shares that are held by that
Shareholder from time to time;

(105)
“Shareholders Supermajority Vote” has the meaning given in section 8.1(6);

(106)
“Share Interest” has the meaning given in section 16.8;

(107)
“Shares” means common shares in the capital of the Company with voting rights;

(108)
“Subcontractor” means any person engaged by the Company to perform any part of
the Company’s obligations under this Agreement;

(109)
“Subseries A Shareholder” has the meaning given in section 6.3(1);

(110)
“Subseries B Shareholder” has the meaning given in section 6.3(1);

(111)
“Tax” means:

(a)
a tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding; or

(b)
income, stamp or transaction duty, tax or charge,

(or both, as the case may be) that is or may be at any time assessed, levied,
imposed or collected by a Governmental Authority and includes interest, fines,
penalties, charges, fees or other amounts imposed on or in respect of any of the
foregoing;

(112)
“Technical Report” a report prepared, filed and certified in accordance with
this Agreement and NI 43-101;

(113)
“Transfer” means to sell, grant, assign, encumber, pledge or otherwise commit or
dispose of, and with respect to any Interest or any economic interest in any
Interest. A Transfer also means:

(a)
when used as a verb, to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer such Interest (or any participation or
interest in such Interest), whether directly or indirectly (including pursuant
to a derivative transaction), or agree or commit to do any of the foregoing; and

(b)
when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation, or other transfer of such Interest
(or any participation or interest in such Interest), or any agreement or
commitment to do any of the foregoing;

(114)
“Transfer Notice” has the meaning given in section 16.3(2);

(115)
“Transferee” has the meaning given in section 16.3(2); and

(116)
“U.S. GAAP” means generally accepted accounting principles in the United States
of America.

1.2
Interpretation

Unless the context otherwise expressly requires, in this Agreement:

(1)
the singular includes the plural and conversely and a gender includes all
genders;

 
Page 87

--------------------------------------------------------------------------------

 

(2)
if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

(3)
a reference to a person (including a Party) includes an individual, company,
other body corporate, association, partnership (including a limited liability
partnership), limited partnership (including a limited liability limited
partnership), firm, joint venture, trust or Governmental Authority;

(4)
a reference to a section, schedule or annexure is a reference to a section of or
a schedule or annexure to this Agreement;

(5)
a reference to any party (including a Party) includes that party’s executors,
administrators, substitutes (including, but not limited to, persons taking by
novation), successors and permitted assigns;

(6)
a reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced except to the extent prohibited by this Agreement or that
other agreement or document;

(7)
a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation, code, by-law, ordinance or statutory instrument issued under
it;

(8)
a reference to writing includes a facsimile or electronic mail transmission and
any means of reproducing words in a tangible and permanently visible form;

(9)
a reference to, “dollars”, “$” or “USD” is to currency of the United States of
America;

(10)
the word “including” means “including without limitation” and “include” and,
“includes” will be construed similarly;

(11)
headings and any table of contents or index are for convenience only and do not
form part of this Agreement or affect its interpretation;

(12)
a provision of this Agreement must not be construed to the disadvantage of a
Party merely because that Party was responsible for the preparation of this
Agreement or the inclusion of the provision in this Agreement;

(13)
if an act is prescribed to be done on a specified day which is not a Business
Day, it must be done instead on the next Business Day; and

(14)
a reference to a thing (including a right, obligation or concept) includes a
part of that thing but nothing in this section 1.2(17) implies that performance
of part of an obligation constitutes performance of the obligation.

2.
Representations and Warranties

2.1
Representations and Warranties of Shareholders

Each Shareholder represents and warrants to the other Shareholder that as at the
Effective Date:

(1)
it is duly formed, incorporated, amalgamated or continued (as the case may be)
and validly exists under the law of its place of formation, incorporation,
amalgamation or continuance;

(2)
it is in good standing under the legislation under which it was formed,
incorporated, amalgamated or continued (as the case may be);

(3)
it has full legal capacity and power:

 
Page 88

--------------------------------------------------------------------------------

 

(a)
to own its property and assets and to carry on its business; and

(b)
to enter into this Agreement and to perform its obligations under this
Agreement.

(4)
it has taken all action (whether corporate or otherwise) that is necessary to
authorize its entry into this Agreement and to perform its obligations under
this Agreement;

(5)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable in accordance with its terms by appropriate legal remedy subject to
laws generally affecting creditors’ rights and to principles of equity (where
applicable);

(6)
the execution, delivery and performance by it of this Agreement does not or will
not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

(a)
its Charter Documents;

(b)
any material term or provision of any security arrangement, undertaking,
agreement or deed; or

(c)
any writ, order or injunction, judgment, law, rule or regulation to which it is
a party or is subject or by which it or any of its property is bound;

(7)
no litigation, arbitration, mediation, conciliation or administrative
proceedings are taking place, pending or, to its knowledge, threatened against
it which if adversely decided could, in the reasonable opinion of the Party’s
management, have a material adverse effect on the Party’s business, assets or
financial condition such as to materially impair its ability to perform its
obligations under this Agreement;

(8)
no liquidator, trustee in bankruptcy, receiver or receiver and manager or other
external administrator is currently appointed in relation to it or any of its
property; and

(9)
to its knowledge, there are no facts, matters or circumstances which give any
person the right to appoint or to apply to appoint (as the case may be) a
liquidator, trustee in bankruptcy, receiver or receiver and manager or other
external administrator to it or any of its property.

2.2
No Other Representations and Warranties

Except for the representations and warranties expressly set out in section 2.1,
the Shareholders make no representation or warranty, express or implied, at law
or in equity, and there are no implied conditions in respect of any Assets,
liabilities or Operations, including with respect to merchantibility or fitness
for any particular purpose and any such other representations or warranties or
conditions are hereby expressly disclaimed.

3.
Company and Assets

3.1
General

The Shareholders agree that all of their rights with respect to the Company and
all of the Operations will be subject to and governed by this Agreement and the
Articles, as applicable.

3.2
Title to Assets

All right, title and interest in and to the Assets must be held by the Company.

3.3
Registered Office

The registered office of the Company will be situate in Mexico, at the address
the Board may approve from time to time.  The Board may from time to time
designate a successor registered office.
 
Page 89

--------------------------------------------------------------------------------

 

3.4
Notation in Shareholder Register and Share Certificates

The shareholder register of the Company and each certificate evidencing the
Shares must contain a notation in Spanish to the following effect: “The shares
of [insert name of Company] evidenced by the certificate [insert certificate
number] are subject to the terms and conditions, including transfer
restrictions, of a Shareholders’ Agreement executed by means of private document
between Silver Bull, the Company and South32, dated [insert date], and the
Articles.  No transfer of any share or other interest in [Company] will be valid
unless it is effected in accordance with the terms of such Shareholders’
Agreement and the Articles.”

4.
Operation of Agreement

4.1
Inconsistency between Agreement and Articles

(1)
The Shareholders must take all necessary action (including, as applicable, the
actions described in section 4.3):

(a)
to procure that the provisions of this Agreement are reflected in the Articles
to the maximum extent permitted by applicable Mexican Law; and

(b)
to procure that no provisions contrary to or inconsistent with the provisions of
this Agreement are contained in the Articles, except to the minimum extent
required by applicable Mexican Law.

(2)
In the event of any conflict or inconsistency between the Articles and this
Agreement, the Shareholders must immediately amend the Articles to remove such
conflict or inconsistency to the maximum extent permitted by Mexican Law.

4.2
Agreement provision may be included in the Articles

If it is necessary to include a provision in the Articles to ensure that a
provision of this Agreement is effective in accordance with its terms, then the
Shareholders must (by an applicable resolution of the Shareholders) procure that
the necessary amendment is, to the maximum extent permitted by applicable
Mexican Law, made to the Articles.

4.3
Shareholders to observe and implement Agreement

(1)
Each Shareholder undertakes with each other Party to:

(a)
exercise all its votes, powers and rights under the Articles so as to give full
force and effect to the provisions and intentions of this Agreement;

(b)
observe and comply fully and promptly with the provisions of the Articles so
that each provision of the Articles is enforceable by the Parties among
themselves and in whatever capacity; and

(c)
exercise all its votes, powers and rights in relation to the Company so as to
ensure that the Company fully and promptly observes, complies with and gives
effect to the requirements and intentions of this Agreement and the Articles.

(2)
The obligations in section 4.3(1) include an obligation to exercise its powers
both as a Shareholder and, where applicable and to the extent permitted by Law,
through any Director appointed by it and to ensure that any Director appointed
by it (whether alone or jointly with any other person) does or obtains that
matter or thing.

 
Page 90

--------------------------------------------------------------------------------

 

4.4
Company to observe and implement Agreement

The Company must do all things necessary or desirable to give effect to the
provisions and intentions of this Agreement in accordance with its terms and is
bound by all provisions of this Agreement which expressly or by implication
apply to the Company, but nothing in this Agreement will be construed as the
Company agreeing not to exercise any of its powers expressly conferred by
statute.

5.
Organization, Business and Conduct of Business

5.1
Organization

The Company was incorporated as a sociedad anónima de capital variable pursuant
to the applicable Laws of Mexico under the corporate name “Minera Star Morning,
S.A. de C.V., as evidenced in public instrument no. 37,150, dated 10 July 1996,
granted before Mr. Adrian R. Iturbide Galindo, Notary Public No. 139 of Mexico
City, registered in the Public Registry of Commerce under mercantile folio
211,349. The Company changed its corporate name in 1997 to Minera Metalín, S.A.
de C.V., as evidenced in public instrument no. 39,626, dated 22 September 1997,
granted before Mr. Adrian R. Iturbide Galindo, Notary Public No. 139 of Mexico
City, registered in the Public Registry of Commerce under mercantile folio
211,349.

5.2
Corporate Purpose and Business

The Company is formed for the following purposes and for no others, and will
serve as the exclusive means by which the Shareholders, or either of them,
accomplish such purposes:

(1)
to conduct Exploration within the Property and the Area of Interest;

(2)
to acquire additional property within the Area of Interest;

(3)
to evaluate the possible Development of the Property;

(4)
to conduct the Permitting necessary or required to construct and operate the
Property;

(5)
to engage in Development and Mining Operations on the Property;

(6)
to complete and satisfy all Environmental Compliance obligations and Continuing
Obligations affecting the Property, and

(7)
to perform any other activity necessary, appropriate, or incidental to any of
the foregoing,

(collectively, the “Business”).
The purposes described above will be reflected in the Articles together with any
ancillary or incidental provisions required by applicable Mexican Law.

6.
Scope of Company Business

The Shareholders acknowledge and agree that:

(1)
unless and to the extent approved by a meeting of the Shareholders, the business
of the Company must be confined to the conduct of the Business; and

(2)
the Company may conduct any activities not prohibited by applicable Law and may
exercise rights and incur obligations to conduct such activities as are related
to the Business.

 
Page 91

--------------------------------------------------------------------------------

 

6.2
Conduct by Company of Business

Each Shareholder (to the extent that it can lawfully do so) must exercise its
rights under this Agreement and its powers in relation to the Company to ensure
that:

(1)
the Company performs and complies with all of its obligations under this
Agreement and the Articles;

(2)
the Business is conducted by the Company:

(a)
in accordance with sound and good business practice;

(b)
in accordance with internationally accepted practice in the international
resources industry;

(c)
in accordance with applicable Law in Mexico;

(d)
without the Company engaging in any Bribery or other breach of Anti-Corruption
Law; and

(e)
in accordance with the policies, procedures, practices and standards approved
and adopted by the Board or the Shareholders (as the case may be).

6.3
Capital Stock

(1)
The capital stock of the Company will be variable. The Shares will have [no-par
value (sin valor nominal)/nominal value of $[•], each]. The capital stock will
be divided into “Class I” and “Class II” Shares representing the fixed and
variable portions of such capital respectively. Both “Class I” and “Class II”
portions of the capital stock will be further divided into “Subseries A” and
“Subseries B” Shares. Only Silver Bull will hold Subseries A Shares (“Subseries
A Shareholder”) and only South32 will hold Subseries B Shares (“Subseries B
Shareholder”). A meeting of the Shareholders meeting may, from time to time,
modify or determine a new series or subseries of Shares. The Subseries A Shares
will represent thirty percent (30%) of the capital stock of the Company and the
Subseries B Shares will represent the remaining seventy percent (70%) of the
capital stock of the Company. Except as specified otherwise in this Agreement or
as determined from time to time by a meeting of the Shareholders, all classes
and subseries of Shares will have the same legal and economic rights.

(2)
As of the Effective Date, the capital stock of the Company, the Percentage
Interest of each Shareholder and the Initial Contribution of each Shareholder
will be as follows:



Shareholder
Fixed Capital Shares
Variable Capital Shares
Percentage Interest
Initial Contribution
Silver Bull
[●]
[●]
30%
$42,857,143
South32
[●]
[●]
70%
$100,000,000

The Shareholders will be deemed to have made the Initial Contributions allocated
to each Shareholder in the table above.

6.4
Determining Percentage Interests

For the purposes of section 1.1(84), each Shareholder’s:

(1)
Initial Contribution; and

 
Page 92

--------------------------------------------------------------------------------

 

(2)
additional contributions (including by any of the methods described in or
contemplated by section 11),

will be taken into account in determining at any time with respect to any
Shareholder, the total contributions by such Shareholder at such time or the
total of all contributions by all Shareholders as of such time.

7.
Corporate Opportunity and Relationship of the Shareholders

7.1
Corporate and Other Business Opportunities

(1)
Except as expressly provided otherwise in this Agreement and to the fullest
extent permitted by applicable Law:

(a)
each Shareholder will have the right independently to engage in and receive full
benefits from business activities, whether or not competitive with the
Operations, without consulting the other; and

(b)
the doctrines of “corporate opportunity”, “business opportunity” or any
analogous doctrine will not be applied to any other activity, venture, or
operation of either Shareholder.

(2)
Neither Shareholder will have any obligation to any Shareholder or the Company
with respect to any opportunity to acquire any property outside the Area of
Interest at any time, or, except as otherwise provided in section 16.5, within
the Area of Interest after the termination of the Company.  Except as otherwise
provided in section 14, no Shareholder nor any of its Affiliates will have any
obligation:

(a)
to refrain from engaging in the same or similar activities or lines of business
as the Company or developing or marketing any products or services that compete,
directly or indirectly, with those of the Company;

(b)
to refrain from investing or owning any interest publicly or privately in, or
developing a business relationship with, any Person engaged in the same or
similar activities or lines of business as, or otherwise in competition with,
the Company or doing business with any client or customer of the Company; or

(c)
to mill, beneficiate or otherwise treat any Products or any other Party’s share
of Products in any facility owned or controlled by that Shareholder.

7.2
Implied Covenants

There are no implied covenants contained in this Agreement.

7.3
Relationship of the Shareholders

(1)
Neither this Agreement nor the Articles will be interpreted as constituting:

(a)
the relationship of the Shareholders as a partnership, quasi-partnership,
association or any other relationship in which one or more of the Shareholders
may (except as specifically provided for in this Agreement) be liable generally
for the acts or omissions of any other Shareholder; or

(b)
any Shareholder as the partner, agent or representative of any other Shareholder
or of the Company for any purpose whatsoever (with the exception of any powers
of attorney specifically granted or contemplated by this Agreement) and nothing
in this Agreement or the Articles will create or be deemed to create a fiduciary
relationship between the Shareholders, or between the Company and the
Shareholders or any of them.

 
Page 93

--------------------------------------------------------------------------------

 

(2)
Without limiting section 7.3(1), no Shareholder has the authority to pledge or
purport to pledge the credit of any other Shareholder or the Company or to make
or give (or purport to make or give) any representations, warranties or
undertakings for or on behalf of any other Shareholder or the Company.

(3)
The rights, duties, obligations and liabilities of the Parties will be several
and not joint or collective.  Each Shareholder will be responsible only for its
obligations and will be liable only for its share of the costs and expenses as
expressly set out in this Agreement.  Each Party must indemnify, defend and hold
harmless each other Party and its Personnel from and against any Claim arising
out of any act or any assumption of liability by the indemnifying Party or any
of its Personnel done or undertaken or apparently done or undertaken on behalf
of any other Party, except pursuant to the authority expressly granted in or
pursuant to this Agreement or as otherwise agreed in writing between the
Parties.

7.4
No Holding Out

No Shareholder will, except as permitted by this Agreement, directly or
indirectly use or permit the use of the name of any other Shareholder or the
Company for any purpose related to the Operations, the Property, the Project or
this Agreement.

8.
Shareholders’ Action and Percentage Interests

8.1
Shareholders’ Meetings

(1)
The Shareholders may hold general and special meetings of the Shareholders.
General meetings of the Shareholders may be ordinary meetings or extraordinary
meetings. The Shareholders must meet at least once each calendar year within the
first four (4) months of each calendar year in order to hold an annual general
ordinary meeting of the Shareholders in accordance with Article 181 of the LGSM.

(2)
Notwithstanding any provision of this section 8.1. to the contrary, the
Shareholders may in lieu of a meeting of the Shareholders take action by
unanimous written consent signed by all of the Shareholders.

(3)
The holders of any subseries of the Shares will be entitled to call for and hold
a special meeting of the Shareholders, in accordance with Article 195 of the
LGSM and the Articles.

(4)
The quorum required for the transaction of business at an ordinary meeting of
the Shareholders held pursuant to a first call for an ordinary meeting of the
Shareholders will be one (1) or more Shareholders who holds or who together hold
a Shareholding Percentage at least equal to fifty percent (50%) with the right
to vote at such meeting, and pursuant to a second or third call for an ordinary
meeting of the Shareholders, will be whatever Shareholder or Shareholders are
present or represented at such meeting. Subject to section 8.1(6), resolutions
at an ordinary meeting of the Shareholders will be adopted by the majority vote
of the Shareholders with the right to vote.

(5)
The quorum required for the transaction of business at an extraordinary meeting
of the Shareholders held pursuant to a first call for an extraordinary meeting
of the Shareholders will be one (1) or more Shareholders who holds or who
together hold a Shareholding Percentage at least equal to seventy five percent
(75%) with the right to vote at such meeting, and pursuant to a second or third
call for extraordinary meeting of the Shareholders, will be one (1) or more
Shareholders who holds or who together hold a Shareholding Percentage at least
equal to fifty percent (50%) with the right to vote at such meeting. Subject to
section 8.1(6), resolutions at an extraordinary meeting of the Shareholders will
be adopted by the majority vote of the Shareholders with the right to vote.

 
Page 94

--------------------------------------------------------------------------------

 

(6)
Unless expressly provided otherwise by this Agreement, the affirmative vote of
the Subseries A Shareholder and the affirmative vote of the Subseries B
Shareholder, will be required at a meeting of the Shareholders held upon the
first or any subsequent call of a meeting of the Shareholders, to approve the
following matters (a “Shareholders Supermajority Vote”):

(a)
any transformation, merger, consolidation, spin-off, winding up, liquidation,
dissolution, change in jurisdiction or any similar business combination
involving the Company;

(b)
the creation of new class or series of Shares;

(c)
any change in the determination of the rights and preferences of any class or
series of Shares, including the value of any class or series of Shares;

(d)
the bankruptcy or insolvency of the Company;

(e)
amendments to the Articles or the adoption of a new version of the Articles;

(f)
except as expressly provided for in this Agreement, the allotment, issue,
amortization, redemption or repurchase of shares in the capital of the Company
and any repayment of capital by the Company to any of the Shareholders, or the
granting of an option or right to subscribe for or convert any instrument into
shares in the capital of the Company;

(g)
the subscription by the Company for, or purchase by the Company of, shares in or
debentures of or of any other equity participation in any body, corporate or
business, or the entering into of any partnership or joint venture by the
Company;

(h)
an exchange of the Company’s debts for Shares;

(i)
a split of or consolidation of the Company’s Shares;

(j)
any resolution which involves any action of the Company which requires a Board
Supermajority Vote;

(k)
election of Directors and termination of their powers prior to the expiration of
their terms;

(l)
the delegation of any power or authority of the directors of the Company to any
person other than to the CEO or another officer of the Company pursuant to this
Agreement; and

(m)
any other matter or thing requiring a Shareholders Supermajority Vote under this
Agreement.

8.2
Changes in Percentage Interests

A Shareholder’s Percentage Interest will be changed as follows:

(1)
as provided in section 8.6; or

(2)
upon an election by a Shareholder pursuant to sections 8.4 and 10.2 to
contribute less to an adopted Program and Budget than the percentage reflected
by its Percentage Interest; or

(3)
in the event of default by a Shareholder in making its agreed-upon contribution
to an adopted Program and Budget, followed by an election by the other
Shareholder to invoke section 8.5(2); or

 
Page 95

--------------------------------------------------------------------------------

 

(4)
upon the Transfer by a Shareholder of all or less than all of its Interest in
accordance with section 16; or

(5)
subject to section 8.1, upon the issuance of additional Shares in the Company
with the approval of the Shareholders.

8.3
Additional Cash Contributions

Subject to any election permitted by section 8.4, the Shareholders must
contribute capital in proportion to their respective Percentage Interests to all
Approved Programs and Approved Budgets.  If a Shareholder fails to contribute to
any Approved Program and Approved Budget in at least the amount required to
maintain its Percentage Interest equal to or greater than ten percent (10%),
section 8.6 will apply.

8.4
Voluntary Reduction in Percentage Interest

A Shareholder may elect, in the manner provided in section 10.2, to limit its
contributions to an Approved Program and Approved Budget as follows:

(1)
to some lesser amount than its respective Percentage Interest; or

(2)
by not contributing any amount to the adopted Program and Budget.

If a Shareholder elects, as permitted by this section 8.4, to contribute to an
Approved Program and Approved Budget some lesser amount than its proportionate
share of such Approved Program and Approved Budget based on its Percentage
Interest, or not to contribute any amount, and the other Shareholder elects to
contribute the shortfall amount, then as long as the Company carries out the
Approved Program and the Approved Budget the Percentage Interest of the
Shareholder electing to contribute a lesser amount or not at all will be
recalculated at the time of election to equal the result obtained by dividing:

(3)
the sum of:

(a)
the agreed value of the Shareholder’s Initial Contribution under section 6.3(2),
plus

(b)
the total of all of the Shareholder’s additional contributions, plus

(c)
the amount, if any, the Shareholder elects to contribute to the adopted Program
and Budget;

(4)
by the sum of paragraphs (a), (b) and (c) above for both Shareholders and then
multiplying the result by one hundred.

The Percentage Interest of the other Shareholder will thereupon become the
difference between one hundred percent (100%) and the recalculated Percentage
Interest.

8.5
Default in Making Contributions

(1)
If a Shareholder defaults in making a contribution required by an approved
Program and Budget in respect of which as provided in section 10.2 it has
elected, or is deemed to have elected, to contribute, the non-defaulting
Shareholder may, in addition to all other rights and remedies available to it,
advance the defaulted contribution on behalf of the defaulting Shareholder and
treat the same, together with any accrued interest, as a demand loan to the
defaulting Shareholder, bearing interest from the date of the advance at the
rate provided in section 11.4.  The failure to repay the loan upon demand will
be a default.  A non-defaulting Shareholder may elect any applicable remedy
under section 8.5(2) or any other rights and remedies available to such
Shareholder at law or in equity.  All such remedies will be cumulative and,
except as otherwise provided in this Agreement, the election of one or more
remedies will not waive the election of any other remedies.

 
Page 96

--------------------------------------------------------------------------------

 

(2)
If a Shareholder defaults in making a contribution as required under this
Agreement, then the non-defaulting Shareholder may, on not less than thirty (30)
days prior notice to the defaulting Shareholder of its intention to exercise its
rights under this section 8.5(2), elect, as its sole and exclusive remedy, with
respect to any such default not cured within such thirty (30) day notice period,
to have the defaulting Shareholder’s Percentage Interest permanently reduced by
a percentage equal to the percentage that is calculated as provided in section
8.4, multiplied by one and a half (1.5).  For the avoidance of doubt, in
calculating the reduction in the Percentage Interest of a defaulting Shareholder
pursuant to this section 8.5(2), if the percentage reduction of the defaulting
Shareholder’s Percentage Interest under section 8.4 is five percentage points
(5.0%), then, upon election of the non-defaulting Shareholder to exercise its
rights under this section 8.5(2), the Percentage Interest of the defaulting
Shareholder will be permanently reduced by seven and a half percentage points
(7.5%).  Amounts treated as a loan pursuant to section 8.5(1) and interest
thereon will be included in the calculation of the defaulting Shareholder’s
reduced Percentage Interest.  The non-defaulting Shareholder’s Percentage
Interest will, at such time, become the difference between one hundred percent
(100%) and the further reduced Percentage Interest.  Such reductions will be
effective as of the date of the default.

8.6
Adjustments to Shareholding Percentage and Loans

(1)
Without prejudice to the other terms of this Agreement, if and whenever the
Shareholding Percentage of any Shareholder exceeds its Percentage Interest, then
the Shareholders must (for nominal consideration only):

(a)
procure the prompt transfer of Shares as between the Shareholders such that,
following the completion of such transfers, the Shareholding Percentage of each
Shareholder is (as nearly as may be achievable) equal to each Shareholder’s
Percentage Interest; and

(b)
procure the prompt transfer to the other Shareholder by the Shareholder whose
Shareholding Percentage exceeds its Percentage Interest an amount of the Loans
owed to such Shareholder by the Company such that the total amount of all Loans
owed by the Company to and held by each Shareholder is (expressed as a
percentage) equal to each Shareholder’s Percentage Interest.

(2)
Prior to the completion of any transfers contemplated by section 8.6(1), the
rights and obligations of the Shareholders under this Agreement will be
determined in all respects as if such transfers had been completed.

8.7
Elimination of Minority Interest; Royalty

(1)
If the Percentage Interest of a Shareholder is reduced to less than ten percent
(10%) for any reason, such Shareholder must promptly (and in any event within
five (5) Business Days) surrender its Interest to the Company, for cancellation,
and release the Company from liability in respect of any Loans owed to such
Shareholder, in exchange for a two percent (2%) net smelter returns royalty (a
“Royalty Interest”) on Products produced and sold from the Property on the terms
and conditions set out in the Royalty Agreement.  Any Interest not so
surrendered prior to the expiration of such five (5) Business Day period will be
deemed cancelled, released and no longer outstanding (but without prejudice to
the obligation of the Company to enter into the Royalty Agreement).

(2)
Upon surrender by a Shareholder of all of its Interest or the cancellation and
release of such Interest in accordance with section 8.7(1), such Shareholder
thereafter will have no Percentage Interest in the Company and will have no
voting rights under this Agreement (other than those required by Law) or any
interest in the Company, the Property or the Assets, other than the Royalty
Interest.

 
Page 97

--------------------------------------------------------------------------------

 

(3)
Any Tax imposed on the surrender by a Shareholder of all of its Interest or the
deemed cancellation and release of such Interest and the grant to that
Shareholder of the Royalty Interest in accordance with section 8.7(1), must be
borne by such Shareholder.

8.8
Withdrawal during Development Period

(1)
If at any time during the Development Period a Shareholder (“Withdrawing
Shareholder”):

(a)
has a Percentage Interest equal to or greater that ten percent (10%);

(b)
is not a defaulting Shareholder for the purposes of section 8.5,

then subject to sections 8.8(2), 8.8(3) and 8.8(4), that Shareholder may, at any
time prior to the expiration of the Development Period, by notice to the other
Shareholder and the Company elect to withdraw from the Company as an owner of
equity in the Company and surrender its Shares to the Company for cancellation
and release the Company from liability in respect of any Loans owed to such
Shareholder, in exchange for the Royalty Interest on Products produced and sold
from the Property on the terms and conditions set out in the Royalty Agreement.

(2)
A withdrawal by a Shareholder from the Company as an owner of equity in the
Company pursuant to an election made by that Shareholder pursuant to section
8.8(1) will take effect and will be conditional upon the expiration of the then
current Approved Program and the withdrawing Shareholder having made all
contributions required by it to be made to the Company pursuant to the then
current Approved Budget.

(3)
Upon surrender by a Shareholder of all of its Shares in accordance with section
8.8(1), such Shareholder thereafter will have no Percentage Interest in the
Company and will have no voting rights under this Agreement (other than those
required by Law) or any interest in the Company, the Property or the Assets,
other than the Royalty Interest.

(4)
A Shareholder that withdraws pursuant to this section 8.8 will remain liable for
any obligations accrued by the Company prior to the effective time of such
withdrawal in an amount equal to its Percentage Interest immediately prior to
such withdrawal.

9.
Board

9.1
Authority of Board of Directors

(1)
The Board of Directors will exercise authority with respect to all matters in
connection with the Company.  Without limiting the foregoing, the Board will be
responsible for the management of the Business and will determine overall
policies, objectives, procedures, methods and actions of the Company.

(2)
Without limiting section 9.1(1), the Board will have the powers and authority
set out in the Articles and applicable Law. The Articles may contain other rules
applicable to the Board as long as such rules are consistent with this
Agreement.

9.2
Directors

(1)
The Board will have a maximum of seven (7) Directors.

(2)
Subject to section 9.2(3), each Shareholder having a Percentage Interest of
fifteen percent (15%) or more is entitled to directly nominate and replace from
time to time, a number of Directors equivalent to the number of percentage
points of its Percentage Interest divided by fifteen (15). Fractions in the
number of Directors are to be disregarded in this calculation.

 
Page 98

--------------------------------------------------------------------------------

 

(3)
For the purpose of determining a Shareholder’s Percentage Interest under section
9.2(2), the shareholding of the Shareholder and its Affiliates will be
aggregated and such aggregate Percentage Interest will confer upon such
Shareholders collectively (acting through one or more of such Shareholders) the
rights set out in section 9.2(2).

(4)
A Shareholder will be entitled to remove a Director nominated by it and no
Shareholder may take any action to remove a Director not nominated by it unless
requested to do so by the relevant nominating Shareholder.

(5)
The Shareholders must nominate the individual(s) it wishes to be elected by the
Shareholders as Directors in accordance with its entitlement pursuant to section
9.2(2), by notice in writing to the Company from an authorised signatory of that
Shareholder and the Shareholders must procure that any such individual(s) is (or
are) nominated as Directors in accordance with applicable Law promptly following
such nomination.

(6)
Each Shareholder must endeavour to provide the other Shareholders with
reasonable advance notice of the identity of any person whom it proposes to
nominate as a Director.

(7)
Each Director will hold office until his or her successor is elected by the
relevant nominating Shareholder in a meeting of the Shareholders and takes
office, or until his or her resignation or removal in accordance with the terms
of this Agreement.

(8)
Subject to applicable Law, a Director appointed by a Shareholder may take into
account the interests of that Shareholder and may act on the directions of that
Shareholder in performing any of his or her duties or exercising any power,
right or discretion as a Director, except in any particular case where no honest
and reasonable director could have formed the view that, in so doing, the
Director was acting in good faith in the best interests of the Company.

(9)
Subject to applicable Law, each Director may appoint any person, either for a
stated period or until the happening of a specified event, to act as an
alternate Director whenever the Director is unable to attend to duties as a
Director as a result of absence, illness or otherwise. Any such appointment must
be in writing and signed by the appointing Director and a copy of the instrument
of appointment must be given to the Company and to the other Shareholder.
Subject to applicable Law, an alternate Director will entitled to exercise all
of the rights of his or her appointing Director (including the right to receive
notice of Board Meetings and to attend and vote at Board Meetings if his or her
appointing Director is not present) and will, subject to any restrictions set
out in the instrument of appointment, be entitled to exercise all the powers
(except the power to appoint an alternate Director) and perform all the duties
of his or her appointing Director.

(10)
Without limiting any other provision of this section 9.2, after the expiration
of the term of a Director (as set out in this section 9.2) the Shareholder that
appointed that Director will, at any ordinary meeting of the Shareholders at
which Directors are to be elected to the Board, be entitled to appoint a new
Director and any person to act as an alternate Director. No failure to elect a
Director at an annual or special meeting of the Shareholders will prevent a
Shareholder from thereafter appointing a Director to fill such vacancy or will
constitute a waiver of such Shareholder’s rights under this section 9.2.
Directors and their respective alternates may be re-elected by their respective
appointing Shareholder.

(11)
Subject to this section 9.2, the appointment, removal, resignation and
replacement of Directors and alternate Directors will occur in accordance with
the Articles and applicable Law.

 
Page 99

--------------------------------------------------------------------------------

 

9.3
Chair and Secretary of the Board

(1)
During the term of this Agreement, South32 may appoint, remove or replace (as
the case may be) the Chair of the Board and the secretary of the Board (who may
or may not be a member of the Board). The Chair of the Board must be appointed
(and may be removed or replaced) by resolution of an ordinary meeting of the
Shareholders.

(2)
If the Chair of the Board is not present at any Board Meeting, the Board Meeting
will be chaired by a Director elected by the Directors present at that meeting.

(3)
The Chair of the Board will not have a casting vote on any matter.

9.4
Board Meetings

(1)
Board Meetings must be held not less than once every three (3) months, or with
such other frequency as may be agreed from time to time by the Shareholders.

(2)
Subject to the Articles, Board Meetings may be called at any time by any
Director. All Board Meetings must be called by a Director or by a person so
authorized by applicable Law. No call will be necessary if all the Directors are
present at any Board Meeting. Calls of a Board Meeting must be delivered to each
Director and his or her respective alternate, if any, to the address registered
with the Company at least ten (10) Business Days prior to the date scheduled for
the Board Meeting. The meeting may be held without prior notice, if all of the
Directors or their respective alternates are present at the time of voting and
waive the requirements of prior call under this section 9.4(2). In case of
emergency, reasonable notice of a special Board Meeting will suffice.

(3)
Each notice of a call of a Board Meeting must be in writing and contain, among
other things, the place, date and time of the Board Meeting and an agenda
specifying in reasonable detail the matters to be discussed at the relevant
meeting and must be accompanied by any relevant papers for discussion at that
Board Meeting. Unless otherwise agreed by each of the Directors, a meeting of
the Board may only resolve matters specifically described in the agenda.

(4)
The Chair must cause written minutes of all meetings to be prepared and
distributed to the Directors within ten (10) Business Days after the relevant
Board Meeting.  The Directors will have ten (10) Business Days from the date of
receipt of a copy of the minutes to raise objections or to request revisions to
the minutes by notice to the Chair.  If no such objection or request is made by
a Director within such ten (10) Business Day period, such minutes will be
binding on the Directors and the Board.  If a Director raises objections or
requests revisions to the minutes, that Director must provide in writing a
reasonable alternative to the provisions in the minutes distributed by the Chair
and the Directors must attempt to revise the minutes, taking into account the
objections or comments raised and the alternative provisions proposed.  If the
Shareholders do not agree on the minutes of the Board Meeting within twenty (20)
days after receipt of the notice from the objecting Director, then the minutes
of the meeting as prepared by the Chair together with the proposed changes
submitted by the objecting Director will collectively constitute the record of
the meeting.

(5)
A resolution in writing, signed by all the Directors (with the signature of a
Director’s alternate being deemed to be the signature of that Director) will be
as valid and effectual as if it had been a resolution passed at a meeting of the
Board duly convened and held and any such resolution may consist of several
counterparts (which may be facsimile or electronically transmitted copies of
signed originals) in like form, each signed by one or more of the Directors (or
alternates).

 
Page 100

--------------------------------------------------------------------------------

 

(6)
Each Shareholder must bear all travelling and other expenses incurred by any
Director appointed by it in attending and returning from meetings of the Board
and performing his or her duties as a Director.

(7)
Subject to the Articles, the quorum for Board Meetings must comprise at least
one Director appointed by each Shareholder entitled to appoint one or more
Directors under section 9.2. Each Shareholder must use its reasonable endeavours
to ensure that a Director appointed by it attends each meeting of the Board and
that a quorum is present throughout the meeting.

(8)
If a quorum is not present within two (2) hours of the scheduled time for a
Board meeting, then the meeting must be adjourned to the same day of the second
following week at the same time and the same place, or as may otherwise be
agreed by all of the Directors, as long as it takes place not later than ten
(10) Business Days after the initially scheduled meeting. Each Director must be
notified of the time, date and place of the adjourned meeting as soon as
practicable. Unless otherwise approved by all of the Directors, if a quorum is
not present within two (2) hours of the rescheduled time for the meeting, then
the Directors then present will constitute a quorum.

(9)
Directors may participate in Board Meetings by video or telephone conference
call and such participation will be deemed to constitute presence in person at
such meeting.

9.5
Voting

(1)
Each Director may vote on any action or resolution proposed at any Board Meeting
unless the Director is prohibited from voting on that matter by the Articles or
applicable Law.

(2)
Except as otherwise provided in this Agreement, all decisions of the Board will
be decided by a simple majority of the votes cast (“Ordinary Resolution”).

(3)
No Shareholder or Director appointed by a Shareholder will have the power or
authority in its individual capacity to bind the Company.  All documents and
instruments executed on behalf of the Company must be signed by the CEO or an
Officer, employee or agent of the Company to whom the Board has delegated the
necessary general or specific authority.

(4)
Except as otherwise provided in this Agreement, the affirmative vote of at least
one (1) Director appointed by the Subseries A Shareholder will be required at a
Board Meeting, to approve the following matters (a “Board Supermajority Vote”):

(a)
the expansion of the business of the Company beyond the conduct of the Business;

(b)
any Transfer by the Company of all or a substantial part of the Assets;

(c)
the surrender or abandonment of all or substantially all of the Property.

9.6
Delegation

Subject to approval by the Board by Ordinary Resolution and applicable Law, the
Board may delegate the power and authority for the management of the business
and affairs of the Company to the CEO and to other officers of the Company,
except for any matter which pursuant to the terms of this Agreement expressly
requires action by the Board.
 
Page 101

--------------------------------------------------------------------------------

 

9.7
Action Without Meeting

Any action required or permitted to be taken at a Board Meeting may be taken
without a Board Meeting and without prior notice if the action is evidenced by a
unanimous written consent of the Directors.

9.8
Initial Board Resolutions

The Shareholders must procure that on the Effective Date a duly convened meeting
of the Board is convened and held at which a quorum is present and acting
throughout at which the following matters are approved in accordance with this
Agreement:

(1)
[●] are appointed as the Auditors of the Company;

(2)
if not already the case, December 31 is adopted as the Financial Year End of the
Company;

(3)
the appointment of a chief executive officer as nominated by South32;

(4)
the signatories of all bank accounts maintained by the Company are changed to
the CEO and one other senior employee approved by the Board at such Board
Meeting with, in each case, signing authority approved by the Board at such
Board Meeting; and

(5)
any existing powers of attorney of the Company are revoked.

9.9
Relevant Transactions

(1)
Sections 9.9(2) to 9.9(4) will apply in respect of Relevant Transactions.

(2)
The Company is permitted, without the prior approval of the Shareholders, to
enter into Relevant Transactions, but each Relevant Transaction must be:

(a)
at a competitive market price;

(b)
on commercial terms comparable to what would be agreed between unrelated
parties; and

(c)
promptly disclosed to the Shareholders.

(3)
Each Director may vote on any Relevant Transaction. If a Shareholder considers
that a Relevant Transaction does not meet the criteria of section 9.9(2), then
it may give notice to the Company and the other Shareholders, and the following
provisions will apply:

(a)
the notice must be given within twenty (20) Business Days of the Relevant
Transaction being disclosed to the Shareholder and must include reasons why the
Shareholder believes the Relevant Transaction does not meet the criteria of
section 9.9(2);

(b)
the Relevant Transaction must be discussed at the next Board Meeting;

(c)
if a Shareholder is not satisfied with the discussion on the Relevant
Transaction at that Board Meeting, it must give notice to the other Shareholder
and the Board within five (5) Business Days after that meeting, and the
Shareholders will then jointly appoint a suitably qualified independent expert
to assess whether or not the Relevant Transaction meets the criteria in section
9.9(2);

(d)
if the Shareholders cannot agree on an independent expert within ten (10)
Business Days of the notice under section 9.9(3)(c), the independent expert will
be chosen by an internationally recognised and reputable audit and accounting
firm jointly agreed upon by the Shareholders;

 
Page 102

--------------------------------------------------------------------------------

 

(e)
if the independent expert finds that the Relevant Transaction does not meet the
criteria in section 9.9(2), then that Relevant Transaction will not be void,
however, the Shareholder that is a party to the Relevant Transaction (or whose
Affiliate is a party to the Relevant Transaction) will be liable for any loss
caused to the Company as a result of the departure from the criteria in section
9.9(2); and

(f)
notwithstanding the finding of the independent expert, the Company will bear all
the costs of the independent expert.

(4)
At the request of a Shareholder, the Company and the other Shareholders will
provide that Shareholder with information reasonably necessary to satisfy that
the Relevant Transaction meets the criteria in section 9.9(2).

10.
Programs and Budgets

10.1
Programs & Budgets for Financial Year

(1)
Within ten (10) Business Days after the Effective Date, the Company must submit
to the Board the first proposed Program and Budget for the Company in respect of
the remainder of the Financial Year and the Board of Directors must, within
twenty (20) Business Days thereafter meet in order to consider and vote on that
Program and Budget.

(2)
Forty (40) Business days before the commencement of each Financial Year
thereafter, the Company must prepare and submit to the Board, for approval, a
draft Program and Budget for the Company for that Financial Year.

(3)
The Board of Directors must consider and vote on each Program and Budget at
least twenty (20) Business Days before the commencement of the Financial Year.
Approval of a Program and Budget constitutes authority for the Company and the
CEO to undertake all relevant action and incur all approved expenditure for that
Program and Budget.

(4)
The Company may, if circumstances require it, prepare a revised or supplementary
Program and Budget and submit it to the Board for approval.

(5)
If Board fails to approve a Program and Budget at a meeting called to consider a
proposed Program and Budget at which a quorum is present:

(a)
after the expiration of the current Approved Program and Approved Budget and
until a new Program and Budget is approved by the Board, the Company must
conduct Operations and incur expenditure necessary to preserve the Assets;

(b)
such Operations must be funded by the Shareholders making additional capital
contributions to the Company in proportion to their respective Percentage
Interests at the time the preceding Approved Program and Approved Budget
expired; and

(c)
the Company must promptly prepare and submit to the Board a revised proposed
Program and Budget, taking into account any instructions from the Board.

10.2
Election to Participate

(1)
By notice to the Company and the other Shareholder within twenty (20) Business
Days of the approval of a Program and Budget by the Board, a Shareholder may
elect to contribute (in the manner determined by the Board in accordance with
section 11.2) to such Approved Program and Approved Budget in an amount equal to
its Percentage Interest or in some lesser amount than its respective Percentage
Interest, or may elect not to contribute any amount, in which cases its
Percentage Interest must be recalculated as provided in section 8.4.  If a
Shareholder fails to make such an election within such twenty (20) Business Day
period, then the Shareholder will be deemed to have elected to contribute to
such Approved Program and Approved Budget in proportion to its respective
Percentage Interest as of the beginning of the period covered by the Approved
Program and Approved Budget.

 
Page 103

--------------------------------------------------------------------------------

 

(2)
If a Shareholder elects pursuant to section 10.2(1) not to contribute to an
Approved Program and Approved Budget or to contribute in some lesser amount than
its respective Percentage Interest, then the other Shareholder may, within ten
(10) Business Days of the twenty (20) Business Day period referred to in section
10.2(1), elect to withdraw its votes in favor of the Approved Program and
Approved Budget and if such withdrawal results in fewer votes in favor of the
Approved Program and Approved Budget than are required to adopt it, to require a
new vote on the proposed Program and Budget.

10.3
Operations Pursuant to Programs and Budgets

Subject to section 10.5, Operations must be conducted, expenditure must be
incurred, and Assets must be acquired only pursuant to Approved Programs and
Approved Budgets.  Each Program and Budget approved by the Board must budget and
provide for reasonably anticipated Environmental Compliance expenses for all
Operations contemplated under the Program and Budget.

10.4
Budget Overruns

The Company must immediately notify the Board of any material departure from an
Approved Program and Approved Budget.  Overruns of ten percent (10%) or less of
the amount of an Approved Budget must be borne by the Shareholders in proportion
to their respective Percentage Interests as of the time the overrun occurs.
Subject to section 10.5, overruns of more than ten percent (10%) of an Approved
Budget may only be authorized by the Board.

10.5
Emergency or Unexpected Expenditures

In case of emergency, the Company may take any reasonable action it deems
necessary to protect life, limb or property, to protect the Assets or to comply
with applicable Law.  The Company must promptly notify the Shareholders of the
emergency.  The cost incurred in responding to the emergency must be funded by
the Shareholders making additional capital contributions to the Company in
proportion to their respective Percentage Interests at the time the emergency
expenditures are incurred. In case of emergency expenditures exceeding $10
million, the Board must meet within twenty (20) days after receipt of notice of
such expenditures to reconsider the then Approved Program and Approved Budget,
and such Program and Budget must become subject to re-approval in accordance
with section 10.1(3).

11.
Financing of Company

11.1
Funding

The Shareholders will not be obliged to provide funding to the Company beyond
the obligations set out in this Agreement.

11.2
Financing of Approved Programs and Approved Budgets

The Parties intend that funding of the Company to meet the projected cash
requirements of the Company under Approved Programs and Approved Budgets will be
discharged by the methods (or by a combination of methods) as determined by the
Board from time to time, including:
 
Page 104

--------------------------------------------------------------------------------

 

(1)
by way of common equity (via the issue of Shares); and

(2)
by debt.

Any Loans advanced by the Shareholders to the Company pursuant to this section
11.2 will be on the same terms and conditions.

11.3
Called Sums

On the basis of the Approved Program and Approved Budget, the Company must
submit to each Shareholder at least ten (10) Business Days prior to the end of
each month, a notice (“Called Sum Notice”) to contribute funds in accordance
with their Percentage Interests to meet the projected cash requirements of the
Company under the Approved Program and Approved Budget for the next month (each
such contribution, a “Called Sum”).  Within ten (10) days after receipt of each
Called Sum Notice, each Shareholder must contribute to the Company its share of
such estimated cash requirements by the method of funding determined by the
Board in accordance with section 11.2.  Time is of the essence for payment of
such Called Sum Notices.  The Company must at all times maintain a cash balance
approximately equal to the rate of disbursement for a period of approximately
forty (40) Business Days.  All funds in excess of immediate cash requirements
must be invested in interest-bearing accounts with the Company’s bank.

11.4
Failure to Contribute Called Sums

Except as provided in section 10.2, a Shareholder that fails to contribute any
Called Sum in the amount, by the method and at the times specified in section
11.3 will be in default, and the amount of the defaulted Called Sum will bear
interest from the date due at an annual rate equal to the Prime Rate plus two
percentage points (2%), but in no event must such rate of interest exceed the
maximum permitted by Law.  The non-defaulting Shareholder will have those
rights, remedies and elections specified in section 8.5.

12.
Financial Information and Accounting Requirements

12.1
Financial Information

The Company must provide to each Director and Shareholder (at the cost and
expense of the Company):

(1)
as soon as practicable (and in any event not later than fifteen (15) Business
Days) after the end of each calendar month, unaudited management accounts for
that calendar month and Financial Year-to-date including:

(a)
a profit and loss account, balance sheet and cash-flow statement; and

(b)
a review of the Approved Budget and a reconciliation of results against that
Approved Budget;

(2)
as soon as practicable (and in any event not later than 120 days) after the end
of each Financial Year, copies of the Audited Accounts;

(3)
at the time of the approval of a Program and Budget, an annual plan for the cash
requirements of the Company, indicating forecast sources and uses of cash over
the following 12 month period; and

(4)
any other information that the Director or Shareholder may at any time
reasonably require with respect to any matter relating to the business or
financial condition of the Company including for the purpose of any Shareholder
or its Affiliates which is a public company whose shares are listed on a stock
exchange satisfying their respective public reporting or similar obligations
imposed by the relevant securities exchange on which their shares are listed.

 
Page 105

--------------------------------------------------------------------------------

 

12.2
Accounting principles

The Company must keep written financial records that correctly record and
explain its transactions and financial position and performance and ensure that
each financial statement and other document provided under section 12.1:

(1)
is presented in dollars or MXN, as applicable;

(2)
complies with IFRS, consistently applied, (except to the extent disclosed in
them) and all applicable Laws;

(3)
provides sufficient detail to allow for the conversion of financial information
from IFRS to U.S. GAAP; and

(4)
gives a true and fair view of its consolidated and unconsolidated financial
position as at the date, and performance for the period ending on the date, on
which those statements or documents are prepared.

12.3
Access to Financial Information

Any Shareholder and its designated Personnel (which for this purpose will
include the auditors of each Shareholder or each Shareholder’s ultimate parent
corporation, as applicable), upon notice in writing to the Company, will be
provided with reasonable access during regular business hours to the information
necessary to audit either internally or externally, the Company’s accounts,
records and systems relating to the accounting of the Company under this
Agreement for any Financial Year within the 12-month period following the end of
such Financial Year as long as such rights are exercised in a manner that does
not interfere with the conduct of the Business or expeditious completion by the
Company of its Audited Accounts for a Financial Year.  Where two or more
Shareholders or their designated representatives wish to conduct an audit, they
must make every reasonable effort to conduct joint or simultaneous audits in a
manner which will result in a minimum of inconvenience to the Company.  No audit
expense incurred pursuant to this section 12.3 by either the Company or the
Shareholders, or by audit firms employed by either, will be charged to the
Company, and such audit expenses will be for the account of the Shareholder or
Shareholders requesting the audit, except for expenses incurred in the annual
audit of the Company referred to in section 12.1(2).

12.4
Distribution Policy

From the date the Company receives payment for the sale of Processed Products,
the Company, through a meeting of the Shareholders, may approve a distribution
(which may include a dividend, return of capital, interest payment on
shareholder loans or repayment of shareholder loans) in cash equal to the amount
of the Company’s Available Cash at such time as determined by the meeting of the
Shareholders. For purposes of this section, “Available Cash” means the maximum
amount of cash legally available under applicable Law and contracts to be
distributed to the Shareholders pursuant to this section 12.4, minus an amount
that the meeting of the Shareholders determines in good faith should be retained
in the Company to meet or fund debt service commitments (but excluding principal
and interest payments on shareholder loans), working capital requirements, legal
reserve fund, capital expenditures, or other business needs of the Company. Any
distribution (whether quarterly or otherwise) must be made on a pro rata basis
in accordance with the Percentage Interests of the Shareholders.
 
Page 106

--------------------------------------------------------------------------------

 

13.
Term and Termination

13.1
Former Shareholder not bound

This Agreement ceases to apply to a Shareholder which has transferred all its
Shares as permitted by this Agreement and the Articles, except for any provision
of this Agreement which is expressed to continue in force thereafter.

13.2
Effective Date and Term

This Agreement will be effective as of the Effective Date and continues in full
force and effect until either:

(1)
the termination of this Agreement by unanimous written agreement of the
Shareholders;

(2)
one Shareholder holding all of the issued Shares (including any Shares held by
an Affiliate of that Shareholder); or

(3)
an effective resolution is passed, or a binding order is made, for the winding
up of the Company by a court of competent jurisdiction.

13.3
Termination not to affect certain provisions

Any termination of this Agreement however caused, or the ceasing by any
Shareholder to hold any Shares as contemplated by section 13.1 will not affect
any provision of this Agreement which is expressed to come into effect on, or to
continue in effect after, that termination or cessation.

13.4
Winding Up of Company

On the winding up of the Company, the relevant rules in the General Law of
Commercial Companies (Ley General de Sociedades Mercantiles) will apply. In
addition, each Shareholder must use its reasonable efforts in good faith, by
exercise of its powers as a Shareholder, to ensure that:

(1)
adequate arrangements are made for payment of, or security for, reclamation and
closure costs;

(2)
the Company surrenders to the Shareholder the license of any intellectual
property licensed to it by that Shareholder; and

(3)
any other arrangements between the Company and any Shareholder in relation to
the Business and Assets of the Company are terminated.

13.5
Right to Data After Termination

After the termination of the Company pursuant to section 13.1, each Shareholder
will be entitled to copies of all information acquired by the Company before the
effective date of termination not previously given to it, but a Shareholder that
surrenders, has cancelled, forfeits or transfers its entire Shares, will not be
entitled to any such information after any such surrender, cancellation,
forfeiture or transfer.

14.
Area of Interest

14.1
Disclosure of AOI Property

If at any time during the term of this Agreement a Shareholder or an Affiliate
of a Shareholder (“Acquiring Shareholder”) acquires, directly or indirectly, any
interest (including any Mineral Rights) in any property which is all or partly
within the Area of Interest (“AOI Property”), then the Acquiring Shareholder
must, within twenty (20) Business Days after the date of the acquisition of the
AOI Property, disclose the acquisition (including all information it has
relating to the AOI Property) promptly to the other Shareholder (“Non-Acquiring
Shareholder”) and the Company. The Acquiring Shareholder’s notice must describe
in detail the acquisition, the AOI Property and the mineralization believed to
be present within the AOI Property, the cost of the acquisition, and the reasons
why the Acquiring Shareholder believes that the acquisition of the AOI Property
may be in the best interests of the Company.  In addition to such notice, the
Acquiring Shareholder must make all information in its possession or control
concerning the AOI Property available for inspection by the other Shareholder.
 
Page 107

--------------------------------------------------------------------------------

 

14.2
Election of Non-Acquiring Shareholder

At any time within twenty (20) Business Days after the Non-Acquiring Shareholder
has been given notice of the acquisition of AOI Property by the Acquiring
Shareholder in accordance with section 14.1, the Non-Acquiring Shareholder may
by notice in writing to the Acquiring Shareholder elect to make the AOI Property
part of the Property and to be subject to this Agreement.  If the Non-Acquiring
Shareholder elects to make the AOI Property part of the Property pursuant to
this section 14.2, then the Acquiring Shareholder must promptly thereafter at
its cost do all things (including executing and if necessary delivering all
documents) necessary or desirable to transfer or facilitate transfer of title to
the AOI Property to the Company.  Upon title to the AOI Property being
transferred to the Company:

(1)
the Non-Acquiring Shareholder must promptly contribute to the Company its
proportionate share, based on its Percentage Interests at such time of the
Acquiring Shareholder’s actual out-of-pocket acquisition costs of the AOI
Property; and

(2)
the Company must reimburse the Acquiring Shareholder the amount of such
contribution made by the Non-Acquiring Shareholder in respect of the AOI
Property.

14.3
Option Not Exercised

If the Non-Acquiring Shareholder fails to make an election within the twenty
(20) Business Day period referred to in section 14.2, then the AOI Property will
not form part of the Property, will thereafter be excluded from the Area of
Interest and neither Non-Acquiring Shareholder nor the Company will have any
interest in the AOI Property, and the AOI Property will not be a part of the
Property or otherwise be subject to this Agreement.

15.
Abandonment and Surrender Of Property

15.1
Surrender or Abandonment

The Board may authorize the Company to surrender or abandon part or all of the
Property (“Abandonment Property”).  If the Board authorizes any such surrender
or abandonment then the Company must give notice to each Shareholder at least
twenty (20) Business Days in advance of the proposed date of surrender or
abandonment (“Abandonment Date”) together with details of the Abandonment Date
and details of any Encumbrance on the Abandonment Property created by, through
or under the Company. Each Shareholder will have a period of ten (10) Business
Days from receipt of the notice to elect by notice to the Company to take an
assignment of the Abandonment Property, which assignment will be on an “as is”
basis for a total consideration equal to ten dollars ($10).  If a Shareholder
elects to take an assignment of the Abandonment Property, then the Company must
assign to the electing Shareholder or its nominee, by agreement or other
applicable instrument and at the cost of the electing Shareholder, all of the
Company’s interest in the Abandonment Property, and the Abandonment Property
will cease to be part of the Property and the Company will have no further
right, title or interest in the Abandonment Property.  With effect from date of
assignment, the electing Shareholder taking an assignment of the Abandonment
Property, and subject to applicable Law:

(1)
must assume all of the liabilities (including any Encumbrance) accruing or
attaching to the registered holder or beneficial owner of the Abandonment
Property irrespective of whether such liabilities arose or accrued before, on or
after the date of assignment to the electing Shareholder; and

 
Page 108

--------------------------------------------------------------------------------

 

(2)
is solely liable for any Claim, and must indemnify the other Shareholder and the
Company from and against any Claim, arising out of or in connection with the
Abandonment Property irrespective of whether the Claim arose before, on or after
the date of assignment of the Abandonment Property to the electing Shareholder
or was caused or contributed to by any act or omission of the other Shareholder
or the Company.

If a Shareholder does not give notice to the Company within the period of twenty
(20) Business Days referred to above electing to take an assignment of the
Abandonment Property, then the Company may surrender or abandon the Abandonment
Property on the Abandonment Date and will thereafter have no further obligation
to maintain the title to the Abandonment Property.

15.2
Reacquisition

If any Abandonment Property is abandoned or surrendered pursuant to section
15.1, then except as provided in section 15.1, unless this Agreement is earlier
terminated, neither Shareholder nor any Affiliate of a Shareholder may acquire
any interest in such Abandonment Property or a right to acquire such Abandonment
Property (“Abandonment Property Interest”) for a period of two (2) years
following the Abandonment Date.  If a Shareholder or any Affiliate of a
Shareholder acquires any Abandonment Property Interest in breach of this section
15.2, then the other Shareholder may elect by notice to the acquiring
Shareholder within twenty (20) Business Days after it has actual notice of such
acquisition, to have such Abandonment Property Interest contributed to the
Company.  Until contributed to the Company in accordance with this section 15.2,
the acquiring Shareholder must hold, or cause such Abandonment Property Interest
to be held, in trust for the exclusive use and benefit of the Company and the
other Shareholder. After such Notice to contribute the Abandonment Property
Interest, the Shareholder that has acquired the Abandonment Property Interest
must convey (including execute all necessary documents) or cause to be conveyed
to the other Shareholder an interest in such Abandonment Property Interest equal
to the Percentage Interest of the other Shareholder at the time and thereafter
each Shareholder must contribute the interest it holds in the Abandonment
Property Interest to the Company.  In the event such an election is made, the
contributed Abandonment Property Interest must thereafter be treated and form
part of the Property, and the costs of acquisition will be borne solely by the
Shareholder that or whose Affiliate (as the case may be) initially acquired the
Abandonment Property Interest.  No adjustment to the Shareholders’ respective
Percentage Interests will be made as a result of such contribution.

16.
Transfer of Interest

16.1
General

A Shareholder will have the right to Transfer to any third party all or any part
of its Interest, solely as provided in this section 16.

16.2
Limitations on Free Transferability of Interest

The Transfer right of a Shareholder in section 16.1 will be subject to the
following terms and conditions:

(1)
no Transfer of an Interest will be valid or recognized by the Company unless and
until the transferring Shareholder has provided to the other Shareholder notice
of the Transfer, and the transferee has complied with section 16.6;

(2)
the transferring Shareholder and the transferee must bear all Tax consequences
of the Transfer;

 
Page 109

--------------------------------------------------------------------------------

 

(3)
except as approved by a Shareholders Supermajority Vote or as otherwise
expressly authorized by this Agreement, no Shareholder may give or create or
purport to give or create any Encumbrance in or over the Assets;

(4)
no Shareholder, without approval by a Shareholders Supermajority Vote, may make
a Transfer of a part of its Interest that is equal to or less than 10% of all
Interests held by the Shareholders; and

(5)
for certainty, each Transfer of an Interest to a transferee must include as a
part of such Transfer an amount of the Loans then held by the transferring
Shareholder, which amount will be proportionate to the amount (expressed as a
percentage) that the Shares being transferred as part of such Interest bear to
all of the Shares held by the transferring Shareholder immediately prior to such
Transfer.

16.3
Acquisition Right

(1)
Except as otherwise provided in section 16.4, if a Shareholder desires to
Transfer all or any part of its Interest, then the other Shareholder (“Remaining
Shareholder”) will have the right of first refusal to acquire such Interest as
provided in this section 16.3.

(2)
A Shareholder (“Selling Shareholder”) intending to Transfer all or any part of
its Interest (“Offered Interest”) must, subject to this section 16.3, promptly
provide notice to the Remaining Shareholder of its intentions (“Transfer
Notice”).  The Transfer Notice must state the price, the identity of the
proposed transferee including the identity of the person which is the ultimate
holding company of the proposed transferee (“Transferee”) and all other
pertinent terms and conditions of the intended Transfer, and must be accompanied
by a copy of the proposed offer or contract for sale.  If the consideration for
the intended Transfer or any part of it is not in cash, then the Transfer Notice
given by the Selling Shareholder must specify the cash value of such
consideration or the relevant part of the consideration, as determined by the
Selling Shareholder.

(3)
Within ten (10) Business Days after receipt of a Transfer Notice under section
16.3(2) the Remaining Shareholder may object in writing to the Selling
Shareholder’s determination of the cash value of the consideration or relevant
part of it which is the subject of the intended Transfer and upon such an
objection being made the Shareholders must seek to agree upon that cash value
but if they cannot reach agreement within five (5) Business Days after the date
of objection, then that cash value will constitute a Dispute to be resolved by
an Expert in accordance with section 19 (the cost of which determination must be
borne, if the cash value determined is less than that determined by the Selling
Shareholder, by the Selling Shareholder and in any other case by the Remaining
Shareholder).

(4)
The Remaining Shareholder will have forty (40) Business Days from the date the
Transfer Notice is delivered or forty (40) Business Days from the date of
agreement or determination of the cash value of the consideration or relevant
part of it which is the subject of the intended Transfer (whichever is the
later) (“Election Period”) to notify the Selling Shareholder whether it elects
to acquire the Offered Interest at (subject to section 16.3(2)) the same price
and on the same terms and conditions as set out in the Transfer Notice.  If
there is more than one Remaining Shareholder then the election will be
exercisable by all or any one or more of the Remaining Shareholders and those
who exercise it must purchase the Offered Interest of the Selling Shareholder
and be liable for the purchase price as between them in proportion to their
Percentage Interests inter se or in such other proportions as they may agree.
For greater certainty, the Remaining Shareholder will have the right to acquire
all but not less than all of the Offered Interest.

(5)
If the Remaining Shareholder elects to acquire the Offered Interest during the
Election Period pursuant to section 16.3(2) and the Selling Shareholder receives
offers in respect of all but not less than all of the Offered Interest, then the
Transfer must be consummated within forty (40) Business Days after the date on
which the Selling Shareholder or Remaining Shareholder (or both, as the case may
be) have secured (on terms and conditions satisfactory to it) any necessary
Consents of any Governmental Authority to the Transfer of the Offered Interest
and all waiting periods which applicable Law requires the Selling Shareholder or
Remaining Shareholder (or both, as the case may be) to observe have expired.
Notwithstanding the foregoing and in any event, the Transfer to the Remaining
Shareholder must be consummated within twelve (12) months after notice of such
election is delivered to the Selling Shareholder.

 
 
Page 110

--------------------------------------------------------------------------------

(6)
If, after having completed the procedures described above, the Selling
Shareholder has not received elections to acquire all but not less than all of
the Offered Interest, then the Selling Shareholder will, following the
expiration of the Election Period, be entitled to consummate the Transfer to the
Transferee within forty (40) Business Days after the date on which the Selling
Shareholder has secured (on terms and conditions satisfactory to it) any
necessary Consents of any Governmental Authority to the Transfer of the Offered
Interest and all waiting periods which applicable Law requires the Selling
Shareholder or the Transferee (or both, as the case may be) to observe have
expired which Transfer must be at a price and on terms no less favorable than
those offered to the Remaining Shareholder in the Transfer Notice. 
Notwithstanding the foregoing and in any event, the Transfer of the Offered
Interest to the Transferee must be consummated within twelve (12) months after
the date on which the Election Period expired.

(7)
If the Selling Shareholder fails to consummate the Transfer to the Transferee
within the twelve (12) month period set out in section 16.3(6) or any material
alteration of the terms and conditions of the intended Transfer is proposed
within such period then the Selling Shareholder must not complete the intended
Transfer after that time or as so altered without first having again complied
with the foregoing provisions of this section 16.3.

16.4
Exceptions to Acquisition Right

Section 16.3 will not apply to the following:

(1)
transfer by a Shareholder of all or any part of its Interest to an Affiliate as
long as if at any time after such Transfer such transferee ceases to be an
Affiliate of such Shareholder, then such transferee must promptly Transfer all
of its Interest back to such Shareholder;

(2)
an indirect Transfer that results from a change in the shareholding of a public
company whose shares are listed on a stock exchange or an amalgamation,
reorganization, business combination or other merger transaction completed by
such a public company as long as the successor corporation possesses, directly
or indirectly, all the property, rights and interests, and all the debts,
liabilities and obligations, of each amalgamating or predecessor company;

(3)
an amalgamation or corporate reorganization involving the transferring
Shareholder that has the effect in law of the amalgamated or surviving
corporation possessing all the property, rights and interests and being subject
to all the debts, liabilities and obligations of each amalgamating or
predecessor corporation provided that the surviving corporation was at all times
before such amalgamation, an Affiliate of the transferring Shareholder; or

(4)
the creation by a Shareholder of any Encumbrance over all or any of its Interest
as permitted in accordance with section 16.5.

16.5
Encumbrance of Shares

Each Shareholder must not create or permit the creation of any Encumbrance over
all or any of its Interest unless:
 
Page 111

--------------------------------------------------------------------------------

 

(1)
the Encumbrance is a mortgage, charge, assignment by way of security or other
recognized form of security reasonably acceptable to the other Shareholder
(“Security”); and

(2)
the Security is to secure money borrowed by the Shareholder for the purpose of
meeting its obligations under this Agreement; and

(3)
the person to whom the Security is granted or given (“Security Holder”) agrees
in writing in a legally enforceable manner with the other Shareholder
(“Non-secured Shareholder”) that the rights and interests of the Company and the
other Shareholder in the Interest and the Assets (whether direct or indirect)
will not be subject to or prejudiced by the Security and that the Security
Holder and any liquidator, receiver, receiver and manager, trustee, assignee or
transferee taking an interest in or relating to the Interest of the Shareholder
giving or granting the Security (“Encumbered Interest”) will be bound by the
terms of this Agreement and will take subject to the rights and interests in the
Encumbered Interest of the Non-secured Shareholder and, in particular, but
without limiting the foregoing, that:

(a)
the Security Holder or any receiver or receiver and manager appointed by the
Security Holder under the Security, if it desires to exercise any power of sale
or foreclosure arising under the Security, must comply with section 16.3 as if
such Security Holder, receiver or receiver and manager were the Selling
Shareholder and as if reference to the other Shareholder in section 16.3 was to
the Non-secured Shareholder; and

(b)
the Security must be subordinate to any then-existing debt or Encumbrance,
encumbering the Shareholder’s Interest.

16.6
Conditions of Transfer

A Transfer to a third party under section 16.3 or an Affiliate under section
16.4(1) will have no effect unless and until the third party or the Affiliate
(as the case may be):

(1)
except in the case of an indirect Transfer contemplated by section 16.4(2),
executes and delivers to the other Shareholder and the Company an agreement or
instrument in a form as the other Shareholder may reasonably require, by which
the third party or the Affiliate agrees to be bound by and to perform and
observe all of the terms and conditions of this Agreement binding upon and to be
performed and observed by the transferring Shareholder to the extent of the
Shares being transferred and specifying an address for service, including the
address and email address for the third party or Affiliate; and

(2)
the third party or the Affiliate secures all necessary Consents of any
Governmental Authority to the Transfer.

16.7
Costs and Expenses

The Shareholder making a Transfer to an Affiliate or to a third party must pay
all costs, charges and expenses (including the legal costs and expenses of the
Company and other Shareholder) of and incidental to the preparation,
negotiation, settling, execution and registering of every document required to
satisfy section 16.6.

16.8
Change in Control of a Shareholder

Except where a Shareholder’s shares are listed on a recognized stock exchange,
if after the Effective Date there is to be a Change in Control of a Shareholder
or there is a Change in Control of a Shareholder then the Shareholder in
relation to whom a Change in Control is to occur or has occurred (“CC
Shareholder”), must promptly give a notice (“Change in Control Notice”) to the
other Shareholder (or Shareholders, as the case may be) (“Continuing
Shareholder” or “Continuing Shareholders”, as the case may be) of the fact that
a Change in Control will occur or has occurred. The Change in Control Notice
will (subject to any Project Security) will constitute a grant by the CC
Shareholder to the Continuing Shareholder or Continuing Shareholders, as the
case may be of an option (“CC Option”) to acquire all of the Interest of the CC
Shareholder (“Share Interest”) and the CC Option:
 
Page 112

--------------------------------------------------------------------------------

 

(1)
will be exercisable by the Continuing Shareholder or Continuing Shareholders, as
the case may be by notice to the CC Shareholder:

(a)
within ninety (90) days of the date of agreement in writing by the CC
Shareholder and the Continuing Shareholder or Continuing Shareholders, as the
case may be of the fair market value of the Share Interest; or

(b)
failing agreement pursuant to section 16.8(1)(a) within fourteen (14) days after
receipt of the Change in Control Notice, within ninety (90) days after
determination of the fair market value of the Share Interest in accordance with
section 16.9,

whichever is the later;

(2)
will contain the following terms:

(a)
the purchase price will be the fair market value of the Share Interest as agreed
in accordance with section 16.8(1)(a) or failing agreement as determined in
accordance with section 16.9;

(b)
if there is more than one Continuing Shareholder then:

(i)
the CC Option will be exercisable by all or any one or more of the Continuing
Shareholders and those who exercise it must purchase the Share Interest of the
CC Shareholder and be liable for the purchase price as between them in
proportion to their Percentage Interests inter se or in such other proportions
as they may agree;

(ii)
if any Continuing Shareholder exercises the CC Option it must immediately give
notice of the exercise of the CC Option to all of the other Continuing
Shareholders which will then have thirty (30) days after receipt of that notice
within which to exercise the CC Option themselves; and

(iii)
the date of exercise of the CC Option will be deemed to be the date of
expiration of the period of thirty (30) days after receipt by all Continuing
Shareholders of a notice under section 16.8(2)(b)(ii) from the first Continuing
Shareholder to exercise the CC Option;

(c)
the Continuing Shareholder or Continuing Shareholders (as the case may be)
exercising the CC Option will purchase and take a transfer from the CC
Shareholder of the Share Interest free of all Encumbrances (other than any
Project Security in respect of which a Continuing Shareholder or Continuing
Shareholders (as the case may be) will covenant with the chargee or encumbrancee
under such Project Security to be bound thereby and liable under the Project
Security to the same extent as the CC Shareholder);

(d)
if the CC Option is exercised then the CC Shareholder must, within ninety (90)
days after the date on which the Continuing Shareholder secures all necessary
consents and approvals of any Governmental Authority to the purchase and
transfer of the Share Interest, transfer to the Continuing Shareholder or
Continuing Shareholders (as the case may be) which exercise the CC Option (and,
in the case of more than one Continuing Shareholder who has exercised the CC
Option, the proportions between them determined in accordance with section
16.8(2)(b)(i) the Share Interest and thereupon the CC Shareholder will cease to
have any further right or interest in the Assets, the Company or the Share
Interest; and

 
Page 113

--------------------------------------------------------------------------------

 

(e)
the CC Shareholder and the Company must deliver or cause to be delivered all
deeds, instruments, notarizations or documents, duly executed, which in the
opinion of the Continuing Shareholder (acting reasonably) are necessary to
effect and evidence the purchase and transfer of the Share Interest from CC
Shareholder to the Continuing Shareholder free from all Encumbrances as
contemplated by this section 16.8.

16.9
Determination of Fair Market Value.

If the fair market value of a Share Interest of a CC Shareholder cannot be
agreed to by the CC Shareholder and the Continuing Shareholders within fourteen
(14) days after receipt of the Change of Control Notice, then the fair market
value of the Share Interest of a CC Shareholder will constitute a Dispute to be
resolved by an Expert in accordance with section 19 (the cost of which
determination must be borne, if the fair market value determined is less than
that determined by the CC Shareholder, by the CC Shareholder and in any other
case by the Continuing Shareholders).

16.10
Non-Compete Covenants

A Shareholder that Transfers, surrenders, has cancelled or forfeits its entire
Interest, must not and its Affiliates must not directly or indirectly acquire
any interest in property within the Area of Interest for two (2) years after the
effective date of the Transfer, surrender, cancellation or forfeiture.  If a
transferring, surrendering, cancelling or forfeiting Shareholder, or any
Affiliate of the foregoing, breaches this section 16.6, such Shareholder or
Affiliate must offer to convey to the other Shareholder, without cost, any such
property or interest so acquired.  Such offer must be made in writing and can be
accepted by such other Shareholder at any time within forty (40) Business Days
after it is received by such other Shareholder.

16.11
Compulsory Acquisition Option on Insolvency

If an Insolvency Event occurs in relation to any Shareholder (an “Insolvent
Party”), then the other Shareholder will have an option (on a pro rata basis
among such other Shareholders) to acquire the Interest of the Insolvent Party
for a cash purchase price determined by agreement with the Insolvent Party or
its legal representatives to be fair market value. The other Shareholder may
exercise such option to purchase by written notice to the Insolvent Party or its
legal representatives given within twenty (20) Business Days of it first
becoming aware of the Insolvency Event.  If there is more than one Shareholder
(other than the Insolvent Party) then the option will be exercisable by all or
any one or more of the other Shareholders and those who exercise it must
purchase the Interest of the Selling Shareholder and be liable for the cash
purchase price as between them in proportion to their Percentage Interests inter
se or in such other proportions as they may agree. If no agreement is reached as
to the fair market value of the entire Interest of the Insolvent Party within
twenty (20) Business Days of the giving of such notice, any Shareholder may
refer that matter for determination by an Expert in accordance with section 19.

17.
Confidentiality

17.1
General

The Parties agree that this Agreement (including any drafts of it), all
information (whether in tangible or electronic form) exchanged between the
Parties or their Affiliates under this Agreement and all information concerning
or relating to the Property or the Operations of which it becomes aware
(“Confidential Information”) is the exclusive property of the Company, is
confidential and must be kept confidential and must not be disclosed to any
person at any time or in any manner except:
 
Page 114

--------------------------------------------------------------------------------

 

(1)
to another Shareholder;

(2)
with the prior written consent of the other Shareholder;

(3)
disclosure of Confidential Information by a Shareholder to its Affiliates;

(4)
to the extent that the Confidential Information was publicly available at the
Effective Date or becomes publicly available subsequent to the Effective Date
without breach of this Agreement;

(5)
as may be necessary in seeking approval of any Governmental Authority:

(a)
in seeking to maintain the Property or acquire additional Mineral Rights or
Other Rights; or

(b)
to perform the Operations;

(6)
by a Party to legal, financial and other professional or technical advisers,
auditors and other consultants, officers and employees of:

(a)
that Party; or

(b)
that Party’s Affiliates,

in any case requiring the information for the purposes of this Agreement (or any
transactions contemplated by this Agreement), or for the purpose of advising
that Party in relation to this Agreement;

(7)
to the extent required by Law or by a lawful requirement of any Governmental
Authority or stock exchange having jurisdiction over a Shareholder or its
Affiliates (and the Parties expressly acknowledge that this Agreement may be
required to be filed under Silver Bull’s SEDAR profile at www.sedar.com and with
the SEC at www.sec.gov/edgar/, subject to such redactions permitted under such
Law or lawful requirements as a Party may require);

(8)
if required in connection with legal proceedings or arbitration relating to this
Agreement or for the purpose of advising a Shareholder in relation to legal
proceedings or arbitration;

(9)
to any bona fide enquirer contemplating the Transfer to it of the Shares of a
Shareholder under this Agreement as long as the enquirer has first entered into
an agreement in favour of the Parties to preserve confidentiality of information
disclosed in a manner at least as onerous on the enquirer as this section 17.1
is onerous on the Parties;

(10)
to a banker, lender, financial institution or other financing source considering
the provision of or, which has provided financing to, a Shareholder or an
Affiliate of a Shareholder or to a trustee, representative or agent of such
banker, financial institution or other financing source; or

(11)
as required by the rules and regulations of any regulator, securities commission
or stock exchange or similar public market for trading shares upon which
securities of a Shareholder or of an Affiliate of a Shareholder are quoted after
the reasonable prior consultation, if practicable, with the other Shareholder
taking place as to the nature and form of the disclosure (which does not imply
that the consent or approval, of the other Shareholder must or need be
obtained). Notwithstanding the foregoing, any disclosure must be to the
standards required by the applicable stock exchange, regulator, securities
commission or applicable Law.

 
Page 115

--------------------------------------------------------------------------------

 

17.2
Public Announcements

(1)
Any initial public announcement of this Agreement and its subject matter will be
in the form agreed between the Shareholders prior to the Effective Date.

(2)
Subject to section 9.2(1), a Party may not make any public announcement in
relation to this Agreement or any matter arising under this Agreement unless:

(a)
the wording of the announcement is agreed between the Shareholders, such
agreement not to be unreasonably withheld; or

(b)
the announcement is otherwise permitted under section 9.2(3).

(3)
A Shareholder is entitled to make announcements only to the extent necessary to
comply with the listing rules of an applicable stock exchange on which its
shares (or that of its Affiliate) are listed or the requirements of a regulator,
securities commission or Law. The Shareholder proposing to make such an
announcement will endeavour to give the other Shareholder as much notice as is
possible (and in any event will endeavour to give at least 24 hours’ notice) of
its intention to make the announcement, and will take into account the
reasonable requests of the other Shareholder in relation to the wording of the
announcement.

17.3
Duration of Confidentiality

This section 17 will apply for two (2) years following termination of this
Agreement pursuant to section 13.1, and will continue to apply to any
Shareholder who withdraws, who is deemed to have withdrawn, who has forfeited
its Interest or who Transfers its Interest, for two (2) years following the date
of such occurrence.

17.4
Canadian Disclosure Rules

Where either Shareholder or any Affiliate of either Shareholder (as applicable,
the “Discloser”) is required by NI 43-101 to file a Technical Report with
respect to the Property:

(1)
the Discloser must prepare and file or cause to be prepared and filed the
Technical Report in accordance with NI 43-101 using a Qualified Person retained
by or on behalf of the Discloser, and neither the non-disclosing Shareholder nor
its Affiliates will have any obligation to the Discloser to prepare or provide
the Technical Report or any part of the Technical Report, or to provide or make
available a Qualified Person to the Discloser;

(2)
the Discloser must not designate the other Shareholder or any associate,
Affiliate or Personnel of or retained by the other Shareholder, or any Qualified
Person of the other Shareholder, as the Qualified Person of the Discloser,
without the prior written consent of the other Shareholder;

(3)
the Discloser will be responsible for the cost of preparing or providing the
Technical Report;

(4)
the Discloser’s designation of a Qualified Person will be subject to the other
Shareholder’s prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed;

(5)
the non-disclosing Shareholder will be entitled to access to all pertinent
information related to that portion of the Technical Report pertaining to the
Property and must be afforded a reasonable opportunity to review and require
changes to that portion of the Technical Report prior to the filing of the
Technical Report with applicable regulatory authorities; and

 
Page 116

--------------------------------------------------------------------------------

 

(6)
no representation or warranty is or will be made by the non-disclosing
Shareholder or its Affiliates with respect to the accuracy or completeness of
the Technical Report, nor with respect to the disclosure by the Discloser of any
information relating to the Property, and the Discloser acknowledges and agrees
that neither the non-disclosing Shareholder or the Company will be responsible
or liable for any Claim arising out of or in connection with the accuracy or
completeness of the Technical Report or with respect to the disclosure by the
Discloser of any information relating to the Property.

18.
Anti-Corruption, Internal Controls and Compliance Policies

18.1
Adequate anti-corruption policies and internal controls - Company

The Company will adopt adequate written policies and procedures that are
acceptable in form and substance to South32 to ensure compliance with Laws
relating to Bribery and trade sanction laws.

18.2
Representations and Covenants

(1)
Each Shareholder, including the Company, represents and warrants that, in
connection with this Agreement:

(a)
neither it, nor its Personnel, directly or indirectly has engaged (upon entering
into this Agreement), or will engage, in the Bribery of a Government Official or
any person;

(b)
it (including its Personnel) will otherwise comply with any Anti-Corruption
Laws;

(c)
neither it, nor any of its officers or directors, has been convicted of any
offence involving a breach of Anti-Corruption Laws;

(d)
it will keep and maintain accurate and reasonably detailed books and financial
records of expenses and receipts in connection with its performance under, and
payments made or received in connection with, this Agreement; and

(e)
upon request, as soon as reasonably practicable but not later than five (5)
Business Days, provide any information and reasonable assistance to another
Party to audit any books and financial records to verify compliance with the
undertakings under this Agreement, and otherwise reasonably co-operate with a
Shareholder investigation of any related matters.

(2)
Each Shareholder represents, warrants and agrees that, in connection with this
Agreement, the Assets and the Operations:

(a)
neither it, nor any of its Affiliates nor its Personnel, directly or indirectly,
has engaged (prior to entering into this Agreement), or will engage, in the
Bribery of a Government Official or any person;

(b)
it (including its Affiliates and Personnel) has and will otherwise comply with
any Anti-Corruption Laws;

(c)
except as disclosed to the other Party, neither it (including any of its
Personnel) nor any other entity in which the Party has an ownership interest:

(i)
is directly or indirectly owned or controlled, in whole or in part, by any
Government Official unless the interest held is less than 5% of any securities
of the Party that are publicly traded on a major stock exchange; and

 
Page 117

--------------------------------------------------------------------------------

 

(ii)
has an officer, director, or employee who is, or currently expects to become,
such a Government Official during the term of this Agreement;

(d)
it must notify each other Party promptly, and in any event not less than five
(5) Business Days, upon becoming aware that any officer, director, employee or
owner becomes, or expects to become, a Government Official in a position to take
or influence official action for or against the Property, the Operations or this
Agreement;

(e)
if it engages a Subcontractor or other third party to interact with others on
its behalf, it will perform appropriate risk based anti-corruption due diligence
on that Subcontractor or third party, will keep records of the same, and take
reasonable measures to ensure they comply with sections 18.2(2)(a), 18.2(2)(b)
and 18.2(2)(c); and

(f)
it will notify each other Party promptly upon becoming aware of any potential
breach of sections 18.2(2)(a), 18.2(2)(b), 18.2(2)(c) or 18.2(2)(d).

(3)
Each Shareholder represents, warrants and agrees that, in connection with this
Agreement, it will:

(a)
keep and maintain accurate and reasonably detailed books and financial records
of expenses and receipts in connection with its performance under, and payments
made or received in connection with, this Agreement; and

(b)
upon request, as soon as reasonably practicable but no later than five (5)
Business Days, provide any information and reasonable assistance to another
Party to audit any books and financial records to verify compliance with the
representations, warranties and undertakings under this Agreement, and otherwise
reasonably co-operate with any Party investigation of any related matters.

19.
Disputes and Arbitration

19.1
Disputes

If there is any Dispute between the Shareholders concerning or arising out of or
in relation to this Agreement, whether before or after the expiration of this
Agreement (including any Dispute as to whether any issue or matter is
arbitrable), then a Shareholder may give to each other Party a notice (“Dispute
Notice”) specifying the Dispute and requiring its resolution under this section
19. All Disputes must be resolved solely in accordance with this section 19.

19.2
Dispute Representatives to Seek Resolution

(1)
If the Dispute is not resolved within ten (10) Business Days after a Dispute
Notice is given by a Shareholder to each other Party, each Shareholder must
nominate one (1) representative from its senior management to resolve the
Dispute (each, a “Dispute Representative”), who must negotiate in good faith
using their respective commercially reasonable efforts to attain a resolution of
the Dispute.

(2)
If the Dispute is not resolved within ten (10) Business Days of the Dispute
being referred to the respective Dispute Representatives or a Shareholder fails
to nominate a Dispute Representative, then any Shareholder may submit the
Dispute to arbitration in accordance with section 19.3.

 
Page 118

--------------------------------------------------------------------------------

 

19.3
Arbitration

(1)
Any Dispute which has not been resolved under section 19.2 must be referred to
and finally resolved by arbitration under the then current domestic commercial
arbitration rules of the BCICAC (“Rules”).

(2)
The Parties agree that:

(a)
the seat, or legal place of arbitration, will be Vancouver, British Columbia.
The language used in the arbitral proceedings will be English;

(b)
all arbitral proceedings will be private and confidential and may be attended
only by the arbitrators, the Parties and their representatives, and witnesses to
the extent they are testifying in the proceedings;

(c)
subject to section 19.3(2)(d), any Dispute will be heard by a single arbitrator
and the Shareholders must attempt to agree upon a qualified individual to serve
as arbitrator.  If the Shareholders are unable to so agree within twenty (20)
Business Days of the first attempt by the Shareholders to select the arbitrator,
then a Shareholder may request that the BCICAC select and appoint the
arbitrator;

(d)
if any Shareholders’ claim or counterclaim equals or exceeds five million
dollars ($5,000,000), exclusive of interest or legal fees, then the Dispute must
be heard and determined by three (3) arbitrators and in the event that three (3)
arbitrators will hear the Dispute, each Shareholder must, within twenty (20)
Business Days after commencement of the arbitration, select one (1) person to
act as arbitrator.  The two (2) arbitrators so selected must, within ten (10)
Business Days of their appointment, select a third arbitrator who will serve as
the chairperson of the arbitral panel;

(e)
if a Shareholder fails to appoint an arbitrator as required under section
19.3(2)(d), or if the arbitrators selected by the Shareholders are unable or
fail to agree upon a third arbitrator within ten (10) Business Days of their
appointment, then a Shareholder may request that the BCICAC select and appoint
that arbitrator;

(f)
the arbitrator (or each of them as the case may be) must be independent of the
Parties, a senior qualified and practising lawyer in Canada with expertise in
the subject matter of the Dispute;

(g)
if an arbitrator dies, resigns, refuses to act, or becomes incapable of
performing his or her functions as an arbitrator, then the BCICAC may declare a
vacancy on the panel and the vacancy must be filled by the method by which that
arbitrator was originally appointed;

(h)
the arbitral panel may determine all questions of law and jurisdiction
(including questions as to whether or not a Dispute is arbitrable) and all
matters of procedure relating to the arbitration;

(i)
arbitration will be the sole and exclusive forum for resolution of a Dispute and
any award or determination of the arbitral panel will be final and binding upon
the Parties in respect of all matters relating to the arbitration, the
procedure, the conduct of the Parties during the proceedings and the final
determination of the issues in the arbitration; and

(j)
there will be no appeal from any award or determination of the arbitral panel to
any court and judgment on any arbitral award may be entered in any court of
competent jurisdiction.

 
Page 119

--------------------------------------------------------------------------------

 

(3)
If for any reason the BCICAC cannot or does not make the appointment or
appointments required under the Rules or this section 19, either Shareholders
may apply to the Supreme Court of British Columbia to appoint the arbitrator or
arbitrators, as the case may be.

(4)
No arbitration proceeding may be commenced under this section 19 unless
commenced within the time period permitted for actions by the applicable statute
of limitations.

(5)
All papers, notices or process pertaining to an arbitration under this Agreement
may be served on a Party in accordance with section 20.

(6)
The Parties must treat as Confidential Information, in accordance with the
provisions of section 17, the existence of the arbitral proceedings; written
notices, pleadings and correspondence in relation to the arbitration; reports,
summaries, witness statements, memorials, briefs and other documents prepared in
respect of the arbitration; contemporaneous or historical documents exchanged or
produced for the purposes of the arbitration; and the contents of any award or
ruling made in respect of the arbitration. Notwithstanding the foregoing, a
Shareholder may disclose such Confidential Information in judicial proceedings
to enforce an award or ruling and as permitted under this section 19.

19.4
Inconsistency between Rules and Agreement

If there is a conflict between the provisions of this Agreement and the
provisions of the Rules, then the provisions of this Agreement will prevail.

19.5
Effect of Arbitration

Nothing in this section 19 will prejudice the right of a Shareholder to
institute legal proceedings to seek urgent interlocutory or declaratory relief.
Subject to the foregoing, the arbitration will be the sole and exclusive forum
for resolution of a Dispute and the award will be final and binding.

19.6
Enforcement

The award rendered by an arbitral panel may be enforced by an order or judgment
of any court having jurisdiction or an application may be made to such court for
acceptance of the award and an order of enforcement, as the case may be.

19.7
Performance of Obligations During Dispute

During the existence of any Dispute, the Parties must continue to perform all of
their obligations under this Agreement which are not the subject of the Dispute
without prejudice to their position in respect of such Dispute, unless the
Shareholders otherwise agree.

19.8
Consolidation of Arbitration

If a Shareholder is or becomes involved in any arbitration proceeding with
another Shareholder and with any Affiliate of another Shareholder, all such
arbitrations may at such Shareholders' discretion be consolidated or joined with
the other arbitration or arbitrations such that all Disputes between the
Shareholders and any Affiliates of the Shareholders, are resolved by a single
arbitral panel.

19.9
Expert Determination

If:

(1)
there is any Dispute as to the application of any industry or technical standard
or any rules, practices or customs of any trade or profession;

 
Page 120

--------------------------------------------------------------------------------

 

(2)
the terms of this Agreement expressly provide that a Dispute will be resolved by
an Expert; or

(3)
whenever, during the term of this Agreement, the Shareholders agree that a
Dispute will be resolved by an Expert,

then, notwithstanding any other provision of this section 19, the Dispute must
be referred to an Expert for determination and sections 19.10 to 19.12 will
apply in place of section 19.3.

19.10
Appointment of Expert

The procedure for the appointment of an Expert will be as follows:

(1)
the Shareholder wishing the appointment to be made must give notice in writing
to that effect to the other Shareholder and give details of the Dispute which it
proposes will be resolved by the Expert;

(2)
if the matter to be referred to the Expert is not resolved by the Shareholders
within ten (10) Business Days from the date of the notice referred to in section
19.10(1), then representatives of the Shareholders must meet (either in person
or by electronic means) and endeavour to agree upon a single Expert (who must be
independent of the Parties and must have qualifications and experience
appropriate to the subject matter of the Dispute) to whom the Dispute will be
referred for determination; and

(3)
if within fifteen (15) Business Days of the notice referred to in section
19.10(1) the Shareholders fail to agree upon the appointment of a single Expert,
then the Shareholders must request the BCICAC to appoint the Expert. If the then
President of the BCICAC does not appoint the Expert within seven (7) Business
Days of receiving the Shareholders' request, then either Shareholder may make an
application to the Supreme Court of British Columbia for the selection of the
Expert.

19.11
Instruction of Expert and Procedures

(1)
The Expert will be instructed to:

(a)
determine the Dispute within the shortest practicable time; and

(b)
deliver a report stating its opinion with respect to the Dispute setting out the
reasons for the decision.

(2)
The Expert must determine the procedures for the conduct of the process in order
to resolve the Dispute and must provide each Shareholder with a fair opportunity
to make submissions in relation to the Dispute.

19.12
Determination of Expert

(1)
Any process or determination of the Dispute by the Expert will be made as an
expert and not as an arbitrator and the determination of the Expert will be
final and binding on the Shareholders without appeal so far as the law allows
except in the case of manifest error or where either Shareholder has not been
provided with a fair opportunity to make submissions in relation to the Dispute.

(2)
Except as provided otherwise in this Agreement:

(a)
each Shareholder must bear its own costs of and incidental to any proceedings
under sections 19.10 to 19.12 (inclusive); and

(b)
the costs of the Expert will be borne by the Shareholders in equal shares.

 
Page 121

--------------------------------------------------------------------------------

 

20.
Notice

20.1
Form of Notice

A notice, demand, approval, consent or other communication required, given or
made under this Agreement (“Notice” or “notice”) must be:

(1)
in writing; and

(2)
delivered by hand or by prepaid, registered or certified mail to the address or
if sent electronically as an attachment to an email to the email or other
internet address, specified in section 13.3.

20.2
Delivery

(1)
A Notice is effective:

(a)
if delivered by hand, on the date it is delivered to the addressee;

(b)
if mailed to an address in the city of postage, on the date which is three (3)
Business Days after the date of postage; or

(c)
if mailed to a city in Canada (other than the city of postage), on the date
which is seven (7) Business Days after the date of postage;

(d)
if mailed to a city outside of Canada, on the date which is ten (10) Business
Days after the date of postage;

(e)
if sent electronically:

(i)
at the time shown in the delivery confirmation report generated by the sender's
email system; or

(ii)
if the sender's email system does not generate a delivery confirmation report
within twelve (12) hours of the time the email is sent, unless the sender
receives a return email notification that the email was not delivered,
undeliverable or similar, at the time which is twelve (12) hours from the time
the email was sent,

unless a later time is specified in the Notice.

(2)
A Notice received after 5 p.m. in the place of receipt is taken to be received
on the next Business Day in the place of receipt.

(3)
A Party may, from time to time, notify the other Party in writing of any change
to its details in section 13.3.

(4)
An email does not itself constitute a Notice but a Notice may be transmitted as
an attachment to an email.

20.3
Address for Notice

(1)
Silver Bull’s delivery address and electronic mail address are:



Silver Bull Resources Inc.
Suite 1610, 777 Dunsmuir Street
Vancouver, British Columbia
Canada V7Y 1K4
 
Page 122

--------------------------------------------------------------------------------

 
Attention:  <@>
Email:  <@>

(2)
the Company’s delivery address and electronic mail address are:



Minera Metalin S.A. de C.V.
c/o South32 International Investment Holdings Pty Ltd
108 St Georges Terrace
Perth, Western Australia
Australia 6000
Attention:  <@>
Email:  <@>

(3)
South32’s delivery address and electronic mail address are:

South32 International Investment Holdings Pty Ltd
108 St Georges Terrace
Perth, Western Australia
Australia 6000


Attention:   <@> <@>
Email:   <@>.<@>@south32.net

21.
General

21.1
Parties

Where a Party comprises two or more persons, each of them is, to the extent
permitted by Law, jointly and severally liable for the obligations and
liabilities of that Party created by, arising under or in connection with this
Agreement.

22.
Entire Agreement

This Agreement:

(1)
is the entire agreement and understanding between the Parties on everything
connected with the subject matter of this Agreement; and

(2)
supersedes any prior agreement or understanding on anything connected with that
subject matter.

22.2
No Third Party Beneficiaries

Except as expressly provided otherwise in this Agreement, this Agreement is for
the sole benefit of the Shareholders, and no other person, including any
creditor of any Shareholder, is intended to be a beneficiary of this Agreement
or will have any rights under this Agreement.

22.3
Further Assurances

Each Shareholder must take from time to time such actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.

22.4
Amendment and variation

This Agreement may not be amended, modified, varied or supplemented except in
writing signed by the Shareholders.
 
Page 123

--------------------------------------------------------------------------------

 

22.5
Consents or Approvals

Except where expressly specified otherwise in this Agreement, if the doing of
any act, matter or thing under this Agreement is dependent on the consent or
approval of a Shareholder or is within the discretion of a Shareholder, then the
consent or approval may be given or the discretion may be exercised
conditionally or unconditionally or withheld by the Shareholder in its absolute
discretion.

22.6
Waiver

The Parties agree that:

(1)
a Party’s failure or delay to exercise a power or right does not operate as a
waiver of that power or right;

(2)
the exercise of a power or right does not preclude either its exercise in the
future or the exercise of any other power or right;

(3)
a waiver is not effective unless it is in writing; and

(4)
waiver of a power or right is effective only in respect of the specific instance
to which it relates and for the specific purpose for which it is given.

22.7
Survival

(1)
Sections 7.3, 8.7, 8.8, 13.3, 13.4, 13.5, 15.1, 16.11, 18 and 19 and all rights
accrued prior to termination of this Agreement will not merge on termination of
this Agreement, but will continue in full force and effect after any termination
of this Agreement as will any other provision of this Agreement which expressly
or by implication from its nature is intended to survive the termination of this
Agreement.

(2)
Sections 16.10 and 17 will not merge on termination of this Agreement, but will
continue in full force and effect after any termination of this Agreement and
will survive in accordance with their terms.

22.8
Governing Law

(1)
This Agreement is solely governed by the law in force in British Columbia and
the laws of Canada applicable in British Columbia without giving effect to the
conflict of laws principles in British Columbia and without reference to the
laws of any other jurisdiction.

(2)
Subject to section 19, each Party:

(a)
irrevocably and unconditionally submits to and accepts the exclusive
jurisdiction of the courts exercising jurisdiction in British Columbia, and any
court that may hear appeals from any of those courts, for any proceeding in
connection with this Agreement, subject to the right to enforce a judgement
obtained in any of those courts in any other jurisdiction; and

(b)
irrevocably waives any objection to the venue of any legal process commenced in
the courts of British Columbia on any basis including that the process has been
brought in an inconvenient forum.

22.9
Language

(1)
At the request of the Parties this Agreement has been drafted in the English
language. If required by applicable Law, this Agreement may be translated into
Spanish but in the event of any inconsistency between the Spanish version of
this Agreement and the English version of this Agreement, the English version
will prevail and govern.

 
Page 124

--------------------------------------------------------------------------------

 

(2)
All the documents, notices, waivers and other communications given or made
between the Parties in connection with this Agreement must be in the English
language unless the Parties agree to the use of Spanish for any or all
communications.  In the event of a discrepancy between the English language
version and the Spanish language translation of any document, notice, waiver or
other communication, the English language version will prevail and govern.

22.10
Severability

(1)
If anything in this Agreement is unenforceable, illegal or void then it is
severed and the rest of this Agreement remains in force.

(2)
Where a provision of this Agreement is prohibited or unenforceable, the Parties
must negotiate in good faith to replace the invalid provision by a provision
which is in accordance with the applicable Law and which must be as close as
possible to the Parties’ original intent and appropriate consequential
amendments (if any) will be made to this Agreement.

22.11
Successors and Assigns

This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

22.12
Counterparts

This Agreement may be executed in any number of counterparts.  Each counterpart
is an original, but the counterparts together are one and the same document. 
This Agreement is binding on the Parties on the exchange of counterparts.  A
copy of a counterpart sent by facsimile machine or by electronic mail:

(1)
must be treated as an original counterpart;

(2)
is sufficient evidence of the execution of the original; and

(3)
may be produced in evidence for all purposes in place of the original.

22.13
Execution – Authorized Officer to Sign

Each person signing this Agreement as an authorized officer of a Party hereby
represents and warrants that he or she is duly authorized to sign this Agreement
for that Party and that this Agreement will, upon having been so executed, be
binding on that Party in accordance with its terms.
 [Signatures on Next Page]
Page 125

--------------------------------------------------------------------------------

Executed as an agreement as of the Effective Date.


South32 International Investment Holdings Pty Ltd.
   
By:
       
Name:
       
Title:
       





Silver Bull Resources Inc.
   
By:
       
Name:
       
Title:
       





Minera Metalin S.A. de C.V. 
   
By:
       
Name:
       
Title:
       







Page 126

--------------------------------------------------------------------------------



Schedule 1
Property


Concession Number
Concession Name
Concession Area (Ha)
Grant Date
Expiry Date
235371
Sierra Mojada
4818.4850
17-Nov-2009
18-Nov-2043
245217
Dormidos
405.0000
09-Apr-2016
09-Apr-2057
245216
Cola Sola
622.0000
23-Aug-2011
22-Aug-2061
235372
Sierra Mojada Fraccion I
0.0472
17-Nov-2009
29-Nov-2043
235373
Sierra Mojada Fraccion II
0.0082
18-Nov-2009
29-Nov-2043
235374
Sierra Mojada Fraccion III
0.3287
18-Nov-2009
29-Nov-2043
235375
Sierra Mojada Fraccion IV
1.1835
18-Nov-2009
29-Nov-2043
212169
Esmeralda
117.5025
22-Sep-2000
21-Sep-2050
238678
Esmeralda I
95.5320
11-Oct-2011
30-Mar-2050
238679
Esmeralda I Fraccion I
0.7404
11-Oct-2011
30-Mar-2050
238680
Esmeralda I Fraccion II
0.0349
11-Oct-2011
30-Mar-2050
220569
La Blanca
33.5044
28-Aug-2003
27-Aug-2053
160461
Fortuna
13.9582
21-Aug-1974
21-Aug-2024
236714*
Vulcano
4.5996
25-Aug-2010
24-Aug-2060
169343*
Unificacion Mineeros Norteños
336.7905
11-Nov-1981
10-Nov-2031
223093
Los Ramones
8.6039
15-Oct-2004
14-Oct-2054
224873
Volcan Dolores
10.4946
16-Jun-2005
15-Jun-2055
236837*
Veta Rica o La Inglesa
10.9877
07-Sep-2010
06-Sep-2060
195811
Olympia
8.9747
22-Sep-1992
21-Sep-2042
239512
Alote Fracc. VI
7.5366
15-Dec-2011
14-Dec-2061
To be determined
Alote Fraccion II
2251.7523
To be determined
To be determined
To be determined
San Antonio
68
To be determined
To be determined

Page 127

--------------------------------------------------------------------------------



Area of Interest
[image1.jpg]
Page 128

--------------------------------------------------------------------------------



Schedule 2
Royalty Agreement
This Agreement dated as of <@>, 20<@>.
Between:
Minera Metalin S.A. DE C.V., a company duly incorporated under the laws of
Mexico having an office at <@>
(“Company”)
And:
<*insert name of Royalty Holder>, <@>, having an office at <@>, <@>.
(“Royalty Holder”)
Introduction

A.
By a Shareholders Agreement dated <@> <@>, 20<@> between, among others, the
Royalty Holder (as shareholder) and the Company, the Company agreed to grant to
the Royalty Holder a royalty.

B.
The Parties have agreed to enter into this Agreement to evidence the terms and
conditions upon which the Royalty Holder is entitled to receive the royalty
described in Introduction A.

In consideration of, among other things, the mutual promises contained in this
Agreement, the Parties agree:
1. Definitions and Interpretation

1.1
Unless the context otherwise requires, in this Agreement:

(1)
“Affiliate” means any person which directly or indirectly controls, is
controlled by, or is under common control with, a Party. For purposes of the
preceding sentence, “control” means, in relation to any person, possession,
directly or indirectly, of the power to direct or cause direction of management
and policies of that person through ownership of voting securities, contract,
voting trust or otherwise;

(1)
“Agreement” means this document including any schedule or appendix to it;

(2)
“Allowable Deductions” means:

(a)
all costs, Penalties, fees, expenses, charges, and deductions, including tolling
charges or deductions, representation expenses, metal losses, umpire charges,
assaying and sampling charges, smelting costs and treatment charges, that are
incurred by the Company and its Affiliates relating to smelting or refining
Mineral Products. In the case of leaching operations or other solution mining
techniques, where the metal being treated is precipitated or otherwise directly
derived from such leach solution, all processing and recovery costs incurred
beyond the point at which the metal being treated is in solution will be
considered as treatment charges (it being agreed and understood, however, that
such processing and recovery costs will not include the cost of mining,
crushing, preparation, distribution of leach solutions or other mining and
preparation costs up to the point at which the metal goes into solution);

 
Page 129

--------------------------------------------------------------------------------

 

(b)
all handling and incidental costs and expenses including banking, weighing,
loading, unloading, stockpiling and storage;

(c)
all costs, expenses and charges that are incurred by the Company and its
Affiliates relating to transportation (including insurance, shipping, freight,
handling, loading, port, demurrage, security, delay and forwarding expenses and
transaction taxes) of the Mineral Products from the Property, a mill or other
place of ore treatment to a smelter or refinery, including such costs, expenses,
and charges related to transportation from any such facility to another, and
from there to the place or places of storage and sale to the place where sold,
and will include costs or charges of any nature for or in connection with
insurance, storage or representation at a smelter or refinery for Mineral
Products;

(d)
all sales and marketing, representation, agency and brokerage costs and
commissions incurred by the Company or its Affiliates in selling or otherwise
disposing of Mineral Products;

(e)
administrative and other general overhead costs that are directly attributable
and reasonably allocable to the costs set out in sections 1.1(1)(a) to
1.1(1)(d);

(f)
Carried Forward Deductions;

(g)
all sales, production, extraction, net proceeds, use, gross receipts, severance,
ad valorem, value added tax, excise, export, import and other taxes, custom
duties, governmental royalties and other governmental charges, if any, payable
by the Company or its Affiliates with respect to the existence, severance,
production, removal, sale, import, export, transportation, or disposition of
ore, concentrates, doré, refined gold, refined silver, or other Mineral Products
produced from the Property or in respect of the Royalty, but excluding taxes
based on net or gross income and like taxes, the value of the Property and any
value added or other taxes that are recoverable by the Company or its
Affiliates; and

(h)
any other incidental charge or expense incurred between the outer boundary of,
or adjacent to, the Property up to the point of delivery of the Mineral Products
into a smelter, refinery or other processing facility, including on-site
transport and storage;

Notwithstanding the foregoing and irrespective of whether Mineral Product is
processed on or off the Property in a facility wholly or partially owned by the
Company or a shareholder of the Company or by an Affiliate of the Company or an
Affiliate of a shareholder of the Company, Allowable Deductions will not include
any costs that are in excess of those which would be incurred on an arm’s length
basis, or which would not be Allowable Deductions if that Mineral Product was
processed by an independent third party;

(3)
“Average Spot Price” for any expired Quarter means:

(a)
in respect of Gold, the arithmetic average of the mean of the London AM and PM
Price Fix for each day of the expired Quarter on which the London Bullion Market
Association fixes a spot price per Troy ounce of Gold in United States dollars
as published in Metal Bulletin;

(b)
in respect of Silver, the arithmetic average of the London Price Fix for each
day of the expired Quarter on which the London Bullion Market Association fixes
a spot price per Troy ounce of Silver in United States dollars as published in
Metal Bulletin;

 
Page 130

--------------------------------------------------------------------------------

 

(c)
in respect of other precious Metals, the arithmetic average of the price of
Metal quoted in United States dollars and published in the Metal Bulletin, for
each day of the expired Quarter on which the price of the precious metal is
quoted;

(d)
in respect of Copper, the arithmetic average of the LME Grade A Cash Settlement
Price for copper in United States dollars as published in Metal Bulletin, for
each Business Day of the expired Quarter; and

(e)
in respect of any other Mineral, the arithmetic average of the price in United
States dollars of such Mineral for each Business Day of the expired Quarter,
where such price is arrived at using global industry standards for establishing
the average spot price of any other such Mineral as published in Metal Bulletin;

(4)
“BCICAC” means the British Columbia International Commercial Arbitration Centre
or any person which replaces it or which substantially succeeds to its powers or
functions;

(5)
“Business Day” means a day that is not a Saturday, Sunday or any other day which
is a public holiday or a bank holiday in the place where an act is to be
performed or a payment is to be made;

(6)
“Carried Forward Deduction” means the amount of Allowable Deductions that
exceeds the Gross Proceeds in a Quarter, which may then be carried forward and
deducted from Gross Proceeds in subsequent Quarters;

(7)
“Consumption Tax” means:

(a)
in the case of Canada, the tax payable under Part IX of the Excise Tax Act,
R.S.C. 1985, c. E 15, as amended and any harmonized sales tax or provincial
sales tax in jurisdictions in which it is applicable;

(b)
in the case of a jurisdiction other than Canada, any goods and services tax,
value added tax, sales tax or similar tax levied by a Governmental Authority;

(8)
“Dispute” means a dispute, controversy or claim arising out of or in relation to
this Agreement including in relation to its existence, validity, interpretation,
performance, breach or termination;

(9)
“Dispute Notice” has the meaning given in section 8.1;

(10)
“Dispute Representative” has the meaning given in section 8.2;

(11)
“Governmental Authority” means any foreign, domestic, national, federal,
provincial, territorial, state, regional, municipal or local government or
authority, quasi government authority, fiscal or judicial body, government or
self regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative or other agency, or any political or other
subdivision, department, or branch of any of the foregoing;

(12)
“Gross Proceeds” means, subject to sections 4.9 and 4.10, in respect of an
expired Quarter the aggregate of:

(a)
the sale proceeds that are actually received by the Company (or an Affiliate of
the Company) from the sale (whether immediate or for future delivery) during the
expired Quarter of all Mineral Product extracted from the Property where the
sale is effected on an arms-length basis on normal commercial terms; or

 
Page 131

--------------------------------------------------------------------------------

 

(b)
if sales are effected by the Company (or an Affiliate of the Company) on any
other basis than on an arms-length basis on normal commercial terms, or if
Mineral Product extracted from the Property is disposed of by the Company (or an
Affiliate of the Company) otherwise than by sale (whether immediate or for
future delivery) during the expired Quarter, an amount equal to the Average Spot
Price multiplied by the quantity of the Mineral Product extracted from the
Property so sold or otherwise disposed of by the Company (or an Affiliate of the
Company) during the expired Quarter;

(13)
“IFRS” means the international financial reporting standards adopted by the
International Accounting Standards Board, as amended from time to time or any
successor standards;

(14)
“Interest Rate” means that rate which is 2 percentage points higher than the
prime rate of the Royal Bank of Canada on the due date for payment or, if the
prime rate is not published on that day, on the day before the due date for
payment on which the prime rate was most recently published;

(15)
“Metal” means any metallic element in whatever form and however contained,
including, by way of example, gold, silver, platinum, palladium, copper, zinc,
nickel, iron, lead, cobalt, titanium, iridium and uranium;

(16)
“Minerals” means any naturally occurring substance including gold, all other
Metals, coal, all other hydrocarbons, and all industrial minerals, including,
diamonds, evaporates, limestone, rock, gravel, sand and clay;

(17)
“Mineral Product” means all Metals, Minerals or other product extracted for use
or commercial sale which is produced or extracted by or on behalf of the Company
or an Affiliate of the Company from the Property (whether in concentrate or
otherwise) but excluding any Minerals or Metals that are associated with or
contained in the product that is extracted for use or commercial sale and for
which the Company or its Affiliate receives no credit;

(18)
“Mineral Rights” means prospecting licences, exploration licences, mining
leases, mining licences, mineral concessions and claims and other forms of
mineral tenure or other rights to minerals, or to work upon lands for the
purpose of searching for, developing or extracting minerals under any form of
mineral title recognized under applicable law in Mexico whether contractual,
statutory or otherwise;

(19)
“Net Smelter Returns” means the Gross Proceeds derived from the sale or
disposition of Mineral Product less Allowable Deductions;

(20)
“NI 43-101” means National Instrument 43-101, "Standards of Disclosure for
Mineral Projects" published by the Canadian Securities Administrators, as
amended from time to time, as amended from time to time or any successor
instrument, rule or policy;

(21)
“Offer” has the meaning given in section 7.1;

(22)
“Party” means either the Company or the Royalty Holder, as the context requires;

(23)
“Parties” means the Company and the Royalty Holder;

 
Page 132

--------------------------------------------------------------------------------

 

(24)
“Penalty” or “Penalties” means a charge or charges made by a refinery, smelter
or other processing facility, in addition to normal refining costs, for removing
from the Mineral Product Minerals or other substances which are deleterious to
the smelting and refining processes or where the cost of the removal exceeds the
value of those Minerals or other substances;

(25)
“Property” means the Mineral Rights as described in Schedule 1, together with
any present or future renewal or extension of any of those Mineral Rights;

(26)
“Proposed Assignee”, as the context requires, means:

(a)
the independent third party referred to in section 7.1(1); or

(b)
the person referred to in section 7.1(2);

(27)
“Quarter” means a period of 3 calendar months ending on 31 March, 30 June, 30
September, or 31 December and “Quarterly” has a corresponding meaning;

(28)
“Royalty” means the percentage of the Net Smelter Returns to which the Royalty
Holder is entitled under section 2;

(29)
“Royalty Records” means the books, accounts and records maintained by or on
behalf of the Company or an Affiliate of the Company showing reasonable detail
in relation to:

(a)
the quantity of Mineral Products sold in each Quarter;

(b)
the calculation of each component of the Royalty for each Quarter;

(c)
the payment of the Royalty in each Quarter; and

(d)
where there is any co-mingling in a Quarter of Mineral Products with materials
extracted from land outside the boundaries of the Property, the measures,
moistures and assays of the Minerals and substances in the Mineral Products
extracted and recovered from the Property prior to the co-mingling;

(30)
“Royalty Statement” has the meaning given in section 4.2;

(31)
“Rules” has the meaning given in section 8.4;

(32)
“Trading Activities” has the meaning given in section 4.9.

1.2
Unless the context otherwise requires, in this Agreement:

(1)
the singular includes the plural and conversely and a gender includes all
genders;

(2)
if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

(3)
a reference to a person, corporation, trust, partnership, joint venture,
unincorporated body or other entity includes any of them;

(4)
a reference to a section, schedule or appendix is a reference to a section of or
a schedule or appendix to this Agreement;

 
Page 133

--------------------------------------------------------------------------------

 

(5)
a reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced except to the extent prohibited by this Agreement or that
other agreement or document;

(6)
a reference to a party to an agreement (including this Agreement) or document
includes the party’s successors and permitted substitutes (including persons
taking by novation) or assigns (and, where applicable, the party’s legal
personal representatives);

(7)
a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation, code, by-law, ordinance or statutory instrument issued under
it;

(8)
a reference to dollars and $ is to the currency of the United States of America;

(9)
the word “including” means “including without limitation” and “include” and,
“includes” will be construed similarly;

(10)
headings and any table of contents or index are for convenience only and do not
form part of this Agreement or affect its interpretation;

(11)
a provision of this Agreement must not be construed to the disadvantage of a
Party merely because that Party was responsible for the preparation of this
Agreement or the inclusion of the provision in this Agreement;

(12)
if an act must be done on a specified day which is not a Business Day, it must
be done instead on the next Business Day; and

(13)
a reference to anything (including a right, obligation or concept) includes a
part of that thing, but nothing in this section 1.2(13) implies that performance
of part of an obligation constitutes performance of the obligation.

2.
Royalty

The Company must pay to the Royalty Holder a royalty equal to 2% of the Net
Smelter Returns, on the terms and conditions specified in this Agreement.

3.
Operations on the Property

3.1
The Company (and any Affiliate of the Company):

(1)
may, but is not obliged to, treat, mill, sort, concentrate, refine, or otherwise
process, beneficiate or upgrade the ores, concentrates, and other products at
sites located on or off the Property, prior to sale, transfer, or conveyance to
a purchaser, user, or consumer;

(2)
will have complete discretion concerning the nature, timing and extent of all
exploration, development, mining, treating, milling and other operations
conducted on or in relation to the Property and may suspend or cease operations
and production on the Property at any time it considers prudent or appropriate
to do so. Neither the Company nor any Affiliate of the Company will owe the
Royalty Holder any duty to explore, develop or mine the Property, or to do so at
any rate or in any manner other than that which the Company or any Affiliate of
the Company may determine in its sole and unfettered discretion; and

(3)
is not liable for any mineral or commercial value lost in processing ores,
concentrates, and Mineral Products extracted from the Property under sound
mining practices and procedures and no royalty is due on any such lost value.

 
Page 134

--------------------------------------------------------------------------------

 

3.2
Co-mingling of Mineral Product from the Property with other ores, concentrates,
mineral products, Metals and Minerals produced elsewhere is permitted as long as
reasonable and customary procedures are established for the weighing, sampling,
assaying and other measuring or testing necessary to fairly allocate valuable
metals contained in such Mineral Product and in the other ores, concentrates,
mineral products, Metals and Minerals.

4.
Payments

4.1
The obligation to pay the Royalty will accrue upon the first receipt by the
Company (or by an Affiliate of the Company) of payment from the sale of the
Mineral Product.

4.2
The Royalty, will be due and payable Quarterly on the last day of the month next
following the end of the Quarter in which the same accrued. Royalty payments
will be accompanied by a statement (a “Royalty Statement”) showing in reasonable
detail:

(1)
the quantities and grades of Mineral Product sold or deemed sold by the Company
(or its Affiliate) in the preceding Quarter;

(2)
the Gross Proceeds for the preceding Quarter;

(3)
the applicable Allowable Deductions for the preceding Quarter;

(4)
any Carried Forward Deductions; and

(5)
other pertinent information in sufficient detail to explain the calculation of
the Royalty payment.

4.3
If the Company (or any Affiliate of the Company) is legally required to directly
remit to any Governmental Authority any Consumption Tax imposed in respect of a
Royalty payment or to deduct any other tax, duty, levy, impost, deduction,
charge or withholding from that payment, then the amount of the Consumption Tax
or the deduction is for the account of the Royalty Holder.

4.4
If any Party fails to pay any sum payable by it under or in accordance with this
Agreement that Party must pay simple interest on that sum from the due date for
payment until that sum is paid in full at the rate per annum which is the
Interest Rate on the date on which the payment was due calculated daily.  The
right to require payment of interest under this section 4.4 is without prejudice
to any other rights the non-defaulting Party may have against the defaulting
Party under this Agreement, at law or in equity.

4.5
Each Royalty payment will be considered final and in full satisfaction of all
obligations of the Company with respect to that payment, unless the Royalty
Holder gives the Company written notice describing and setting out a specific
objection to the determination of that Royalty payment within six (6) months
after receipt by the Royalty Holder of the respective Royalty Statement.

4.6
If the Royalty Holder objects to a particular Royalty Statement, then the
Royalty Holder may, for a period of thirty (30) days after the Company’s receipt
of notice of such objection, upon reasonable notice and at a reasonable time,
have the Company’s Royalty Records (including mining and production records)
relating to the calculation of the Royalty payment in question audited by a
chartered accountant selected by the Royalty Holder and who enters into a
confidentiality undertaking with the Company substantially in the terms of
section 6. The Royalty Holder must ensure that a copy of the report of the
auditor is provided to the Company as soon as practicable.

4.7
If an audit conducted in accordance with section 4.6 determines that there has
been a deficiency or an excess in the payment made to the Royalty Holder (and as
long as the Company has been provided with a copy of the report of the auditor
and has not disputed the auditor’s findings by giving a Dispute Notice to the
Royalty Holder within sixty (60) days of receiving that report), such deficiency
or excess will be resolved by adjusting the next Quarterly Royalty payment due
under this Agreement. If production has ceased, settlement will be made between
the Parties by cash payment. The Royalty Holder will pay all costs of such audit
unless a deficiency of five percent (5%) or more of the amount due to the
Royalty Holder is determined to exist. The Company will pay the costs of such
audit if a deficiency of five percent (5%) or more of the amount due is
determined to exist. Failure on the part of the Royalty Holder to make claim on
the Company for adjustment within the period of six (6) months specified in
section 4.5 will establish the correctness of the payment and preclude the
making of any claims for adjustment of the Royalty payment.

 
Page 135

--------------------------------------------------------------------------------

 

4.8
Subject to section 4.3, payments under this Agreement will be made in United
States dollars without demand, notice, set-off, or reduction, by wire transfer
in good, immediately available funds, to such account or accounts as the Royalty
Holder may designate pursuant to wire instructions provided by the Royalty
Holder to the Company not less than five (5) days prior to the dates upon which
such payments are to be made.

4.9
The Company (and any of its Affiliates) will have the right to market and sell
the Mineral Product in any manner it may elect, and will have the right to
engage in forward sales, futures trading or commodity options trading and other
price hedging, price protection, and speculative arrangements (“Trading
Activities”) which may involve the possible physical delivery of Mineral
Product. The Royalty will not apply to, and the Royalty Holder will not be
entitled to participate in, the proceeds generated by the Company, a shareholder
of the Company, or an Affiliate of either in Trading Activities or in the actual
marketing or sales of Mineral Product.

4.10
In determining the Royalty, the Company will not be entitled to deduct from the
Gross Proceeds any losses suffered by the Company, a shareholder or an Affiliate
in Trading Activities.  If the Company (or any Affiliate) engages in Trading
Activities in respect of Mineral Product, then the Gross Proceeds will be
determined as set out in section 1.1(12)(b).

4.11
All Royalty Records must be kept in accordance with IFRS.

4.12
For the purpose of determining the Gross Proceeds, all receipts and
disbursements in a currency other than United States dollars must be converted
into United States dollars on the day of receipt or disbursement (at the average
rate for the month of receipt or disbursement) as the case may be, all such
conversions being determined using the daily mid-point rate for the relevant
currency exchange provided by the Bank of Canada noon rates.

5.
Other Interests

This Agreement and the rights and obligations of the Parties under it are
limited to the Royalty. For the avoidance of doubt, it is acknowledged and
agreed that each Party will have the free and unrestricted right to enter into,
conduct and benefit from any and all business ventures of any kind whatsoever
(including, in the case of the Company, business ventures in respect of any
Mineral Right held by the Company or any of its Affiliates that lies wholly or
partially within the boundaries of the Property or that lies outside and adjoins
such boundaries), whether or not competitive with any other activities
undertaken by itself or the other Party, without disclosing such business
ventures to the other Party or inviting or allowing the other to participate in
those business ventures.

6.
Assignment

6.1
Subject to section 7, the Royalty Holder may assign all (but not less than all)
of the Royalty but no such assignment will be effective against the Company
until the assignee or transferee has delivered to the Company a written and
enforceable undertaking, by which such assignee or transferee agrees with the
Company to be bound by all of the terms and conditions of this Agreement.

 
Page 136

--------------------------------------------------------------------------------

 

6.2
The Company may assign all or any portion of its interest in and to the Property
but such assignment will not (except where the assignment is by way of security)
be effective until the assignee has delivered to the Royalty Holder a written
and enforceable undertaking agreeing to be bound, to the extent of the interest
assigned, by all of the terms and conditions of this Agreement.

6.3
For the purposes of this section 6 and section 7, to “assign” and inflexions of
“assign” means to sell, assign, transfer, encumber or otherwise dispose of.

7.
Right of First Refusal

7.1
If the Royalty Holder:

(1)
receives a bona fide offer from an independent third party dealing at arm’s
length with the Royalty Holder to purchase or take an assignment of the Royalty,
which offer the Royalty Holder desires to accept; or

(2)
intends to assign the Royalty to any person,

then the Royalty Holder must first offer (“Offer”) the Royalty in writing to the
Company upon terms no less favourable than those offered by the Proposed
Assignee or intended to be offered by the Royalty Holder, as the case may be.

7.2
The Offer must specify the price and terms and conditions of such assignment,
the name of the Proposed Assignee (which will, in the case of an intended offer
by the Royalty Holder, mean the person or persons to whom the Royalty Holder
intends to offer the Royalty) and, if the offer received by the Royalty Holder
from the Proposed Assignee provides for any consideration payable to the Royalty
Holder otherwise than in cash, then the Offer must include the Royalty Holder’s
reasonable estimate of the cash equivalent of the non-cash consideration.

7.3
Within fourteen (14) days after receipt of the Offer the Company may object in
writing to the determination of the cash equivalent of the non-cash
consideration (which is included within the Offer as required by section 7.2)
and upon such an objection being made the Parties must seek to agree upon that
cash equivalent but if they cannot reach agreement within fourteen (14) days
after the date of objection, then that cash equivalent will constitute a Dispute
to be resolved in accordance with section 8 (the cost of which determination
must be borne, if the cash value determined is less than that determined by the
Royalty Holder, by the Royalty Holder and in any other case by the Company).

7.4
If within a period of sixty (60) days of the receipt of the Offer, the Company
notifies the Royalty Holder in writing that it or its nominee will accept the
Offer, then the Royalty Holder will be bound to assign the Royalty to the
Company or its nominee (as the case may be) and the Company or its nominee (as
the case may be) will be bound to purchase the Royalty on the terms and
conditions of the Offer.

7.5
If the Company fails to notify the Royalty Holder before the expiration of the
period specified in section 7.4 that it or its nominee will purchase the Royalty
offered, then the Royalty Holder may assign the Royalty to the Proposed Assignee
at the price and on the terms and conditions specified in the Offer for a period
of sixty (60) days.

7.6
Sections 7.1 to 7.5 (inclusive) will again apply to the Royalty if the
assignment to the Proposed Assignee is not completed within sixty (60) day
period specified in section 7.5.

7.7
Any assignment under this section 7 will be conditional upon the Proposed
Assignee delivering a written agreement to the Company, in form and content
satisfactory to the Company, by which the Proposed Assignee agrees with the
Company to be bound by the terms and conditions of this section 7 and this
Agreement.

 
Page 137

--------------------------------------------------------------------------------

 

8.
Dispute Resolution

8.1
If there is any Dispute between the Parties concerning or arising out of or in
relation to this Agreement (including any Dispute as to whether any issue or
matter is arbitral), then a Party may give to the other Party a notice (“Dispute
Notice”) specifying the Dispute and requiring its resolution under this section
8. All Disputes must be resolved solely in accordance with this section 8.

8.2
If the Dispute is not resolved within fourteen (14) days after a Dispute Notice
is given by a Party to the other Party, each Party must nominate one (1)
representative from its senior management to resolve the Dispute (each, a
“Dispute Representative”), who must negotiate in good faith using their
respective commercially reasonable efforts to attain a resolution of the
Dispute.

8.3
If the Dispute is not resolved within fourteen (14) days of the Dispute being
referred to the respective Dispute Representatives, then any Party may submit
the Dispute to arbitration in accordance with the remaining provisions of this
section 8.

8.4
Any Dispute which has not been resolved under section 8.2 must be referred to
and finally resolved by arbitration under the then current domestic commercial
arbitration rules of the BCICAC (“Rules”).

8.5
The Parties agree that:

(1)
the seat, or legal place of arbitration, will be Vancouver, British Columbia.
The language used in the arbitral proceedings will be English;

(2)
all arbitral proceedings will be private and confidential and may be attended
only by the arbitrators, the Parties and their representatives, and witnesses to
the extent they are testifying in the proceedings;

(3)
subject to section 8.5(4), any Dispute will be heard by a single arbitrator and
the Parties must attempt to agree upon a qualified individual to serve as
arbitrator.  If the Parties are unable to so agree within thirty (30) days of
the first attempt by the Parties to select the arbitrator, then the arbitrator
will be selected and appointed by the BCICAC;

(4)
if any Party's claim or counterclaim equals or exceeds five million dollars
($5,000,000), exclusive of interest or legal fees, then the Dispute must be
heard and determined by three (3) arbitrators and in the event that three (3)
arbitrators will hear the Dispute, each Party must, within thirty (30) days
after commencement of the arbitration, select one (1) person to act as
arbitrator.  The two (2) arbitrators so selected must, within fourteen (14) days
of their appointment, select a third arbitrator who will serve as the
chairperson of the arbitral panel;

(5)
if a Party fails to appoint an arbitrator as required under section 8.5(4), or
if the arbitrators selected by the Parties are unable or fail to agree upon a
third arbitrator within fourteen (14) days of their appointment, then that
arbitrator will be selected and appointed by the BCICAC;

 
Page 138

--------------------------------------------------------------------------------

 

(6)
the arbitrator (or each of them as the case may be) must be independent of the
Parties, a senior qualified and practising lawyer in Canada with expertise in
the subject matter of the Dispute;

(7)
if an arbitrator dies, resigns, refuses to act, or becomes incapable of
performing his or her functions as an arbitrator, then the BCICAC may declare a
vacancy on the panel and the vacancy must be filled by the method by which that
arbitrator was originally appointed;

(8)
the arbitral panel may determine all questions of law and jurisdiction
(including questions as to whether or not a Dispute is arbitrable) and all
matters of procedure relating to the arbitration;

(9)
the fees of the arbitrator or arbitral panel (as the case may be) will be paid
by both Parties in equal shares during the course of the arbitration but upon
final award being rendered in respect of the Dispute, the Party not
substantially prevailing will pay all costs and reimburse all arbitration costs,
including the amounts paid by the substantially prevailing Party, subject to the
contrary decision of the arbitrator or arbitral panel (as the case may be);

(10)
arbitration will be the sole and exclusive forum for resolution of a Dispute and
any award or determination of the arbitral panel will be final and binding upon
the Parties in respect of all matters relating to the arbitration, the
procedure, the conduct of the Parties during the proceedings and the final
determination of the issues in the arbitration; and

(11)
there will be no appeal from any award or determination of the arbitral panel to
any court and judgment on any arbitral award may be entered in any court of
competent jurisdiction.

8.6
If for any reason the BCICAC cannot or does not make the appointment or
appointments required under the Rules or this section 8, either Party may apply
to the Supreme Court of British Columbia to appoint the arbitrator or
arbitrators, as the case may be.

8.7
No arbitration proceeding may be commenced under this section 8 unless commenced
within the time period permitted for actions by the applicable statute of
limitations.

8.8
All papers, notices or process pertaining to an arbitration under this Agreement
may be served on a Party in accordance with section 10.

8.9
The Parties must treat as Confidential Information, in accordance with the
provisions of section 9, the existence of the arbitral proceedings; written
notices, pleadings and correspondence in relation to the arbitration; reports,
summaries, witness statements, memorials, briefs and other documents prepared in
respect of the arbitration; contemporaneous or historical documents exchanged or
produced for the purposes of the arbitration; and the contents of any award or
ruling made in respect of the arbitration. Notwithstanding the foregoing, a
Party may disclose such confidential information in judicial proceedings to
enforce an award or ruling and as permitted under this section 8.

8.10
If there is a conflict between the provisions of this Agreement and the
provisions of the Rules, then the provisions of this Agreement will prevail.

8.11
Nothing in this section 8 will prejudice the right of a Party to institute legal
proceedings to seek urgent interlocutory or declaratory relief. Subject to the
foregoing, the arbitration will be the sole and exclusive forum for resolution
of a Dispute and the award will be final and binding.

8.12
The award rendered by an arbitrator or arbitral panel (as the case may be) may
be enforced by an order or judgment of any court having jurisdiction or an
application may be made to such court for acceptance of the award and an order
of enforcement, as the case may be.

 
Page 139

--------------------------------------------------------------------------------

 

9.
Confidentiality

9.1
The existence and terms of this Agreement, any draft of this Agreement and all
information (whether embodied in tangible or electronic form) obtained by the
Royalty Holder in or from Royalty Records, Royalty Statements or otherwise
relating to the Royalty or to the business and activities of the Company or any
of its Affiliates or any other person in relation to the Property, any Mineral
Right held by the Company (or an Affiliate) or any Mineral Product, all of which
will, for the purposes of this section 6, be referred to as “Confidential
Information”, must be treated by the Royalty Holder as confidential and must not
be disclosed to any person, except in the following circumstances:

(1)
the Royalty Holder may disclose the Confidential Information to its auditors,
legal counsel, institutional lenders, brokers, underwriters and investment
bankers, as long as such non-party users are advised of the confidential nature
of the Confidential Information, undertake to maintain the confidentiality of it
and are strictly limited in their use of the Confidential Information to those
purposes necessary for such non-party users to perform the services for which
they were retained by the Royalty Holder;

(2)
the Royalty Holder may disclose the Confidential Information to a bona fide
purchaser (whether actual or prospective) of all or part of the Royalty Holder’s
rights under this Agreement or to a bona fide financier (whether actual or
prospective) as long as such purchaser or financier has first entered into a
covenant in favour of the Company to preserve the confidentiality of the
Confidential Information to be disclosed in a manner at least as onerous on the
purchaser or financier as this section 6 is onerous on the Royalty Holder;

(3)
the Royalty Holder may disclose the Confidential Information where that
disclosure is necessary to comply with its disclosure obligations and
requirements under any securities law, rules or regulations or stock exchange
listing agreements, policies or requirements, as long as the proposed disclosure
is limited to factual matters and that the Royalty Holder will have availed
itself of the full benefits of any laws, rules, regulations or contractual
rights as to disclosure on a confidential basis to which it may be entitled; or

(4)
with the prior written approval of the Company.

9.2
Any Confidential Information that becomes part of the public domain by no act or
omission in breach of this section 6 will cease to be Confidential Information
for the purposes of this section 6.

9.3
Section 9.1 does not restrict the disclosure or use of Confidential Information
for the purposes of, and to the extent required in connection with, legal action
to enforce rights under, or to seek remedies in connection with, this Agreement.

9.4
If requested in writing, the Company will provide the Royalty Holder, at the
Royalty Holder’s expense, with such data or reports regarding mineral resources
and reserves that are subject to the Royalty as are in the Company’s or its
Affiliates’ possession and which may be reasonably required by the Royalty
Holder to comply with the requirements under NI 43-101 or similar legal
requirements applicable to Royalty Holder.  No representation or warranty is or
will be made by the Company or its Affiliates with respect to the accuracy or
completeness of such data or reports or the interpretation or conclusions drawn
by the Royalty Holder or its Affiliates from such data or reports, nor with
respect to the disclosure of such information by the Royalty Holder or its
Affiliates, and the Royalty Holder acknowledges that the Company will not be
responsible for any liability of the Royalty Holder or its Affiliates arising
out of or with respect to the disclosure of such information by Royalty Holder.

 
Page 140

--------------------------------------------------------------------------------

 

10.
Notices

10.1
A notice, demand, consent or other communication required, given or made under
this Agreement (“Notice”) must be in writing, signed by the sender and either
left at the delivery address or sent to the addressee by mail, email or
facsimile. If it is sent by mail, it is taken to have been received five (5)
Business Days after it is posted.  If it is sent by facsimile, it is taken to
have been received at the time shown in the transmission report as the time the
facsimile was received.  If it is sent by email it is taken to have been
received only when acknowledged by an addressee. Each Party’s delivery address,
email address and facsimile number will be as specified in section 10.2 or as
notified in writing from time to time.

10.2
Each Party’s delivery address, facsimile number and electronic mail address are:

(1)
in the case of the Company:



Mineral Metalin S.A. DE C.V.
<@> <@>
<@> <@>
<@> <@>


Attention:   Chief Executive Officer
Fax No.:    (<@>) <@> <@>
Email:       <@>@<@> <@>

(2)
in the case of the Royalty Holder:



<*insert name of Royalty Holder>
<*insert address>
<@>, <@>
<@> <*insert zip>


Attention:  Chief Executive Officer
Fax No.:   (<@>) <@>-<@>
Email:       <@>@<@>.<@>

11.
General

11.1
At the request of the Parties this Agreement has been drafted in the English
language. If required by applicable Law, this Agreement may be translated into
Spanish but in the event of any inconsistency between the Spanish version of
this Agreement and the English version of this Agreement, the English version
will prevail and govern.

11.2
All the documents, notices, waivers and other communications given or made
between the Parties in connection with this Agreement must be in the English
language unless the Parties agree to the use of Spanish for any or all
communications.  In the event of a discrepancy between the English language
version and the Spanish language translation of any document, notice, waiver or
other communication, the English language version will prevail and govern.

11.3
Except for matters of title to the Property or its assignment or transfer, which
will be governed by the law of its situs, this Agreement is solely governed by
the law in force in British Columbia and the laws of Canada applicable in
British Columbia without giving effect to the conflict of laws principles in
British Columbia and without reference to the laws of any other jurisdiction.

 
Page 141

--------------------------------------------------------------------------------

 

11.4
Subject to section 7, each Party:

(1)
irrevocably and unconditionally submits to and accepts the exclusive
jurisdiction of the courts exercising jurisdiction in British Columbia, and any
court that may hear appeals from any of those courts, for any proceeding in
connection with this Agreement, subject to the right to enforce a judgement
obtained in any of those courts in any other jurisdiction; and

(2)
irrevocably waives any objection to the venue of any legal process commenced in
the courts of British Columbia on any basis including that the process has been
brought in an inconvenient forum.

11.5
This Agreement is not intended to, and will not be deemed to, create any
partnership, association or joint venture between the Parties including a mining
partnership or commercial partnership. The obligations and liabilities of the
Parties will be several and not joint and neither Party will have or purport to
have any authority to act for or to assume any obligations or responsibility on
behalf of the other Party. Nothing in this Agreement will be deemed to
constitute a Party the partner, agent or legal representative of the other Party
or to create any fiduciary relationship between the Parties.

11.6
Nothing contained in this Agreement will be construed as conferring upon the
Royalty Holder any right to or beneficial interest in the Property. The right to
receive a percentage of Net Smelter Returns from the Company as and when due is
and will be deemed to be a contractual right only.

11.7
If anything in this Agreement in unenforceable, illegal or void then it is
severed and the rest of this Agreement remains in force.

11.8
This Agreement constitutes the entire agreement between the Parties in respect
of its subject matter and supersedes all prior agreements, quotation requests,
understandings, representations, warranties, promises, statements, negotiations,
letters and documents in respect of its subject matter (if any) made or given
prior to the date of this Agreement.

11.9
This Agreement, or a memorandum of this Agreement, must, upon the written
request of the Royalty Holder, be recorded in the office or register of any
Governmental Authority identified in the written request of the Royalty Holder,
in order to give notice to third persons of the Royalty Holder’s contractual
entitlement to the Royalty under this Agreement.  The Company agrees with the
Royalty Holder to execute those documents that may be necessary to perfect such
recording.

11.10
Each Party must promptly at its own cost do all things (including executing and
if necessary delivering all documents) necessary or desirable to give full
effect to this Agreement.

11.11
Sections 5 and 6 will not merge on completion, but will continue in full force
and effect after any termination or expiration of this Agreement as will any
other provision of this Agreement which expressly or by implication from its
nature is intended to survive the termination or expiration of this Agreement.

11.12
An amendment or variation to this Agreement is not effective unless it is in
writing and signed by the Parties.

11.13
A Party’s failure or delay to exercise a power or right does not operate as a
waiver of that power or right. The exercise of a power or right does not
preclude either its exercise in the future or the exercise of any other power or
right. A waiver is not effective unless it is in writing. Waiver of a power or
right is effective only in respect of the specific instance to which it relates
and for the specific purpose for which it is given.

 
Page 142

--------------------------------------------------------------------------------

 

11.14
This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

11.15
This Agreement may be executed in any number of counterparts. Each counterpart
is an original but the counterparts together are one and the same agreement.
This Agreement is binding on the Parties on the exchange of counterparts. A copy
of a counterpart sent by facsimile machine or by electronic mail:

(1)
must be treated as an original counterpart;

(2)
is sufficient evidence of the execution of the original; and

(3)
may be produced in evidence for all purposes in place of the original.

11.16
Each person signing this Agreement as an authorized officer of a Party hereby
represents and warrants that he or she is duly authorized to sign this Agreement
for that Party and that this Agreement will, upon having been so executed, be
binding on that Party in accordance with its terms.

Executed as an Agreement.
Minera Metalin S.A. De C.V.

By:
________________________________
Name:
Title:

<*>

By:
________________________________
Name:
Title:





Page 143

--------------------------------------------------------------------------------



Schedule 1


Concession Number
Concession Name
Concession Area (sq km)
Grant Date
Expiry Date
                                                                     



Page 144

--------------------------------------------------------------------------------

Schedule 4 – Contratistas Shareholders Agreement








SHAREHOLDERS AGREEMENT


OF
CONTRATISTAS DE SIERRA MOJADA, S.A. DE C.V.


EFFECTIVE AS OF [●]










Page 145

--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Page
1.
Definitions and Interpretation
149
1.1
Definitions
149
1.2
Interpretation
157
 
 
 
2.
Representations and Warranties
158
2.1
Representations and Warranties of Shareholders
158
2.2
No Other Representations and Warranties
159
     
3.
Company and Assets
159
3.1
General
159
3.2
Title to Assets
159
3.3
Registered Office
159
3.4
Notation in Shareholder Register and Share Certificates
159
 
 
 
4.
Operation of Agreement
159
4.1
Inconsistency between Agreement and Articles
159
4.2
Agreement provision may be included in the Articles
159
4.3
Shareholders to observe and implement Agreement
160
4.4
Company to observe and implement Agreement
160
 
 
 
5.
Organization, Business and Conduct of Business
160
5.1
Organization
160
5.2
Corporate Purpose and Business
160
5.3
Scope of Company Business
161
5.4
Conduct by Company of Business
161 5.5
Capital Stock
161 5.6
Determining Percentage Interests
162
 
 
 
6.
Corporate Opportunity and Relationship of the Shareholders
162
6.1
Corporate and Other Business Opportunities
162
6.2
Implied Covenants
162
6.3
Relationship of the Shareholders
162
6.4
No Holding Out
163
 
 
 
7.
Shareholders’ Action and Percentage Interests
163
7.1
Shareholders’ Meetings
163
7.2
Changes in Percentage Interests
164
7.3
Additional Cash Contributions
165
7.4
Voluntary Reduction in Percentage Interest
165
7.5
Default in Making Contributions
165
7.6
Adjustments to Shareholding Percentage and Loans
166
7.7
Elimination of Minority Interest; Royalty
166
 
 
 
8.
Board
167
8.1
Authority of Board of Directors
167
8.2
Directors
167
8.3
Chair and Secretary of the Board
168
8.4
Board Meetings
168
8.5
Voting
169
8.6 Delegation 170 8.7 Action Without Meeting 170 8.8
Initial Board Resolutions
170 8.9 Relevant Transactions 170     9.
Programs and Budgets
171 9.1
Programs & Budgets for Financial Year
171 9.2
Election to Participate
172

 
 
Page 146

--------------------------------------------------------------------------------

 
 
 
9.3
Operations Pursuant to Programs and Budgets
172
9.4
Budget Overruns
172
9.5
Emergency or Unexpected Expenditures
172
 
 
 
10.
Financing of Company
173
10.1
Funding
173
10.2
Financing of Approved Programs and Approved Budgets
173
10.3
Called Sums
173
10.4
Failure to Contribute Called Sums
173
 
 
 
11.
Financial Information and Accounting Requirements
173
11.1
Financial Information
173
11.2
Accounting principles
174
11.3
Access to Financial Information
174
11.4
Distribution Policy
175
 
 
 
12.
Term and Termination
175
12.1
Former Shareholder not bound
175
12.2
Effective Date and Term
175
12.3
Termination not to affect certain provisions
175
12.4
Winding Up of Company
175
12.5
Right to Data After Termination
176
 
 
 
13.
Transfer of Interest
176
13.1
General
176
13.2
Limitations on Free Transferability of Interest
176
13.3
Acquisition Right
176
13.4
Exceptions to Acquisition Right
178
13.5
Encumbrance of Shares
178
13.6
Conditions of Transfer
179
13.7
Costs and Expenses
179
13.8
Change in Control of a Shareholder
179
13.9
Determination of Fair Market Value.
180
13.10
Compulsory Acquisition Option on Insolvency
180
 
 
 
14.
Confidentiality
181
14.1
General
181
14.2
Public Announcements
182
14.3
Duration of Confidentiality
182
 
 
 
15.
Anti-Corruption, Internal Controls and Compliance Policies
182
15.1
Adequate anti-corruption policies and internal controls - Company
182
15.2
Representations and Covenants
183
 
 
 
16.
Disputes and Arbitration
184
16.1 Disputes 184
16.2
Dispute Representatives to Seek Resolution
184

16.3
Arbitration
184
16.4
Inconsistency between Rules and Agreement
186
16.5
Effect of Arbitration
186
16.6
Enforcement
186
16.7
Performance of Obligations During Dispute
186
16.8
Consolidation of Arbitration
186
16.9
Expert Determination
186
16.10
Appointment of Expert
186
16.11
Instruction of Expert and Procedures
187
16.12
Determination of Expert
187
 
 
 
17.
Notice
187
17.1
Form of Notice
187

 
 
Page 147

--------------------------------------------------------------------------------

 
 
17.2
Delivery
187
17.3
Address for Notice
187
 
 
 
18.
General
189
18.1
Parties
189
18.2
Entire Agreement
189
18.3
No Third Party Beneficiaries
189
18.4
Further Assurances
189
18.5
Amendment and variation
189
18.6
Consents or Approvals
189
18.7
Waiver
189
18.8
Survival
190
18.9
Governing Law
190
18.10
Language
190
18.11
Severability
190
18.12
Successors and Assigns
191
18.13
Counterparts
191
18.14
Execution – Authorized Officer to Sign
191

 
 
 
 

 


Page 148

--------------------------------------------------------------------------------



SHAREHOLDERS AGREEMENT
THIS SHAREHOLDERS AGREEMENT is made and entered into as of this [●] day of [●],
[●] (“Effective Date”), by and among
Silver Bull Resources Inc. of 1610 - 777 Dunsmuir Street, Vancouver, British
Columbia, Canada, V7Y 1K4
(“Silver Bull”)
AND:
Contratistas de Sierra Mojada, S.A. de C.V. of [●]
(“Company”)
AND:
South32 International Investment Holdings Pty Ltd. of 108 St Georges Terrace,
Perth, Western Australia, Australia 6000
(“South32”)
INTRODUCTION

A.
Pursuant to an Option Agreement made as of the 1st day of June, 2018, among
Silver Bull, Minera Metalin S.A, de C.V., the Company and South32 (“Option
Agreement”), South32 was granted the exclusive and irrevocable right and option
to acquire, among other things, a direct undivided seventy percent (70%) right,
title and ownership interest in the Company.

B.
South32 has exercised such right and option and acquired such direct interest in
the Company, all upon and subject to the terms and conditions given in the
Option Agreement.

C.
Pursuant to the Option Agreement, South32 and Silver Bull agreed, among other
things, that upon the completion of the exercise of the option by South32,
Silver Bull and South32 would enter into a shareholders agreement for, among
other things, the management and operation of the Company.

D.
This Agreement is the shareholders agreement described in Introduction C.

In Consideration Of, among other things, the mutual promises contained in this
Agreement, the Parties agree as follows:

1.
Definitions and Interpretation

1.1
Definitions

Unless the context otherwise expressly requires, in this Agreement:

(1)
“Affiliate” means any person which directly or indirectly Controls, is
Controlled by, or is under common Control with, a Shareholder;

(2)
“Agreement” or “this Agreement” means this document including any schedule or
appendix to it;

(3)
“Anti-Corruption Law” means any anti-corruption Law applicable to any
Shareholder (including any Affiliate) or this Agreement, and includes (but is
not limited to) the Criminal Code Act 1995 and other applicable Laws of
Australia, Canadian Corruption of Foreign Public Officials Act, the Canadian
Proceeds of Crime (Money Laundering) and Terrorist Financing Act, the Criminal
Code of Canada, the U.S. Foreign Corrupt Practices Act, and any applicable
federal and state law of the United Mexican States regarding Bribery or other
corruption (including the Mexican Federal Criminal Code and Mexican General Law
of Administrative Responsibilities);

 
Page 149

--------------------------------------------------------------------------------

 

(4)
“Approved Budget” means a Budget approved by the Board in accordance with
section 10.1;

(5)
“Approved Program” means a Program approved by the Board in accordance with
section 10.1;

(6)
“Articles” means the bylaws and articles of incorporation of the Company, as
amended from time to time in accordance with this Agreement and applicable Law;

(7)
“Assets” means all the real and personal property, tangible and intangible, held
by the Company;

(8)
“Audited Accounts” mean the auditors’ report and audited accounts (including a
balance sheet, profit and loss statement and cash-flow statement) of the Company
for the Financial Year ending on the relevant Financial Year End;

(9)
“Auditors” means such internationally recognised firm of chartered accountants
as are appointed as the auditors of the Company by the Board, in accordance with
applicable Law, from time to time;

(10)
“Board” means the Directors or those of them who are present at a Board Meeting
and eligible (in accordance with the terms of this Agreement and the Articles)
to vote at that Board Meeting;

(11)
“Board Meeting” means a meeting of the Directors at which there is a quorum as
required by this Agreement and the Articles;

(12)
“Board Supermajority Vote” has the meaning given in section 9.5(4);

(13)
“Bribery” means the offering, authorising, giving, soliciting or accepting any
monetary or other benefit to influence action of a Government Official in an
official capacity, or to otherwise influence any person to act improperly.
Bribery includes the making of facilitation payments, which are improper
payments made to induce required routine official action;

(14)
“Budget” means a detailed estimate of all costs to be incurred by the Company
with respect to a Program and a schedule of cash or capital contributions to be
made by the Shareholders with respect to such Program;

(15)
“Business” has the meaning given in section 5.1;

(16)
“Business Day” means any day other than a Saturday, Sunday or a public or
statutory holiday in the place where an act is to be performed or a payment is
to be made;

(17)
“Called Sum” has the meaning given in section 11.3;

(18)
“Called Sum Notice” has the meaning given in section 11.3;

(19)
“CC Option” has the meaning given in section 16.8;

(20)
“CC Shareholder” has the meaning given in section 16.8;

(21)
“CEO” means the chief executive officer of the Company appointed by the Board in
accordance with section 9.8 including any successor CEO;

 
 
Page 150

--------------------------------------------------------------------------------

 

(22)
“Chair” means the chairman of the Board appointed in accordance with section
9.3(1);

(23)
“Change in Control” means the occurrence of any of the following events:

(a)
any person (other than a Shareholder or an Affiliate of a Shareholder), alone or
together with a Joint Actor (other than a Shareholder or an Affiliate of a
Shareholder), becomes the beneficial owner of, or acquires the power to exercise
control or direction over, directly or indirectly, securities (or securities
convertible into, or exchangeable for, such securities) representing fifty
percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Shares”) of a Shareholder or any Affiliate of a Shareholder
that controls (either directly or indirectly) a Shareholder;

(b)
a Shareholder or any Affiliate of a Shareholder that controls (either directly
or indirectly) a Shareholder, is merged, amalgamated, consolidated or
reorganized into or with another person (other than a Shareholder or an
Affiliate of a Shareholder) and, as a result of such business combination,
securities representing more than fifty (50%) of the votes exercisable by
holders of the Voting Shares of any such entity or such person into which the
Voting Shares of such entity is converted immediately after such transaction are
held by a person (other than a Shareholder or an Affiliate of a Shareholder)
alone or together with any Joint Actor (other than a Shareholder or an Affiliate
of a Shareholder) and such person, together with such Joint Actor, held
securities representing less than fifty (50%) of the votes exercisable by the
holders of the Voting Shares of such entity immediately prior to such
transaction;

(c)
the capital of a Shareholder or any Affiliate of a Shareholder that controls
(either directly or indirectly) a Shareholder is reorganized and, as a result of
such reorganization, securities representing more than fifty percent (50%) of
the votes exercisable by the holders of the Voting Shares of such entity
immediately after such reorganization are held by a person (other than a
Shareholder or an Affiliate of a Shareholder) alone or together with any Joint
Actor (other than a Shareholder or an Affiliate of a Shareholder) and such
person, together with such Joint Actor, held securities representing less than
fifty percent (50%) of the votes exercisable by the holders of the Voting Shares
of such entity immediately prior to such reorganization;

(d)
a change in the power to direct or cause direction of management and policies of
a Shareholder or an Affiliate of a Shareholder that controls a Shareholder
through ownership of voting securities, contract, voting trust or otherwise;

and for greater certainty, specifically excludes:

(e)
the events contemplated in section 16.4(2); and

(f)
a Change in Control of a Shareholder or any Affiliate of a Shareholder that
controls (either directly or indirectly) a Shareholder as part of a transaction
involving the whole or principal elements of the business of the group of
companies in which the ultimate holding company of that Shareholder or any
Affiliate of a Shareholder that controls (either directly or indirectly) a
Shareholder has:

(i)
a Controlling Interest; and

(ii)
the value of the Shares of such Shareholder is less than 25% of the entire value
of that transaction;

 
Page 151

--------------------------------------------------------------------------------

 

(24)
“Change in Control Notice” has the meaning given in section 16.8;

(25)
“Charter Documents” means a constitution, articles, articles of incorporation,
notice of articles, memoranda, by-laws or any similar constating document of a
corporate entity;

(26)
“Claim” means any claim, action, proceeding, damage, loss, liability, cost,
charge, expense, outgoing, payment or demand of any nature and whether present
or future, fixed or unascertained, actual or contingent and whether at law, in
equity, under statute, contract or otherwise;

(27)
“Company” has the meaning given in the introductory paragraph to this Agreement,
and being a corporation incorporated under the laws of Mexico governed by this
Agreement and the Articles;

(28)
“Confidential Information” has the meaning given in section 17.1;

(29)
“Consent” means, as to any person, any consent, waiver, approval, authorization,
exemption, registration, declaration, expiration of waiting period, or filing;

(30)
“Continuing Shareholder” or “Continuing Shareholders” has the meaning given in
section 16.8;

(31)
“Control” means, in relation to any person, possession, directly or indirectly,
of the power to direct or cause direction of management and policies of that
person through ownership of voting securities, contract, voting trust or
otherwise;

(32)
“Controlling Interest” means an interest (direct or indirect, including under an
agreement, arrangement or understanding) which entitles the interest holder or
gives the interest holder the capacity to:

(a)
in the case of an interest in a company:

(i)
vote more than 50% of the shares in that company; or

(ii)
determine the outcome or decisions about that company's financial, marketing or
operating policies, including the appointment of a majority of the directors on
the board of that company;

(b)
in the case of an interest in a joint venture or assets:

(i)
vote more than 50% of the votes able to be cast on any operating committee of
the joint venture or any other committee governing the management of that asset;
and

(ii)
determine, either independently or by majority interest, whether or how the
assets, (whether held in joint venture or otherwise) are to be operated,
developed, sold or abandoned;

(33)
“Continuing Obligations” means obligations or responsibilities that are
reasonably expected to continue or arise after Operations have ceased or are
suspended;

(34)
“Director” means any director for the time being of the Company appointed
pursuant to this Agreement and the Articles, including where applicable, any
alternate Director appointed pursuant to this Agreement and the Articles;

(35)
“Dispute Notice” has the meaning given in section 19.1;

(36)
“Dispute Representative” has the meaning given in section 19.2;

 
Page 152

--------------------------------------------------------------------------------

 

(37)
“Effective Date” has the meaning given in the introductory paragraph to this
Agreement;

(38)
“Encumbered Interest” has the meaning given in section 16.5(3);

(39)
“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, option, earn-in, licence or licence fee, royalty,
production or streaming payment, back-in right, claw-back right, restrictive
covenant or other encumbrance of any nature or any agreement to give or create
any of the foregoing, whether registerable or not;

(40)
“Election Period” has the meaning given in section 16.3(4);

(41)
“Expert” means an expert appointed under section 19.10 and acting pursuant to
sections 19.10 to 19.12 (inclusive).

(42)
“Financial Year” means a period of twelve (12) calendar months ending on a
Financial Year End;

(43)
“Financial Year End” means June 30 or such other date as may be fixed for such
purpose by the Board from time to time in accordance with this Agreement;

(44)
“Governmental Authority” means any federal, provincial, state, territorial,
regional, municipal, local government or authority, quasi government authority,
fiscal or judicial body, government or self-regulatory organisation, commission,
board, tribunal, organisation, stock exchange or any regulatory, administrative
or other agency, or any political or other subdivision, department, or branch of
any of the foregoing including any indigenous or native body (or both)
exercising governance powers by right, title or custom;

(45)
“Government Official” includes any:

(a)
individual who is employed by or acting on behalf of a Governmental Authority, a
person Controlled by a Governmental Authority (including state owned
enterprises) or a public international organisation;

(b)
political party, party official or political office candidate;

(c)
individual who holds or performs the duties of an appointment, office or
position created by custom or convention, including, potentially, some tribal
leaders and members of royal families; or

(d)
individual who holds themselves out to be the authorised intermediary of any
person specified in sections 1.1(61)(a), 1.1(61)(b), and 1.1(61)(c);

(46)
“IFRS” means the international financial reporting standards adopted by the
International Accounting Standards Board, as amended from time to time or any
successor standards;

(47)
“Initial Contribution” means the capital contribution that each Shareholder is
deemed to have made in the Company pursuant to section 6.3(2);

(48)
“Insolvency Event” means the happening of any one or more of the following
events in relation to a Shareholder:

(a)
the Shareholder becomes, or informs the other Shareholder, creditors of the
Shareholder generally or any particular creditor of the Shareholder that it is,
insolvent or unable to pay its debts as and when they fall due;

(b)
a liquidator or provisional liquidator is appointed in respect of the
Shareholder;

 
Page 153

--------------------------------------------------------------------------------

 

(c)
a receiver or receiver and manager or an analogous person is appointed to the
Shareholder or any of its property;

(d)
the Shareholder has a mortgagee seeking to exercise a right of possession or
control over the whole or a part of its property;

(e)
the Shareholder enters into, or calls a meeting of its members or creditors with
a view to entering into, a composition, compromise or arrangement with, or an
assignment for the benefit of, any of its members or creditors, or a court
orders that a meeting be convened in respect of a proposed composition,
compromise or arrangement between the Shareholder and its creditors or any class
of its creditors, other than for the purpose of reconstruction or amalgamation;

(f)
the Shareholder has any execution, writ of execution, mareva or standstill
injunction or similar order, attachment or other process made, levied or issued
against it or in relation to any of its assets which has material adverse effect
on the Shareholder’s business, assets or financial condition or its ability to
perform its obligations under this Agreement;

(g)
any application is made or other process commenced (not being an application or
process withdrawn, discontinued or dismissed within twenty (20) Business Days of
being filed) seeking an order for the appointment of a provisional liquidator, a
liquidator, a receiver or a receiver and manager to the Shareholder;

(h)
the Shareholder is declared bankrupt or has filed for some form of protection
from its creditors under applicable Law relating to or governing bankruptcy;

(i)
there is a resolution of creditors or members, or an order of a court, to place
in liquidation or bankruptcy or wind up the Shareholder; or

(j)
an event happens analogous to an event specified in sections 11.1(2)(a) to
11.1(2)(i) to which the law of another jurisdiction applies and the event has an
effect in that jurisdiction similar to the effect which the event would have had
if the law of Canada applied;

(49)
“Insolvent Party” has the meaning given in section 16.11;

(50)
“Interest” means, for any Shareholder, all of the right, title and interest
(including any economic interests) of that Shareholder in and to any of the
Shares, any Loan, the revenues and benefits derived from the Company as a
shareholder, and that Shareholder’s interest in and under this Agreement;

(51)
“Joint Actor” means a person acting “jointly or in concert with” another person
within the meaning of Section 96 of the Securities Act (British Columbia) or as
such section may be amended or re-enacted from time to time;

(52)
“Law” includes:

(a)
Federal, Provincial, State, borough, and local government legislation including
regulations and by-laws;

(b)
legislation of any jurisdiction other than those referred to in section
1.1(67)(a) with which a Party must comply;

(c)
common law and equity;

 
Page 154

--------------------------------------------------------------------------------

 

(d)
judgments, decrees, writs, administrative interpretations, guidelines, policies,
injunctions, orders or the like, of any Governmental Authority with which a
Party is legally required to comply; and

(e)
Governmental Authority requirements and consents, certificates, licences,
permits and approvals (including conditions in respect of those consents,
certificates, licences, permits and approvals);

(53)
“Loan” means, at the relevant time, any amounts advanced by a Shareholder to the
Company and outstanding, or advanced by another person to the Company and
assigned to a Shareholder and outstanding, together with accrued interest
thereon, less in either case any amounts owing by that Shareholder to the
Company;

(54)
“LGSM” means the Mexican General Law of Commercial Companies of Mexico (Ley
General de Sociedades Mercantiles);

(55)
“Mexico” means the United Mexican States;

(56)
“MXN” means Pesos, the legal currency of Mexico;

(57)
“Non-secured Shareholder” has the meaning given in section 16.5(3);

(58)
“Notice” or “notice” has the meaning given in section 21.1;

(59)
“Offered Interest” has the meaning given in section 16.3(2);

(60)
“Operations” means the activities carried out by the Company under this
Agreement;

(61)
“Option Agreement” has the meaning given in Introduction A;

(62)
“Ordinary Resolution” has the meaning given in section 9.5(2);

(63)
“Party” means either Silver Bull, the Company or South32, as the context
dictates;

(64)
“Parties” means Silver Bull, the Company and South32;

(65)
“Percentage Interest”, subject to section 6.4, means, at any time with respect
to any Shareholder, the proportion that the total contributions by such
Shareholder at such time bears to the total of all contributions by all
Shareholders as of such time.  Percentage Interests must be calculated to three
decimal places and rounded to two (e.g., 1.519% rounded to 1.52%).  Decimals of
.005 or more must be rounded up, decimals of less than .005 must be rounded
down.  The initial Percentage Interests of the Shareholders are given in section
6.3(2);

(66)
“Personnel” means:

(a)
in relation to a Party, any of its (or any Affiliates) directors, officers,
employees, agents, consultants, invitees, Subcontractors (including
Subcontractors’ Personnel) and representatives involved either directly or
indirectly in the performance of the Party’s obligations under this Agreement;
and

(b)
in relation to a Subcontractor, any of its directors, officers, employees,
agents, consultants, invitees, subcontractors or representatives involved either
directly or indirectly in the performance of a Party’s obligations under this
Agreement;

(67)
“Prime Rate” means the Royal Bank of Canada’s prime commercial lending rate of
interest on Canadian funds, as designated from time to time by the Bank’s head
office in Canada;

 
Page 155

--------------------------------------------------------------------------------

 

(68)
“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Company for a Financial Year or any
longer period;

(69)
“Project Security” means any Encumbrance over all or any of the Assets or the
Company (or both, as the case may be) which the Board has approved as Project
Security;

(70)
“Relevant Transaction” means any transaction between the Company (on the one
hand) and any Shareholder or Affiliate of any Shareholder (on the other hand)
where the total consideration payable under the contract documenting the
transaction exceeds two million dollars ($2,000,000);

(71)
“Remaining Shareholder” has the meaning given in section 16.3(1);

(72)
“Rules” has the meaning given in section 19.3(1);

(73)
“Security” has the meaning given in section 16.5(1);

(74)
“Security Holder” has the meaning given in section 16.5(3);

(75)
“Selling Shareholder” has the meaning given in section 16.3(2);

(76)
“Shareholder” means each of South32 and Silver Bull and each person who or which
after the Effective Date acquires any Shares and is admitted as a Shareholder;

(77)
“Shareholding Percentage” means, in relation to a Shareholder, the percentage of
the total number of all the issued and outstanding Shares that are held by that
Shareholder from time to time;

(78)
“Shareholders Supermajority Vote” has the meaning given in section 8.1(6);

(79)
“Share Interest” has the meaning given in section 16.8;

(80)
“Shares” means common shares in the capital of the Company with voting rights;

(81)
“Subcontractor” means any person engaged by the Company to perform any part of
the Company’s obligations under this Agreement;

(82)
“Tax” means:

(a)
a tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding; or

(b)
income, stamp or transaction duty, tax or charge,

(or both, as the case may be) that is or may be at any time assessed, levied,
imposed or collected by a Governmental Authority and includes interest, fines,
penalties, charges, fees or other amounts imposed on or in respect of any of the
foregoing;

(83)
“Transfer” means to sell, grant, assign, encumber, pledge or otherwise commit or
dispose of, and with respect to any Interest or any economic interest in any
Interest. A Transfer also means:

(a)
when used as a verb, to sell, assign, dispose of, exchange, pledge, encumber,
hypothecate or otherwise transfer such Interest (or any participation or
interest in such Interest), whether directly or indirectly (including pursuant
to a derivative transaction), or agree or commit to do any of the foregoing; and

 
Page 156

--------------------------------------------------------------------------------

 

(b)
when used as a noun, a direct or indirect sale, assignment, disposition,
exchange, pledge, encumbrance, hypothecation, or other transfer of such Interest
(or any participation or interest in such Interest), or any agreement or
commitment to do any of the foregoing;

(84)
“Transfer Notice” has the meaning given in section 16.3(2);

(85)
“Transferee” has the meaning given in section 16.3(2); and

(86)
“U.S. GAAP” means generally accepted accounting principles in the United States
of America.

1.2
Interpretation

Unless the context otherwise expressly requires, in this Agreement:

(1)
the singular includes the plural and conversely and a gender includes all
genders;

(2)
if a word or phrase is defined, its other grammatical forms have a corresponding
meaning;

(3)
a reference to a person (including a Party) includes an individual, company,
other body corporate, association, partnership (including a limited liability
partnership), limited partnership (including a limited liability limited
partnership), firm, joint venture, trust or Governmental Authority;

(4)
a reference to a section, schedule or annexure is a reference to a section of or
a schedule or annexure to this Agreement;

(5)
a reference to any party (including a Party) includes that party’s executors,
administrators, substitutes (including, but not limited to, persons taking by
novation), successors and permitted assigns;

(6)
a reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced except to the extent prohibited by this Agreement or that
other agreement or document;

(7)
a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation, code, by-law, ordinance or statutory instrument issued under
it;

(8)
a reference to writing includes a facsimile or electronic mail transmission and
any means of reproducing words in a tangible and permanently visible form;

(9)
a reference to, “dollars”, “$” or “USD” is to currency of the United States of
America;

(10)
a reference to, “peso”, “$MXN” or “MXN” is to currency of Mexico;

(11)
the word “including” means “including without limitation” and “include” and,
“includes” will be construed similarly;

(12)
headings and any table of contents or index are for convenience only and do not
form part of this Agreement or affect its interpretation;

(13)
a provision of this Agreement must not be construed to the disadvantage of a
Party merely because that Party was responsible for the preparation of this
Agreement or the inclusion of the provision in this Agreement;

 
Page 157

--------------------------------------------------------------------------------

 

(14)
if an act is prescribed to be done on a specified day which is not a Business
Day, it must be done instead on the next Business Day; and

(15)
a reference to a thing (including a right, obligation or concept) includes a
part of that thing but nothing in this section 1.2(17) implies that performance
of part of an obligation constitutes performance of the obligation.

2.
Representations and Warranties

2.1
Representations and Warranties of Shareholders

Each Shareholder represents and warrants to the other Shareholder that as at the
Effective Date:

(1)
it is duly formed, incorporated, amalgamated or continued (as the case may be)
and validly exists under the law of its place of formation, incorporation,
amalgamation or continuance;

(2)
it is in good standing under the legislation under which it was formed,
incorporated, amalgamated or continued (as the case may be);

(3)
it has full legal capacity and power:

(a)
to own its property and assets and to carry on its business; and

(b)
to enter into this Agreement and to perform its obligations under this
Agreement.

(4)
it has taken all action (whether corporate or otherwise) that is necessary to
authorize its entry into this Agreement and to perform its obligations under
this Agreement;

(5)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable in accordance with its terms by appropriate legal remedy subject to
laws generally affecting creditors’ rights and to principles of equity (where
applicable);

(6)
the execution, delivery and performance by it of this Agreement does not or will
not (with or without the lapse of time, the giving of notice or both)
contravene, conflict with or result in a breach of or default under:

(a)
its Charter Documents;

(b)
any material term or provision of any security arrangement, undertaking,
agreement or deed; or

(c)
any writ, order or injunction, judgment, law, rule or regulation to which it is
a party or is subject or by which it or any of its property is bound;

(7)
no litigation, arbitration, mediation, conciliation or administrative
proceedings are taking place, pending or, to its knowledge, threatened against
it which if adversely decided could, in the reasonable opinion of the Party’s
management, have a material adverse effect on the Party’s business, assets or
financial condition such as to materially impair its ability to perform its
obligations under this Agreement;

(8)
no liquidator, trustee in bankruptcy, receiver or receiver and manager or other
external administrator is currently appointed in relation to it or any of its
property; and

(9)
to its knowledge, there are no facts, matters or circumstances which give any
person the right to appoint or to apply to appoint (as the case may be) a
liquidator, trustee in bankruptcy, receiver or receiver and manager or other
external administrator to it or any of its property.

 
Page 158

--------------------------------------------------------------------------------

 

2.2
No Other Representations and Warranties

Except for the representations and warranties expressly set out in section 2.1,
the Shareholders make no representation or warranty, express or implied, at law
or in equity, and there are no implied conditions in respect of any Assets,
liabilities or Operations, including with respect to merchantibility or fitness
for any particular purpose and any such other representations or warranties or
conditions are hereby expressly disclaimed.

3.
Company and Assets

3.1
General

The Shareholders agree that all of their rights with respect to the Company and
all of the Operations will be subject to and governed by this Agreement and the
Articles, as applicable.

3.2
Title to Assets

All right, title and interest in and to the Assets must be held by the Company.

3.3
Registered Office

The registered office of the Company will be situate in Mexico, at the address
the Board may approve from time to time.  The Board may from time to time
designate a successor registered office.

3.4
Notation in Shareholder Register and Share Certificates

The shareholder register of the Company and each certificate evidencing the
Shares must contain a notation in Spanish to the following effect: “The shares
of [insert name of Company] evidenced by the certificate [insert certificate
number] are subject to the terms and conditions, including transfer
restrictions, of a Shareholders’ Agreement executed by means of private document
between Silver Bull, the Company and South32, dated [insert date], and the
Articles.  No transfer of any share or other interest in [Company] will be valid
unless it is effected in accordance with the terms of such Shareholders’
Agreement and the Articles.”

4.
Operation of Agreement

4.1
Inconsistency between Agreement and Articles

(1)
The Shareholders must take all necessary action (including, as applicable, the
actions described in section 4.3):

(a)
to procure that the provisions of this Agreement are reflected in the Articles
to the maximum extent permitted by applicable Mexican Law; and

(b)
to procure that no provisions contrary to or inconsistent with the provisions of
this Agreement are contained in the Articles, except to the minimum extent
required by applicable Mexican Law.

(2)
In the event of any conflict or inconsistency between the Articles and this
Agreement, the Shareholders must immediately amend the Articles to remove such
conflict or inconsistency to the maximum extent permitted by Mexican Law.

4.2
Agreement provision may be included in the Articles

If it is necessary to include a provision in the Articles to ensure that a
provision of this Agreement is effective in accordance with its terms, then the
Shareholders must (by an applicable resolution of the Shareholders) procure that
the necessary amendment is, to the maximum extent permitted by applicable
Mexican Law, made to the Articles.
 
Page 159

--------------------------------------------------------------------------------

 

4.3
Shareholders to observe and implement Agreement

(1)
Each Shareholder undertakes with each other Party to:

(a)
exercise all its votes, powers and rights under the Articles so as to give full
force and effect to the provisions and intentions of this Agreement;

(b)
observe and comply fully and promptly with the provisions of the Articles so
that each provision of the Articles is enforceable by the Parties among
themselves and in whatever capacity; and

(c)
exercise all its votes, powers and rights in relation to the Company so as to
ensure that the Company fully and promptly observes, complies with and gives
effect to the requirements and intentions of this Agreement and the Articles.

(2)
The obligations in section 4.3(1) include an obligation to exercise its powers
both as a Shareholder and, where applicable and to the extent permitted by Law,
through any Director appointed by it and to ensure that any Director appointed
by it (whether alone or jointly with any other person) does or obtains that
matter or thing.

4.4
Company to observe and implement Agreement

The Company must do all things necessary or desirable to give effect to the
provisions and intentions of this Agreement in accordance with its terms and is
bound by all provisions of this Agreement which expressly or by implication
apply to the Company, but nothing in this Agreement will be construed as the
Company agreeing not to exercise any of its powers expressly conferred by
statute.

5.
Organization, Business and Conduct of Business

5.1
Organization

The Company was incorporated as a sociedad anónima de capital variable under the
applicable Laws of Mexico as evidenced in public instrument 2,679, dated October
11, 2002, granted before Mr. Luis Raul Flores Saenz, Notary Public number 4 of
Chihuahua, registered in the Public Registry of Commerce on May 21, 2003, under
number 32, folio 75, volume 195, of the Commerce book.

5.2
Corporate Purpose and Business

The Company is formed for the following purposes and for no others, and will
serve as the exclusive means by which the Shareholders, or either of them,
accomplish such purposes:

(1)
to hire and supply labour to Minera Metalin S.A, de C.V. for the purposes of the
performance of work and services forming part of exploration programs to be
undertaken on mineral properties owned by Minera Metalin S.A, de C.V.;

(2)
to hire and supply labour to Minera Metalin S.A, de C.V. for the purposes of
administering exploration programs to be undertaken on mineral properties owned
by Minera Metalin S.A, de C.V.; and

(3)
to perform any other activity necessary, appropriate, or incidental to any of
the foregoing,

 
Page 160

--------------------------------------------------------------------------------

 
(collectively, the “Business”).
The purposes described above will be reflected in the Articles together with any
ancillary or incidental provisions required by applicable Mexican Law.

5.3
Scope of Company Business

The Shareholders acknowledge and agree that:

(1)
unless and to the extent approved by a meeting of the Shareholders, the business
of the Company must be confined to the conduct of the Business; and

(2)
the Company may conduct any activities not prohibited by applicable Law and may
exercise rights and incur obligations to conduct such activities as are related
to the Business.

5.4
Conduct by Company of Business

Each Shareholder (to the extent that it can lawfully do so) must exercise its
rights under this Agreement and its powers in relation to the Company to ensure
that:

(1)
the Company performs and complies with all of its obligations under this
Agreement and the Articles;

(2)
the Business is conducted by the Company:

(a)
in accordance with sound and good business practice;

(b)
in accordance with applicable Law in Mexico;

(c)
without the Company engaging in any Bribery or other breach of Anti-Corruption
Law; and

(d)
in accordance with the policies, procedures, practices and standards approved
and adopted by the Board or the Shareholders (as the case may be).

5.5
Capital Stock

(1)
The capital stock of the Company will be fixed. The Shares will have [no-par
value (sin valor nominal)/nominal value of $[•], each]. The capital stock of the
Company will be “Series One” shares. A meeting of the Shareholders meeting may,
from time to time, modify or determine a new series or subseries of Shares.
Except as specified otherwise in this Agreement or as determined from time to
time by a meeting of the Shareholders, all classes and subseries of Shares will
have the same legal and economic rights.

(2)
As of the Effective Date, the capital stock of the Company, the Percentage
Interest of each Shareholder and the Initial Contribution of each Shareholder
will be as follows:



Shareholder
Fixed Capital Shares
Percentage Interest
Initial Contribution
Silver Bull
[●]
30%
MXN$50,000
South32
[●]
70%
MXN$117,000

The Shareholders will be deemed to have made the Initial Contributions allocated
to each Shareholder in the table above.
 
Page 161

--------------------------------------------------------------------------------

 

5.6
Determining Percentage Interests

For the purposes of section 1.1(84), each Shareholder’s:

(1)
Initial Contribution; and

(2)
additional contributions (including by any of the methods described in or
contemplated by section 11),

will be taken into account in determining at any time with respect to any
Shareholder, the total contributions by such Shareholder at such time or the
total of all contributions by all Shareholders as of such time.

6.
Corporate Opportunity and Relationship of the Shareholders

6.1
Corporate and Other Business Opportunities

(1)
Except as expressly provided otherwise in this Agreement and to the fullest
extent permitted by applicable Law:

(a)
each Shareholder will have the right independently to engage in and receive full
benefits from business activities, whether or not competitive with the
Operations, without consulting the other; and

(b)
the doctrines of “corporate opportunity”, “business opportunity” or any
analogous doctrine will not be applied to any other activity, venture, or
operation of either Shareholder.

(2)
No Shareholder nor any of its Affiliates will have any obligation:

(a)
to refrain from engaging in the same or similar activities or lines of business
as the Company or developing or marketing any products or services that compete,
directly or indirectly, with those of the Company; or

(b)
to refrain from investing or owning any interest publicly or privately in, or
developing a business relationship with, any Person engaged in the same or
similar activities or lines of business as, or otherwise in competition with,
the Company or doing business with any client or customer of the Company.

6.2
Implied Covenants

There are no implied covenants contained in this Agreement.

6.3
Relationship of the Shareholders

(1)
Neither this Agreement nor the Articles will be interpreted as constituting:

(a)
the relationship of the Shareholders as a partnership, quasi-partnership,
association or any other relationship in which one or more of the Shareholders
may (except as specifically provided for in this Agreement) be liable generally
for the acts or omissions of any other Shareholder; or

(b)
any Shareholder as the partner, agent or representative of any other Shareholder
or of the Company for any purpose whatsoever (with the exception of any powers
of attorney specifically granted or contemplated by this Agreement) and nothing
in this Agreement or the Articles will create or be deemed to create a fiduciary
relationship between the Shareholders, or between the Company and the
Shareholders or any of them.

 
Page 162

--------------------------------------------------------------------------------

 

(2)
Without limiting section 7.3(1), no Shareholder has the authority to pledge or
purport to pledge the credit of any other Shareholder or the Company or to make
or give (or purport to make or give) any representations, warranties or
undertakings for or on behalf of any other Shareholder or the Company.

(3)
The rights, duties, obligations and liabilities of the Parties will be several
and not joint or collective.  Each Shareholder will be responsible only for its
obligations and will be liable only for its share of the costs and expenses as
expressly set out in this Agreement.  Each Party must indemnify, defend and hold
harmless each other Party and its Personnel from and against any Claim arising
out of any act or any assumption of liability by the indemnifying Party or any
of its Personnel done or undertaken or apparently done or undertaken on behalf
of any other Party, except pursuant to the authority expressly granted in or
pursuant to this Agreement or as otherwise agreed in writing between the
Parties.

6.4
No Holding Out

No Shareholder will, except as permitted by this Agreement, directly or
indirectly use or permit the use of the name of any other Shareholder or the
Company for any purpose related to the Operations or this Agreement.

7.
Shareholders’ Action and Percentage Interests

7.1
Shareholders’ Meetings

(1)
The Shareholders may hold general and special meetings of the Shareholders.
General meetings of the Shareholders may be ordinary meetings or extraordinary
meetings. The Shareholders must meet at least once each calendar year within the
first four (4) months of each calendar year in order to hold an annual general
ordinary meeting of the Shareholders in accordance with Article 181 of the LGSM.

(2)
Notwithstanding any provision of this section 8.1. to the contrary, the
Shareholders may in lieu of a meeting of the Shareholders take action by
unanimous written consent signed by all of the Shareholders.

(3)
The holders of any subseries of the Shares will be entitled to call for and hold
a special meeting of the Shareholders, in accordance with Article 195 of the
LGSM and the Articles.

(4)
The quorum required for the transaction of business at an ordinary meeting of
the Shareholders held pursuant to a first call for an ordinary meeting of the
Shareholders will be one (1) or more Shareholders who holds or who together hold
a Shareholding Percentage at least equal to fifty percent (50%) with the right
to vote at such meeting, and pursuant to a second or third call for an ordinary
meeting of the Shareholders, will be whatever Shareholder or Shareholders are
present or represented at such meeting. Subject to section 8.1(6), resolutions
at an ordinary meeting of the Shareholders will be adopted by the majority vote
of the Shareholders with the right to vote.

(5)
The quorum required for the transaction of business at an extraordinary meeting
of the Shareholders held pursuant to a first call for an extraordinary meeting
of the Shareholders will be one (1) or more Shareholders who holds or who
together hold a Shareholding Percentage at least equal to seventy five percent
(75%) with the right to vote at such meeting, and pursuant to a second or third
call for extraordinary meeting of the Shareholders, will be one (1) or more
Shareholders who holds or who together hold a Shareholding Percentage at least
equal to fifty percent (50%) with the right to vote at such meeting. Subject to
section 8.1(6), resolutions at an extraordinary meeting of the Shareholders will
be adopted by the majority vote of the Shareholders with the right to vote.

 
Page 163

--------------------------------------------------------------------------------

 

(6)
Unless expressly provided otherwise by this Agreement, the affirmative vote of
the Shareholders, will be required at a meeting of the Shareholders held upon
the first or any subsequent call of a meeting of the Shareholders, to approve
the following matters (a “Shareholders Supermajority Vote”):

(a)
any transformation, merger, consolidation, spin-off, winding up, liquidation,
dissolution, change in jurisdiction or any similar business combination
involving the Company;

(b)
the creation of new class or series of Shares;

(c)
any change in the determination of the rights and preferences of any class or
series of Shares, including the value of any class or series of Shares;

(d)
the bankruptcy or insolvency of the Company;

(e)
amendments to the Articles or the adoption of a new version of the Articles;

(f)
except as expressly provided for in this Agreement, the allotment, issue,
amortization, redemption or repurchase of shares in the capital of the Company
and any repayment of capital by the Company to any of the Shareholders, or the
granting of an option or right to subscribe for or convert any instrument into
shares in the capital of the Company;

(g)
the subscription by the Company for, or purchase by the Company of, shares in or
debentures of or of any other equity participation in any body, corporate or
business, or the entering into of any partnership or joint venture by the
Company;

(h)
an exchange of the Company’s debts for Shares;

(i)
a split of or consolidation of the Company’s Shares;

(j)
any resolution which involves any action of the Company which requires a Board
Supermajority Vote;

(k)
election of Directors and termination of their powers prior to the expiration of
their terms;

(l)
the delegation of any power or authority of the directors of the Company to any
person other than to the CEO or another officer of the Company pursuant to this
Agreement; and

(m)
any other matter or thing requiring a Shareholders Supermajority Vote under this
Agreement.

7.2
Changes in Percentage Interests

A Shareholder’s Percentage Interest will be changed as follows:

(1)
as provided in section 8.6; or

(2)
upon an election by a Shareholder pursuant to sections 8.4 and 10.2 to
contribute less to an adopted Program and Budget than the percentage reflected
by its Percentage Interest; or

(3)
in the event of default by a Shareholder in making its agreed-upon contribution
to an adopted Program and Budget, followed by an election by the other
Shareholder to invoke section 8.5(2); or

 
Page 164

--------------------------------------------------------------------------------

 

(4)
upon the Transfer by a Shareholder of all or less than all of its Interest in
accordance with section 16; or

(5)
subject to section 8.1, upon the issuance of additional Shares in the Company
with the approval of the Shareholders.

7.3
Additional Cash Contributions

Subject to any election permitted by section 8.4, the Shareholders must
contribute capital in proportion to their respective Percentage Interests to all
Approved Programs and Approved Budgets.  If a Shareholder fails to contribute to
any Approved Program and Approved Budget in at least the amount required to
maintain its Percentage Interest equal to or greater than ten percent (10%),
section 8.6 will apply.

7.4
Voluntary Reduction in Percentage Interest

A Shareholder may elect, in the manner provided in section 10.2, to limit its
contributions to an Approved Program and Approved Budget as follows:

(1)
to some lesser amount than its respective Percentage Interest; or

(2)
by not contributing any amount to the adopted Program and Budget.

If a Shareholder elects, as permitted by this section 8.4, to contribute to an
Approved Program and Approved Budget some lesser amount than its proportionate
share of such Approved Program and Approved Budget based on its Percentage
Interest, or not to contribute any amount, and the other Shareholder elects to
contribute the shortfall amount, then as long as the Company carries out the
Approved Program and the Approved Budget the Percentage Interest of the
Shareholder electing to contribute a lesser amount or not at all will be
recalculated at the time of election to equal the result obtained by dividing:

(3)
the sum of:

(a)
the agreed value of the Shareholder’s Initial Contribution under section 6.3(2),
plus

(b)
the total of all of the Shareholder’s additional contributions, plus

(c)
the amount, if any, the Shareholder elects to contribute to the adopted Program
and Budget;

(4)
by the sum of paragraphs (a), (b) and (c) above for both Shareholders and then
multiplying the result by one hundred.

The Percentage Interest of the other Shareholder will thereupon become the
difference between one hundred percent (100%) and the recalculated Percentage
Interest.

7.5
Default in Making Contributions

(1)
If a Shareholder defaults in making a contribution required by an approved
Program and Budget in respect of which as provided in section 10.2 it has
elected, or is deemed to have elected, to contribute, the non-defaulting
Shareholder may, in addition to all other rights and remedies available to it,
advance the defaulted contribution on behalf of the defaulting Shareholder and
treat the same, together with any accrued interest, as a demand loan to the
defaulting Shareholder, bearing interest from the date of the advance at the
rate provided in section 11.4.  The failure to repay the loan upon demand will
be a default.  A non-defaulting Shareholder may elect any applicable remedy
under section 8.5(2) or any other rights and remedies available to such
Shareholder at law or in equity.  All such remedies will be cumulative and,
except as otherwise provided in this Agreement, the election of one or more
remedies will not waive the election of any other remedies.

 
Page 165

--------------------------------------------------------------------------------

 

(2)
If a Shareholder defaults in making a contribution as required under this
Agreement, then the non-defaulting Shareholder may, on not less than thirty (30)
days prior notice to the defaulting Shareholder of its intention to exercise its
rights under this section 8.5(2), elect, as its sole and exclusive remedy, with
respect to any such default not cured within such thirty (30) day notice period,
to have the defaulting Shareholder’s Percentage Interest permanently reduced by
a percentage equal to the percentage that is calculated as provided in section
8.4, multiplied by one and a half (1.5).  For the avoidance of doubt, in
calculating the reduction in the Percentage Interest of a defaulting Shareholder
pursuant to this section 8.5(2), if the percentage reduction of the defaulting
Shareholder’s Percentage Interest under section 8.4 is five percentage points
(5.0%), then, upon election of the non-defaulting Shareholder to exercise its
rights under this section 8.5(2), the Percentage Interest of the defaulting
Shareholder will be permanently reduced by seven and a half percentage points
(7.5%).  Amounts treated as a loan pursuant to section 8.5(1) and interest
thereon will be included in the calculation of the defaulting Shareholder’s
reduced Percentage Interest.  The non-defaulting Shareholder’s Percentage
Interest will, at such time, become the difference between one hundred percent
(100%) and the further reduced Percentage Interest.  Such reductions will be
effective as of the date of the default.

7.6
Adjustments to Shareholding Percentage and Loans

(1)
Without prejudice to the other terms of this Agreement, if and whenever the
Shareholding Percentage of any Shareholder exceeds its Percentage Interest, then
the Shareholders must (for nominal consideration only):

(a)
procure the prompt transfer of Shares as between the Shareholders such that,
following the completion of such transfers, the Shareholding Percentage of each
Shareholder is (as nearly as may be achievable) equal to each Shareholder’s
Percentage Interest; and

(b)
procure the prompt transfer to the other Shareholder by the Shareholder whose
Shareholding Percentage exceeds its Percentage Interest an amount of the Loans
owed to such Shareholder by the Company such that the total amount of all Loans
owed by the Company to and held by each Shareholder is (expressed as a
percentage) equal to each Shareholder’s Percentage Interest.

(2)
Prior to the completion of any transfers contemplated by section 8.6(1), the
rights and obligations of the Shareholders under this Agreement will be
determined in all respects as if such transfers had been completed.

7.7
Elimination of Minority Interest

(1)
If the Percentage Interest of a Shareholder is reduced to less than ten percent
(10%) for any reason, such Shareholder must promptly (and in any event within
five (5) Business Days) surrender its Interest to the Company, for cancellation,
and release the Company from liability in respect of any Loans owed to such
Shareholder.  Any Interest not so surrendered prior to the expiration of such
five (5) Business Day period will be deemed cancelled, released and no longer
outstanding.

(2)
Upon surrender by a Shareholder of all of its Interest or the cancellation and
release of such Interest in accordance with section 8.7(1), such Shareholder
thereafter will have no Percentage Interest in the Company and will have no
voting rights under this Agreement (other than those required by Law) or any
interest in the Company or the Assets.

 
Page 166

--------------------------------------------------------------------------------

 

(3)
Any Tax imposed on the surrender by a Shareholder of all of its Interest or the
deemed cancellation and release of such Interest and the grant to that
Shareholder of the Royalty Interest in accordance with section 8.7(1), must be
borne by such Shareholder.

8.
Board

8.1
Authority of Board of Directors

(1)
The Board of Directors will exercise authority with respect to all matters in
connection with the Company.  Without limiting the foregoing, the Board will be
responsible for the management of the Business and will determine overall
policies, objectives, procedures, methods and actions of the Company.

(2)
Without limiting section 9.1(1), the Board will have the powers and authority
set out in the Articles and applicable Law. The Articles may contain other rules
applicable to the Board as long as such rules are consistent with this
Agreement.

8.2
Directors

(1)
The Board will have a maximum of seven (7) Directors.

(2)
Subject to section 9.2(3), each Shareholder having a Percentage Interest of
fifteen percent (15%) or more is entitled to directly nominate and replace from
time to time, a number of Directors equivalent to the number of percentage
points of its Percentage Interest divided by fifteen (15). Fractions in the
number of Directors are to be disregarded in this calculation.

(3)
For the purpose of determining a Shareholder’s Percentage Interest under section
9.2(2), the shareholding of the Shareholder and its Affiliates will be
aggregated and such aggregate Percentage Interest will confer upon such
Shareholders collectively (acting through one or more of such Shareholders) the
rights set out in section 9.2(2).

(4)
A Shareholder will be entitled to remove a Director nominated by it and no
Shareholder may take any action to remove a Director not nominated by it unless
requested to do so by the relevant nominating Shareholder.

(5)
The Shareholders must nominate the individual(s) it wishes to be elected by the
Shareholders as Directors in accordance with its entitlement pursuant to section
9.2(2), by notice in writing to the Company from an authorised signatory of that
Shareholder and the Shareholders must procure that any such individual(s) is (or
are) nominated as Directors in accordance with applicable Law promptly following
such nomination.

(6)
Each Shareholder must endeavour to provide the other Shareholders with
reasonable advance notice of the identity of any person whom it proposes to
nominate as a Director.

(7)
Each Director will hold office until his or her successor is elected by the
relevant nominating Shareholder in a meeting of the Shareholders and takes
office, or until his or her resignation or removal in accordance with the terms
of this Agreement.

(8)
Subject to applicable Law, a Director appointed by a Shareholder may take into
account the interests of that Shareholder and may act on the directions of that
Shareholder in performing any of his or her duties or exercising any power,
right or discretion as a Director, except in any particular case where no honest
and reasonable director could have formed the view that, in so doing, the
Director was acting in good faith in the best interests of the Company.

(9)
Subject to applicable Law, each Director may appoint any person, either for a
stated period or until the happening of a specified event, to act as an
alternate Director whenever the Director is unable to attend to duties as a
Director as a result of absence, illness or otherwise. Any such appointment must
be in writing and signed by the appointing Director and a copy of the instrument
of appointment must be given to the Company and to the other Shareholder.
Subject to applicable Law, an alternate Director will entitled to exercise all
of the rights of his or her appointing Director (including the right to receive
notice of Board Meetings and to attend and vote at Board Meetings if his or her
appointing Director is not present) and will, subject to any restrictions set
out in the instrument of appointment, be entitled to exercise all the powers
(except the power to appoint an alternate Director) and perform all the duties
of his or her appointing Director.

 
Page 167

--------------------------------------------------------------------------------

 

(10)
Without limiting any other provision of this section 9.2, after the expiration
of the term of a Director (as set out in this section 9.2) the Shareholder that
appointed that Director will, at any ordinary meeting of the Shareholders at
which Directors are to be elected to the Board, be entitled to appoint a new
Director and any person to act as an alternate Director. No failure to elect a
Director at an annual or special meeting of the Shareholders will prevent a
Shareholder from thereafter appointing a Director to fill such vacancy or will
constitute a waiver of such Shareholder’s rights under this section 9.2.
Directors and their respective alternates may be re-elected by their respective
appointing Shareholder.

(11)
Subject to this section 9.2, the appointment, removal, resignation and
replacement of Directors and alternate Directors will occur in accordance with
the Articles and applicable Law.

8.3
Chair and Secretary of the Board

(1)
During the term of this Agreement, South32 may appoint, remove or replace (as
the case may be) the Chair of the Board and the secretary of the Board (who may
or may not be a member of the Board). The Chair of the Board must be appointed
(and may be removed or replaced) by resolution of an ordinary meeting of the
Shareholders.

(2)
If the Chair of the Board is not present at any Board Meeting, the Board Meeting
will be chaired by a Director elected by the Directors present at that meeting.

(3)
The Chair of the Board will not have a casting vote on any matter.

8.4
Board Meetings

(1)
Board Meetings must be held not less than once every three (3) months, or with
such other frequency as may be agreed from time to time by the Shareholders.

(2)
Subject to the Articles, Board Meetings may be called at any time by any
Director. All Board Meetings must be called by a Director or by a person so
authorized by applicable Law. No call will be necessary if all the Directors are
present at any Board Meeting. Calls of a Board Meeting must be delivered to each
Director and his or her respective alternate, if any, to the address registered
with the Company at least ten (10) Business Days prior to the date scheduled for
the Board Meeting. The meeting may be held without prior notice, if all of the
Directors or their respective alternates are present at the time of voting and
waive the requirements of prior call under this section 9.4(2). In case of
emergency, reasonable notice of a special Board Meeting will suffice.

(3)
Each notice of a call of a Board Meeting must be in writing and contain, among
other things, the place, date and time of the Board Meeting and an agenda
specifying in reasonable detail the matters to be discussed at the relevant
meeting and must be accompanied by any relevant papers for discussion at that
Board Meeting. Unless otherwise agreed by each of the Directors, a meeting of
the Board may only resolve matters specifically described in the agenda.

 
Page 168

--------------------------------------------------------------------------------

 

(4)
The Chair must cause written minutes of all meetings to be prepared and
distributed to the Directors within ten (10) Business Days after the relevant
Board Meeting.  The Directors will have ten (10) Business Days from the date of
receipt of a copy of the minutes to raise objections or to request revisions to
the minutes by notice to the Chair.  If no such objection or request is made by
a Director within such ten (10) Business Day period, such minutes will be
binding on the Directors and the Board.  If a Director raises objections or
requests revisions to the minutes, that Director must provide in writing a
reasonable alternative to the provisions in the minutes distributed by the Chair
and the Directors must attempt to revise the minutes, taking into account the
objections or comments raised and the alternative provisions proposed.  If the
Shareholders do not agree on the minutes of the Board Meeting within twenty (20)
days after receipt of the notice from the objecting Director, then the minutes
of the meeting as prepared by the Chair together with the proposed changes
submitted by the objecting Director will collectively constitute the record of
the meeting.

(5)
A resolution in writing, signed by all the Directors (with the signature of a
Director’s alternate being deemed to be the signature of that Director) will be
as valid and effectual as if it had been a resolution passed at a meeting of the
Board duly convened and held and any such resolution may consist of several
counterparts (which may be facsimile or electronically transmitted copies of
signed originals) in like form, each signed by one or more of the Directors (or
alternates).

(6)
Each Shareholder must bear all travelling and other expenses incurred by any
Director appointed by it in attending and returning from meetings of the Board
and performing his or her duties as a Director.

(7)
Subject to the Articles, the quorum for Board Meetings must comprise at least
one Director appointed by each Shareholder entitled to appoint one or more
Directors under section 9.2. Each Shareholder must use its reasonable endeavours
to ensure that a Director appointed by it attends each meeting of the Board and
that a quorum is present throughout the meeting.

(8)
If a quorum is not present within two (2) hours of the scheduled time for a
Board meeting, then the meeting must be adjourned to the same day of the second
following week at the same time and the same place, or as may otherwise be
agreed by all of the Directors, as long as it takes place not later than ten
(10) Business Days after the initially scheduled meeting. Each Director must be
notified of the time, date and place of the adjourned meeting as soon as
practicable. Unless otherwise approved by all of the Directors, if a quorum is
not present within two (2) hours of the rescheduled time for the meeting, then
the Directors then present will constitute a quorum.

(9)
Directors may participate in Board Meetings by video or telephone conference
call and such participation will be deemed to constitute presence in person at
such meeting.

8.5
Voting

(1)
Each Director may vote on any action or resolution proposed at any Board Meeting
unless the Director is prohibited from voting on that matter by the Articles or
applicable Law.

(2)
Except as otherwise provided in this Agreement, all decisions of the Board will
be decided by a simple majority of the votes cast (“Ordinary Resolution”).

(3)
No Shareholder or Director appointed by a Shareholder will have the power or
authority in its individual capacity to bind the Company.  All documents and
instruments executed on behalf of the Company must be signed by the CEO or an
Officer, employee or agent of the Company to whom the Board has delegated the
necessary general or specific authority.

 
Page 169

--------------------------------------------------------------------------------

 

(4)
Except as otherwise provided in this Agreement, the affirmative vote of at least
one (1) Director appointed by each Shareholder will be required at a Board
Meeting, to approve the following matters (a “Board Supermajority Vote”):

(a)
the expansion of the business of the Company beyond the conduct of the Business;

(b)
any Transfer by the Company of all or a substantial part of the Assets.

8.6
Delegation

Subject to approval by the Board by Ordinary Resolution and applicable Law, the
Board may delegate the power and authority for the management of the business
and affairs of the Company to the CEO and to other officers of the Company,
except for any matter which pursuant to the terms of this Agreement expressly
requires action by the Board.

8.7
Action Without Meeting

Any action required or permitted to be taken at a Board Meeting may be taken
without a Board Meeting and without prior notice if the action is evidenced by a
unanimous written consent of the Directors.

8.8
Initial Board Resolutions

The Shareholders must procure that on the Effective Date a duly convened meeting
of the Board is convened and held at which a quorum is present and acting
throughout at which the following matters are approved in accordance with this
Agreement:

(1)
[●] are appointed as the Auditors of the Company;

(2)
if not already the case, December 31 is adopted as the Financial Year End of the
Company;

(3)
the appointment of a chief executive officer as nominated by South32;

(4)
the signatories of all bank accounts maintained by the Company are changed to
the CEO and one other senior employee approved by the Board at such Board
Meeting with, in each case, signing authority approved by the Board at such
Board Meeting; and

(5)
any existing powers of attorney of the Company are revoked.

8.9
Relevant Transactions

(1)
Sections 9.9(2) to 9.9(4) will apply in respect of Relevant Transactions.

(2)
The Company is permitted, without the prior approval of the Shareholders, to
enter into Relevant Transactions, but each Relevant Transaction must be:

(a)
at a competitive market price;

(b)
on commercial terms comparable to what would be agreed between unrelated
parties; and

(c)
promptly disclosed to the Shareholders.

(3)
Each Director may vote on any Relevant Transaction. If a Shareholder considers
that a Relevant Transaction does not meet the criteria of section 9.9(2), then
it may give notice to the Company and the other Shareholders, and the following
provisions will apply:

 
Page 170

--------------------------------------------------------------------------------

 

(a)
the notice must be given within twenty (20) Business Days of the Relevant
Transaction being disclosed to the Shareholder and must include reasons why the
Shareholder believes the Relevant Transaction does not meet the criteria of
section 9.9(2);

(b)
the Relevant Transaction must be discussed at the next Board Meeting;

(c)
if a Shareholder is not satisfied with the discussion on the Relevant
Transaction at that Board Meeting, it must give notice to the other Shareholder
and the Board within five (5) Business Days after that meeting, and the
Shareholders will then jointly appoint a suitably qualified independent expert
to assess whether or not the Relevant Transaction meets the criteria in section
9.9(2);

(d)
if the Shareholders cannot agree on an independent expert within ten (10)
Business Days of the notice under section 9.9(3)(c), the independent expert will
be chosen by an internationally recognised and reputable audit and accounting
firm jointly agreed upon by the Shareholders;

(e)
if the independent expert finds that the Relevant Transaction does not meet the
criteria in section 9.9(2), then that Relevant Transaction will not be void,
however, the Shareholder that is a party to the Relevant Transaction (or whose
Affiliate is a party to the Relevant Transaction) will be liable for any loss
caused to the Company as a result of the departure from the criteria in section
9.9(2); and

(f)
notwithstanding the finding of the independent expert, the Company will bear all
the costs of the independent expert.

(4)
At the request of a Shareholder, the Company and the other Shareholders will
provide that Shareholder with information reasonably necessary to satisfy that
the Relevant Transaction meets the criteria in section 9.9(2).

9.
Programs and Budgets

9.1
Programs & Budgets for Financial Year

(1)
Within ten (10) Business Days after the Effective Date, the Company must submit
to the Board the first proposed Program and Budget for the Company in respect of
the remainder of the Financial Year and the Board of Directors must, within
twenty (20) Business Days thereafter meet in order to consider and vote on that
Program and Budget.

(2)
Forty (40) Business days before the commencement of each Financial Year
thereafter, the Company must prepare and submit to the Board, for approval, a
draft Program and Budget for the Company for that Financial Year.

(3)
The Board of Directors must consider and vote on each Program and Budget at
least twenty (20) Business Days before the commencement of the Financial Year.
Approval of a Program and Budget constitutes authority for the Company and the
CEO to undertake all relevant action and incur all approved expenditure for that
Program and Budget.

(4)
The Company may, if circumstances require it, prepare a revised or supplementary
Program and Budget and submit it to the Board for approval.

(5)
If Board fails to approve a Program and Budget at a meeting called to consider a
proposed Program and Budget at which a quorum is present:

 
Page 171

--------------------------------------------------------------------------------

 

(a)
after the expiration of the current Approved Program and Approved Budget and
until a new Program and Budget is approved by the Board, the Company must
conduct Operations and incur expenditure necessary to preserve the Assets;

(b)
such Operations must be funded by the Shareholders making additional capital
contributions to the Company in proportion to their respective Percentage
Interests at the time the preceding Approved Program and Approved Budget
expired; and

(c)
the Company must promptly prepare and submit to the Board a revised proposed
Program and Budget, taking into account any instructions from the Board.

9.2
Election to Participate

(1)
By notice to the Company and the other Shareholder within twenty (20) Business
Days of the approval of a Program and Budget by the Board, a Shareholder may
elect to contribute (in the manner determined by the Board in accordance with
section 11.2) to such Approved Program and Approved Budget in an amount equal to
its Percentage Interest or in some lesser amount than its respective Percentage
Interest, or may elect not to contribute any amount, in which cases its
Percentage Interest must be recalculated as provided in section 8.4.  If a
Shareholder fails to make such an election within such twenty (20) Business Day
period, then the Shareholder will be deemed to have elected to contribute to
such Approved Program and Approved Budget in proportion to its respective
Percentage Interest as of the beginning of the period covered by the Approved
Program and Approved Budget.

(2)
If a Shareholder elects pursuant to section 10.2(1) not to contribute to an
Approved Program and Approved Budget or to contribute in some lesser amount than
its respective Percentage Interest, then the other Shareholder may, within ten
(10) Business Days of the twenty (20) Business Day period referred to in section
10.2(1), elect to withdraw its votes in favor of the Approved Program and
Approved Budget and if such withdrawal results in fewer votes in favor of the
Approved Program and Approved Budget than are required to adopt it, to require a
new vote on the proposed Program and Budget.

9.3
Operations Pursuant to Programs and Budgets

Subject to section 10.5, Operations must be conducted, expenditure must be
incurred, and Assets must be acquired only pursuant to Approved Programs and
Approved Budgets.  Each Program and Budget approved by the Board must budget and
provide for reasonably anticipated expenses for all Operations contemplated
under the Program and Budget.

9.4
Budget Overruns

The Company must immediately notify the Board of any material departure from an
Approved Program and Approved Budget.  Overruns of ten percent (10%) or less of
the amount of an Approved Budget must be borne by the Shareholders in proportion
to their respective Percentage Interests as of the time the overrun occurs.
Subject to section 10.5, overruns of more than ten percent (10%) of an Approved
Budget may only be authorized by the Board.

9.5
Emergency or Unexpected Expenditures

In case of emergency, the Company may take any reasonable action it deems
necessary to protect life, limb or property, to protect the Assets or to comply
with applicable Law.  The Company must promptly notify the Shareholders of the
emergency.  The cost incurred in responding to the emergency must be funded by
the Shareholders making additional capital contributions to the Company in
proportion to their respective Percentage Interests at the time the emergency
expenditures are incurred. In case of emergency expenditures exceeding $10
million, the Board must meet within twenty (20) days after receipt of notice of
such expenditures to reconsider the then Approved Program and Approved Budget,
and such Program and Budget must become subject to re-approval in accordance
with section 10.1(3).
 
Page 172

--------------------------------------------------------------------------------

 

10.
Financing of Company

10.1
Funding

The Shareholders will not be obliged to provide funding to the Company beyond
the obligations set out in this Agreement.

10.2
Financing of Approved Programs and Approved Budgets

The Parties intend that funding of the Company to meet the projected cash
requirements of the Company under Approved Programs and Approved Budgets will be
discharged by the methods (or by a combination of methods) as determined by the
Board from time to time, including:

(1)
by way of common equity (via the issue of Shares); and

(2)
by debt.

Any Loans advanced by the Shareholders to the Company pursuant to this section
11.2 will be on the same terms and conditions.

10.3
Called Sums

On the basis of the Approved Program and Approved Budget, the Company must
submit to each Shareholder at least ten (10) Business Days prior to the end of
each month, a notice (“Called Sum Notice”) to contribute funds in accordance
with their Percentage Interests to meet the projected cash requirements of the
Company under the Approved Program and Approved Budget for the next month (each
such contribution, a “Called Sum”).  Within ten (10) days after receipt of each
Called Sum Notice, each Shareholder must contribute to the Company its share of
such estimated cash requirements by the method of funding determined by the
Board in accordance with section 11.2.  Time is of the essence for payment of
such Called Sum Notices.  The Company must at all times maintain a cash balance
approximately equal to the rate of disbursement for a period of approximately
forty (40) Business Days.  All funds in excess of immediate cash requirements
must be invested in interest-bearing accounts with the Company’s bank.

10.4
Failure to Contribute Called Sums

Except as provided in section 10.2, a Shareholder that fails to contribute any
Called Sum in the amount, by the method and at the times specified in section
11.3 will be in default, and the amount of the defaulted Called Sum will bear
interest from the date due at an annual rate equal to the Prime Rate plus two
percentage points (2%), but in no event must such rate of interest exceed the
maximum permitted by Law.  The non-defaulting Shareholder will have those
rights, remedies and elections specified in section 8.5.

11.
Financial Information and Accounting Requirements

11.1
Financial Information

The Company must provide to each Director and Shareholder (at the cost and
expense of the Company):

(1)
as soon as practicable (and in any event not later than fifteen (15) Business
Days) after the end of each calendar month, unaudited management accounts for
that calendar month and Financial Year-to-date including:

 
Page 173

--------------------------------------------------------------------------------

 

(a)
a profit and loss account, balance sheet and cash-flow statement; and

(b)
a review of the Approved Budget and a reconciliation of results against that
Approved Budget;

(2)
as soon as practicable (and in any event not later than 120 days) after the end
of each Financial Year, copies of the Audited Accounts;

(3)
at the time of the approval of a Program and Budget, an annual plan for the cash
requirements of the Company, indicating forecast sources and uses of cash over
the following 12 month period; and

(4)
any other information that the Director or Shareholder may at any time
reasonably require with respect to any matter relating to the business or
financial condition of the Company including for the purpose of any Shareholder
or its Affiliates which is a public company whose shares are listed on a stock
exchange satisfying their respective public reporting or similar obligations
imposed by the relevant securities exchange on which their shares are listed.

11.2
Accounting principles

The Company must keep written financial records that correctly record and
explain its transactions and financial position and performance and ensure that
each financial statement and other document provided under section 12.1:

(1)
is presented in dollars or MXN, as applicable;

(2)
complies with IFRS, consistently applied, (except to the extent disclosed in
them) and all applicable Laws;

(3)
provides sufficient detail to allow for the conversion of financial information
from IFRS to U.S. GAAP; and

(4)
gives a true and fair view of its consolidated and unconsolidated financial
position as at the date, and performance for the period ending on the date, on
which those statements or documents are prepared.

11.3
Access to Financial Information

Any Shareholder and its designated Personnel (which for this purpose will
include the auditors of each Shareholder or each Shareholder’s ultimate parent
corporation, as applicable), upon notice in writing to the Company, will be
provided with reasonable access during regular business hours to the information
necessary to audit either internally or externally, the Company’s accounts,
records and systems relating to the accounting of the Company under this
Agreement for any Financial Year within the 12-month period following the end of
such Financial Year as long as such rights are exercised in a manner that does
not interfere with the conduct of the Business or expeditious completion by the
Company of its Audited Accounts for a Financial Year.  Where two or more
Shareholders or their designated representatives wish to conduct an audit, they
must make every reasonable effort to conduct joint or simultaneous audits in a
manner which will result in a minimum of inconvenience to the Company.  No audit
expense incurred pursuant to this section 12.3 by either the Company or the
Shareholders, or by audit firms employed by either, will be charged to the
Company, and such audit expenses will be for the account of the Shareholder or
Shareholders requesting the audit, except for expenses incurred in the annual
audit of the Company referred to in section 12.1(2).
 
Page 174

--------------------------------------------------------------------------------

 

11.4
Distribution Policy

The Company, through a meeting of the Shareholders, may approve a distribution
(which may include a dividend, return of capital, interest payment on
shareholder loans or repayment of shareholder loans) in cash equal to the amount
of the Company’s Available Cash at such time as determined by the meeting of the
Shareholders. For purposes of this section, “Available Cash” means the maximum
amount of cash legally available under applicable Law and contracts to be
distributed to the Shareholders pursuant to this section 12.4, minus an amount
that the meeting of the Shareholders determines in good faith should be retained
in the Company to meet or fund debt service commitments (but excluding principal
and interest payments on shareholder loans), working capital requirements, legal
reserve fund, capital expenditures, or other business needs of the Company. Any
distribution (whether quarterly or otherwise) must be made on a pro rata basis
in accordance with the Percentage Interests of the Shareholders.

12.
Term and Termination

12.1
Former Shareholder not bound

This Agreement ceases to apply to a Shareholder which has transferred all its
Shares as permitted by this Agreement and the Articles, except for any provision
of this Agreement which is expressed to continue in force thereafter.

12.2
Effective Date and Term

This Agreement will be effective as of the Effective Date and continues in full
force and effect until either:

(1)
the termination of this Agreement by unanimous written agreement of the
Shareholders;

(2)
one Shareholder holding all of the issued Shares (including any Shares held by
an Affiliate of that Shareholder); or

(3)
an effective resolution is passed, or a binding order is made, for the winding
up of the Company by a court of competent jurisdiction.

12.3
Termination not to affect certain provisions

Any termination of this Agreement however caused, or the ceasing by any
Shareholder to hold any Shares as contemplated by section 13.1 will not affect
any provision of this Agreement which is expressed to come into effect on, or to
continue in effect after, that termination or cessation.

12.4
Winding Up of Company

On the winding up of the Company, the relevant rules in the General Law of
Commercial Companies (Ley General de Sociedades Mercantiles) will apply. In
addition, each Shareholder must use its reasonable efforts in good faith, by
exercise of its powers as a Shareholder, to ensure that:

(1)
adequate arrangements are made for payment of, or security for, reclamation and
closure costs;

(2)
the Company surrenders to the Shareholder the license of any intellectual
property licensed to it by that Shareholder; and

(3)
any other arrangements between the Company and any Shareholder in relation to
the Business and Assets of the Company are terminated.

 
Page 175

--------------------------------------------------------------------------------

 

12.5
Right to Data After Termination

After the termination of the Company pursuant to section 13.1, each Shareholder
will be entitled to copies of all information acquired by the Company before the
effective date of termination not previously given to it, but a Shareholder that
surrenders, has cancelled, forfeits or transfers its entire Shares, will not be
entitled to any such information after any such surrender, cancellation,
forfeiture or transfer.

13.
Transfer of Interest

13.1
General

A Shareholder will have the right to Transfer to any third party all or any part
of its Interest, solely as provided in this section 16.

13.2
Limitations on Free Transferability of Interest

The Transfer right of a Shareholder in section 16.1 will be subject to the
following terms and conditions:

(1)
no Transfer of an Interest will be valid or recognized by the Company unless and
until the transferring Shareholder has provided to the other Shareholder notice
of the Transfer, and the transferee has complied with section 16.6;

(2)
the transferring Shareholder and the transferee must bear all Tax consequences
of the Transfer;

(3)
except as approved by a Shareholders Supermajority Vote or as otherwise
expressly authorized by this Agreement, no Shareholder may give or create or
purport to give or create any Encumbrance in or over the Assets;

(4)
no Shareholder, without approval by a Shareholders Supermajority Vote, may make
a Transfer of a part of its Interest that is equal to or less than 10% of all
Interests held by the Shareholders; and

(5)
for certainty, each Transfer of an Interest to a transferee must include as a
part of such Transfer an amount of the Loans then held by the transferring
Shareholder, which amount will be proportionate to the amount (expressed as a
percentage) that the Shares being transferred as part of such Interest bear to
all of the Shares held by the transferring Shareholder immediately prior to such
Transfer.

13.3
Acquisition Right

(1)
Except as otherwise provided in section 16.4, if a Shareholder desires to
Transfer all or any part of its Interest, then the other Shareholder (“Remaining
Shareholder”) will have the right of first refusal to acquire such Interest as
provided in this section 16.3.

(2)
A Shareholder (“Selling Shareholder”) intending to Transfer all or any part of
its Interest (“Offered Interest”) must, subject to this section 16.3, promptly
provide notice to the Remaining Shareholder of its intentions (“Transfer
Notice”).  The Transfer Notice must state the price, the identity of the
proposed transferee including the identity of the person which is the ultimate
holding company of the proposed transferee (“Transferee”) and all other
pertinent terms and conditions of the intended Transfer, and must be accompanied
by a copy of the proposed offer or contract for sale.  If the consideration for
the intended Transfer or any part of it is not in cash, then the Transfer Notice
given by the Selling Shareholder must specify the cash value of such
consideration or the relevant part of the consideration, as determined by the
Selling Shareholder.

 
Page 176

--------------------------------------------------------------------------------

 

(3)
Within ten (10) Business Days after receipt of a Transfer Notice under section
16.3(2) the Remaining Shareholder may object in writing to the Selling
Shareholder’s determination of the cash value of the consideration or relevant
part of it which is the subject of the intended Transfer and upon such an
objection being made the Shareholders must seek to agree upon that cash value
but if they cannot reach agreement within five (5) Business Days after the date
of objection, then that cash value will constitute a Dispute to be resolved by
an Expert in accordance with section 19 (the cost of which determination must be
borne, if the cash value determined is less than that determined by the Selling
Shareholder, by the Selling Shareholder and in any other case by the Remaining
Shareholder).

(4)
The Remaining Shareholder will have forty (40) Business Days from the date the
Transfer Notice is delivered or forty (40) Business Days from the date of
agreement or determination of the cash value of the consideration or relevant
part of it which is the subject of the intended Transfer (whichever is the
later) (“Election Period”) to notify the Selling Shareholder whether it elects
to acquire the Offered Interest at (subject to section 16.3(2)) the same price
and on the same terms and conditions as set out in the Transfer Notice.  If
there is more than one Remaining Shareholder then the election will be
exercisable by all or any one or more of the Remaining Shareholders and those
who exercise it must purchase the Offered Interest of the Selling Shareholder
and be liable for the purchase price as between them in proportion to their
Percentage Interests inter se or in such other proportions as they may agree.
For greater certainty, the Remaining Shareholder will have the right to acquire
all but not less than all of the Offered Interest.

(5)
If the Remaining Shareholder elects to acquire the Offered Interest during the
Election Period pursuant to section 16.3(2) and the Selling Shareholder receives
offers in respect of all but not less than all of the Offered Interest, then the
Transfer must be consummated within forty (40) Business Days after the date on
which the Selling Shareholder or Remaining Shareholder (or both, as the case may
be) have secured (on terms and conditions satisfactory to it) any necessary
Consents of any Governmental Authority to the Transfer of the Offered Interest
and all waiting periods which applicable Law requires the Selling Shareholder or
Remaining Shareholder (or both, as the case may be) to observe have expired.
Notwithstanding the foregoing and in any event, the Transfer to the Remaining
Shareholder must be consummated within twelve (12) months after notice of such
election is delivered to the Selling Shareholder.

(6)
If, after having completed the procedures described above, the Selling
Shareholder has not received elections to acquire all but not less than all of
the Offered Interest, then the Selling Shareholder will, following the
expiration of the Election Period, be entitled to consummate the Transfer to the
Transferee within forty (40) Business Days after the date on which the Selling
Shareholder has secured (on terms and conditions satisfactory to it) any
necessary Consents of any Governmental Authority to the Transfer of the Offered
Interest and all waiting periods which applicable Law requires the Selling
Shareholder or the Transferee (or both, as the case may be) to observe have
expired which Transfer must be at a price and on terms no less favorable than
those offered to the Remaining Shareholder in the Transfer Notice. 
Notwithstanding the foregoing and in any event, the Transfer of the Offered
Interest to the Transferee must be consummated within twelve (12) months after
the date on which the Election Period expired.

(7)
If the Selling Shareholder fails to consummate the Transfer to the Transferee
within the twelve (12) month period set out in section 16.3(6) or any material
alteration of the terms and conditions of the intended Transfer is proposed
within such period then the Selling Shareholder must not complete the intended
Transfer after that time or as so altered without first having again complied
with the foregoing provisions of this section 16.3.

 
Page 177

--------------------------------------------------------------------------------

 

13.4
Exceptions to Acquisition Right

Section 16.3 will not apply to the following:

(1)
transfer by a Shareholder of all or any part of its Interest to an Affiliate as
long as if at any time after such Transfer such transferee ceases to be an
Affiliate of such Shareholder, then such transferee must promptly Transfer all
of its Interest back to such Shareholder;

(2)
an indirect Transfer that results from a change in the shareholding of a public
company whose shares are listed on a stock exchange or an amalgamation,
reorganization, business combination or other merger transaction completed by
such a public company as long as the successor corporation possesses, directly
or indirectly, all the property, rights and interests, and all the debts,
liabilities and obligations, of each amalgamating or predecessor company;

(3)
an amalgamation or corporate reorganization involving the transferring
Shareholder that has the effect in law of the amalgamated or surviving
corporation possessing all the property, rights and interests and being subject
to all the debts, liabilities and obligations of each amalgamating or
predecessor corporation provided that the surviving corporation was at all times
before such amalgamation, an Affiliate of the transferring Shareholder; or

(4)
the creation by a Shareholder of any Encumbrance over all or any of its Interest
as permitted in accordance with section 16.5.

13.5
Encumbrance of Shares

Each Shareholder must not create or permit the creation of any Encumbrance over
all or any of its Interest unless:

(1)
the Encumbrance is a mortgage, charge, assignment by way of security or other
recognized form of security reasonably acceptable to the other Shareholder
(“Security”); and

(2)
the Security is to secure money borrowed by the Shareholder for the purpose of
meeting its obligations under this Agreement; and

(3)
the person to whom the Security is granted or given (“Security Holder”) agrees
in writing in a legally enforceable manner with the other Shareholder
(“Non-secured Shareholder”) that the rights and interests of the Company and the
other Shareholder in the Interest and the Assets (whether direct or indirect)
will not be subject to or prejudiced by the Security and that the Security
Holder and any liquidator, receiver, receiver and manager, trustee, assignee or
transferee taking an interest in or relating to the Interest of the Shareholder
giving or granting the Security (“Encumbered Interest”) will be bound by the
terms of this Agreement and will take subject to the rights and interests in the
Encumbered Interest of the Non-secured Shareholder and, in particular, but
without limiting the foregoing, that:

(a)
the Security Holder or any receiver or receiver and manager appointed by the
Security Holder under the Security, if it desires to exercise any power of sale
or foreclosure arising under the Security, must comply with section 16.3 as if
such Security Holder, receiver or receiver and manager were the Selling
Shareholder and as if reference to the other Shareholder in section 16.3 was to
the Non-secured Shareholder; and

(b)
the Security must be subordinate to any then-existing debt or Encumbrance,
encumbering the Shareholder’s Interest.

 
Page 178

--------------------------------------------------------------------------------

 

13.6
Conditions of Transfer

A Transfer to a third party under section 16.3 or an Affiliate under section
16.4(1) will have no effect unless and until the third party or the Affiliate
(as the case may be):

(1)
except in the case of an indirect Transfer contemplated by section 16.4(2),
executes and delivers to the other Shareholder and the Company an agreement or
instrument in a form as the other Shareholder may reasonably require, by which
the third party or the Affiliate agrees to be bound by and to perform and
observe all of the terms and conditions of this Agreement binding upon and to be
performed and observed by the transferring Shareholder to the extent of the
Shares being transferred and specifying an address for service, including the
address and email address for the third party or Affiliate; and

(2)
the third party or the Affiliate secures all necessary Consents of any
Governmental Authority to the Transfer.

13.7
Costs and Expenses

The Shareholder making a Transfer to an Affiliate or to a third party must pay
all costs, charges and expenses (including the legal costs and expenses of the
Company and other Shareholder) of and incidental to the preparation,
negotiation, settling, execution and registering of every document required to
satisfy section 16.6.

13.8
Change in Control of a Shareholder

Except where a Shareholder’s shares are listed on a recognized stock exchange,
if after the Effective Date there is to be a Change in Control of a Shareholder
or there is a Change in Control of a Shareholder then the Shareholder in
relation to whom a Change in Control is to occur or has occurred (“CC
Shareholder”), must promptly give a notice (“Change in Control Notice”) to the
other Shareholder (or Shareholders, as the case may be) (“Continuing
Shareholder” or “Continuing Shareholders”, as the case may be) of the fact that
a Change in Control will occur or has occurred. The Change in Control Notice
will (subject to any Project Security) will constitute a grant by the CC
Shareholder to the Continuing Shareholder or Continuing Shareholders, as the
case may be of an option (“CC Option”) to acquire all of the Interest of the CC
Shareholder (“Share Interest”) and the CC Option:

(1)
will be exercisable by the Continuing Shareholder or Continuing Shareholders, as
the case may be by notice to the CC Shareholder:

(a)
within ninety (90) days of the date of agreement in writing by the CC
Shareholder and the Continuing Shareholder or Continuing Shareholders, as the
case may be of the fair market value of the Share Interest; or

(b)
failing agreement pursuant to section 16.8(1)(a) within fourteen (14) days after
receipt of the Change in Control Notice, within ninety (90) days after
determination of the fair market value of the Share Interest in accordance with
section 16.9,

whichever is the later;

(2)
will contain the following terms:

(a)
the purchase price will be the fair market value of the Share Interest as agreed
in accordance with section 16.8(1)(a) or failing agreement as determined in
accordance with section 16.9;

(b)
if there is more than one Continuing Shareholder then:

 
Page 179

--------------------------------------------------------------------------------

 

(i)
the CC Option will be exercisable by all or any one or more of the Continuing
Shareholders and those who exercise it must purchase the Share Interest of the
CC Shareholder and be liable for the purchase price as between them in
proportion to their Percentage Interests inter se or in such other proportions
as they may agree;

(ii)
if any Continuing Shareholder exercises the CC Option it must immediately give
notice of the exercise of the CC Option to all of the other Continuing
Shareholders which will then have thirty (30) days after receipt of that notice
within which to exercise the CC Option themselves; and

(iii)
the date of exercise of the CC Option will be deemed to be the date of
expiration of the period of thirty (30) days after receipt by all Continuing
Shareholders of a notice under section 16.8(2)(b)(ii) from the first Continuing
Shareholder to exercise the CC Option;

(c)
the Continuing Shareholder or Continuing Shareholders (as the case may be)
exercising the CC Option will purchase and take a transfer from the CC
Shareholder of the Share Interest free of all Encumbrances (other than any
Project Security in respect of which a Continuing Shareholder or Continuing
Shareholders (as the case may be) will covenant with the chargee or encumbrancee
under such Project Security to be bound thereby and liable under the Project
Security to the same extent as the CC Shareholder);

(d)
if the CC Option is exercised then the CC Shareholder must, within ninety (90)
days after the date on which the Continuing Shareholder secures all necessary
consents and approvals of any Governmental Authority to the purchase and
transfer of the Share Interest, transfer to the Continuing Shareholder or
Continuing Shareholders (as the case may be) which exercise the CC Option (and,
in the case of more than one Continuing Shareholder who has exercised the CC
Option, the proportions between them determined in accordance with section
16.8(2)(b)(i) the Share Interest and thereupon the CC Shareholder will cease to
have any further right or interest in the Assets, the Company or the Share
Interest; and

(e)
the CC Shareholder and the Company must deliver or cause to be delivered all
deeds, instruments, notarizations or documents, duly executed, which in the
opinion of the Continuing Shareholder (acting reasonably) are necessary to
effect and evidence the purchase and transfer of the Share Interest from CC
Shareholder to the Continuing Shareholder free from all Encumbrances as
contemplated by this section 16.8.

13.9
Determination of Fair Market Value.

If the fair market value of a Share Interest of a CC Shareholder cannot be
agreed to by the CC Shareholder and the Continuing Shareholders within fourteen
(14) days after receipt of the Change of Control Notice, then the fair market
value of the Share Interest of a CC Shareholder will constitute a Dispute to be
resolved by an Expert in accordance with section 19 (the cost of which
determination must be borne, if the fair market value determined is less than
that determined by the CC Shareholder, by the CC Shareholder and in any other
case by the Continuing Shareholders).

13.10
Compulsory Acquisition Option on Insolvency

If an Insolvency Event occurs in relation to any Shareholder (an “Insolvent
Party”), then the other Shareholder will have an option (on a pro rata basis
among such other Shareholders) to acquire the Interest of the Insolvent Party
for a cash purchase price determined by agreement with the Insolvent Party or
its legal representatives to be fair market value. The other Shareholder may
exercise such option to purchase by written notice to the Insolvent Party or its
legal representatives given within twenty (20) Business Days of it first
becoming aware of the Insolvency Event.  If there is more than one Shareholder
(other than the Insolvent Party) then the option will be exercisable by all or
any one or more of the other Shareholders and those who exercise it must
purchase the Interest of the Selling Shareholder and be liable for the cash
purchase price as between them in proportion to their Percentage Interests inter
se or in such other proportions as they may agree. If no agreement is reached as
to the fair market value of the entire Interest of the Insolvent Party within
twenty (20) Business Days of the giving of such notice, any Shareholder may
refer that matter for determination by an Expert in accordance with section 19.
 
 
Page 180

--------------------------------------------------------------------------------

14.
Confidentiality

14.1
General

The Parties agree that this Agreement (including any drafts of it), all
information (whether in tangible or electronic form) exchanged between the
Parties or their Affiliates under this Agreement and all information concerning
or relating to the Operations of which it becomes aware (“Confidential
Information”) is the exclusive property of the Company, is confidential and must
be kept confidential and must not be disclosed to any person at any time or in
any manner except:

(1)
to another Shareholder;

(2)
with the prior written consent of the other Shareholder;

(3)
disclosure of Confidential Information by a Shareholder to its Affiliates;

(4)
to the extent that the Confidential Information was publicly available at the
Effective Date or becomes publicly available subsequent to the Effective Date
without breach of this Agreement;

(5)
as may be necessary in seeking approval of any Governmental Authority to perform
the Operations;

(6)
by a Party to legal, financial and other professional or technical advisers,
auditors and other consultants, officers and employees of:

(a)
that Party; or

(b)
that Party’s Affiliates,

in any case requiring the information for the purposes of this Agreement (or any
transactions contemplated by this Agreement), or for the purpose of advising
that Party in relation to this Agreement;

(7)
to the extent required by Law or by a lawful requirement of any Governmental
Authority or stock exchange having jurisdiction over a Shareholder or its
Affiliates (and the Parties expressly acknowledge that this Agreement may be
required to be filed under Silver Bull’s SEDAR profile at www.sedar.com and with
the SEC at www.sec.gov/edgar/, subject to such redactions permitted under such
Law or lawful requirements as a Party may require);

(8)
if required in connection with legal proceedings or arbitration relating to this
Agreement or for the purpose of advising a Shareholder in relation to legal
proceedings or arbitration;

 
Page 181

--------------------------------------------------------------------------------

 

(9)
to any bona fide enquirer contemplating the Transfer to it of the Shares of a
Shareholder under this Agreement as long as the enquirer has first entered into
an agreement in favour of the Parties to preserve confidentiality of information
disclosed in a manner at least as onerous on the enquirer as this section 17.1
is onerous on the Parties;

(10)
to a banker, lender, financial institution or other financing source considering
the provision of or, which has provided financing to, a Shareholder or an
Affiliate of a Shareholder or to a trustee, representative or agent of such
banker, financial institution or other financing source; or

(11)
as required by the rules and regulations of any regulator, securities commission
or stock exchange or similar public market for trading shares upon which
securities of a Shareholder or of an Affiliate of a Shareholder are quoted after
the reasonable prior consultation, if practicable, with the other Shareholder
taking place as to the nature and form of the disclosure (which does not imply
that the consent or approval, of the other Shareholder must or need be
obtained). Notwithstanding the foregoing, any disclosure must be to the
standards required by the applicable stock exchange, regulator, securities
commission or applicable Law.

14.2
Public Announcements

(1)
Any initial public announcement of this Agreement and its subject matter will be
in the form agreed between the Shareholders prior to the Effective Date.

(2)
Subject to section 9.2(1), a Party may not make any public announcement in
relation to this Agreement or any matter arising under this Agreement unless:

(a)
the wording of the announcement is agreed between the Shareholders, such
agreement not to be unreasonably withheld; or

(b)
the announcement is otherwise permitted under section 9.2(3).

(3)
A Shareholder is entitled to make announcements only to the extent necessary to
comply with the listing rules of an applicable stock exchange on which its
shares (or that of its Affiliate) are listed or the requirements of a regulator,
securities commission or Law. The Shareholder proposing to make such an
announcement will endeavour to give the other Shareholder as much notice as is
possible (and in any event will endeavour to give at least 24 hours’ notice) of
its intention to make the announcement, and will take into account the
reasonable requests of the other Shareholder in relation to the wording of the
announcement.

14.3
Duration of Confidentiality

This section 17 will apply for two (2) years following termination of this
Agreement pursuant to section 13.1, and will continue to apply to any
Shareholder who withdraws, who is deemed to have withdrawn, who has forfeited
its Interest or who Transfers its Interest, for two (2) years following the date
of such occurrence.

15.
Anti-Corruption, Internal Controls and Compliance Policies

15.1
Adequate anti-corruption policies and internal controls - Company

The Company will adopt adequate written policies and procedures that are
acceptable in form and substance to South32 to ensure compliance with Laws
relating to Bribery and trade sanction laws.
 
Page 182

--------------------------------------------------------------------------------

 

15.2
Representations and Covenants

(1)
Each Shareholder, including the Company, represents and warrants that, in
connection with this Agreement:

(a)
neither it, nor its Personnel, directly or indirectly has engaged (upon entering
into this Agreement), or will engage, in the Bribery of a Government Official or
any person;

(b)
it (including its Personnel) will otherwise comply with any Anti-Corruption
Laws;

(c)
neither it, nor any of its officers or directors, has been convicted of any
offence involving a breach of Anti-Corruption Laws;

(d)
it will keep and maintain accurate and reasonably detailed books and financial
records of expenses and receipts in connection with its performance under, and
payments made or received in connection with, this Agreement; and

(e)
upon request, as soon as reasonably practicable but not later than five (5)
Business Days, provide any information and reasonable assistance to another
Party to audit any books and financial records to verify compliance with the
undertakings under this Agreement, and otherwise reasonably co-operate with a
Shareholder investigation of any related matters.

(2)
Each Shareholder represents, warrants and agrees that, in connection with this
Agreement, the Assets and the Operations:

(a)
neither it, nor any of its Affiliates nor its Personnel, directly or indirectly,
has engaged (prior to entering into this Agreement), or will engage, in the
Bribery of a Government Official or any person;

(b)
it (including its Affiliates and Personnel) has and will otherwise comply with
any Anti-Corruption Laws;

(c)
except as disclosed to the other Party, neither it (including any of its
Personnel) nor any other entity in which the Party has an ownership interest:

(i)
is directly or indirectly owned or controlled, in whole or in part, by any
Government Official unless the interest held is less than 5% of any securities
of the Party that are publicly traded on a major stock exchange; and

(ii)
has an officer, director, or employee who is, or currently expects to become,
such a Government Official during the term of this Agreement;

(d)
it must notify each other Party promptly, and in any event not less than five
(5) Business Days, upon becoming aware that any officer, director, employee or
owner becomes, or expects to become, a Government Official in a position to take
or influence official action for or against the Operations or this Agreement;

(e)
if it engages a Subcontractor or other third party to interact with others on
its behalf, it will perform appropriate risk based anti-corruption due diligence
on that Subcontractor or third party, will keep records of the same, and take
reasonable measures to ensure they comply with sections 18.2(2)(a), 18.2(2)(b)
and 18.2(2)(c); and

(f)
it will notify each other Party promptly upon becoming aware of any potential
breach of sections 18.2(2)(a), 18.2(2)(b), 18.2(2)(c) or 18.2(2)(d).

 
Page 183

--------------------------------------------------------------------------------

 

(3)
Each Shareholder represents, warrants and agrees that, in connection with this
Agreement, it will:

(a)
keep and maintain accurate and reasonably detailed books and financial records
of expenses and receipts in connection with its performance under, and payments
made or received in connection with, this Agreement; and

(b)
upon request, as soon as reasonably practicable but no later than five (5)
Business Days, provide any information and reasonable assistance to another
Party to audit any books and financial records to verify compliance with the
representations, warranties and undertakings under this Agreement, and otherwise
reasonably co-operate with any Party investigation of any related matters.

16.
Disputes and Arbitration

16.1
Disputes

If there is any Dispute between the Shareholders concerning or arising out of or
in relation to this Agreement, whether before or after the expiration of this
Agreement (including any Dispute as to whether any issue or matter is
arbitrable), then a Shareholder may give to each other Party a notice (“Dispute
Notice”) specifying the Dispute and requiring its resolution under this section
19. All Disputes must be resolved solely in accordance with this section 19.

16.2
Dispute Representatives to Seek Resolution

(1)
If the Dispute is not resolved within ten (10) Business Days after a Dispute
Notice is given by a Shareholder to each other Party, each Shareholder must
nominate one (1) representative from its senior management to resolve the
Dispute (each, a “Dispute Representative”), who must negotiate in good faith
using their respective commercially reasonable efforts to attain a resolution of
the Dispute.

(2)
If the Dispute is not resolved within ten (10) Business Days of the Dispute
being referred to the respective Dispute Representatives or a Shareholder fails
to nominate a Dispute Representative, then any Shareholder may submit the
Dispute to arbitration in accordance with section 19.3.

16.3
Arbitration

(1)
Any Dispute which has not been resolved under section 19.2 must be referred to
and finally resolved by arbitration under the then current domestic commercial
arbitration rules of the BCICAC (“Rules”).

(2)
The Parties agree that:

(a)
the seat, or legal place of arbitration, will be Vancouver, British Columbia.
The language used in the arbitral proceedings will be English;

(b)
all arbitral proceedings will be private and confidential and may be attended
only by the arbitrators, the Parties and their representatives, and witnesses to
the extent they are testifying in the proceedings;

(c)
subject to section 19.3(2)(d), any Dispute will be heard by a single arbitrator
and the Shareholders must attempt to agree upon a qualified individual to serve
as arbitrator.  If the Shareholders are unable to so agree within twenty (20)
Business Days of the first attempt by the Shareholders to select the arbitrator,
then a Shareholder may request that the BCICAC select and appoint the
arbitrator;

 
Page 184

--------------------------------------------------------------------------------

 

(d)
if any Shareholders’ claim or counterclaim equals or exceeds five million
dollars ($5,000,000), exclusive of interest or legal fees, then the Dispute must
be heard and determined by three (3) arbitrators and in the event that three (3)
arbitrators will hear the Dispute, each Shareholder must, within twenty (20)
Business Days after commencement of the arbitration, select one (1) person to
act as arbitrator.  The two (2) arbitrators so selected must, within ten (10)
Business Days of their appointment, select a third arbitrator who will serve as
the chairperson of the arbitral panel;

(e)
if a Shareholder fails to appoint an arbitrator as required under section
19.3(2)(d), or if the arbitrators selected by the Shareholders are unable or
fail to agree upon a third arbitrator within ten (10) Business Days of their
appointment, then a Shareholder may request that the BCICAC select and appoint
that arbitrator;

(f)
the arbitrator (or each of them as the case may be) must be independent of the
Parties, a senior qualified and practising lawyer in Canada with expertise in
the subject matter of the Dispute;

(g)
if an arbitrator dies, resigns, refuses to act, or becomes incapable of
performing his or her functions as an arbitrator, then the BCICAC may declare a
vacancy on the panel and the vacancy must be filled by the method by which that
arbitrator was originally appointed;

(h)
the arbitral panel may determine all questions of law and jurisdiction
(including questions as to whether or not a Dispute is arbitrable) and all
matters of procedure relating to the arbitration;

(i)
arbitration will be the sole and exclusive forum for resolution of a Dispute and
any award or determination of the arbitral panel will be final and binding upon
the Parties in respect of all matters relating to the arbitration, the
procedure, the conduct of the Parties during the proceedings and the final
determination of the issues in the arbitration; and

(j)
there will be no appeal from any award or determination of the arbitral panel to
any court and judgment on any arbitral award may be entered in any court of
competent jurisdiction.

(3)
If for any reason the BCICAC cannot or does not make the appointment or
appointments required under the Rules or this section 19, either Shareholders
may apply to the Supreme Court of British Columbia to appoint the arbitrator or
arbitrators, as the case may be.

(4)
No arbitration proceeding may be commenced under this section 19 unless
commenced within the time period permitted for actions by the applicable statute
of limitations.

(5)
All papers, notices or process pertaining to an arbitration under this Agreement
may be served on a Party in accordance with section 20.

(6)
The Parties must treat as Confidential Information, in accordance with the
provisions of section 17, the existence of the arbitral proceedings; written
notices, pleadings and correspondence in relation to the arbitration; reports,
summaries, witness statements, memorials, briefs and other documents prepared in
respect of the arbitration; contemporaneous or historical documents exchanged or
produced for the purposes of the arbitration; and the contents of any award or
ruling made in respect of the arbitration. Notwithstanding the foregoing, a
Shareholder may disclose such Confidential Information in judicial proceedings
to enforce an award or ruling and as permitted under this section 19.

 
Page 185

--------------------------------------------------------------------------------

 

16.4
Inconsistency between Rules and Agreement

If there is a conflict between the provisions of this Agreement and the
provisions of the Rules, then the provisions of this Agreement will prevail.

16.5
Effect of Arbitration

Nothing in this section 19 will prejudice the right of a Shareholder to
institute legal proceedings to seek urgent interlocutory or declaratory relief.
Subject to the foregoing, the arbitration will be the sole and exclusive forum
for resolution of a Dispute and the award will be final and binding.

16.6
Enforcement

The award rendered by an arbitral panel may be enforced by an order or judgment
of any court having jurisdiction or an application may be made to such court for
acceptance of the award and an order of enforcement, as the case may be.

16.7
Performance of Obligations During Dispute

During the existence of any Dispute, the Parties must continue to perform all of
their obligations under this Agreement which are not the subject of the Dispute
without prejudice to their position in respect of such Dispute, unless the
Shareholders otherwise agree.

16.8
Consolidation of Arbitration

If a Shareholder is or becomes involved in any arbitration proceeding with
another Shareholder and with any Affiliate of another Shareholder, all such
arbitrations may at such Shareholders' discretion be consolidated or joined with
the other arbitration or arbitrations such that all Disputes between the
Shareholders and any Affiliates of the Shareholders, are resolved by a single
arbitral panel.

16.9
Expert Determination

If:

(1)
there is any Dispute as to the application of any industry or technical standard
or any rules, practices or customs of any trade or profession;

(2)
the terms of this Agreement expressly provide that a Dispute will be resolved by
an Expert; or

(3)
whenever, during the term of this Agreement, the Shareholders agree that a
Dispute will be resolved by an Expert,

then, notwithstanding any other provision of this section 19, the Dispute must
be referred to an Expert for determination and sections 19.10 to 19.12 will
apply in place of section 19.3.

16.10
Appointment of Expert

The procedure for the appointment of an Expert will be as follows:

(1)
the Shareholder wishing the appointment to be made must give notice in writing
to that effect to the other Shareholder and give details of the Dispute which it
proposes will be resolved by the Expert;

(2)
if the matter to be referred to the Expert is not resolved by the Shareholders
within ten (10) Business Days from the date of the notice referred to in section
19.10(1), then representatives of the Shareholders must meet (either in person
or by electronic means) and endeavour to agree upon a single Expert (who must be
independent of the Parties and must have qualifications and experience
appropriate to the subject matter of the Dispute) to whom the Dispute will be
referred for determination; and

 
Page 186

--------------------------------------------------------------------------------

 

(3)
if within fifteen (15) Business Days of the notice referred to in section
19.10(1) the Shareholders fail to agree upon the appointment of a single Expert,
then the Shareholders must request the BCICAC to appoint the Expert. If the then
President of the BCICAC does not appoint the Expert within seven (7) Business
Days of receiving the Shareholders' request, then either Shareholder may make an
application to the Supreme Court of British Columbia for the selection of the
Expert.

16.11
Instruction of Expert and Procedures

(1)
The Expert will be instructed to:

(a)
determine the Dispute within the shortest practicable time; and

(b)
deliver a report stating its opinion with respect to the Dispute setting out the
reasons for the decision.

(2)
The Expert must determine the procedures for the conduct of the process in order
to resolve the Dispute and must provide each Shareholder with a fair opportunity
to make submissions in relation to the Dispute.

16.12
Determination of Expert

(1)
Any process or determination of the Dispute by the Expert will be made as an
expert and not as an arbitrator and the determination of the Expert will be
final and binding on the Shareholders without appeal so far as the law allows
except in the case of manifest error or where either Shareholder has not been
provided with a fair opportunity to make submissions in relation to the Dispute.

(2)
Except as provided otherwise in this Agreement:

(a)
each Shareholder must bear its own costs of and incidental to any proceedings
under sections 19.10 to 19.12 (inclusive); and

(b)
the costs of the Expert will be borne by the Shareholders in equal shares.

17.
Notice

17.1
Form of Notice

A notice, demand, approval, consent or other communication required, given or
made under this Agreement (“Notice” or “notice”) must be:

(1)
in writing; and

(2)
delivered by hand or by prepaid, registered or certified mail to the address or
if sent electronically as an attachment to an email to the email or other
internet address, specified in section 13.3.

17.2
Delivery

(1)
A Notice is effective:

(a)
if delivered by hand, on the date it is delivered to the addressee;

 
 
Page 187

--------------------------------------------------------------------------------

(b)
if mailed to an address in the city of postage, on the date which is three (3)
Business Days after the date of postage; or

(c)
if mailed to a city in Canada (other than the city of postage), on the date
which is seven (7) Business Days after the date of postage;

(d)
if mailed to a city outside of Canada, on the date which is ten (10) Business
Days after the date of postage;

(e)
if sent electronically:

(i)
at the time shown in the delivery confirmation report generated by the sender's
email system; or

(ii)
if the sender's email system does not generate a delivery confirmation report
within twelve (12) hours of the time the email is sent, unless the sender
receives a return email notification that the email was not delivered,
undeliverable or similar, at the time which is twelve (12) hours from the time
the email was sent,

unless a later time is specified in the Notice.

(2)
A Notice received after 5 p.m. in the place of receipt is taken to be received
on the next Business Day in the place of receipt.

(3)
A Party may, from time to time, notify the other Party in writing of any change
to its details in section 13.3.

(4)
An email does not itself constitute a Notice but a Notice may be transmitted as
an attachment to an email.

17.3
Address for Notice

(1)
Silver Bull’s delivery address and electronic mail address are:



Silver Bull Resources Inc.
Suite 1610, 777 Dunsmuir Street
Vancouver, British Columbia
Canada V7Y 1K4
Attention:  <@>
Email:   <@>

(2)
the Company’s delivery address and electronic mail address are:



Contratistas de Sierra Mojada, S.A. de C.V.
c/o South32 International Investment Holdings Pty Ltd
108 St Georges Terrace
Perth, Western Australia
Australia 6000
Attention:   <@>
Email:   <@>

(3)
South32’s delivery address and electronic mail address are:

South32 International Investment Holdings Pty Ltd
108 St Georges Terrace
 
Page 188

--------------------------------------------------------------------------------

 
Perth, Western Australia
Australia 6000


Attention:  <@> <@>
Email:  <@>.<@>@south32.net

18.
General

18.1
Parties

Where a Party comprises two or more persons, each of them is, to the extent
permitted by Law, jointly and severally liable for the obligations and
liabilities of that Party created by, arising under or in connection with this
Agreement.

18.2
Entire Agreement

This Agreement:

(1)
is the entire agreement and understanding between the Parties on everything
connected with the subject matter of this Agreement; and

(2)
supersedes any prior agreement or understanding on anything connected with that
subject matter.

18.3
No Third Party Beneficiaries

Except as expressly provided otherwise in this Agreement, this Agreement is for
the sole benefit of the Shareholders, and no other person, including any
creditor of any Shareholder, is intended to be a beneficiary of this Agreement
or will have any rights under this Agreement.

18.4
Further Assurances

Each Shareholder must take from time to time such actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement.

18.5
Amendment and variation

This Agreement may not be amended, modified, varied or supplemented except in
writing signed by the Shareholders.

18.6
Consents or Approvals

Except where expressly specified otherwise in this Agreement, if the doing of
any act, matter or thing under this Agreement is dependent on the consent or
approval of a Shareholder or is within the discretion of a Shareholder, then the
consent or approval may be given or the discretion may be exercised
conditionally or unconditionally or withheld by the Shareholder in its absolute
discretion.

18.7
Waiver

The Parties agree that:

(1)
a Party’s failure or delay to exercise a power or right does not operate as a
waiver of that power or right;

(2)
the exercise of a power or right does not preclude either its exercise in the
future or the exercise of any other power or right;

 
Page 189

--------------------------------------------------------------------------------

 

(3)
a waiver is not effective unless it is in writing; and

(4)
waiver of a power or right is effective only in respect of the specific instance
to which it relates and for the specific purpose for which it is given.

18.8
Survival

(1)
Sections 7.3, 8.7, 13.3, 13.4, 13.5, 16.11, 18 and 19 and all rights accrued
prior to termination of this Agreement will not merge on termination of this
Agreement, but will continue in full force and effect after any termination of
this Agreement as will any other provision of this Agreement which expressly or
by implication from its nature is intended to survive the termination of this
Agreement.

(2)
Section 17 will not merge on termination of this Agreement, but will continue in
full force and effect after any termination of this Agreement and will survive
in accordance with their terms.

18.9
Governing Law

(1)
This Agreement is solely governed by the law in force in British Columbia and
the laws of Canada applicable in British Columbia without giving effect to the
conflict of laws principles in British Columbia and without reference to the
laws of any other jurisdiction.

(2)
Subject to section 19, each Party:

(a)
irrevocably and unconditionally submits to and accepts the exclusive
jurisdiction of the courts exercising jurisdiction in British Columbia, and any
court that may hear appeals from any of those courts, for any proceeding in
connection with this Agreement, subject to the right to enforce a judgement
obtained in any of those courts in any other jurisdiction; and

(b)
irrevocably waives any objection to the venue of any legal process commenced in
the courts of British Columbia on any basis including that the process has been
brought in an inconvenient forum.

18.10
Language

(1)
At the request of the Parties this Agreement has been drafted in the English
language. If required by applicable Law, this Agreement may be translated into
Spanish but in the event of any inconsistency between the Spanish version of
this Agreement and the English version of this Agreement, the English version
will prevail and govern.

(2)
All the documents, notices, waivers and other communications given or made
between the Parties in connection with this Agreement must be in the English
language unless the Parties agree to the use of Spanish for any or all
communications.  In the event of a discrepancy between the English language
version and the Spanish language translation of any document, notice, waiver or
other communication, the English language version will prevail and govern.

18.11
Severability

(1)
If anything in this Agreement is unenforceable, illegal or void then it is
severed and the rest of this Agreement remains in force.

(2)
Where a provision of this Agreement is prohibited or unenforceable, the Parties
must negotiate in good faith to replace the invalid provision by a provision
which is in accordance with the applicable Law and which must be as close as
possible to the Parties’ original intent and appropriate consequential
amendments (if any) will be made to this Agreement.

 
Page 190

--------------------------------------------------------------------------------

 

18.12
Successors and Assigns

This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.

18.13
Counterparts

This Agreement may be executed in any number of counterparts.  Each counterpart
is an original, but the counterparts together are one and the same document. 
This Agreement is binding on the Parties on the exchange of counterparts.  A
copy of a counterpart sent by facsimile machine or by electronic mail:

(1)
must be treated as an original counterpart;

(2)
is sufficient evidence of the execution of the original; and

(3)
may be produced in evidence for all purposes in place of the original.

18.14
Execution – Authorized Officer to Sign

Each person signing this Agreement as an authorized officer of a Party hereby
represents and warrants that he or she is duly authorized to sign this Agreement
for that Party and that this Agreement will, upon having been so executed, be
binding on that Party in accordance with its terms.
[Signatures on Next Page]
Page 191

--------------------------------------------------------------------------------

Executed as an agreement as of the Effective Date.


South32 International Investment Holdings Pty Ltd.
   
By:
       
Name:
       
Title:
       





Silver Bull Resources Inc.
   
By:
       
Name:
       
Title:
       





Contratistas de Sierra Mojada, S.A. de C.V.
   
By:
       
Name:
       
Title:
       





Page 192

--------------------------------------------------------------------------------

Schedule 5 – Year 1 Approved Program


SOUTH 32 EXPLORATION SIERRA MOADA APR 2018 - MAR 2019 BUDGET
INGROUND COSTS
$2,055,829
Drilling
$732,000.00
 
Drill Assay
$150,000.00
 
Geochem Shipping - Drill
$25,000.00
 
Lab Analysis - Drill
$125,000.00
 
Geological Staff
$561,088.53
 
Surface Assay
$70,000.00
 
Geochem Shipping - Surface
$7,500.00
 
Lab Analysis - Surface
$62,500.00
 
Internal Projects
$0.00
 
Metallurgical Testing
$0.00
 
Testing at Laboratories
$0.00
 
Metallurgical Sample Shipping
$0.00
 
External Consultants
$80,740.00
 
Consultant 1
$0.00
 
Consultant 2
$0.00
 
Consultant 3
$0.00
 
Grupo Gap/ Prodemin
$80,740.00
 
Digital Data
$35,000.00
 
Geophysics
$427,000.00
 
RUNNING COSTS
$563,617
SM Camp & Staff
$473,026.82
 
Camp Staff - Full time
$277,564.67
 
Camp Staff - Extra
$21,123.83
 
SM Camp & Office
$34,270.05
 
Vehicles and Heavy Equipment
$25,922.07
 
Insurance
$25,200.00
 
Communication
$9,118.78
 
Corporate Administration
$62,400.00
 
HSEC
$17,427.41
 

 
 
 
Page 193

--------------------------------------------------------------------------------

 
 
Torreon Office
$8,248.73
 
Travel
$82,341.93
 
Travel
$72,261.93
 
Hotels & Accommodation
$6,240.00
 
Travel Expenses
$3,840.00
 
LICENCE COSTS
$191,133
Option Payments
$40,532.99
 
Actual Option Payments
$40,532.99
 
Tenement Fees
$120,600.00
 
Actual Tenement Fees
$60,000.00
 
Land Purchases
$30,000.00
 
CAPITAL EXPENSES
$89,340
Capital Costs
$82,940.00
 
Field Equipment
$76,000.00
 
Office/IT
$0.00
 
Field Equipment
$6,940.00
 
Infrastructure
$6,400.00
 
SPECIAL PROJECTS
$0
N/A
$0.00
 
CONTINGENCY
$144,996
Contingency 5%
$144,995.95
 
CORPORATE G&A (VANCOUVER - Full)
 
 
 
 
2018 BUDGET TOTAL
$3,044,915



Page 194

--------------------------------------------------------------------------------





PROPORTIONAL SPEND FOR BUDGET
INGROUND COSTS
DRILL
30.17%
GEOLOGICAL
38.55%
RUNNING COSTS
CAMP, OFFICES
11.76%
VEHICLES
0.85%
COMMUNICATIONS
0.30%
HSEC
0.57%
TORREON OFFICE
0.27%
CORPORATE ADMINISTRATION
2.05%
FLIGHTS & ACCOMMODATION
2.70%
LICENCE COSTS
OPTION FEES
1.33%
TENEMENT FEES
3.96%
EJIDO
0.99%
CAPITAL COSTS
CAPITAL COSTS
2.93%
SPECIAL PROJECTS
SPECIAL PROJECTS
0.00%
CONTINGENCY
CONTINGENCY
5.00%
   



Page 195

--------------------------------------------------------------------------------

Schedule 6 – Disclosure Schedule
The disclosure set out in this Schedule 6 forms and is incorporated by reference
into the Agreement. This Schedule 6 constitutes the Disclosure Schedule for the
purposes of the Agreement. The purpose of this Disclosure Schedule is to clarify
the disclosure of exceptions to certain representations and warranties contained
in the Agreement and to provide other specific disclosure required pursuant to
the Agreement.
Capitalized terms used in this Disclosure Schedule, but not otherwise defined in
this Schedule 6, have the meanings given to them in the Agreement. The
disclosure in any numbered paragraph of the Disclosure Schedule qualifies the
corresponding section in the Agreement. Matters disclosed in the Disclosure
Schedule will not affect (directly or indirectly) the interpretation of the
Agreement or the scope of any disclosure obligation under the Agreement.
Disclosure in one paragraph of this Schedule 6 constitutes disclosure for all
purposes under the Agreement and this Disclosure Schedule to the extent that it
is reasonably apparent on the face of such disclosure that such disclosure would
be applicable to such other paragraph or section of the Agreement and this
Disclosure Schedule. References to agreements in this Disclosure Schedule are
summaries only and are not intended to be a full description of those
agreements.
 
 
Page 196

--------------------------------------------------------------------------------



Section 2.2(5) – Legal Proceedings
On May 20, 2014, a local cooperative named Sociedad Cooperativa de Exploración
Minera Mineros Norteños, S.C.L. (“Mineros Norteños”) filed an action in the
Local First Civil Court in the District of Morelos, State of Chihuahua, Mexico,
against the Company, claiming that the Company breached an agreement regarding
the development of the Sierra Mojada Project. Mineros Norteños sought payment of
a royalty the Silver Bull Parties had agreed to pay in connection with the
purchase of certain mining concessions (the aggregate amount payable under this
royalty is capped at $6.875 million), including interest at a rate of 6% per
annum since August 30, 2004, even though no revenue has been produced from the
applicable mining concessions. It also sought payment of wages to the
cooperative’s members since August 30, 2004, even though none of the individuals
were ever hired or performed work for the Company under this agreement and the
Company never committed to hiring them. On January 19, 2015, the case was moved
to the Third District Court (of Federal jurisdiction). On October 4, 2017, the
court ruled that Mineros Norteños was time barred from bringing the case.
Mineros Norteños has appealed this ruling. Silver Bull and its Mexican legal
counsel believe that it is unlikely that the court’s ruling will be overturned.
Silver Bull has not accrued any amounts in its consolidated financial statements
with respect to this claim.
On February 15, 2016, Messrs. Jaime Valdez Farias and Maria Asuncion Perez
Alonso (collectively, “Valdez”) filed an action before the Local First Civil
Court of Torreon, State of Coahuila, Mexico, against the Company, claiming that
the Company had breached an agreement regarding the development of the Sierra
Mojada Property. Valdez sought payment in the amount of $5.9 million for the
alleged breach of the agreement. On April 28, 2016, the Company filed its
response to the complaint, asserting various defenses, including that the
Company terminated the agreement before the payment obligations arose and that
certain conditions precedent to such payment obligations were never satisfied by
Valdez. Silver Bull and its Mexican legal counsel asserted all applicable
defenses. In May 2017, a final judgment was entered finding for the Company, the
defendant, acquitting the Company of all of the plaintiff’s claims and demands.
 
 


Page 197

--------------------------------------------------------------------------------



Section 2.2(7) – Royalties
In connection with the purchase of certain mining concessions, the Silver Bull
Parties agreed to pay a net royalty interest on revenue from future mineral
sales on certain concessions at the Property, including concessions on which a
significant portion of the mineralized material is located. The aggregate amount
payable under this royalty is capped at $6.875 million, an amount that will only
be reached if there is significant future production from the concessions. This
royalty is the subject of a dispute with Mineros Norteños, described in section
2.2(5) of this Disclosure Schedule.
In addition, records from prior management indicate that additional royalty
interests may have been created, although the continued applicability and scope
of these interests are uncertain. The existence of these royalty interests may
have a material effect on the economic feasibility of potential future
development of the Property.
 
 
Page 198

--------------------------------------------------------------------------------



Section 2.2(9) – Surface Rights
Please see attached memo on the current surface rights at Sierra Mojada.
 
 
Page 199

--------------------------------------------------------------------------------



Section 2.2(12) – Claims
Please see disclosure from section 2.2(5) of this Disclosure Schedule.
 
 
Page 200

--------------------------------------------------------------------------------



Section 2.2(15) – Environmental Liabilities
Sierra Mojada is a 120 year old mining district which has over 50 known mine
shafts along a 6 kilometre strike length. This has resulted in numerous small
waste dumps composed of limestone, dolomite and mineralized oxide material.
There is almost certainly minor remnant sulphide material in these waste dumps.
In addition, a small scale smelting operation has been in operation on the
Property in the past. Exact dates of operation of the smelter are unknown but it
has not been in operation for at least the last 30 years. A 90 meter x 40 meter
slag pile of “clinker” reject material from the smelter is located on the
Property.
No environmental assessment has been carried out on any of the waste dumps or
slag pile.
It is assumed the very dry nature of the climate, the lack of any significant
sulphide material in the waste dumps, and the extensive limestone country rock
would nullify any potential acid rock drainage from the historical mining
activities.
 
 
Page 201

--------------------------------------------------------------------------------



Section 2.2(16) – Environmental Orders and Directions
Please see disclosure from section 2.2(15) of this Disclosure Schedule.
 
 
Page 202

--------------------------------------------------------------------------------



Section 2.2(18) – Regulated Substances
Please see disclosure from Section 2.2(15) of this Disclosure Schedule.
 
 
Page 203

--------------------------------------------------------------------------------



Section 2.2(19) – Claims by Groups
Please see disclosure from Section 2.2(5) of this Disclosure Schedule.
Page 204

--------------------------------------------------------------------------------



Section 2.2(36) – Liabilities and Obligations
As of March 23, 2018, the Company and Contratistas have aggregate liabilities of
MEX$2,503,084.08. This amount consists of:
1. MEX$818,522.66 in accounts payable;
2. MEX$199,355.74 in accrued liabilities, excluding VAT;
3. MEX$509,705.68 in VAT payable/accrued; and
4. MEX$975,500.00 in severance payable upon the termination of employees.
The figures above may be different as of the Effective Date, as the Company has
operated in the ordinary course since March 23, 2018. The Company does not
anticipate any material changes in the figures above prior to the Effective
Date.
The Parties acknowledge that the liabilities and obligations described above
exclude intercompany balances between the Company and Contratistas.
 
 


Page 205

--------------------------------------------------------------------------------



Section 2.2(37) – Intercompany Debt
As of March 23, 2018:
1. the Company owes Silver Bull US$3,762,080; and
2. Contratistas owes Silver Bull US$61,772.
The figures above may be different as of the Effective Date, as the Company has
operated in the ordinary course since March 23, 2018. The Company does not
anticipate any material changes in the figures above prior to the Effective
Date.
 
 


Page 206

--------------------------------------------------------------------------------



Section 2.2(39) – Claims Against Company or Assets
Please see disclosure from section 2.2(5) of this Disclosure Schedule.
 
 
Page 207

--------------------------------------------------------------------------------



Section 2.2(40) – Company Investments
The Company owns 100% of the issued and outstanding shares of Minas de Coahuila
SBR S.A. de C.V.


 
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 208